Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 1 of 187 PageID #:58




                EXHIBIT A
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 2 of 187 PageID #:58


                                         AON CORPORATION
                                        2011 INCENTIVE PLAN
                                 RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited
company         incorporated     under        English         law      (the      “Company”)         and
             MATTHEW J WALSH                   (the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to
receive a Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant
to remain in the service of the Company or its Subsidiaries, to provide the Participant with an incentive to
contribute to the financial progress of the Company, and to encourage ownership of Shares by the Participant.
Capitalized terms used but not otherwise defined in the Agreement shall have the meaning ascribed to such terms in
the Aon Corporation 2011 Incentive Plan, as amended and restated effective April 2, 2012 and as assumed by the
Company as of April 2, 2012 (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as
follows:
1. Grant of Restricted Stock Units. The Company grants under the Plan an award of                4207       RSUs on
   02/21/2013 (the “Grant Date”).

2. Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the
   Participant’s account. The Participant must access the www.netbenefits.fidelity.com website and follow the
   instructions in order to view the vesting schedule. Notwithstanding anything to the contrary in the foregoing,
   the Committee may cause the RSUs to vest prior to the vesting schedule set forth in the Participant’s account in
   order to satisfy any Tax-Related Items (as defined below) that arise prior to the date of settlement of the RSUs,
   subject to the limitations set forth in Section 3(d) of this Agreement.

3. Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
   Company and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social
   insurance, payroll tax, payment on account or other tax-related items related to the Participant’s participation in
   the Plan and legally applicable to the Participant (“Tax-Related Items”), is and remains the Participant’s
   responsibility and may exceed the amount actually withheld by the Company or the Employer. The Participant
   further acknowledges that the Company and/or the Employer: (a) make no representations or undertakings
   regarding the treatment of any Tax-Related Items in connection with any aspect of the grant of RSUs,
   including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares upon
   settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
   receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to
   structure the terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
   Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related
   Items in more than one jurisdiction between the Grant Date and the date of any relevant taxable or tax
   withholding event, as applicable, the Participant acknowledges that the Company and/or the Employer (or
   former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than
   one jurisdiction.

    a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
       adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In
       this regard, the Participant authorizes the Company and/or the Employer, or their respective agents, at the
       Company’s discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a
       combination of the following:

        (i)     withholding from any wages or other cash compensation paid to the Participant by the Company
                and/or the Employer; or


Aon RSU AA 2013 SSP-US
6579686-v6\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 3 of 187 PageID #:58


        (ii)    withholding in Shares to be issued upon vesting/settlement of the RSUs; or
        (iii)   withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the
                Participant’s behalf pursuant to this authorization without further consent); provided, however, that
                if the Participant is a Section 16 officer under the U.S. Securities and Exchange Act of 1934, the
                Committee shall establish the method of withholding from alternatives (i) – (iii) herein and if the
                Committee does not exercise its discretion prior to the Tax-Related Items withholding event, then
                the Participant shall be entitled to elect the method of withholding from the alternatives above.
    b) Depending on the withholding method, the Company may withhold or account for Tax-Related Items by
       considering applicable minimum statutory withholding amounts or other applicable withholding rates,
       including maximum applicable rates, in which case, the Participant will receive a refund of any over-
       withheld amount in cash and will have no entitlement to the equivalent Shares. If the obligation for Tax-
       Related Items is satisfied by withholding in Shares, for tax purposes, the Participant shall be deemed to
       have been issued the full number of Shares subject to the vested RSUs, notwithstanding that a number of
       Shares are held back solely for the purpose of paying the Tax-Related Items.

    c) Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items
       that the Company and/or the Employer may be required to withhold as a result of the Participant’s
       participation in the Plan that cannot be satisfied by the means previously described. The Company may
       refuse to deliver the Shares or the proceeds of the sale of Shares if the Participant fails to comply with the
       Participant’s obligations in connection with the Tax-Related Items.

    d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code
       Section 409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to
       satisfy any Tax-Related Items arising prior to the date of settlement of the RSUs for any portion of the
       RSUs that is considered “nonqualified deferred compensation” subject to Code Section 409A (“Deferred
       Compensation”), then the number of Shares withheld (or sold on the Participant’s behalf) shall not exceed
       the number of Shares that equals the liability for the Tax-Related Items.

4. Nominal Value. At the time of settlement this Award will be subject to the Participant’s appropriate
   undertaking to pay a nominal value of $.01 per share (as determined in the sole discretion of the Company and
   in accordance with the U.K. Companies Act 2006, as amended from time to time), and such obligation may be
   satisfied by the Participant in any manner to be established by the Company in its sole discretion, including but
   not limited to withholding from any wages or other cash compensation paid to the Participant by the Company
   and/or the Employer.

5. Effect of Termination of Employment.
   a) Voluntary termination prior to age 55. The unvested portion of the RSU will be forfeited.
   b) Termination due to death. All unvested RSUs will be fully vested immediately and the date of such
       termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
   c) Termination due to disability. All unvested RSUs will be fully vested immediately and the date of such
       termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
       “Disability” for purposes of this Agreement, shall mean disability pursuant to the standards set forth in the
       long-term disability plan of the Employer. In the absence of such a plan, the Committee shall have
       exclusive discretion to determine whether a Participant’s employment is terminated due to disability.
   d) Involuntary termination (other than for cause) or voluntary termination on or after age 55. The
       RSU shall be immediately vested pro rata and the date of such termination will be considered a vesting date
       for purposes of the settlement provisions of Section 7 hereof. The pro rata portion of the vested RSUs
       shall be calculated by multiplying (i) the number of RSUs subject to the award, by (ii) a fraction, the
       numerator of which shall be the number of days that have elapsed between the Grant Date and the date of
       the Participant’s termination, and the denominator of which shall be the total number of days in the vesting



Aon RSU AA 2013 SSP-US                                  -2-
6579686-v6\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 4 of 187 PageID #:58


       schedule set forth in the Participant’s account, and subtracting from the resulting product the number of
       RSUs previously vested. The remaining unvested portion of the RSU shall be forfeited.
    e) Termination for cause. All unvested shares shall be forfeited. Termination for cause shall mean
       performing an act of dishonesty, fraud, theft, embezzlement, or misappropriation involving the
       Participant’s employment with the Company, or breach of the duty of loyalty to the Company; performing
       an act of race, sex, national origin, religion, disability, or age-based discrimination which after
       investigation, counsel to the Company reasonably concludes will result in liability being imposed on the
       Company and / or the Participant; material violation of Company policies and procedures including, but not
       limited to, the Aon Business Conduct Guidelines and the Aon Code of Ethics; material non-compliance
       with any terms of an employment agreement; or, performing an act resulting in a criminal felony charge
       brought against the Participant or a criminal conviction of the Participant (other than conviction of a minor
       traffic violation).

6. Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus
   that contains the entire Plan, and is incorporated herein by reference. The Participant represents and warrants
   that the Participant has read the Plan and agrees that all RSUs awarded under it shall be subject to all of the
   terms and conditions of the Plan.

7. Issuance of Shares. RSUs shall be converted to Shares as of the vesting date. Shares will be issued to the
   Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of this
   Agreement. Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the RSUs
   are considered Deferred Compensation and the Shares are to be settled in connection with a termination
   contemplated under Section 5(c) or 5(d), the Company and the Participant shall take all steps necessary
   (including with regard to any post-termination services by the Participant) to ensure that a termination
   contemplated under Section 5 constitutes a “separation from service” within the meaning of Code Section
   409A. In addition, if the RSUs are Deferred Compensation, the RSUs are settled upon the Participant’s
   separation from service and the Participant is a “specified employee,” within the meaning of Code Section
   409A, on the date the Participant experiences a separation from service, then the RSUs shall be settled on the
   first business day of the seventh month following the Participant’s separation from service, or, if earlier, on the
   date of the Participant’s death, to the extent such delayed payment is required in order to avoid a prohibited
   distribution under Code Section 409A.

8. Rights as Shareholder. The Participant may not have voting or any other right as a shareholder of the
   Company with respect to the RSUs. Upon issuance of the Shares upon vesting, the Participant will obtain full
   voting and other rights as a shareholder of the Company.

9. Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
   Information; Incentive Repayment Policy.

    a) Business Considerations. The Company and its Subsidiary, Aon Group, Inc., a Maryland corporation
       with its corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and
       affiliates (and divisions thereof) (collectively, with the Company, “Aon”) are in the business of providing
       conventional and alternative risk management products and services covering the businesses of insurance
       brokerage, reinsurance brokerage, benefits consulting, compensation consulting, human resources
       consulting, human resources and benefits outsourcing management, investigatory and security consulting,
       managing underwriting and related services, including accounting, actuarial, claims management and
       handling, and information systems on behalf of commercial and individual clients which are national and
       international and are not confined to any geographic area (the “Business”). An essential element of the
       Business is the development and maintenance of personal contacts and relationships with clients and
       prospective clients. Aon invests considerable time and money to develop and maintain personal contacts
       and relationships with clients and prospective clients. Aon invests considerable time and money to develop
       and maintain client relationships, including payment of employees’ salaries, benefits, travel, entertainment
       and other business expenses and assistance in servicing clients by making available to its employees


Aon RSU AA 2013 SSP-US                                   -3-
6579686-v6\GESDMS
         Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 5 of 187 PageID #:58


         specially developed and researched industry data, client-specific information, legal advice, accounting
         support, marketing, advertising and other corporate services, as well as providing training and professional
         development and valuable confidential business and professional information, toward the development and
         maintenance of its client relationships and related goodwill. While these clients and prospective clients
         may be secured or serviced by Aon employees, including the Participant, the Participant acknowledges that
         such clients and prospective clients remain at all times the clients and prospective clients of Aon and that
         the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
         owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
         Participant’s employment with Aon. In addition, the Participant acknowledges that he has acquired and/or
         will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s confidential and
         proprietary information; the Participant further acknowledges Aon’s legitimate interest in safeguarding
         confidential and proprietary information from disclosure.
         The personal identification of clients of Aon with an employee, including the Participant, creates the
         potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
         behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
         employ and solicited the Business of the clients and prospective clients of Aon, it is reasonable to protect
         Aon against certain competitive activities by the Participant for a limited period of time after the Participant
         leaves employment so that Aon may renew or restore its business relationship with its clients and
         prospective clients. Consequently, the Participant is willing to enter into the covenants set forth herein in
         order to provide Aon with reasonable protection for its client and prospective client relationships and its
         investment therein as above-described, its goodwill, and its confidential and proprietary information.
    b) Covenant Not to Solicit. The Participant hereby covenants and agrees that, except with the prior written
       consent of Aon, the Participant (on the Participant’s own behalf or on behalf of any other person or entity)
       will not, during the course of employment, and for a period of two (2) years after the Participant’s
       Termination Date, directly or indirectly, call upon, solicit, accept, engage in, service or perform, other than
       on behalf of Aon, any business of the same type or kind as the business performed by Aon from or with
       respect to (i) clients of Aon with respect to whom the Participant provided services, either alone or with
       others, or had a business relationship, or on whose account he worked or became familiar, or supervised
       directly or indirectly the servicing activities related to such clients, during the twenty-four (24) months
       prior to the Participant’s Termination Date or within twelve (12) months prior to such Termination Date
       and (ii) prospective clients of Aon which the Participant alone, in combination with others, or in a
       supervisory capacity, solicited during the six (6) months prior to the Participant’s Termination Date and to
       which a proposal for services was rendered by Aon during the six (6) months prior to the Participant’s
       Termination Date. “Client” means any person or entity listed on the books of Aon as such.
    c) Covenant Not to Hire. The Participant hereby also agrees, for the duration of the term of the covenant set
       forth in Section 9(b) herein not to, directly or indirectly, solicit or induce, or cause any person or other
       entity to solicit or induce, any employee of Aon to work for the Participant or for any third party or entity,
       or to leave the employ of the Company.
    d) Prior Covenants. Notwithstanding any other language in the Agreement, including, but not limited to that
       found in Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant
       provision contained in any prior agreement entered into by the Participant. Further, no prior restrictive
       covenant precludes the enforceability of any provision contained in this Agreement.
    e)    Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
         Sections 9(b) and 9(c) herein are necessary and reasonable for the protection of Aon and are reasonably
         limited with respect to the activities prohibited, duration, geographical scope and their effect on the
         Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply are
         to protect Aon for a limited period of time from unfair competition by the Participant.
         The Participant acknowledges that there is no general geographical restriction contained in the preceding
         paragraph because the restriction applies only to the specified clients of Aon. Nothing in this Agreement
         shall prohibit the Participant from obtaining a livelihood for himself or herself or his or her family by being


Aon RSU AA 2013 SSP-US                                    -4-
6579686-v6\GESDMS
          Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 6 of 187 PageID #:58


          engaged in the Business. The intent of the parties is that the Participant’s restrictive covenant is limited
          only to those clients as above specified.
      f) Company’s Right to Injunctive Relief; Attorneys’ Fees.             The Participant acknowledges that the
         Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss of
         which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach of
         this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in addition to any
         other remedy which Aon may have at law or in equity, Aon shall be entitled to injunctive relief for a breach
         of this Agreement by the Participant. The parties acknowledge and agree that Aon Group, Inc. is an
         intended third-party beneficiary of this Agreement, and may be a named plaintiff in any subsequent suit
         brought by the Company to enforce the terms of this Agreement. In the event that Aon brings an action to
         enforce the terms and conditions of the Agreement, the Participant shall pay the costs and expenses
         incurred by Aon in bringing such action, including legal fees.

      g) Trade Secrets and Confidential Information. The Participant acknowledges that Aon’s business
         depends to a significant degree upon the possession of information which is not generally known to others,
         and that the profitability of such business requires that this information remain proprietary to Aon. The
         Participant shall not, except as required in the course of employment by Aon, disclose or use during or
         subsequent to the course of employment, any trade secrets or confidential or proprietary information
         relating to the business of Aon of which the Participant becomes aware by reason of being employed or to
         which the Participant gains access during his or her employment by Aon and which has not been publicly
         disclosed (other than by the Participant in breach of this provision).

          Such information includes, without limitation, lists of clients and prospective clients; contract terms and
          conditions; client information relating to services, insurance, benefits programs, employees, finances, and
          compensation; copyrighted materials; corporate, management and business plans and strategies;
          compensation and revenues; methods and strategies of marketing; market research and data; technical
          know-how; computer software and manuals; policies and procedures; and the conduct of the affairs of Aon.
          All records and equipment and other materials relating in any way to any confidential information relating
          to clients or business of Aon shall be and remain the sole property of Aon during and after the end of
          employment.

      h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
         of the Company that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities and
         Exchange Act of 1934, the Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The
         Policy provides that the Company will have the discretion to cancel or require reimbursement to the
         Company of the long-term equity based incentive award set forth in this Agreement if the grant or vesting
         was based on the achievement of financial results that were subsequently restated. The Participant can
         obtain a copy of the Policy from the Global Compensation team. If the Participant is subject to the Policy,
         by accepting this agreement, the Participant hereby agrees and acknowledges that he or she will be bound
         by it.

10.       Other Provisions.
          a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the
             terms and conditions of which are incorporated into this Agreement by reference. If there are any
             inconsistencies between the terms of this Agreement and the Plan, the terms of the Plan will govern.
          b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
             provisions of any prior agreement that could be construed as governing the terms of this grant.
          c) Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or
             compliant with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to
             subject the Participant to the payment of additional taxes and interest under Code Section 409A or
             other adverse tax consequences. In furtherance of this intent, the provisions of this Agreement will be


Aon RSU AA 2013 SSP-US                                    -5-
6579686-v6\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 7 of 187 PageID #:58


             interpreted, operated, and administered in a manner consistent with these intentions. The Committee
             may modify the terms of this Agreement, the Plan or both, without the consent of the Participant, in the
             manner that the Committee may determine to be necessary or advisable in order to comply with Code
             Section 409A or to mitigate any additional tax, interest and/or penalties or other adverse tax
             consequences that may apply under Code Section 409A if compliance is not practical. This Section
             10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement
             or the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of
             the RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
             under Code Section 409A. Nothing in this Agreement shall provide a basis for any person to take any
             action against the Company or any of its Subsidiaries or Affiliates based on matters covered by Code
             Section 409A, including the tax treatment of any amounts paid under this Agreement, and neither the
             Company nor any of its Subsidiaries or Affiliates will have any liability under any circumstances to the
             Participant or any other party if the RSUs, the delivery of Shares upon vesting/settlement of the RSUs
             or other payment or tax event hereunder that is intended to be exempt from, or compliant with, Code
             Section 409A, is not so exempt or compliant or for any action taken by the Committee with respect
             thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
             accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer.        RSUs may not be sold, transferred, pledged, assigned, or otherwise
           alienated at any time.
        e) Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the
           Participant any right to continue in the employ or service of the Employer.
        f) Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any
           documents related to current or future participation in the Plan by electronic means. The Participant
           hereby consents to receive such documents by electronic delivery and agrees to participate in the Plan
           through an on-line or electronic system established and maintained by the Company or a third party
           designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety
           (90) days of the Grant Date in order to be eligible to receive any benefits from this grant. If this grant
           is not accepted within the ninety (90)-day period specified in the foregoing sentence, all benefits under
           this grant may be forfeited, as determined in the sole discretion of the Committee. To accept this grant,
           the Participant must access the www.netbenefits.fidelity.com website and follow the instructions for
           acceptance. If this grant was distributed to the Participant via mail, the Participant must sign the
           agreement and return it to Aon’s Executive Compensation Department within ninety (90) days.
        h) Waiver. Waiver of any term or condition of this Agreement by any party shall not be construed as a
           waiver of a subsequent breach or failure of the same term or condition, or a waiver of any other term or
           condition of this Agreement. Any waiver must be in writing.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or
             sentence is found to be illegal or unenforceable for any reason, such word, phrase, clause or sentence
             shall be modified or deleted in such manner so as to afford the Company the fullest protection
             commensurate with making this Agreement, as modified, legal and enforceable under applicable laws,
             and the balance of this Agreement shall not be affected thereby, the balance being construed as
             severable and independent.
        j) Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of
           or relating to this Agreement, and the rights and obligations of the parties hereunder, shall be governed
           by and construed in accordance with the substantive laws of the State of Illinois, without regard to the
           conflict of law principles, rules or statutes of any jurisdiction.
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           Cook County, Illinois and the Participant agrees to submit to the jurisdiction of the State of Illinois.



Aon RSU AA 2013 SSP-US                                  -6-
6579686-v6\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 8 of 187 PageID #:58


        l)   Notice. All notices given hereunder shall be in writing and, if intended for the Company, shall be
             addressed to it or delivered to it at its principal office to the attention of the Executive Compensation
             Department. If intended for the Participant, notices shall be delivered personally or shall be addressed
             (if sent by mail) to the Participant’s then current residence address as shown on the Company’s records,
             or to such other address as the Participant directs in a notice to the Company. All notices shall be
             deemed to be given on the date received at the address of the addressee or, if delivered personally, on
             the date delivered.
        m) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is
           the Company making any recommendations regarding the Participant’s participation in the Plan, or the
           acquisition or sale of the underlying Shares. The Participant is hereby advised to consult with his or
           her own personal tax, legal and financial advisors regarding his or her participation in the Plan before
           taking any action related to the Plan.
        n) Imposition of Other Requirements. The Company reserves the right to impose other requirements on
           the Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to
           the extent the Company determines it is necessary or advisable for legal or administrative reasons, and
           to require the Participant to sign any additional agreements or undertakings that may be necessary to
           accomplish the foregoing.


IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.


AON CORPORATION




Gregory C. Case
President and Chief Executive Officer

Signed Electronically                                                     03/15/2013
RSU Recipient (Participant)                                               Date


D8R49RB0
03/15/2013 07:17 am U.S. Eastern Standard Time
ACCEPTED




Aon RSU AA 2013 SSP-US                                   -7-
6579686-v6\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 9 of 187 PageID #:58


                                          AON CORPORATION
                                         2011 INCENTIVE PLAN
                                  RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited
company incorporated under English law (the “Company”) and          MATTHEW J WALSH                 (the
“Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to
receive a Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant
to remain in the service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive
to contribute to the financial progress of the Company, and to encourage ownership of Shares by the Participant.
Capitalized terms used but not otherwise defined in the Agreement shall have the meaning ascribed to such terms in
the Aon Corporation 2011 Incentive Plan, as amended and restated effective April 2, 2012 and as assumed by the
Company as of April 2, 2012 (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as
follows:
1. Grant of Restricted Stock Units. The Company grants under the Plan an award of                 1140       RSUs on
   05/21/2014 (the “Grant Date”).

2. Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the
   Participant’s account. The Participant must access the www.netbenefits.fidelity.com website and follow the
   instructions in order to view the vesting schedule. Notwithstanding anything to the contrary in the foregoing,
   the Committee may cause the RSUs to vest prior to the vesting schedule set forth in the Participant’s account in
   order to satisfy any Tax-Related Items (as defined below) that arise prior to the date of settlement of the RSUs,
   subject to the limitations set forth in Section 3(d) of this Agreement.

3. Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
   Company and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social
   insurance, payroll tax, payment on account or other tax-related items related to the Participant’s participation in
   the Plan and legally applicable to the Participant (“Tax-Related Items”), is and remains the Participant’s
   responsibility and may exceed the amount actually withheld by the Company or the Employer. The Participant
   further acknowledges that the Company and/or the Employer: (a) make no representations or undertakings
   regarding the treatment of any Tax-Related Items in connection with any aspect of the grant of RSUs,
   including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares upon
   settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
   receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to
   structure the terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
   Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related
   Items in more than one jurisdiction between the Grant Date and the date of any relevant taxable or tax
   withholding event, as applicable, the Participant acknowledges that the Company and/or the Employer (or
   former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than
   one jurisdiction.

    a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
       adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In
       this regard, the Participant authorizes the Company and/or the Employer, or their respective agents, at the
       Company’s discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a
       combination of the following:

        (i)     withholding from any wages or other cash compensation paid to the Participant by the Company
                and/or the Employer; or


Aon RSU AA 2014 SSP-US
6607919-v3\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 10 of 187 PageID #:58


        (ii)    withholding in Shares to be issued upon vesting/settlement of the RSUs; or
        (iii)   withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the
                Participant’s behalf pursuant to this authorization without further consent); provided, however, that
                if the Participant is a Section 16 officer under the U.S. Securities and Exchange Act of 1934, the
                Committee shall establish the method of withholding from alternatives (i) – (iii) herein and if the
                Committee does not exercise its discretion prior to the Tax-Related Items withholding event, then
                the Participant shall be entitled to elect the method of withholding from the alternatives above.
    b) Depending on the withholding method, the Company may withhold or account for Tax-Related Items by
       considering applicable minimum statutory withholding amounts or other applicable withholding rates,
       including maximum applicable rates, in which case, the Participant will receive a refund of any over-
       withheld amount in cash and will have no entitlement to the equivalent Shares. If the obligation for Tax-
       Related Items is satisfied by withholding in Shares, for tax purposes, the Participant shall be deemed to
       have been issued the full number of Shares subject to the vested RSUs, notwithstanding that a number of
       Shares are held back solely for the purpose of paying the Tax-Related Items.

    c) Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items
       that the Company and/or the Employer may be required to withhold as a result of the Participant’s
       participation in the Plan that cannot be satisfied by the means previously described. The Company may
       refuse to deliver the Shares or the proceeds of the sale of Shares if the Participant fails to comply with the
       Participant’s obligations in connection with the Tax-Related Items.

    d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code
       Section 409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to
       satisfy any Tax-Related Items arising prior to the date of settlement of the RSUs for any portion of the
       RSUs that is considered “nonqualified deferred compensation” subject to Code Section 409A (“Deferred
       Compensation”), then the number of Shares withheld (or sold on the Participant’s behalf) shall not exceed
       the number of Shares that equals the liability for the Tax-Related Items.

4. Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate
   undertaking to pay a nominal value of $.01 per share (as determined in the sole discretion of the Company and
   in accordance with the U.K. Companies Act 2006, as amended from time to time), and such obligation may be
   satisfied by the Participant in any manner to be established by the Company in its sole discretion, including but
   not limited to withholding from any wages or other cash compensation paid to the Participant by the Company
   and/or the Employer.

5. Effect of Termination of Employment.
   a) Voluntary termination prior to Retirement. The unvested portion of the RSU will be forfeited.
   b) Termination due to death. All unvested RSUs will be fully vested immediately and the date of such
       termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
   c) Termination due to disability. All unvested RSUs will be fully vested immediately and the date of such
       termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
       “Disability” for purposes of this Agreement, shall mean disability pursuant to the standards set forth in, or
       in circumstances where the Participant qualifies for receipt of benefits under, the long-term disability plan
       of the Employer. In the absence of such a plan, the Committee shall have exclusive discretion to determine
       whether a Participant’s employment is terminated due to disability.
   d) Involuntary termination (other than for cause) or voluntary termination on or after Retirement.
       The RSU shall be immediately vested pro rata and the date of such termination will be considered a vesting
       date for purposes of the settlement provisions of Section 7 hereof. The pro rata portion of the vested RSUs
       shall be calculated by multiplying (i) the number of RSUs subject to the award, by (ii) a fraction, the
       numerator of which shall be the number of days that have elapsed between the Grant Date and the date of
       the Participant’s termination, and the denominator of which shall be the total number of days in the vesting


Aon RSU AA 2014 SSP-US                                  -2-
6607919-v3\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 11 of 187 PageID #:58


       schedule set forth in the Participant’s account, and subtracting from the resulting product the number of
       RSUs previously vested. The remaining unvested portion of the RSU shall be forfeited. For purposes of
       this Agreement, “Retire” or “Retirement” shall have the following meaning: For a Participant residing
       outside of the European Union, the term means a voluntary termination of employment on or after the
       Participant’s 55th birthday. For a Participant residing in the European Union, the term means the
       Participant’s voluntary retirement from the workforce in circumstances where the Participant intends
       permanently to stop carrying out compensated work and the Participant does not carry out compensated
       work for at least a year following the Retirement. In order for a termination of a European Union based
       Participant to be considered a Retirement for the purposes of the Plan and this Agreement, the Participant
       must sign and complete on or before the 10th day prior to his or her departure date a certification in a form
       provided by the Company attesting to the Participant’s intention to Retire and permanently to stop carrying
       out compensated work. Further, the cash value of any Shares delivered to the European Union based
       Participant or payments made or benefits conferred on the Participant as a result of the Participant’s
       termination of employment being treated as a Retirement shall be immediately repayable to the Company if
       the certification that the Participant has given turns out to be false or the Participant carries out
       compensated work in the year following the Retirement. For purposes of the Plan and this Agreement, a
       reference to compensated work includes, without limitation, any compensated work carried out for any
       employer or other organization, any consultancy work and any work that the Participant carries out in
       business on his or her own account, in a partnership or in any other business.
    e) Termination for cause. All unvested shares shall be forfeited. Termination for cause shall mean
       performing a deliberate act of dishonesty, fraud, theft, embezzlement, or misappropriation involving the
       Participant’s employment with the Company or its Subsidiaries or Affiliates, or breach of the duty of
       loyalty to the Company, its Subsidiaries or Affiliates; performing an act of race, sex, national origin,
       religion, disability, or age-based discrimination which after investigation, counsel to the Company
       reasonably concludes will result in liability being imposed on the Company, its Subsidiaries or Affiliates
       and / or the Participant; material violation of Company policies and procedures including, but not limited
       to, the Aon Code of Business Conduct; material non-compliance with any terms of an employment
       agreement; or, performing any criminal act resulting in a criminal felony charge brought against the
       Participant or a criminal conviction of the Participant (other than conviction of a minor traffic violation).

6. Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus
   that contains the entire Plan, and is incorporated herein by reference. The Participant represents and warrants
   that the Participant has read the Plan and agrees that all RSUs awarded under it shall be subject to all of the
   terms and conditions of the Plan.

7. Issuance of Shares. RSUs shall be converted to Shares as of the vesting date. Shares will be issued to the
   Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of this
   Agreement. Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the RSUs
   are considered Deferred Compensation and the Shares are to be settled in connection with a termination
   contemplated under Section 5(c) or 5(d), the Company and the Participant shall take all steps necessary
   (including with regard to any post-termination services by the Participant) to ensure that a termination
   contemplated under Section 5 constitutes a “separation from service” within the meaning of Code Section
   409A. In addition, if the RSUs are Deferred Compensation, the RSUs are settled upon the Participant’s
   separation from service and the Participant is a “specified employee,” within the meaning of Code Section
   409A, on the date the Participant experiences a separation from service, then the RSUs shall be settled on the
   first business day of the seventh month following the Participant’s separation from service, or, if earlier, on the
   date of the Participant’s death, to the extent such delayed payment is required in order to avoid a prohibited
   distribution under Code Section 409A.

8. Rights as Shareholder. The Participant may not have voting or any other right as a shareholder of the
   Company with respect to the RSUs. Upon issuance of the Shares upon vesting, the Participant will obtain full
   voting and other rights as a shareholder of the Company.



Aon RSU AA 2014 SSP-US                                   -3-
6607919-v3\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 12 of 187 PageID #:58


9. Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
   Information; Incentive Repayment Policy.

    a) Business Considerations. The Company and its Subsidiary, Aon Group, Inc., a Maryland corporation
       with its corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and
       affiliates (and divisions thereof) (collectively, with the Company, “Aon”) are in the business of providing
       conventional and alternative risk management products and services covering the businesses of insurance
       brokerage, reinsurance brokerage, benefits consulting, compensation consulting, human resources
       consulting, human resources and benefits outsourcing management, investigatory and security consulting,
       managing underwriting and related services, including accounting, actuarial, claims management and
       handling, and information systems on behalf of commercial and individual clients which are national and
       international and are not confined to any geographic area (the “Business”). An essential element of the
       Business is the development and maintenance of personal contacts and relationships with clients and
       prospective clients. Aon invests considerable time and money to develop and maintain personal contacts
       and relationships with clients and prospective clients. Aon invests considerable time and money to develop
       and maintain client relationships, including payment of employees’ salaries, benefits, travel, entertainment
       and other business expenses and assistance in servicing clients by making available to its employees
       specially developed and researched industry data, client-specific information, legal advice, accounting
       support, marketing, advertising and other corporate services, as well as providing training and professional
       development and valuable confidential business and professional information, toward the development and
       maintenance of its client relationships and related goodwill. While these clients and prospective clients
       may be secured or serviced by Aon employees, including the Participant, the Participant acknowledges that
       such clients and prospective clients remain at all times the clients and prospective clients of Aon and that
       the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
       owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
       Participant’s employment with Aon. In addition, the Participant acknowledges that he has acquired and/or
       will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s confidential and
       proprietary information; the Participant further acknowledges Aon’s legitimate interest in safeguarding
       confidential and proprietary information from disclosure.
        The personal identification of clients of Aon with an employee, including the Participant, creates the
        potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
        behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
        employ and solicited the Business of the clients and prospective clients of Aon, it is reasonable to protect
        Aon against certain competitive activities by the Participant for a limited period of time after the Participant
        leaves employment so that Aon may renew or restore its business relationship with its clients and
        prospective clients. Consequently, the Participant is willing to enter into the covenants set forth herein in
        order to provide Aon with reasonable protection for its client and prospective client relationships and its
        investment therein as above-described, its goodwill, and its confidential and proprietary information.
    b) Covenant Not to Solicit. The Participant hereby covenants and agrees that, except with the prior written
       consent of Aon, the Participant (on the Participant’s own behalf or on behalf of any other person or entity)
       will not, during the course of employment, and for a period of two (2) years after the Participant’s
       Termination Date, directly or indirectly, call upon, solicit, accept, engage in, service or perform, other than
       on behalf of Aon, any business of the same type or kind as the business performed by Aon from or with
       respect to (i) clients of Aon with respect to whom the Participant provided services, either alone or with
       others, or had a business relationship, or on whose account he worked or became familiar, or supervised
       directly or indirectly the servicing activities related to such clients, during the twenty-four (24) months
       prior to the Participant’s Termination Date and, further provided, such clients were clients of Aon either on
       the Participant’s Termination Date or within twelve (12) months prior to such Termination Date and (ii)
       prospective clients of Aon which the Participant alone, in combination with others, or in a supervisory
       capacity, solicited during the six (6) months prior to the Participant’s Termination Date and to which a
       proposal for services was rendered by Aon during the six (6) months prior to the Participant’s Termination
       Date. “Client” means any person or entity listed on the books of Aon as such.


Aon RSU AA 2014 SSP-US                                   -4-
6607919-v3\GESDMS
         Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 13 of 187 PageID #:58


    c) Covenant Not to Hire. The Participant hereby also agrees, for the duration of the term of the covenant set
       forth in Section 9(b) herein not to, directly or indirectly, solicit or induce, or cause any person or other
       entity to solicit or induce, any employee of Aon to work for the Participant or for any third party or entity,
       or to leave the employ of Aon.
    d) Prior Covenants. Notwithstanding any other language in the Agreement, including, but not limited to that
       found in Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant
       provision contained in any prior agreement entered into by the Participant. Further, no prior restrictive
       covenant precludes the enforceability of any provision contained in this Agreement.
    e)    Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
         Sections 9(b) and 9(c) herein are necessary and reasonable for the protection of Aon and are reasonably
         limited with respect to the activities prohibited, duration, geographical scope and their effect on the
         Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply are
         to protect Aon for a limited period of time from unfair competition by the Participant.
         The Participant acknowledges that there is no general geographical restriction contained in the preceding
         paragraph because the restriction applies only to the specified clients of Aon. Nothing in this Agreement
         shall prohibit the Participant from obtaining a livelihood for himself or herself or his or her family by being
         engaged in the Business. The intent of the parties is that the Participant’s restrictive covenant is limited
         only to those clients as above specified.
    f) Company’s Right to Injunctive Relief; Attorneys’ Fees.             The Participant acknowledges that the
       Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss of
       which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach of
       this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in addition to any
       other remedy which Aon may have at law or in equity, Aon shall be entitled to injunctive relief for a breach
       of this Agreement by the Participant. The parties acknowledge and agree that Aon Group, Inc. is an
       intended third-party beneficiary of this Agreement, and may be a named plaintiff in any subsequent suit
       brought by the Company to enforce the terms of this Agreement. In the event that Aon brings an action to
       enforce the terms and conditions of the Agreement, the Participant shall pay the costs and expenses
       incurred by Aon in bringing such action, including legal fees.

    g) Trade Secrets and Confidential Information. The Participant acknowledges that Aon’s business
       depends to a significant degree upon the possession of information which is not generally known to others,
       and that the profitability of such business requires that this information remain proprietary to Aon. The
       Participant shall not, except as required in the course of employment by Aon, disclose or use during or
       subsequent to the course of employment, any trade secrets or confidential or proprietary information
       relating to the business of Aon of which the Participant becomes aware by reason of being employed or to
       which the Participant gains access during his or her employment by Aon and which has not been publicly
       disclosed (other than by the Participant in breach of this provision).

         Such information includes, without limitation, lists of clients and prospective clients; contract terms and
         conditions; client information relating to services, insurance, benefits programs, employees, finances, and
         compensation; copyrighted materials; corporate, management and business plans and strategies;
         compensation and revenues; methods and strategies of marketing; market research and data; technical
         know-how; computer software and manuals; policies and procedures; and the conduct of the affairs of Aon.
         All records and equipment and other materials relating in any way to any confidential information relating
         to clients or business of Aon shall be and remain the sole property of Aon during and after the end of
         employment.

    h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
       of the Company that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities and
       Exchange Act of 1934, the Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The
       Policy provides that the Company will have the discretion to cancel or require reimbursement to the


Aon RSU AA 2014 SSP-US                                    -5-
6607919-v3\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 14 of 187 PageID #:58


        Company of the long-term equity based incentive award set forth in this Agreement if the grant or vesting
        was based on the achievement of financial results that were subsequently restated. The Participant can
        obtain a copy of the Policy from the Global Compensation team. If the Participant is subject to the Policy,
        by accepting this Agreement, the Participant hereby agrees and acknowledges that he or she will be bound
        by it.

10.     Other Provisions.
        a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the
           terms and conditions of which are incorporated into this Agreement by reference. If there are any
           inconsistencies between the terms of this Agreement and the Plan, the terms of the Plan will govern.
        b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
           provisions of any prior agreement that could be construed as governing the terms of this grant.
        c) Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or
           compliant with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to
           subject the Participant to the payment of additional taxes and interest under Code Section 409A or
           other adverse tax consequences. In furtherance of this intent, the provisions of this Agreement will be
           interpreted, operated, and administered in a manner consistent with these intentions. The Committee
           may modify the terms of this Agreement, the Plan or both, without the consent of the Participant, in the
           manner that the Committee may determine to be necessary or advisable in order to comply with Code
           Section 409A or to mitigate any additional tax, interest and/or penalties or other adverse tax
           consequences that may apply under Code Section 409A if compliance is not practical. This Section
           10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement
           or the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of
           the RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
           under Code Section 409A. Nothing in this Agreement shall provide a basis for any person to take any
           action against the Company or any of its Subsidiaries or Affiliates based on matters covered by Code
           Section 409A, including the tax treatment of any amounts paid under this Agreement, and neither the
           Company nor any of its Subsidiaries or Affiliates will have any liability under any circumstances to the
           Participant or any other party if the RSUs, the delivery of Shares upon vesting/settlement of the RSUs
           or other payment or tax event hereunder that is intended to be exempt from, or compliant with, Code
           Section 409A, is not so exempt or compliant or for any action taken by the Committee with respect
           thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
           accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer.        RSUs may not be sold, transferred, pledged, assigned, or otherwise
           alienated at any time.
        e) Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the
           Participant any right to continue in the employ or service of the Employer.
        f) Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any
           documents related to current or future participation in the Plan by electronic means. The Participant
           hereby consents to receive such documents by electronic delivery and agrees to participate in the Plan
           through an on-line or electronic system established and maintained by the Company or a third party
           designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety
           (90) days of the Grant Date in order to be eligible to receive any benefits from this grant. If this grant
           is not accepted within the ninety (90)-day period specified in the foregoing sentence, all benefits under
           this grant may be forfeited, as determined in the sole discretion of the Committee. To accept this grant,
           the Participant must access the www.netbenefits.fidelity.com website and follow the instructions for
           acceptance. If this grant was distributed to the Participant via mail, the Participant must sign the
           Agreement and return it to Aon’s Executive Compensation Department within ninety (90) days.



Aon RSU AA 2014 SSP-US                                  -6-
6607919-v3\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 15 of 187 PageID #:58


        h) Waiver. Waiver of any term or condition of this Agreement by any party shall not be construed as a
           waiver of a subsequent breach or failure of the same term or condition, or a waiver of any other term or
           condition of this Agreement. Any waiver must be in writing.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or
             sentence is found to be illegal or unenforceable for any reason, such word, phrase, clause or sentence
             shall be modified or deleted in such manner so as to afford the Company the fullest protection
             commensurate with making this Agreement, as modified, legal and enforceable under applicable laws,
             and the balance of this Agreement shall not be affected thereby, the balance being construed as
             severable and independent.
        j) Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of
           or relating to this Agreement, and the rights and obligations of the parties hereunder, shall be governed
           by and construed in accordance with the substantive laws of the State of Illinois, without regard to the
           conflict of law principles, rules or statutes of any jurisdiction.
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           Cook County, Illinois and the Participant agrees to submit to the jurisdiction of the State of Illinois.
        l)   Notice. All notices given hereunder shall be in writing and, if intended for the Company, shall be
             addressed to it or delivered to it at its principal office in London, England to the attention of the Chief
             Human Resources Officer or its principal office in Chicago, Illinois to the attention of the Executive
             Compensation Department. If intended for the Participant, notices shall be delivered personally or
             shall be addressed (if sent by mail) to the Participant’s then current residence address as shown on the
             Company’s records, or to such other address as the Participant directs in a notice to the Company. All
             notices shall be deemed to be given on the date received at the address of the addressee or, if delivered
             personally, on the date delivered.
        m) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is
           the Company making any recommendations regarding the Participant’s participation in the Plan, or the
           acquisition or sale of the underlying Shares. The Participant is hereby advised to consult with his or
           her own personal tax, legal and financial advisors regarding his or her participation in the Plan before
           taking any action related to the Plan.
        n) Imposition of Other Requirements. The Company reserves the right to impose other requirements on
           the Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to
           the extent the Company determines it is necessary or advisable for legal or administrative reasons, and
           to require the Participant to sign any additional agreements or undertakings that may be necessary to
           accomplish the foregoing.


IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON CORPORATION




Gregory C. Case
President and Chief Executive Officer

Signed Electronically                                                       06/12/2014
RSU Recipient (Participant)                                                 Date




Aon RSU AA 2014 SSP-US                                    -7-
6607919-v3\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 16 of 187 PageID #:58


EH0C65EV
06/12/2014 08:44 pm U.S. Eastern Standard Time
ACCEPTED




Aon RSU AA 2014 SSP-US                       -8-
6607919-v3\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 17 of 187 PageID #:58


                                  RESTRICTED STOCK UNIT AGREEMENT
                                    UNDER AMENDED AND RESTATED
                                     AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited
company incorporated under English law, and its subsidiary Aon Group, Inc., a Maryland corporation with its
principal place of business at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and
             MATTHEW J WALSH                     (the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to
receive a Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant
to remain in the service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive
to contribute to the financial progress of the Company, and to encourage ownership of Shares by the Participant.
Capitalized terms used but not otherwise defined in the Agreement shall have the meaning ascribed to such terms in
the Amended and Restated Aon plc 2011 Incentive Plan, as approved by the shareholders of Aon plc on June 24,
2014 (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as
follows:
1. Grant of Restricted Stock Units. The Company grants under the Plan an award of              1054       RSUs on
   11/20/2015 (the “Grant Date”). The Participant understands and agrees that the Participant has no
   obligation to accept this award (as a condition of employment or otherwise), and that the Participant’s decision
   to do so by signing this Agreement, and thereby to accept all of the terms and conditions of this Agreement, is
   the Participant’s knowing and voluntary choice after having had a full and fair opportunity to consult with legal
   counsel (at the Participant’s cost).

2. Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the
   Participant’s account. The Participant must access the www.netbenefits.fidelity.com website and follow the
   instructions in order to view the vesting schedule. Notwithstanding anything to the contrary in the foregoing,
   the Committee may cause the RSUs to vest prior to the vesting schedule set forth in the Participant’s account in
   order to satisfy any Tax-Related Items (as defined below) that arise prior to the date of settlement of the RSUs,
   subject to the limitations set forth in Section 3(d) of this Agreement.

3. Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
   Company and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social
   insurance, payroll tax, payment on account or other tax-related items related to the Participant’s participation in
   the Plan and legally applicable to the Participant (“Tax-Related Items”), is and remains the Participant’s
   responsibility and may exceed the amount actually withheld by the Company or the Employer. The Participant
   further acknowledges that the Company and/or the Employer: (a) make no representations or undertakings
   regarding the treatment of any Tax-Related Items in connection with any aspect of the grant of RSUs,
   including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares upon
   settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
   receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to
   structure the terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
   Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related
   Items in more than one jurisdiction, the Participant acknowledges that the Company and/or the Employer (or
   former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than
   one jurisdiction.

    a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
       adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In
       this regard, the Participant authorizes the Company and/or the Employer, or their respective agents, at the



Aon RSU AA 2015 SSP-US – Non-California
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 18 of 187 PageID #:58


        Company’s discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a
        combination of the following:

        (i)     withholding from any wages or other cash compensation paid to the Participant by the Company
                and/or the Employer; or
        (ii)    withholding in Shares to be issued upon vesting/settlement of the RSUs; or
        (iii)   withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the
                Participant’s behalf pursuant to this authorization without further consent); provided, however, that
                if the Participant is a Section 16 officer under the U.S. Securities Exchange Act of 1934, the
                Committee shall establish the method of withholding from alternatives (i) – (iii) herein and if the
                Committee does not exercise its discretion prior to the Tax-Related Items withholding event, then
                the Participant shall be entitled to elect the method of withholding from the alternatives above.
    b) Depending on the withholding method, the Company may withhold or account for Tax-Related Items by
       considering applicable minimum statutory withholding amounts or other applicable withholding rates,
       including maximum applicable rates, in which case, the Participant will receive a refund of any over-
       withheld amount in cash and will have no entitlement to the equivalent Shares. If the obligation for Tax-
       Related Items is satisfied by withholding in Shares, for tax purposes, the Participant shall be deemed to
       have been issued the full number of Shares subject to the vested RSUs, notwithstanding that a number of
       Shares are held back solely for the purpose of paying the Tax-Related Items.

    c) Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items
       that the Company and/or the Employer may be required to withhold as a result of the Participant’s
       participation in the Plan that cannot be satisfied by the means previously described. The Company may
       refuse to deliver the Shares or the proceeds of the sale of Shares if the Participant fails to comply with the
       Participant’s obligations in connection with the Tax-Related Items.

    d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code
       Section 409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to
       satisfy any Tax-Related Items arising prior to the date of settlement of the RSUs for any portion of the
       RSUs that is considered “nonqualified deferred compensation” subject to Code Section 409A (“Deferred
       Compensation”), then the number of Shares withheld (or sold on the Participant’s behalf) shall not exceed
       the number of Shares that equals the liability for the Tax-Related Items.

4. Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate
   undertaking to pay to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon
   plc, subject to the provisions of Aon plc’s articles of association and the U.K. Companies Act 2006, as
   amended from time to time), and such obligation may be satisfied by the Participant in cash in any manner to
   be established by Aon plc in its sole discretion, including but not limited to withholding from any wages or
   other cash compensation paid to the Participant by the Company and/or the Employer.

5. Effect of Termination of Employment.
   a) Voluntary termination prior to Retirement. In the event that the Participant’s Termination Date occurs
       because of the Participant’s voluntary termination prior to Retirement (as defined in Section 5(d) below),
       the unvested portion of the RSU will be forfeited.
   b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the
       Participant’s death, all unvested RSUs will be fully vested immediately and the date of such termination
       will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
   c) Termination due to disability. In the event that the Participant’s Termination Date occurs due to the
       Participant’s disability, all unvested RSUs will be fully vested immediately and the date of such
       termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
       “Disability” for purposes of this Agreement, shall mean disability pursuant to the standards set forth in, or


Aon RSU AA 2015 SSP-US – Non-California                 -2-
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 19 of 187 PageID #:58


       in circumstances where the Participant qualifies for receipt of benefits under, the long-term disability plan
       of the Employer. In the absence of such a plan, the Committee shall have exclusive discretion to determine
       whether a Participant’s employment is terminated due to disability.
    d) Involuntary termination (other than for cause) or voluntary termination on or after Retirement. In
       the event that the Participant’s Termination Date occurs as a result of the Participant’s involuntary
       termination (other than for cause) or the Participant’s voluntary termination on or after Retirement, the
       RSUs shall be immediately vested pro rata and the date of such termination will be considered a vesting
       date for purposes of the settlement provisions of Section 7 hereof. The pro rata portion of the vested RSUs
       shall be calculated by multiplying (i) the number of RSUs subject to the award, by (ii) a fraction, the
       numerator of which shall be the number of days that have elapsed between the Grant Date and the date of
       the Participant’s termination, and the denominator of which shall be the total number of days in the vesting
       schedule set forth in the Participant’s account, and subtracting from the resulting product the number of
       RSUs previously vested. The remaining unvested portion of the RSU shall be forfeited. For purposes of
       this Agreement, “Retire” or “Retirement” means a voluntary termination of employment on or after the
       Participant’s 55th birthday for employees whose principal place of work is outside of the European Union
       (“EU”). A Participant on secondment will be subject to the vesting rule applicable to his or her home
       country. For a Participant whose principal place of work is inside the EU, the unvested portion of the RSU
       will be forfeited. The Committee shall have exclusive discretion to determine a Participant’s principal
       place of work for purposes of this Section 5(d).
    e) Termination for cause. In the event that the Participant’s Termination Date occurs because the Participant
       is terminated for cause, all unvested shares shall be forfeited. Termination for cause shall mean performing
       a deliberate act of dishonesty, fraud, theft, embezzlement, or misappropriation involving the Participant’s
       employment with the Company or its Subsidiaries or Affiliates, or breach of the duty of loyalty to the
       Company, its Subsidiaries or Affiliates; performing an act of race, sex, national origin, religion, disability,
       or age-based discrimination which after investigation, counsel to the Company reasonably concludes will
       result in liability being imposed on the Company, its Subsidiaries or Affiliates and / or the Participant;
       material violation of Company policies and procedures including, but not limited to, the Aon Code of
       Business Conduct; material non-compliance with any terms of this Agreement or an employment
       agreement; or, performing any criminal act resulting in a criminal felony charge brought against the
       Participant or a criminal conviction of the Participant (other than conviction of a minor traffic violation).

6. Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus
   that contains the entire Plan, and is incorporated herein by reference. The Participant represents and warrants
   that the Participant has read the Plan and agrees that all RSUs awarded under it shall be subject to all of the
   terms and conditions of the Plan.

7. Issuance of Shares. RSUs shall be converted to Shares as of the vesting date. Shares will be issued to the
   Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of this
   Agreement. Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the RSUs
   are considered Deferred Compensation and the Shares are to be settled in connection with a termination
   contemplated under Section 5(c) or 5(d), the Company and the Participant shall take all steps necessary
   (including with regard to any post-termination services by the Participant) to ensure that a termination
   contemplated under Section 5 constitutes a “separation from service” within the meaning of Code Section
   409A. In addition, if the RSUs are Deferred Compensation, the RSUs are settled upon the Participant’s
   separation from service and the Participant is a “specified employee,” within the meaning of Code Section
   409A, on the date the Participant experiences a separation from service, then the RSUs shall be settled on the
   first business day of the seventh month following the Participant’s separation from service, or, if earlier, on the
   date of the Participant’s death, to the extent such delayed payment is required in order to avoid a prohibited
   distribution under Code Section 409A.

8. Rights as Shareholder. The Participant shall not have voting or any other right as a shareholder of Aon plc
   with respect to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the
   Participant will obtain full voting and other rights as a shareholder of Aon plc.



Aon RSU AA 2015 SSP-US – Non-California                  -3-
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 20 of 187 PageID #:58



9. Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
   Information; Incentive Repayment Policy.

   a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its
      corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates
      (and divisions thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional
      and alternative risk management products and services covering the businesses of insurance brokerage,
      reinsurance brokerage, benefits consulting, compensation consulting, human resources consulting, human
      resources and benefits outsourcing management, investigatory and security consulting, managing
      underwriting and related services, including accounting, actuarial, claims management and handling, and
      information systems on behalf of commercial and individual clients which are national and international
      and are not confined to any geographic area (the “Business”). The Participant further acknowledges that
      the Participant’s material employment duties and responsibilities, including without limitation with respect
      to Aon clients, prospective clients, and other employees, span geographic areas that extend well beyond the
      state in which the Participant is physically employed and resides. An essential element of the Business is
      the development and maintenance of personal contacts and relationships with clients and prospective
      clients. Aon invests considerable time and money to develop and maintain personal contacts and
      relationships with clients and prospective clients. Aon invests considerable time and money to develop and
      maintain client relationships, including payment of employees’ salaries, benefits, travel, entertainment and
      other business expenses and assistance in servicing clients by making available to its employees specially
      developed and researched industry data, client-specific information, legal support, accounting support,
      marketing, advertising and other corporate services, as well as providing training and professional
      development and valuable confidential business and professional information, toward the development and
      maintenance of its client relationships and related goodwill. While these clients and prospective clients
      may be secured or serviced by Aon employees, including the Participant, the Participant acknowledges that
      such clients and prospective clients remain at all times the clients and prospective clients of Aon and that
      the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
      owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
      Participant’s employment with Aon. In addition, the Participant acknowledges that the Participant has
      acquired and/or will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s
      confidential and proprietary information; the Participant further acknowledges Aon’s legitimate interest in
      safeguarding confidential and proprietary information from disclosure.
       The personal identification of clients of Aon with an employee, including the Participant, creates the
       potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
       behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
       employ and solicited the Business of the clients and prospective clients of Aon, or solicited the employees
       of Aon, it is reasonable to protect Aon against certain competitive activities by the Participant for a limited
       period of time after the Participant leaves employment so that Aon may renew or restore its business
       relationship with its clients, prospective clients and employees. Consequently, the Participant is willing to
       enter into the covenants set forth herein in order to provide Aon with reasonable protection for its client,
       prospective client and employee relationships and its investment therein as above-described, its goodwill,
       and its confidential and proprietary information.
   b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees
      that, except with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on
      behalf of any other person or entity) will not, during the course of employment, and for a period of two (2)
      years after the Participant’s Termination Date, directly or indirectly, call upon, solicit, accept, engage in,
      service or perform, other than on behalf of Aon, any business of the same type or kind as the Business
      performed by Aon from or with respect to (i) clients of Aon with respect to whom the Participant provided
      services, either alone or with others, or had a business relationship, or on whose account the Participant
      worked or became familiar, or supervised directly or indirectly the servicing activities related to such
      clients, during the twenty-four (24) months prior to the Participant’s Termination Date and, further



Aon RSU AA 2015 SSP-US – Non-California                 -4-
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 21 of 187 PageID #:58


       provided, such clients were clients of Aon either on the Participant’s Termination Date or within twelve
       (12) months prior to such Termination Date and (ii) prospective clients of Aon which the Participant alone,
       in combination with others, or in a supervisory capacity, solicited during the six (6) months prior to the
       Participant’s Termination Date and to which a proposal for services was rendered by Aon during the six (6)
       months prior to the Participant’s Termination Date. “Client” means any person or entity listed on the books
       of Aon as such.
   c) Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the term of
      the covenant set forth in Section 9(b) herein not to, directly or indirectly, solicit, induce, or cause any
      person or other entity to solicit, induce, any employee of Aon to work for the Participant or for any third
      party or entity, or to leave the employ of Aon.
   d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to
      that found in Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant
      provision contained in any prior or subsequent agreement entered into by the Participant, (any such
      covenant, an “Other Covenant”), including without limitation any covenant contained in any
      Confidentiality and Non-Solicitation Agreement between the Participant and any Aon entity, and further
      including without limitation any covenant not to compete, to solicit or perform services for clients, or to
      solicit employees, any confidentiality or intellectual property covenant, and any covenant with respect to a
      pre-resignation notice period. Further, no Other Covenant precludes the enforceability of any provision
      contained in this Agreement.
   e) Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
      Sections 9(b) and 9(c) herein are necessary and reasonable for the protection of Aon and are reasonably
      limited with respect to the activities prohibited, duration, geographical scope and their effect on the
      Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply are
      to protect Aon for a limited period of time from unfair competition by the Participant.
       The Participant acknowledges that there is no general geographical restriction contained in the preceding
       paragraphs because the restrictions apply only to the specified clients of Aon and because the Participant’s
       material duties, responsibilities and relationships with Aon clients, prospective clients and employees are
       not limited to any particular geographic area. Nothing in this Agreement shall prohibit the Participant from
       obtaining a livelihood for himself or herself or his or her family by being engaged in the Business. The
       intent of the parties is that the Participant’s restrictive covenant is limited only to those clients as above
       specified.
   f) Company’s Right to Injunctive Relief; Attorneys’ Fees.             The Participant acknowledges that the
      Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss of
      which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach of
      this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in addition to any
      other remedy which Aon may have at law or in equity, Aon shall be entitled to temporary, preliminary and
      permanent injunctive relief for a breach or threatened breach of this Agreement by the Participant (without
      the need to post any bond or other security). The parties acknowledge and agree that Aon Group, Inc. and
      the Participant’s Employer each is an intended third-party beneficiary of this Agreement, and may be a
      named plaintiff in any subsequent suit brought by the Company to enforce the terms of this Agreement. In
      the event that Aon brings an action to enforce the terms and conditions of the Agreement, the Participant
      shall pay the costs and expenses incurred by Aon in bringing such action, including without limitation
      attorneys’ and other legal fees.

   g) Trade Secrets and Confidential Information. The Participant acknowledges that Aon’s business
      depends to a significant degree upon the possession of information which is not generally known to others,
      and that the profitability of such business requires that this information remain proprietary to Aon. The
      Participant shall not, except as required in the course of employment by Aon or by applicable law
      (provided that the Participant shall first give Aon plc reasonable advance written notice of any subpoena or
      other legal disclosure requirement (Attn: General Counsel), with a contemporaneous copy to Aon Group,
      Inc.), disclose or use during or subsequent to the course of employment, any trade secrets or confidential or


Aon RSU AA 2015 SSP-US – Non-California                -5-
         Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 22 of 187 PageID #:58


          proprietary information relating to the business of Aon of which the Participant becomes aware by reason
          of being employed or to which the Participant gains access during his or her employment by Aon and
          which has not been publicly disclosed (it being understood and agreed that trade secrets and confidential or
          proprietary information shall remain subject to this Section 9(g), and shall not be considered “publicly
          disclosed” for purposes of the preceding clause, if any public disclosure thereof results from a breach by
          the Participant of this provision, or a breach by the Participant or another person of some other contractual
          or legal obligation to Aon).

          Such information includes, without limitation, lists of clients and prospective clients; contract terms and
          conditions; client information relating to services, insurance, benefits programs, employees, finances, and
          compensation; copyrighted materials; corporate, management and business plans and strategies;
          compensation and revenues; methods and strategies of marketing; market research and data; technical
          know-how; computer software and manuals; policies and procedures; and the conduct of the affairs of Aon.
          All records and equipment and other materials constituting or relating in any way to any trade secrets,
          confidential or proprietary information, or relating to clients or business of Aon, and all other Aon property,
          shall be and remain the sole property of Aon during and after the end of employment and shall be returned
          to Aon by the Participant immediately upon its request or the Participant’s Termination Date (whichever is
          earlier).

      h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
         of Aon plc that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange
         Act of 1934, the Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy
         provides that Aon plc will have the discretion to cancel or require reimbursement to the Company of the
         long-term equity based incentive award set forth in this Agreement if the grant or vesting was based on the
         achievement of financial results that were subsequently restated. The Participant can obtain a copy of the
         Policy from the Global Compensation team. If the Participant is subject to the Policy, by accepting this
         Agreement, the Participant hereby agrees and acknowledges that he or she will be bound by it.

10.       Other Provisions.
          a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the
             terms and conditions of which are incorporated into this Agreement by reference. If there are any
             inconsistencies between the terms of this Agreement and the Plan, the terms of the Plan will govern.
          b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
             provisions of any prior agreement that could be construed as governing the terms of this grant.
          c) Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or
             compliant with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to
             subject the Participant to the payment of additional taxes and interest under Code Section 409A or
             other adverse tax consequences. In furtherance of this intent, the provisions of this Agreement will be
             interpreted, operated, and administered in a manner consistent with these intentions. The Committee
             may modify the terms of this Agreement, the Plan or both, without the consent of the Participant, in the
             manner that the Committee may determine to be necessary or advisable in order to comply with Code
             Section 409A or to mitigate any additional tax, interest and/or penalties or other adverse tax
             consequences that may apply under Code Section 409A if compliance is not practical. This Section
             10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement
             or the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of
             the RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
             under Code Section 409A. Nothing in this Agreement shall provide a basis for any person to take any
             action against the Company or any of its Subsidiaries or Affiliates based on matters covered by Code
             Section 409A, including the tax treatment of any amounts paid under this Agreement, and neither the
             Company nor any of its Subsidiaries or Affiliates will have any liability under any circumstances to the
             Participant or any other party if the RSUs, the delivery of Shares upon vesting/settlement of the RSUs
             or other payment or tax event hereunder that is intended to be exempt from, or compliant with, Code


Aon RSU AA 2015 SSP-US – Non-California                    -6-
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 23 of 187 PageID #:58


            Section 409A, is not so exempt or compliant or for any action taken by the Committee with respect
            thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
            accelerated or postponed except to the extent permitted by Code Section 409A.
       d) Restriction on Transfer.        RSUs may not be sold, transferred, pledged, assigned, or otherwise
          alienated at any time.
       e) Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the
          Participant any right to continue in the employ or service of the Employer. This Agreement shall
          survive any termination of the Participant’s employment for any or no reason.
       f) Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any
          documents related to current or future participation in the Plan by electronic means. The Participant
          hereby consents to receive such documents by electronic delivery and agrees to participate in the Plan
          through an on-line or electronic system established and maintained by the Company or a third party
          designated by the Company.
       g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety
          (90) days of the Grant Date in order to be eligible to receive any benefits from this grant. If this grant
          is not accepted within the ninety (90)-day period specified in the foregoing sentence, all benefits under
          this grant may be forfeited, as determined in the sole discretion of the Committee. To accept this grant,
          the Participant must access the www.netbenefits.fidelity.com website and follow the instructions for
          acceptance. If this grant was distributed to the Participant via mail, the Participant must sign the
          Agreement and return it to Aon’s Executive Compensation Department within ninety (90) days.
       h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not
          be construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of
          any other term or condition of this Agreement. Any waiver must be in writing. The Section headings
          in this Agreement are for convenience only and are not to be used in interpreting this Agreement.
       i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or
            sentence is found to be illegal or unenforceable by a court of competent jurisdiction for any reason,
            such term, word, phrase, clause or sentence shall be modified in such manner so as to afford the
            Company the fullest protection commensurate with making this Agreement, as modified, legal and
            enforceable under applicable laws. If, however, a court of competent jurisdiction finds that any such
            term, word, phrase, clause or sentence cannot be so modified and thus made enforceable, or otherwise
            declines for any reason to do so, such term, word, phrase, clause or sentence shall be deemed severed
            from this Agreement and of no force and effect, and the balance of this Agreement shall not be affected
            thereby, the balance being construed as severable and independent.
       j) Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of
          or relating to this Agreement, and the rights and obligations of the parties hereunder, shall be governed
          by and construed in accordance with the substantive internal laws of the State of Illinois, without
          regard to the conflict of law principles, rules or statutes of any jurisdiction. The foregoing provisions
          of this Section 10(j) shall apply irrespective of whether the Participant is a party to or bound by another
          restrictive covenant of any kind that may be governed by the laws of another jurisdiction (if any).
       k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
          exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant
          hereby knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive
          jurisdiction and venue of such courts within the State of Illinois. The Participant further hereby
          knowingly, voluntarily and irrevocably waives, and agrees not to assert, any objection, challenge or
          defense to such exclusive venue or jurisdiction (including without limitation any defense of forum non
          conveniens), and further agrees not to file any claim or action related to this Agreement in any other
          jurisdiction or venue. The foregoing provisions of this Section 10(k) shall apply irrespective of
          whether the Participant is a party to or bound by another restrictive covenant of any kind that may




Aon RSU AA 2015 SSP-US – Non-California                -7-
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 24 of 187 PageID #:58


            provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any other
            court or forum (if any).
       l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed
            to it or delivered to it at its principal office in London, England to the attention of the General Counsel
            or its principal office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If
            intended for the Participant, notices shall be delivered personally or shall be addressed (if sent by mail)
            to the Participant’s then current residence address as shown on the Company’s records, or to such other
            address as the Participant directs in a notice to the Company. All notices shall be deemed to be given
            on the date received at the address of the addressee or, if delivered personally, on the date delivered.
       m) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is
          the Company making any recommendations regarding the Participant’s participation in the Plan, or the
          acquisition or sale of the underlying Shares. The Participant is hereby advised to consult with his or
          her own personal tax, legal and financial advisors regarding his or her participation in the Plan and
          execution of this Agreement, before executing this Agreement or otherwise taking any action at any
          time related to the Plan.
       n) Imposition of Other Requirements. The Company reserves the right to impose other requirements on
          the Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to
          the extent the Company determines it is necessary or advisable for legal or administrative reasons, and
          to require the Participant to sign any additional agreements or undertakings that may be necessary to
          accomplish the foregoing.


IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                                      12/10/2015
RSU Recipient (Participant)                                                Date

FXM823EC

12/10/2015 01:53 pm U.S. Eastern Standard Time

ACCEPTED




Aon RSU AA 2015 SSP-US – Non-California                  -8-
         Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 25 of 187 PageID #:58


                                        RESTRICTED STOCK UNIT AGREEMENT
                                          UNDER AMENDED AND RESTATED
                                           AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited company
incorporated under English law, and its Subsidiary Aon Group, Inc., a Maryland corporation with its principal place of business
at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and         MATTHEW J WALSH                   (the
“Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to receive a
Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant to remain in the
service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive to contribute to the
financial progress of the Company, and to encourage ownership of Shares by the Participant. Capitalized terms used but not
otherwise defined in the Agreement shall have the meaning ascribed to such terms in the Amended and Restated Aon plc 2011
Incentive Plan, as amended from time to time (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows:

1.   Grant of Restricted Stock Units. The Company grants under the Plan an award of                             786       RSUs on
     05/19/2017 (the “Grant Date”). The Participant understands and agrees that the Participant has no obligation to accept
     this award (as a condition of employment or otherwise), and that the Participant’s decision to do so by signing this
     Agreement, and thereby to accept all of the terms and conditions of this Agreement, is the Participant’s knowing and
     voluntary choice after having had a full and fair opportunity to consult with legal counsel (at the Participant’s cost).

2.   Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the Participant’s
     account. The Participant must access the www.netbenefits.fidelity.com website and follow the instructions in order to
     view the vesting schedule. Notwithstanding anything herein to the contrary, the Committee may cause the RSUs to vest
     prior to the date(s) set forth in the vesting schedule in order to satisfy any Tax-Related Items (as defined below) that arise
     prior to the date of settlement of the RSUs, subject to the limitations set forth in Section 3(d) of this Agreement.

3.   Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the Company and/or
     the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social insurance, payroll tax,
     payment on account or other tax-related items related to the Participant’s participation in the Plan and legally applicable to
     the Participant (“Tax-Related Items”), is and remains the Participant’s responsibility and may exceed the amount, if any,
     actually withheld by the Company or the Employer. The Participant further acknowledges that the Company and/or the
     Employer: (a) make no representations or undertakings regarding the treatment of any Tax-Related Items in connection
     with any aspect of the grant of RSUs, including, but not limited to, the grant, vesting or settlement of the RSUs, the
     issuance of Shares upon settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
     vesting/settlement and the receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no
     obligation to structure the terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
     Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related Items in more
     than one jurisdiction, the Participant acknowledges that the Company and/or the Employer (or former employer, as
     applicable) may be required to withhold or account for Tax-Related Items in more than one jurisdiction.

     a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make adequate
        arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In this regard, the
        Participant authorizes the Company and/or the Employer, or their respective agents, at the Company’s discretion, to
        satisfy the obligations with regard to all Tax-Related Items by one or a combination of the following:

         (i)      withholding from any wages or other cash compensation paid to the Participant by the Company and/or the
                  Employer; or
         (ii)     withholding in Shares to be issued upon vesting/settlement of the RSUs; or
         (iii)    withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs either
                  through a voluntary sale or through a mandatory sale arranged by the Company (on the Participant’s behalf
                  pursuant to this authorization without further consent); provided, however, that if the Participant is a Section
                  16 officer under the U.S. Securities Exchange Act of 1934, the Committee shall establish the method of
                  withholding from alternatives (i) – (iii) herein.


                                                                -1-
SSP 17 US
          Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 26 of 187 PageID #:58


     b) Depending on the withholding method, the Company and/or the Employer may withhold or account for Tax-Related
        Items by considering applicable minimum statutory withholding amounts or other applicable withholding rates,
        including maximum applicable rates, in which case, any over-withheld amount may be refunded to the Participant in
        cash by the Company or the Employer (with no entitlement to the equivalent Shares) or if not refunded, the Participant
        may seek a refund from the local tax authorities. If the obligation for Tax-Related Items is satisfied by withholding in
        Shares, for tax purposes, the Participant shall be deemed to have been issued the full number of Shares subject to the
        vested RSUs, notwithstanding that a number of Shares are held back solely for the purpose of paying the Tax-Related
        Items.

     c)   Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items that the
          Company and/or the Employer may be required to withhold as a result of the Participant’s participation in the Plan
          that cannot be satisfied by the means previously described. The Company may refuse to deliver the Shares or the
          proceeds of the sale of Shares if the Participant fails to comply with the Participant’s obligations in connection with
          the Tax-Related Items.

     d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code Section
        409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to satisfy any Tax-Related
        Items arising prior to the date of settlement of the RSUs for any portion of the RSUs that is considered “nonqualified
        deferred compensation” subject to Code Section 409A (“Deferred Compensation”), then the number of Shares
        withheld (or sold on the Participant’s behalf) shall not exceed the number of Shares that equals the liability for the
        Tax-Related Items.

4.   Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate undertaking to pay
     to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon plc, subject to the provisions of
     Aon plc’s articles of association and the U.K. Companies Act 2006, as amended from time to time), and such obligation
     may be satisfied by the Participant in cash in any manner to be established by Aon plc in its sole discretion, including but
     not limited to withholding from any wages or other cash compensation paid to the Participant by the Company and/or the
     Employer.

5.   Effect of Termination of Employment.

     a) Voluntary termination (other than Retirement). In the event that the Participant’s Termination Date occurs
        because of the Participant’s voluntary termination that does not qualify as Retirement (as defined in Section 5(d)
        below), the unvested portion of the RSU will be forfeited.

     b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the Participant’s death,
        all unvested RSUs will be fully vested immediately and the date of such termination will be considered a vesting date
        for purposes of the settlement provisions of Section 7 hereof.

     c)   Termination due to disability. In the event that the Participant’s Termination Date occurs due to the Participant’s
          disability, all unvested RSUs will be fully vested immediately and the date of such termination will be considered a
          vesting date for purposes of the settlement provisions of Section 7 hereof. “Disability” for purposes of this Agreement,
          shall mean disability pursuant to the standards set forth in, or in circumstances where the Participant qualifies for
          receipt of benefits under, the long-term disability plan of the Employer. In the absence of such a plan, the Committee
          shall have exclusive discretion to determine whether a Participant’s employment is terminated due to disability.

     d) Involuntary termination (other than for Cause) or Retirement. In the event that the Participant’s Termination
        Date occurs as a result of the Participant’s involuntary termination by the Company or Employer (other than for
        Cause) or the Participant’s Retirement, the RSUs shall be immediately vested pro rata and the date of such termination
        will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof. The pro rata portion
        of the RSUs that shall vest shall be calculated by multiplying (i) the number of RSUs subject to the award, by (ii) a
        fraction, the numerator of which shall be the number of days that have elapsed between the Grant Date and the date of
        the Participant’s termination, and the denominator of which shall be the total number of days covered by the vesting
        schedule set forth in the Participant’s account, and subtracting from the resulting product the number of RSUs
        previously vested. The remaining unvested portion of the RSUs shall be forfeited. For purposes of this Agreement,
        “Retire” or “Retirement” means a voluntary termination of employment on or after the Participant’s 55th birthday for
        employees whose principal place of work is outside of the European Union (“EU”). A Participant on secondment will
        be subject to the vesting rule applicable to his or her home country. Participants whose principal place of work is


                                                               -2-
SSP 17 US
          Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 27 of 187 PageID #:58


          inside the EU shall not be eligible for Retirement, and their voluntary termination at any age shall be treated in
          accordance with Section 5(a). The Committee shall have exclusive discretion to determine a Participant’s principal
          place of work for purposes of this Section 5(d).

     e)   Termination for Cause. In the event that the Participant’s Termination Date occurs because the Participant is
          terminated by the Company or Employer for Cause, all unvested RSUs shall be forfeited. “Cause” shall mean the
          Participant’s (i) performing a deliberate act of dishonesty, fraud, theft, embezzlement, or misappropriation involving
          the Participant’s employment with the Company, its Subsidiaries or Affiliates, or breach of the duty of loyalty to the
          Company, its Subsidiaries or Affiliates; (ii) performing an act of race, sex, national origin, religion, disability, or age-
          based discrimination which after investigation, counsel to the Company reasonably concludes will result in liability
          being imposed on the Company, its Subsidiaries or Affiliates and / or the Participant; (iii) material violation of
          Company policies and procedures including, but not limited to, the Aon Code of Business Conduct; (iv) material
          noncompliance with any terms of this Agreement or an employment agreement; or (v) performing any criminal act
          resulting in a criminal felony charge brought against the Participant or a criminal conviction of the Participant (other
          than conviction of a minor traffic violation).

6.   Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus that contains
     the entire Plan, and is incorporated herein by reference. The Participant represents and warrants that the Participant has
     read the Plan and agrees that all RSUs awarded under it shall be subject to all of the terms and conditions of the Plan.

7.   Issuance of Shares. RSUs shall be converted to Shares as of the applicable vesting date. Shares will be issued to the
     Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of this Agreement.
     Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the RSUs are considered Deferred
     Compensation and the Shares are to be settled in connection with a termination of service, the Company and the
     Participant shall take all steps necessary (including with regard to any post-termination services by the Participant) to
     ensure that a termination contemplated under Section 5 constitutes a “separation from service” within the meaning of Code
     Section 409A. In addition, if the RSUs are Deferred Compensation and payable in connection with the Participant’s
     separation from service, and if the Participant is a “specified employee” within the meaning of Code Section 409A on the
     date the Participant experiences a separation from service, then the RSUs shall be settled on the first business day of the
     seventh month following the Participant’s separation from service, or, if earlier, on the date of the Participant’s death,
     solely to the extent such delayed payment is required in order to avoid a prohibited distribution under Code Section 409A.

8.   Rights as Shareholder. The Participant shall not have voting or any other rights as a shareholder of Aon plc with respect
     to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the Participant will obtain full
     voting and other rights as a shareholder of Aon plc.

9.   Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential Information;
     Incentive Repayment Policy.

     a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its corporate
        and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates (and divisions
        thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional and alternative risk
        management products and services covering the businesses of insurance brokerage, reinsurance brokerage, benefits
        consulting, compensation consulting, human resources consulting, human resources and benefits outsourcing
        management, investigatory and security consulting, managing underwriting and related services, including accounting,
        actuarial, claims management and handling, and information systems on behalf of commercial and individual clients
        which are national and international and are not confined to any geographic area (the “Business”). The Participant
        further acknowledges that the Participant’s material employment duties and responsibilities, including without
        limitation with respect to Aon clients, prospective clients, and other employees, span geographic areas that extend
        well beyond the state in which the Participant is physically employed and resides. An essential element of the
        Business is the development and maintenance of personal contacts and relationships with clients and prospective
        clients. Aon invests considerable time and money to develop and maintain personal contacts and relationships with
        clients and prospective clients. Aon invests considerable time and money to develop and maintain client relationships,
        including payment of employees’ salaries, benefits, travel, entertainment and other business expenses and assistance
        in servicing clients by making available to its employees specially developed and researched industry data, client-
        specific information, legal support, accounting support, marketing, advertising and other corporate services, as well as
        providing training and professional development and valuable confidential business and professional information,
        toward the development and maintenance of its client relationships and related goodwill. While these clients and


                                                                 -3-
SSP 17 US
         Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 28 of 187 PageID #:58


         prospective clients may be secured or serviced by Aon employees, including the Participant, the Participant
         acknowledges that such clients and prospective clients remain at all times the clients and prospective clients of Aon
         and that the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
         owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
         Participant’s employment with Aon. In addition, the Participant acknowledges that the Participant has acquired
         and/or will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s confidential and proprietary
         information; the Participant further acknowledges Aon’s legitimate interest in safeguarding confidential and
         proprietary information from disclosure.
         The personal identification of clients of Aon with an employee, including the Participant, creates the potential for the
         Participant’s appropriation of the benefits of the relationships developed with clients on behalf of and at the expense
         of Aon. Since Aon would suffer irreparable harm if the Participant left its employ and solicited the Business of the
         clients and prospective clients of Aon, or solicited the employees of Aon, it is reasonable to protect Aon against
         certain competitive activities by the Participant for a limited period of time after the Participant leaves employment so
         that Aon may renew or restore its business relationship with its clients, prospective clients and employees.
         Consequently, the Participant is willing to enter into the covenants set forth herein in order to provide Aon with
         reasonable protection for its client, prospective client and employee relationships and its investment therein as above-
         described, its goodwill, and its confidential and proprietary information.
    b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees that, except
       with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on behalf of any other person
       or entity) will not, during the course of employment, and for a period of two (2) years after the Participant’s
       Termination Date, directly or indirectly, call upon, solicit, accept, engage in, service or perform, other than on behalf
       of Aon, any business of the same type or kind as the Business performed by Aon from or with respect to (i) clients of
       Aon with respect to whom the Participant provided services, either alone or with others, or had a business relationship,
       or on whose account the Participant worked or became familiar, or supervised directly or indirectly the servicing
       activities related to such clients, during the twenty-four (24) months prior to the Participant’s Termination Date and,
       further provided, such clients were clients of Aon either on the Participant’s Termination Date or within twelve (12)
       months prior to such Termination Date and (ii) prospective clients of Aon which the Participant alone, in combination
       with others, or in a supervisory capacity, solicited during the six (6) months prior to the Participant’s Termination
       Date and to which a proposal for services was rendered by Aon during the six (6) months prior to the Participant’s
       Termination Date. “Client” means any person or entity listed on the books of Aon as such.
    c)   Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the term of the covenant
         set forth in Section 9(b) herein not to, directly or indirectly, solicit, induce, or cause any person or other entity to
         solicit, induce, any employee of Aon to work for the Participant or for any third party or entity, or to leave the employ
         of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to that found in
       Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant provision contained in
       any prior or subsequent agreement entered into by the Participant, (any such covenant, an “Other Covenant”),
       including without limitation any covenant contained in any Confidentiality and Non-Solicitation Agreement between
       the Participant and any Aon entity, and further including without limitation any covenant not to compete, to solicit or
       perform services for clients, or to solicit employees, any confidentiality or intellectual property covenant, and any
       covenant with respect to a pre-resignation notice period. Further, no Other Covenant precludes the enforceability of
       any provision contained in this Agreement.
    e)   Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in Sections 9(b)
         and 9(c) herein are necessary and reasonable for the protection of Aon and are reasonably limited with respect to the
         activities prohibited, duration, geographical scope and their effect on the Participant and the public. The parties
         acknowledge that the purpose and effect of the covenants simply are to protect Aon for a limited period of time from
         unfair competition by the Participant.
         The Participant acknowledges that there is no general geographical restriction contained in the preceding paragraphs
         because the restrictions apply only to the specified clients of Aon and because the Participant’s material duties,
         responsibilities and relationships with Aon clients, prospective clients and employees are not limited to any particular
         geographic area. Nothing in this Agreement shall prohibit the Participant from obtaining a livelihood for himself or
         herself or his or her family by being engaged in the Business. The intent of the parties is that the Participant’s
         restrictive covenant is limited only to those clients as above specified.
    f)   Company’s Right to Injunctive Relief; Attorneys’ Fees. The Participant acknowledges that the Participant’s
         services to Aon are of a unique character which gives them a special value to Aon, the loss of which cannot


                                                              -4-
SSP 17 US
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 29 of 187 PageID #:58


        reasonably or adequately be compensated in damages in an action at law, and that a breach of this Agreement will
        result in irreparable and continuing harm to Aon, and that therefore, in addition to any other remedy which Aon may
        have at law or in equity, Aon shall be entitled to temporary, preliminary and permanent injunctive relief for a breach
        or threatened breach of this Agreement by the Participant (without the need to post any bond or other security). The
        parties acknowledge and agree that Aon Group, Inc. and the Participant’s Employer each is an intended third-party
        beneficiary of this Agreement, and may be a named plaintiff in any subsequent suit brought by the Company to
        enforce the terms of this Agreement. In the event that Aon brings an action to enforce the terms and conditions of the
        Agreement, the Participant shall pay the costs and expenses incurred by Aon in bringing such action, including
        without limitation attorneys’ and other legal fees.

    g) Trade Secrets and Confidential Information. The Participant acknowledges that Aon’s business depends to a
       significant degree upon the possession of information which is not generally known to others, and that the profitability
       of such business requires that this information remain proprietary to Aon. The Participant shall not, except as required
       in the course of employment by Aon or by applicable law (provided that the Participant shall first give Aon plc
       reasonable advance written notice of any subpoena (Attn: General Counsel), with a contemporaneous copy to Aon
       Group, Inc.), disclose or use during or subsequent to the course of employment, any trade secrets or confidential or
       proprietary information relating to the business of Aon of which the Participant becomes aware by reason of being
       employed or to which the Participant gains access during his or her employment by Aon and which has not been
       publicly disclosed (it being understood and agreed that trade secrets and confidential or proprietary information shall
       remain subject to this Section 9(g), and shall not be considered “publicly disclosed” for purposes of the preceding
       clause, if any public disclosure thereof results from a breach by the Participant of this provision, or a breach by the
       Participant or another person of some other contractual or legal obligation to Aon). Nothing in this paragraph is
       intended to limit the Participant’s right or ability to communicate with the U.S. Equal Employment Opportunity
       Commission, the National Labor Relations Board, the Securities and Exchange Commission, or other federal, state or
       local agency, and such communication may be initiated by the Participant or in response to the government inquiry.

        Such information includes, without limitation, lists of clients and prospective clients; contract terms and conditions;
        client information relating to services, insurance, benefits programs, employees, finances, and compensation;
        copyrighted materials; corporate, management and business plans and strategies; compensation and revenues; methods
        and strategies of marketing; market research and data; technical know-how; computer software and manuals; policies
        and procedures; and the conduct of the affairs of Aon. All records and equipment and other materials constituting or
        relating in any way to any trade secrets, confidential or proprietary information, or relating to clients or business of
        Aon, and all other Aon property, shall be and remain the sole property of Aon during and after the end of employment
        and shall be returned to Aon by the Participant immediately upon its request or the Participant’s Termination Date
        (whichever is earlier).

    h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors of Aon plc
       that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange Act of 1934, the
       Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy provides that Aon plc will have
       the discretion to cancel or require reimbursement to the Company of the long-term equity based incentive award set
       forth in this Agreement if the grant or vesting was based on the achievement of financial results that were
       subsequently restated. The Participant can obtain a copy of the Policy from the Global Compensation team. If the
       Participant is subject to the Policy, by accepting this Agreement, the Participant hereby agrees and acknowledges that
       he or she will be bound by it.

10. Other Provisions.

        a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the terms and
           conditions of which are incorporated into this Agreement by reference. If there are any inconsistencies between
           the terms of this Agreement and the Plan, the terms of the Plan will govern.
        b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
           provisions of any prior agreement that could be construed as governing the terms of this grant.
        c)   Code Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or compliant
             with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to subject the Participant to
             the payment of additional taxes and interest under Code Section 409A or other adverse tax consequences. In
             furtherance of this intent, the provisions of this Agreement will be interpreted, operated, and administered in a
             manner consistent with these intentions. The Committee may modify the terms of this Agreement and/or the


                                                             -5-
SSP 17 US
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 30 of 187 PageID #:58


             Plan, without the consent of the Participant, in the manner that the Committee may determine to be necessary or
             advisable in order to comply with Code Section 409A or to mitigate any additional tax, interest and/or penalties
             or other adverse tax consequences that may apply under Code Section 409A if compliance is not practical. This
             Section 10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement or
             the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of the RSUs will
             not be subject to taxes, interest and penalties or any other adverse tax consequences under Code Section 409A.
             Nothing in this Agreement shall provide a basis for any person to take any action against the Company or any of
             its Subsidiaries or Affiliates based on matters covered by Code Section 409A, including the tax treatment of any
             amounts paid under this Agreement, and neither the Company nor any of its Subsidiaries or Affiliates will have
             any liability under any circumstances to the Participant or any other party if the RSUs, the delivery of Shares
             upon vesting/settlement of the RSUs or other payment or tax event hereunder that is intended to be exempt from,
             or compliant with, Code Section 409A, is not so exempt or compliant or for any action taken by the Committee
             with respect thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
             accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer. RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated at any
           time.
        e)   Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the Participant
             any right to continue in the employ or service of the Employer. This Agreement shall survive any termination of
             the Participant’s employment for any or no reason.
        f)   Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
             related to current or future participation in the Plan by electronic means. The Participant hereby consents to
             receive such documents by electronic delivery and agrees to participate in the Plan through an on-line or
             electronic system established and maintained by the Company or a third party designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety (90) days of
           the Grant Date in order to be eligible to receive any benefits from this grant. If this grant is not accepted within
           the ninety (90)-day period specified in the foregoing sentence, all benefits under this grant may be forfeited, as
           determined in the sole discretion of the Committee. To accept this grant, the Participant must access the
           www.netbenefits.fidelity.com website and follow the instructions for acceptance. If this grant was distributed to
           the Participant via mail, the Participant must sign the Agreement and return it to the Company within ninety (90)
           days.
        h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not be
           construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of any other
           term or condition of this Agreement. Any waiver must be in writing. The Section headings in this Agreement are
           for convenience only and are not to be used in interpreting this Agreement.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or sentence is
             found to be illegal or unenforceable by a court of competent jurisdiction for any reason, such term, word, phrase,
             clause or sentence shall be modified in such manner so as to afford the Company the fullest protection
             commensurate with making this Agreement, as modified, legal and enforceable under applicable laws. If,
             however, a court of competent jurisdiction finds that any such term, word, phrase, clause or sentence cannot be so
             modified and thus made enforceable, or otherwise declines for any reason to do so, such term, word, phrase,
             clause or sentence shall be deemed severed from this Agreement and of no force and effect, and the balance of
             this Agreement shall not be affected thereby, the balance being construed as severable and independent.
        j)   Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of or relating
             to this Agreement, and the rights and obligations of the parties hereunder, shall be governed by and construed in
             accordance with the substantive internal laws of the State of Illinois, without regard to the conflict of law
             principles, rules or statutes of any jurisdiction. The foregoing provisions of this Section 10(j) shall apply
             irrespective of whether the Participant is a party to or bound by another restrictive covenant of any kind that may
             be governed by the laws of another jurisdiction (if any).
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant hereby
           knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive jurisdiction and venue of
           such courts within the State of Illinois. The Participant further hereby knowingly, voluntarily and irrevocably
           waives, and agrees not to assert, any objection, challenge or defense to such exclusive venue or jurisdiction
           (including without limitation any defense of forum non conveniens), and further agrees not to file any claim or


                                                             -6-
SSP 17 US
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 31 of 187 PageID #:58


             action related to this Agreement in any other jurisdiction or venue. The foregoing provisions of this Section 10(k)
             shall apply irrespective of whether the Participant is a party to or bound by another restrictive covenant of any
             kind that may provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any
             other court or forum (if any).
        l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed to it or
             delivered to it at its principal office in London, England to the attention of the General Counsel or its principal
             office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If intended for the Participant,
             notices shall be delivered personally or shall be addressed (if sent by mail) to the Participant’s then current
             residence address as shown on the Company’s records, or to such other address as the Participant directs in a
             notice to the Company. All notices shall be deemed to be given on the date received at the address of the
             addressee or, if delivered personally, on the date delivered.
        m) Compliance with Law. Notwithstanding any other provision of the Plan or this Agreement, unless there is an
           available exemption from any registration, qualification or other legal requirement applicable to the Shares, the
           Company shall not be required to deliver any Shares issuable upon vesting/settlement of the RSUs prior to the
           completion of any registration or qualification of the Shares under any local, state, federal or foreign securities or
           exchange control law or under rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
           of any other governmental regulatory body, or prior to obtaining any approval or other clearance from any local,
           state, federal or foreign governmental agency, which registration, qualification or approval the Company shall, in
           its absolute discretion, deem necessary or advisable. The Participant understands that the Company is under no
           obligation to register or qualify the Shares with the SEC or any state or foreign securities commission or to seek
           approval or clearance from any governmental authority for the issuance or sale of the Shares. Further, the
           Participant agrees that the Company shall have unilateral authority to amend the Plan and the Agreement without
           the Participant’s consent to the extent necessary to comply with securities or other laws applicable to issuance of
           Shares.
        n) Intellectual Property. The Participant hereby assigns to the Company the Participant’s entire right, title and
           interest in and to all discoveries and improvements, patentable or otherwise, trade secrets and ideas and writings
           and copyrightable material, which are conceived, developed, reduced to practice, or acquired by the Participant
           (collectively “IP”) during the Participant’s employment and which relate to the business of the Company or any
           of its Affiliates, parent companies or Subsidiaries. The Participant further acknowledges that all original works of
           authorship which are made by the Participant (solely or jointly with others) within the scope of and during the
           period of his/her employment with the Company and which are protectable by copyright are “works made for
           hire,” as that term is defined in the United States Copyright Act. The Participant agrees to disclose promptly,
           fully and in writing all such IP to the Company. The Participant will upon the Company’s request, execute,
           acknowledge and deliver to the Company all instruments and do all other acts which are necessary or desirable to
           enable the Company or any of its Affiliates, parent companies, or Subsidiaries to file and prosecute applications
           for, and to acquire, maintain and enforce, all patents, trademarks, and copyrights in all countries. To the extent
           the Participant is bound by an employee handbook or contract provision that protects the Company’s intellectual
           property at least to the extent provided in this Section 10(n), the provision set forth in such employment handbook
           or contractual arrangement between the Participant and the Company will prevail and govern.
        o) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the
           Company making any recommendations regarding the Participant’s participation in the Plan, or the acquisition or
           sale of the underlying Shares. The Participant should consult with his or her own personal tax, legal and financial
           advisors regarding his or her participation in the Plan and execution of this Agreement, before executing this
           Agreement or otherwise taking any action at any time related to the Plan.
        p) Imposition of Other Requirements. The Company reserves the right to impose other requirements on the
           Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to the extent the
           Company determines it is necessary or advisable for legal or administrative reasons, and to require the Participant
           to sign any additional agreements or undertakings that may be necessary to accomplish the foregoing.




                                                             -7-
SSP 17 US
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 32 of 187 PageID #:58



IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                                     06/08/2017
RSU Recipient (Participant)                                               Date



HGWDAO8I

06/08/2017 10:34 PM U.S. Eastern Standard Time

ACCEPTED




                                                        -8-
SSP 17 US
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 33 of 187 PageID #:58


                                  RESTRICTED STOCK UNIT AGREEMENT
                                    UNDER AMENDED AND RESTATED
                                     AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited
company incorporated under English law, and its Subsidiary Aon Group, Inc., a Maryland corporation with its
principal place of business at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and
       MATTHEW J WALSH                (the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to
receive a Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant
to remain in the service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive
to contribute to the financial progress of the Company, and to encourage ownership of Shares by the Participant.
Capitalized terms used but not otherwise defined in the Agreement shall have the meaning ascribed to such terms in
the Amended and Restated Aon plc 2011 Incentive Plan, as amended from time to time (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as
follows:

1. Grant of Restricted Stock Units. The Company grants under the Plan an award of              704        RSUs on
   05/21/2018 (the “Grant Date”). The Participant understands and agrees that the Participant has no
   obligation to accept this award (as a condition of employment or otherwise), and that the Participant’s decision
   to do so by signing this Agreement, and thereby to accept all of the terms and conditions of this Agreement, is
   the Participant’s knowing and voluntary choice after having had a full and fair opportunity to consult with legal
   counsel (at the Participant’s cost).

2. Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the
   Participant’s account. The Participant must access the www.netbenefits.fidelity.com website and follow the
   instructions in order to view the vesting schedule. Notwithstanding anything herein to the contrary, the
   Committee may cause the RSUs to vest prior to the date(s) set forth in the vesting schedule in order to satisfy
   any Tax-Related Items (as defined below) that arise prior to the date of settlement of the RSUs, subject to the
   limitations set forth in Section 3(d) of this Agreement.

3. Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
   Company and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social
   insurance, payroll tax, payment on account or other tax-related items related to the Participant’s participation in
   the Plan and legally applicable to the Participant (“Tax-Related Items”), is and remains the Participant’s
   responsibility and may exceed the amount, if any, actually withheld by the Company or the Employer. The
   Participant further acknowledges that the Company and/or the Employer: (a) make no representations or
   undertakings regarding the treatment of any Tax-Related Items in connection with any aspect of the grant of
   RSUs, including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares upon
   settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
   receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to
   structure the terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
   Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related
   Items in more than one jurisdiction, the Participant acknowledges that the Company and/or the Employer (or
   former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than
   one jurisdiction.

    a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
       adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In
       this regard, the Participant authorizes the Company and/or the Employer, or their respective agents, at the
       Company’s discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a

                                                         -1-
Aon RSU AA 2017 SSP-US – Non-California
6676729-v5\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 34 of 187 PageID #:58


        combination of the following:

        (i)     withholding from any wages or other cash compensation paid to the Participant by the Company
                and/or the Employer; or
        (ii)    withholding in Shares to be issued upon vesting/settlement of the RSUs; or
        (iii)   withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the
                Participant’s behalf pursuant to this authorization without further consent); provided, however, that
                if the Participant is a Section 16 officer under the U.S. Securities Exchange Act of 1934, the
                Committee shall establish the method of withholding from alternatives (i) – (iii) herein.
    b) Depending on the withholding method, the Company and/or the Employer may withhold or account for
       Tax-Related Items by considering applicable minimum statutory withholding amounts or other applicable
       withholding rates in the Participant’s jurisdiction(s), including maximum applicable rates, in which case,
       any over-withheld amount may be refunded to the Participant in cash by the Company or the Employer
       (with no entitlement to the equivalent Shares) or if not refunded, the Participant may seek a refund from the
       local tax authorities. If the obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
       purposes, the Participant shall be deemed to have been issued the full number of Shares subject to the
       vested RSUs, notwithstanding that a number of Shares are held back solely for the purpose of paying the
       Tax-Related Items.

    c) Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items
       that the Company and/or the Employer may be required to withhold as a result of the Participant’s
       participation in the Plan that cannot be satisfied by the means previously described. The Company may
       refuse to deliver the Shares or the proceeds of the sale of Shares if the Participant fails to comply with the
       Participant’s obligations in connection with the Tax-Related Items.

    d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code
       Section 409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to
       satisfy any Tax-Related Items arising prior to the date of settlement of the RSUs for any portion of the
       RSUs that is considered “nonqualified deferred compensation” subject to Code Section 409A (“Deferred
       Compensation”), then the number of Shares withheld (or sold on the Participant’s behalf) shall not exceed
       the number of Shares that equals the liability for the Tax-Related Items.

4. Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate
   undertaking to pay to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon
   plc, subject to the provisions of Aon plc’s articles of association and the U.K. Companies Act 2006, as
   amended from time to time), and such obligation may be satisfied by the Participant in cash in any manner to
   be established by Aon plc in its sole discretion, including but not limited to withholding from any wages or
   other cash compensation paid to the Participant by the Company and/or the Employer.

5. Effect of Termination of Employment.

    a) Voluntary termination (other than Retirement). In the event that the Participant’s Termination Date
       occurs because of the Participant’s voluntary termination that does not qualify as Retirement (as defined in
       Section 5(d) below), the unvested portion of the RSU will be forfeited.

    b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the
       Participant’s death, all unvested RSUs will be fully vested immediately and the date of such termination
       will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.

    c) Termination due to disability. In the event that the Participant’s Termination Date occurs due to the
       Participant’s disability, all unvested RSUs will be fully vested immediately and the date of such

                                                        -2-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 35 of 187 PageID #:58


        termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
        “Disability” for purposes of this Agreement, shall mean disability pursuant to the standards set forth in, or
        in circumstances where the Participant qualifies for receipt of benefits under, the long-term disability plan
        of the Employer. In the absence of such a plan, the Committee shall have exclusive discretion to determine
        whether a Participant’s employment is terminated due to disability.

    d) Involuntary termination (other than for Cause) or Retirement. In the event that the Participant’s
       Termination Date occurs as a result of the Participant’s involuntary termination by the Company or
       Employer (other than for Cause) or the Participant’s Retirement, the RSUs shall be immediately vested pro
       rata and the date of such termination will be considered a vesting date for purposes of the settlement
       provisions of Section 7 hereof. The pro rata portion of the RSUs that shall vest shall be calculated by
       multiplying (i) the number of RSUs subject to the award, by (ii) a fraction, the numerator of which shall be
       the number of days that have elapsed between the Grant Date and the date of the Participant’s termination,
       and the denominator of which shall be the total number of days covered by the vesting schedule set forth in
       the Participant’s account, and subtracting from the resulting product the number of RSUs previously
       vested. The remaining unvested portion of the RSUs shall be forfeited. For purposes of this Agreement,
       “Retire” or “Retirement” means a voluntary termination of employment on or after the Participant’s 55th
       birthday for employees whose principal place of work is outside of the European Union (“EU”). A
       Participant on secondment will be subject to the vesting rule applicable to his or her home country.
       Participants whose principal place of work is inside the EU shall not be eligible for Retirement, and their
       voluntary termination at any age shall be treated in accordance with Section 5(a). The Committee shall
       have exclusive discretion to determine a Participant’s principal place of work for purposes of this Section
       5(d).

    e) Termination for Cause. In the event that the Participant’s Termination Date occurs because the
       Participant is terminated by the Company or Employer for Cause, all unvested RSUs shall be forfeited.
       “Cause” shall mean the Participant’s (i) performing a deliberate act of dishonesty, fraud, theft,
       embezzlement, or misappropriation involving the Participant’s employment with the Company, its
       Subsidiaries or Affiliates, or breach of the duty of loyalty to the Company, its Subsidiaries or Affiliates; (ii)
       performing an act of race, sex, national origin, religion, disability, or age-based discrimination which after
       investigation, counsel to the Company reasonably concludes will result in liability being imposed on the
       Company, its Subsidiaries or Affiliates and / or the Participant; (iii) material violation of Company policies
       and procedures including, but not limited to, the Aon Code of Business Conduct; (iv) material
       noncompliance with any terms of this Agreement or an employment agreement; or (v) performing any
       criminal act resulting in a criminal felony charge brought against the Participant or a criminal conviction of
       the Participant (other than conviction of a minor traffic violation).

6. Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus
   that contains the entire Plan, and is incorporated herein by reference. The Participant represents and warrants
   that the Participant has read the Plan and agrees that all RSUs awarded under it shall be subject to all of the
   terms and conditions of the Plan.

7. Issuance of Shares. RSUs shall be converted to Shares as of the applicable vesting date. Shares will be issued
   to the Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of
   this Agreement. Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the
   RSUs are considered Deferred Compensation and the Shares are to be settled in connection with a termination
   of service, the Company and the Participant shall take all steps necessary (including with regard to any post-
   termination services by the Participant) to ensure that a termination contemplated under Section 5 constitutes a
   “separation from service” within the meaning of Code Section 409A. In addition, if the RSUs are Deferred
   Compensation and payable in connection with the Participant’s separation from service, and if the Participant is
   a “specified employee” within the meaning of Code Section 409A on the date the Participant experiences a
   separation from service, then the RSUs shall be settled on the first business day of the seventh month following
   the Participant’s separation from service, or, if earlier, on the date of the Participant’s death, solely to the extent

                                                           -3-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 36 of 187 PageID #:58


    such delayed payment is required in order to avoid a prohibited distribution under Code Section 409A.

8. Rights as Shareholder. The Participant shall not have voting or any other rights as a shareholder of Aon plc
   with respect to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the
   Participant will obtain full voting and other rights as a shareholder of Aon plc.

9. Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
   Information; Incentive Repayment Policy.

    a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its
       corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates
       (and divisions thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional
       and alternative risk management products and services covering the businesses of insurance brokerage,
       reinsurance brokerage, benefits consulting, compensation consulting, human resources consulting, human
       resources and benefits outsourcing management, investigatory and security consulting, managing
       underwriting and related services, including accounting, actuarial, claims management and handling, and
       information systems on behalf of commercial and individual clients which are national and international
       and are not confined to any geographic area (the “Business”). The Participant further acknowledges that
       the Participant’s material employment duties and responsibilities, including without limitation with respect
       to Aon clients, prospective clients, and other employees, span geographic areas that extend well beyond the
       state in which the Participant is physically employed and resides. An essential element of the Business is
       the development and maintenance of personal contacts and relationships with clients and prospective
       clients. Aon invests considerable time and money to develop and maintain client relationships, including
       payment of employees’ salaries, benefits, travel, entertainment and other business expenses and assistance
       in servicing clients by making available to its employees specially developed and researched industry data,
       client-specific information, legal support, accounting support, marketing, advertising and other corporate
       services, as well as providing training and professional development and valuable confidential business and
       professional information, toward the development and maintenance of its client relationships and related
       goodwill. While these clients and prospective clients may be secured or serviced by Aon employees,
       including the Participant, the Participant acknowledges that such clients and prospective clients remain at
       all times the clients and prospective clients of Aon and that the goodwill engendered by the relationships is
       intended to inure only to the benefit of Aon; the goodwill is owned by Aon; and Aon shall be the sole
       beneficiary of such goodwill during and after termination of the Participant’s employment with Aon. In
       addition, the Participant acknowledges that the Participant has acquired and/or will acquire, for the purpose
       of furthering the Business, knowledge of Aon’s confidential and proprietary information; the Participant
       further acknowledges Aon’s legitimate interest in safeguarding confidential and proprietary information
       from disclosure.
        The personal identification of clients of Aon with an Aon employee, including the Participant, creates the
        potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
        behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
        employ and solicited the Business of the clients and prospective clients of Aon, or solicited the employees
        of Aon, it is reasonable to protect Aon against certain competitive activities by the Participant for a limited
        period of time after the Participant leaves employment so that Aon may renew or restore its business
        relationship with its clients, prospective clients and employees. Consequently, the Participant is willing to
        enter into the covenants set forth herein in order to provide Aon with reasonable protection for its client,
        prospective client and employee relationships and its investment therein as above-described, its goodwill,
        and its confidential and proprietary information.
    b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees
       that, except with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on
       behalf of any other person or entity) will not, during the course of employment, and for a period of two (2)
       years after the Participant’s Termination Date (the “Restricted Period”), directly or indirectly, call upon,
       solicit, accept, engage in, service or perform, other than on behalf of Aon, any business of the same type or

                                                         -4-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 37 of 187 PageID #:58


        kind as the Business performed by Aon from or with respect to (i) clients of Aon with respect to whom the
        Participant provided services, either alone or with others, or had a business relationship, or on whose
        account the Participant worked or became familiar, or supervised directly or indirectly the servicing
        activities related to such clients, during the twenty-four (24) months prior to the Participant’s Termination
        Date and, further provided, such clients were clients of Aon either on the Participant’s Termination Date or
        within twelve (12) months prior to such Termination Date and (ii) prospective clients of Aon which the
        Participant alone, in combination with others, or in a supervisory capacity, solicited during the six (6)
        months prior to the Participant’s Termination Date and to which a proposal for services was rendered by
        Aon during the six (6) months prior to the Participant’s Termination Date. “Client” means any person or
        entity listed on the books of Aon as such.
    c) Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the Restricted
       Period, not to, directly or indirectly, solicit or induce, or cause any person or other entity to solicit or
       induce, any employee of Aon to work for the Participant or for any third party or entity, or to leave the
       employ of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to
       that found in Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant
       provision contained in any prior or subsequent agreement entered into by the Participant, (any such
       covenant, an “Other Covenant”), including without limitation any covenant contained in any
       Confidentiality and Non-Solicitation Agreement between the Participant and any Aon entity, and further
       including without limitation any covenant not to compete, to solicit or perform services for clients, or to
       solicit employees, any confidentiality or intellectual property covenant, and any covenant with respect to a
       pre-resignation notice period. Further, no Other Covenant precludes the enforceability of any provision
       contained in this Agreement. No subsequent agreement entered into by the Participant may amend,
       supersede, or override the covenants contained herein unless such subsequent agreement specifically
       references subsections (b) and (c) of this Section.
    e) Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
       subsections (b) and (c) of this Section are necessary and reasonable for the protection of Aon and are
       reasonably limited with respect to the activities prohibited, duration, geographical scope and their effect on
       the Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply
       are to protect Aon for a limited period of time from unfair competition by the Participant.
        The Participant acknowledges that there is no general geographical restriction contained in the preceding
        paragraphs because the restrictions apply only to the specified clients of Aon and because the Participant’s
        material duties, responsibilities, and relationships with Aon clients, prospective clients, and employees are
        not limited to any particular geographic area. Nothing in this Agreement shall prohibit the Participant from
        obtaining a livelihood for the Participant or the Participant’s family by being engaged in the Business.
    f) Company’s Right to Injunctive Relief; Attorneys’ Fees and Costs. The Participant acknowledges that
       the Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss
       of which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach
       of Section 9 of this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in
       addition to any other remedy which Aon may have at law or in equity, Aon shall be entitled to temporary,
       preliminary and permanent injunctive relief for a breach or threatened breach of this Agreement by the
       Participant (without the need to post any bond or other security). The parties acknowledge and agree that
       each Aon entity is an intended third-party beneficiary of this Agreement, and may be a named plaintiff in
       any subsequent suit brought by Aon to enforce the terms of this Agreement. In the event that any action is
       filed to enforce the terms and conditions of this Agreement, the prevailing party in the action will recover
       from the non-prevailing party, in addition to any other sum that either party may be called upon to pay, a
       reasonable sum for the prevailing party’s attorney’s fees and costs.

    g) Trade Secrets and Confidential Information.

        (i) The Participant acknowledges that Aon’s Business depends to a significant degree upon the possession
                                                        -5-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 38 of 187 PageID #:58


            of confidential, proprietary, and trade secret information which is not generally known to others, and
            that the profitability of such Business requires that this information remain proprietary to Aon. The
            Participant recognizes that, by virtue of the Participant’s employment with Aon, and to assist the
            Participant in the solicitation, production and servicing of client Business, the Participant will be
            granted otherwise prohibited access to such information. This information (hereinafter referred to as
            “Confidential Information”) includes, without limitation, lists of clients and prospective clients;
            contract terms and conditions; client information relating to services, insurance, benefits programs,
            employees, finances, and compensation; copyrighted materials; corporate, management and business
            plans and strategies; compensation and revenues; methods and strategies of marketing; market research
            and data; technical know-how; computer software and manuals; policies and procedures; and the
            conduct of the affairs of Aon. Confidential Information does not include any information that lawfully is
            or has become generally or publicly known other than through the Participant’s breach of this Agreement
            or a breach by another person of some other obligation to Aon. The Participant shall not, except as
            required in the course of employment by Aon or as otherwise provided by applicable law or in this
            subsection (g), disclose or use during or subsequent to the course of employment, any Confidential
            Information.

        (ii) The Participant understands that nothing contained in this Agreement limits the Participant’s ability to
             report possible violations of law or regulation to, or file a charge or complaint with, the Securities and
             Exchange Commission, the Equal Employment Opportunity Commission, the National Labor Relations
             Board, the Occupational Safety and Health Administration, the Department of Justice, the Congress,
             any Inspector General, or any other federal, state or local governmental agency or commission
             (“Government Agencies”). The Participant further understands that this Agreement does not limit the
             Participant’s ability to participate in any investigation or proceeding that may be conducted by any
             Government Agency, without notice to the Company.

            Nothing in this Agreement shall limit the Participant’s ability under applicable United States federal
            law to (i) disclose in confidence trade secrets to federal, state, and local government officials, or to an
            attorney, for the sole purpose of reporting or investigating a suspected violation of law or (ii) disclose
            trade secrets in a document filed in a lawsuit or other proceeding, but only if the filing is made under
            seal and protected from public disclosure.

        (iii) Upon termination of employment or upon Aon’s request (whichever is earlier), the Participant will
              promptly return to Aon all Confidential Information and all materials and all copies or tangible
              embodiments of materials involving Confidential Information, and all other Aon property, in the
              Participant’s possession or control, except as otherwise provided by law or in this subsection (g). The
              Participant agrees to represent in writing to Aon upon termination of employment that he or she has
              complied with the provisions of this subsection (g).

    h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
       of Aon plc that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange
       Act of 1934, the Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy
       provides that Aon plc will have the discretion to cancel or require reimbursement to the Company of the
       long-term equity based incentive award set forth in this Agreement if the grant or vesting was based on the
       achievement of financial results that were subsequently restated. The Participant can obtain a copy of the
       Policy from the Global Compensation team. If the Participant is subject to the Policy, by accepting this
       Agreement, the Participant hereby agrees and acknowledges that he or she will be bound by it.

10. Other Provisions.

        a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the
           terms and conditions of which are incorporated into this Agreement by reference. If there are any
           inconsistencies between the terms of this Agreement and the Plan, the terms of the Plan will govern.
                                                         -6-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 39 of 187 PageID #:58


             For the avoidance of doubt, the parties expressly acknowledge and agree that Sections 9, 10(j), and
             10(k) of this Agreement are not inconsistent with any term or provision of the Plan, including (without
             limitation) Section 9.16 of the Plan (and nothing herein shall be construed to state or suggest that any
             other provision of this Agreement is inconsistent with the Plan).
        b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
           provisions of any prior agreement that could be construed as governing the terms of this grant.
        c) Code Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or
           compliant with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to
           subject the Participant to the payment of additional taxes and interest under Code Section 409A or
           other adverse tax consequences. In furtherance of this intent, the provisions of this Agreement will be
           interpreted, operated, and administered in a manner consistent with these intentions. The Committee
           may modify the terms of this Agreement and/or the Plan, without the consent of the Participant, in the
           manner that the Committee may determine to be necessary or advisable in order to comply with Code
           Section 409A or to mitigate any additional tax, interest and/or penalties or other adverse tax
           consequences that may apply under Code Section 409A if compliance is not practical. This Section
           10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement
           or the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of
           the RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
           under Code Section 409A. Nothing in this Agreement shall provide a basis for any person to take any
           action against the Company or any of its Subsidiaries or Affiliates based on matters covered by Code
           Section 409A, including the tax treatment of any amounts paid under this Agreement, and neither the
           Company nor any of its Subsidiaries or Affiliates will have any liability under any circumstances to the
           Participant or any other party if the RSUs, the delivery of Shares upon vesting/settlement of the RSUs
           or other payment or tax event hereunder that is intended to be exempt from, or compliant with, Code
           Section 409A, is not so exempt or compliant or for any action taken by the Committee with respect
           thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
           accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer. RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated
           at any time.
        e) Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the
           Participant any right to continue in the employ or service of the Employer. This Agreement shall
           survive any termination of the Participant’s employment for any or no reason.
        f) Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any
           documents related to current or future participation in the Plan by electronic means. The Participant
           hereby consents to receive such documents by electronic delivery and agrees to participate in the Plan
           through an on-line or electronic system established and maintained by the Company or a third party
           designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety
           (90) days of the Grant Date in order to be eligible to receive any benefits from this grant. If this grant
           is not accepted within the ninety (90)-day period specified in the foregoing sentence, all benefits under
           this grant may be forfeited, as determined in the sole discretion of the Committee. To accept this grant,
           the Participant must access the www.netbenefits.fidelity.com website and follow the instructions for
           acceptance. If this grant was distributed to the Participant via mail, the Participant must sign the
           Agreement and return it to the Company within ninety (90) days.
        h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not
           be construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of
           any other term or condition of this Agreement. Any waiver must be in writing. The Section headings
           in this Agreement are for convenience only and are not to be used in interpreting this Agreement.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or

                                                         -7-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 40 of 187 PageID #:58


             sentence is found to be illegal or unenforceable by a court of competent jurisdiction for any reason,
             such term, word, phrase, clause or sentence shall be modified in such manner so as to afford the
             Company the fullest protection commensurate with making this Agreement, as modified, legal and
             enforceable under applicable laws. If, however, a court of competent jurisdiction finds that any such
             term, word, phrase, clause or sentence cannot be so modified and thus made enforceable, or otherwise
             declines for any reason to do so, such term, word, phrase, clause or sentence shall be deemed severed
             from this Agreement and of no force and effect, and the balance of this Agreement shall not be affected
             thereby, the balance being construed as severable and independent.
        j) Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of
           or relating to Section 9 of this Agreement, and the rights and obligations of the parties thereunder, shall
           be governed by and construed in accordance with the substantive internal laws of the State of Illinois,
           without regard to the conflict of law principles, rules or statutes of any jurisdiction. With respect to all
           other Sections of this Agreement, the validity, interpretation, instruction, performance, enforcement
           and remedies of or relating to those Sections, and the rights and obligations of the parties thereunder,
           shall be governed and construed in accordance with the substantive internal laws of the State of
           Delaware, without regard to the conflict of law principles, rules or statutes of any jurisdiction. The
           foregoing provisions of this subsection shall apply irrespective of whether the Participant is a party to
           or bound by another restrictive covenant of any kind that may be governed by the laws of another
           jurisdiction (if any).
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant
           hereby knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive
           jurisdiction and venue of such courts within the State of Illinois. The Participant further hereby
           knowingly, voluntarily and irrevocably waives, and agrees not to assert, any objection, challenge or
           defense to such exclusive venue or jurisdiction (including without limitation any defense of forum non
           conveniens), and further agrees not to file any claim or action related to this Agreement in any other
           jurisdiction or venue. The foregoing provisions of this Section 10(k) shall apply irrespective of
           whether the Participant is a party to or bound by another restrictive covenant of any kind that may
           provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any other
           court or forum (if any).
        l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed
             to it or delivered to it at its principal office in London, England to the attention of the General Counsel
             or its principal office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If
             intended for the Participant, notices shall be delivered personally or shall be addressed (if sent by mail)
             to the Participant’s then current residence address as shown on the Company’s records, or to such other
             address as the Participant directs in a notice to the Company. All notices shall be deemed to be given
             on the date received at the address of the addressee or, if delivered personally, on the date delivered.
        m) Compliance with Law. Notwithstanding any other provision of the Plan or this Agreement, unless
           there is an available exemption from any registration, qualification or other legal requirement
           applicable to the Shares, the Company shall not be required to deliver any Shares issuable upon
           vesting/settlement of the RSUs prior to the completion of any registration or qualification of the
           Shares under any local, state, federal or foreign securities or exchange control law or under rulings or
           regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
           regulatory body, or prior to obtaining any approval or other clearance from any local, state, federal or
           foreign governmental agency, which registration, qualification or approval the Company shall, in its
           absolute discretion, deem necessary or advisable. The Participant understands that the Company is
           under no obligation to register or qualify the Shares with the SEC or any state or foreign securities
           commission or to seek approval or clearance from any governmental authority for the issuance or sale
           of the Shares. Further, the Participant agrees that the Company shall have unilateral authority to amend
           the Plan and the Agreement without the Participant’s consent to the extent necessary to comply with
           securities or other laws applicable to issuance of Shares.

                                                          -8-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 41 of 187 PageID #:58


        n) Intellectual Property. The Participant hereby assigns to the Company the Participant’s entire right,
           title and interest in and to all discoveries and improvements, patentable or otherwise, trade secrets and
           ideas and writings and copyrightable material, which are conceived, developed, reduced to practice, or
           acquired by the Participant (collectively “IP”) during the Participant’s employment and which relate to
           the business of the Company or any of its Affiliates, parent companies or Subsidiaries. The Participant
           further acknowledges that all original works of authorship which are made by the Participant (solely or
           jointly with others) within the scope of and during the period of his/her employment with the Company
           and which are protectable by copyright are “works made for hire,” as that term is defined in the United
           States Copyright Act. The Participant agrees to disclose promptly, fully and in writing all such IP to
           the Company. The Participant will upon the Company’s request, execute, acknowledge and deliver to
           the Company all instruments and do all other acts which are necessary or desirable to enable the
           Company or any of its Affiliates, parent companies, or Subsidiaries to file and prosecute applications
           for, and to acquire, maintain and enforce, all patents, trademarks, and copyrights in all countries. To
           the extent the Participant is bound by an employee handbook or contract provision that protects the
           Company’s intellectual property at least to the extent provided in this Section 10(n), the provision set
           forth in such employment handbook or contractual arrangement between the Participant and the
           Company will prevail and govern.
        o) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is
           the Company making any recommendations regarding the Participant’s participation in the Plan, or the
           acquisition or sale of the underlying Shares. The Participant should consult with his or her own
           personal tax, legal and financial advisors regarding his or her participation in the Plan and execution of
           this Agreement, before executing this Agreement or otherwise taking any action at any time related to
           the Plan.
        p) Imposition of Other Requirements. The Company reserves the right to impose other requirements on
            the Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to
            the extent the Company determines it is necessary or advisable for legal or administrative reasons, and
            to require the Participant to sign any additional agreements or undertakings that may be necessary to
            accomplish the foregoing.




                                                        -9-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 42 of 187 PageID #:58



IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                              06/04/2018
RSU Recipient (Participant)                                        Date




IGS501XL

06/04/2018 08:40 AM U.S. Eastern Standard Time

ACCEPTED




                                                   - 10 -
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 43 of 187 PageID #:58




Leadership Performance Program
Aon plc
For the Performance Cycle: January 1, 2016 through December 31, 2018
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 44 of 187 PageID #:58




Table of Contents

Performance Award Certificate                                          3

Appendix A                                                             4

Appendix B-1                                                           9

Appendix B-2                                                           12

Appendix B-3                                                           18

Appendix C                                                             22

LPP Plan Document                                                      44

LPP Goals and Payout Scales For 2016-2018 LPP                          50




                                                                                    2
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 45 of 187 PageID #:58




                                 LEADERSHIP PERFORMANCE PROGRAM
                                  PERFORMANCE AWARD CERTIFICATE
                                    In Connection with the Performance Cycle
                                   January 1, 2016 through December 31, 2018


Aon plc (the “Company”) has determined that the following key member of the Company’s senior leadership team
(the “Participant”) is eligible for participation in the Leadership Performance Program (the “Program”), effective for
the Performance Cycle starting January 1, 2016 and ending December 31, 2018 ( “LPP 11”):


Participant’s Name: MATTHEW J WALSH

The Participant has been granted an Award of           962         Performance Share Units under LPP 11, which
Performance Share Units shall be subject to the terms and conditions set forth in the Program and this Performance
Award Certificate, including Appendices A, B and C, which are attached hereto and made a part hereof (the
“Agreement”). Capitalized terms not defined in this Agreement shall have the meanings assigned under the Program
and the Stock Plan.




Signed:

          Anthony R. Goland

          Chief Human Resources Officer




Participant’s Acknowledgement:
The Participant (1) agrees and acknowledges that the Award of Performance Share Units is subject to the terms and
conditions of this Agreement, the Program, and the Stock Plan; (2) agrees to be bound by the terms and conditions
of this Agreement, the Program, and the Stock Plan, including the restrictive covenants contained in the Agreement
and any Appendices; and (3) acknowledges that the Performance Share Units may be subject to increase, reduction
or forfeiture as specified in the Program and the Stock Plan. Furthermore, the Participant understands and agrees
that he or she has no obligation to accept this Award (as a condition of employment or otherwise), and that the
decision to do so by signing this Agreement, and thereby to accept all of the terms and conditions of this
Agreement, is the Participant’s knowing and voluntary choice after having had a full and fair opportunity to consult
with legal counsel (at the Participant’s cost).




Signed: Signed Electronically                       Date: 04/19/2016
Participant’s Signature

                                                                                                                   3
6642157-v6\GESDMS
     Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 46 of 187 PageID #:58



                                                  APPENDIX A

                                 LEADERSHIP PERFORMANCE PROGRAM
                                  PERFORMANCE AWARD CERTIFICATE
                                      In Connection with Performance Cycle
                                   January 1, 2016 through December 31, 2018


The following terms and conditions apply to all Participants unless otherwise noted herein or in Appendices B or C.

1.      Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of or
        relating to this Agreement, and the rights and obligations of the parties hereunder, shall be governed by and
        construed in accordance with the substantive internal laws of the State of Illinois, without regard to the
        conflict of law principles, rules or statutes of any jurisdiction. The foregoing provisions of this Section 1
        shall apply irrespective of whether the Participant is a party to or bound by another restrictive covenant of
        any kind that may be governed by the laws of another jurisdiction (if any).
2.      Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
        exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant hereby
        knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive jurisdiction and venue
        of such courts within the State of Illinois. The Participant further hereby knowingly, voluntarily and
        irrevocably waives, and agrees not to assert, any objection, challenge or defense to such exclusive venue or
        jurisdiction (including without limitation any defense of forum non conveniens), and further agrees not to
        file any claim or action related to this Agreement in any other jurisdiction or venue. The foregoing
        provisions of this Section 2 shall apply irrespective of whether the Participant is a party to or bound by
        another restrictive covenant of any kind that may provide for or permit venue or jurisdiction with respect to
        such other restrictive covenant in any other court or forum (if any).
3.      No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the
        Company making any recommendations regarding the Participant’s participation in the Program, or the
        acquisition or sale of Ordinary Shares. The Participant should consult with his or her own personal tax,
        legal and financial advisors regarding his or her participation in the Program and execution of this
        Agreement, before executing this Agreement or otherwise taking any action at any time related to the
        Program.
4.      Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not be
        construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of any
        other term or condition of this Agreement. Any waiver must be in writing. The section headings in this
        Agreement are for convenience only and are not to be used in interpreting this Agreement.
5.      Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or
        sentence is found to be illegal or unenforceable by a court of competent jurisdiction for any reason, such
        term, word, phrase, clause or sentence shall be modified in such manner so as to afford the Company the
        fullest protection commensurate with making this Agreement, as modified, legal and enforceable under
        applicable laws. If, however, a court of competent jurisdiction finds that any such term, word, phrase,
        clause or sentence cannot be so modified and thus made enforceable, or otherwise declines for any reason
        to do so, such term, word, phrase, clause or sentence shall be deemed severed from this Agreement and of
        no force and effect, and the balance of this Agreement shall not be affected thereby, the balance being
        construed as severable and independent. The foregoing provisions of this Section 5 shall not apply to a
        Participant who resides in California.
6.      Intellectual Property. The Participant hereby assigns to the Company the Participant’s entire right, title
        and interest in and to all discoveries and improvements, patentable or otherwise, trade secrets and ideas and
        writings and copyrightable material, which are conceived, developed, reduced to practice, or acquired by
        the Participant (collectively, “IP”) during the Participant’s employment and which relate to the business of
        the Company or any of its Affiliates, parent companies or Subsidiaries. The Participant further
        acknowledges that all original works of authorship which are made by the Participant (solely or jointly with
        others) within the scope of and during the period of his/her employment with the Company and which are


                                                                                                                   4
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 47 of 187 PageID #:58



         protectable by copyright are “works made for hire,” as that term is defined in the United States Copyright
         Act. The Participant agrees to disclose promptly, fully and in writing all such IP to the Company. The
         Participant will upon the Company’s request, execute, acknowledge and deliver to the Company all
         instruments and do all other acts which are necessary or desirable to enable the Company or any of its
         Affiliates, parent companies, or Subsidiaries to file and prosecute applications for, and to acquire, maintain
         and enforce, all patents, trademarks, and copyrights in all countries. To the extent the Participant is bound
         by an employee handbook or contract provision that protects the Company’s intellectual property at least to
         the extent provided in this Section 6, the provision set forth in such employment handbook or contractual
         arrangement between the Participant and the Company will prevail and govern.
7.       Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
         of the Company that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities
         Exchange Act of 1934, the Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The
         Policy provides that the Company will have the discretion to cancel or require reimbursement to the
         Company of the long-term equity based incentive award set forth in this Agreement if the grant or vesting
         was based on the achievement of financial results that were subsequently restated. The Participant can
         obtain a copy of the Policy from the Company’s Global Compensation team. If the Participant is subject to
         the Policy, by accepting this Agreement, the Participant hereby agrees and acknowledges that he or she will
         be bound by it. Notwithstanding the foregoing, to the extent the Participant is bound by an employee
         handbook or contract provision that protects the Company’s intellectual property at least to the extent
         provided in this Section 7, the provision set forth in such employment handbook or contractual arrangement
         between the Participant and the Company will prevail and govern.
8.       Compliance with Law. Notwithstanding any other provision of the Program or this Agreement, unless
         there is an available exemption from any registration, qualification or other legal requirement applicable to
         the Ordinary Shares, the Company shall not be required to deliver any Ordinary Shares issuable upon
         vesting/settlement of the Performance Share Units prior to the completion of any registration or
         qualification of the Ordinary Shares under any local, state, federal or foreign securities or exchange control
         law or under rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
         other governmental regulatory body, or prior to obtaining any approval or other clearance from any local,
         state, federal or foreign governmental agency, which registration, qualification or approval the Company
         shall, in its absolute discretion, deem necessary or advisable. The Participant understands that the
         Company is under no obligation to register or qualify the Ordinary Shares with the SEC or any state or
         foreign securities commission or to seek approval or clearance from any governmental authority for the
         issuance or sale of the Ordinary Shares. Further, the Participant agrees that the Company shall have
         unilateral authority to amend the Program and the Agreement without the Participant’s consent to the extent
         necessary to comply with securities or other laws applicable to issuance of Ordinary Shares.

9.       Appendices. Notwithstanding any provision of this Agreement to the contrary, if the Participant resides in
         a country outside the United States or is otherwise subject to the laws of a country other than the United
         States, the Performance Share Units shall be subject to Appendix C to this Agreement. In addition, the
         terms of Appendix B-1 shall apply if the Participant resides in the United States other than in the state of
         California, the terms of Appendix B-2 shall apply if the Participant resides in the state of California, and
         the terms of Appendix B-3 shall apply if the Participant permanently resides in (or is otherwise
         remunerated through the local payroll of) a country outside the United States. Moreover, if the Participant
         relocates to one of the countries included in Appendix C, the special terms and conditions for such country
         will apply to the Participant, to the extent the Company determines that the application of such terms and
         conditions is necessary or advisable for legal or administrative reasons.
10.      Imposition of Other Requirements. The Company reserves the right to impose other requirements on the
         Participant’s participation in the Program, on the Performance Share Units and on any Ordinary Shares
         acquired under the Program, to the extent the Company determines it is necessary or advisable for legal or
         administrative reasons, and to require the Participant to sign any additional agreements or undertakings that
         may be necessary to accomplish the foregoing.




                                                                                                                     5
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 48 of 187 PageID #:58



11.      Data Privacy.

         The Participant hereby explicitly and unambiguously consents to the collection, use and transfer, in
         electronic or other form, of the Participant’s personal data as described in this Agreement and any other
         Performance Share Units grant materials (“Data”) by and among, as necessary and applicable, the
         Participant’s employer (the “Employer”), the Company, its Subsidiaries and Affiliates for the exclusive
         purpose of implementing, administering and managing the Participant’s participation in the Program.

         The Participant understands that the Company and the Employer may hold certain personal information
         about him or her, including, but not limited to, the Participant’s name, home address and telephone
         number, date of birth, social insurance number or other identification number, salary, nationality, job
         title, any shares or directorships held in the Company, details of all Performance Share Units, options or
         any other entitlement to Ordinary Shares awarded, canceled, exercised, vested, unvested or outstanding
         in the Participant’s favor, for the purpose of implementing, administering and managing the Program.

         The Participant understands that Data will be transferred to any third parties assisting the Company
         with the implementation, administration and management of the Program. The Participant understands
         that the recipients of the Data may be located in the United States or elsewhere, and that the recipients’
         country (e.g., the United States) may have different data privacy laws and protections than the
         Participant’s country.

         The Participant understands that the Participant may request a list with the names and addresses of any
         potential recipients of the Data by contacting the Participant’s local human resources representative.
         The Participant authorizes the Company, the Employer and any other possible recipients which may
         assist the Company (presently or in the future) with implementing, administering and managing the
         Program to receive, possess, use, retain and transfer the Data, in electronic or other form, for the sole
         purpose of implementing, administering and managing the Participant’s participation in the Program.

         The Participant understands that Data will be held only as long as is necessary to implement, administer
         and manage the Participant’s participation in the Program.

         The Participant understands that if the Participant resides outside the United States, the Participant
         may, at any time, view Data, request additional information about the storage and processing of Data,
         require any necessary amendments to Data or refuse or withdraw the consents herein, in any case
         without cost, by contacting in writing the Participant’s local human resources representative. Further,
         the Participant understands that he or she is providing the consents herein on a purely voluntary basis.
         If the Participant does not consent, or if he or she later seeks to revoke his or her consent, his or her
         employment status or service with the Employer will not be adversely affected by his or her refusal to
         consent; the only consequence of refusing or withdrawing the Participant’s consent is that the Company
         would not be able to grant the Participant Performance Share Units or other equity awards or
         administer or maintain such awards. Therefore, the Participant understands that refusing or
         withdrawing his or her consent may affect his or her ability to participate in the Program. For more
         information on the consequences of the Participant’s refusal to consent or withdrawal of consent, the
         Participant understands that the Participant may contact the Participant’s local human resources
         representative.

12.      Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
         Company and/or the Employer, the ultimate liability for all income tax, social insurance, payroll tax,
         payment on account or other tax-related items related to the Participant's participation in the Program and
         legally applicable to the Participant (“Tax-Related Items”), is and remains the Participant's responsibility
         and may exceed the amount actually withheld by the Company or the Employer. The Participant further
         acknowledges that the Company and/or the Employer: (a) make no representations or undertakings
         regarding the treatment of any Tax-Related Items in connection with any aspect of the grant of
         Performance Share Units, including, but not limited to, the grant, vesting or settlement of the Performance
         Share Units, the issuance of Ordinary Shares upon settlement of the Performance Share Units, the
         subsequent sale of Ordinary Shares acquired pursuant to such vesting/settlement and the receipt of any

                                                                                                                   6
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 49 of 187 PageID #:58



         dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to structure
         the terms of the grant or any aspect of the Performance Share Units to reduce or eliminate the Participant's
         liability for Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to
         Tax-Related Items in more than one jurisdiction, the Participant acknowledges that the Company and/or the
         Employer (or former employer, as applicable) may be required to withhold or account for Tax-Related
         Items in more than one jurisdiction.

         a)   Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
              adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items.
              In this regard, the Participant authorizes the Company and/or the Employer, or their respective agents,
              at the Company's discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a
              combination of the following: (i) withholding from any wages or other cash compensation paid to the
              Participant by the Company and/or the Employer; or (ii) withholding in Ordinary Shares to be issued
              upon vesting/settlement of the Performance Share Units; or (iii) withholding from the proceeds of the
              sale of Ordinary Shares acquired upon vesting/settlement of the Performance Share Units either
              through a voluntary sale or through a mandatory sale arranged by the Company (on the Participant's
              behalf pursuant to this authorization without further consent); provided, however, that if the Participant
              is a Section 16 officer under the U.S. Securities Exchange Act of 1934, as amended, the Committee
              shall establish the method of withholding from alternatives (i) - (iii) herein and if the Committee does
              not exercise its discretion prior to the Tax-Related Items withholding event, then the Participant shall
              be entitled to elect the method of withholding from the alternatives above.

         b) Depending on the withholding method, the Company may withhold or account for Tax-Related Items
            by considering applicable minimum statutory withholding amounts or other applicable withholding
            rates, including maximum applicable rates, in which case, any over-withheld amount will be refunded
            to the Participant in cash by the Company or the Employer (with no entitlement to the equivalent
            Ordinary Shares) or if not refunded, the Participant may seek a refund from the local tax authorities. If
            the obligation for Tax-Related Items is satisfied by withholding in Ordinary Shares, for tax purposes,
            the Participant shall be deemed to have been issued the full number of Ordinary Shares subject to the
            vested Performance Share Units, notwithstanding that a number of Ordinary Shares are held back
            solely for the purpose of paying the Tax-Related Items.

         c)   Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related
              Items that the Company and/or the Employer may be required to withhold as a result of the
              Participant's participation in the Program that cannot be satisfied by the means previously described.
              The Company may refuse to deliver the Ordinary Shares or the proceeds of the sale of Ordinary Shares
              if the Participant fails to comply with the Participant's obligations in connection with the Tax-Related
              Items.

         d) Notwithstanding anything in this Section 13 to the contrary, to avoid a prohibited distribution under
            Code Section 409A in the case of a Participant who is subject to U.S. federal income tax (a “U.S.
            Taxpayer”), if Ordinary Shares underlying the Performance Share Units will be withheld (or sold on
            the Participant's behalf) to satisfy any Tax-Related Items arising prior to the date of settlement of the
            Performance Share Units for any portion of the Performance Share Units that is considered
            “nonqualified deferred compensation” subject to Code Section 409A, then the number of Ordinary
            Shares withheld (or sold on the Participant's behalf) shall not exceed the number of Ordinary Shares
            that equals the liability for the Tax-Related Items.

13.      Language. If the Participant has received this Agreement or any other document related to the Program
         translated into a language other than English and if the meaning of the translated version is different than
         the English version, the English version will control.

14.      Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges that, depending on the
         Participant’s country, the Participant may be subject to insider trading restrictions and/or market abuse
         laws, which may affect the Participant’s ability to acquire or sell Ordinary Shares or rights to Ordinary
         Shares (e.g., Performance Share Units) under the Program during such times as the Participant is

                                                                                                                      7
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 50 of 187 PageID #:58



         considered to have “inside information” regarding the Company (as defined by the laws in the Participant’s
         country). Any restrictions under these laws or regulations are separate from and in addition to any
         restrictions that may be imposed under any applicable insider trading policy of the Company. The
         Participant acknowledges that it is the Participant’s responsibility to comply with any applicable
         restrictions, and the Participant should speak to his or her personal advisor on this matter.

15.      Foreign Asset/Account Reporting. Depending upon the country to which laws the Participant is subject,
         the Participant may have certain foreign asset and/or account reporting requirements that may affect the
         Participant’s ability to acquire or hold Ordinary Shares under the Program or cash received from
         participating in the Program (including from any dividends or dividend equivalents or sale proceeds arising
         from the sale of Ordinary Shares) in a brokerage or bank account outside the Participant’s country of
         residence. The Participant’s country may require that he or she report such accounts, assets or transactions
         to the applicable authorities in the Participant’s country. The Participant is responsible for knowledge of
         and compliance with any such regulations and should speak with his or her own personal tax, legal and
         financial advisors regarding same.




                                                                                                                   8
6642157-v6\GESDMS
     Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 51 of 187 PageID #:58



                                                  APPENDIX B-1

                      LEADERSHIP PERFORMANCE PROGRAM
       PERFORMANCE AWARD CERTIFICATE FOR U.S. (NON-CALIFORNIA) PARTICIPANTS
                         In Connection with the Performance Cycle
                        January 1, 2016 through December 31, 2018

The following provisions shall apply to Participants who reside in the United States, other than in the state of
California.

1.   Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
     Information.

     a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its
        corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates
        (and divisions thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional
        and alternative risk management products and services covering the businesses of insurance brokerage,
        reinsurance brokerage, benefits consulting, compensation consulting, human resources consulting, human
        resources and benefits outsourcing management, investigatory and security consulting, managing
        underwriting and related services, including accounting, actuarial, claims management and handling, and
        information systems on behalf of commercial and individual clients which are national and international
        and are not confined to any geographic area (the “Business”). The Participant further acknowledges that
        the Participant’s material employment duties and responsibilities, including without limitation with respect
        to Aon clients, prospective clients, and other employees, span geographic areas that extend well beyond the
        state in which the Participant is physically employed and resides. An essential element of the Business is
        the development and maintenance of personal contacts and relationships with clients and prospective
        clients. Aon invests considerable time and money to develop and maintain personal contacts and
        relationships with clients and prospective clients. Aon invests considerable time and money to develop and
        maintain client relationships, including payment of employees’ salaries, benefits, travel, entertainment and
        other business expenses and assistance in servicing clients by making available to its employees specially
        developed and researched industry data, client-specific information, legal support, accounting support,
        marketing, advertising and other corporate services, as well as providing training and professional
        development and valuable confidential business and professional information, toward the development and
        maintenance of its client relationships and related goodwill. While these clients and prospective clients
        may be secured or serviced by Aon employees, including the Participant, the Participant acknowledges that
        such clients and prospective clients remain at all times the clients and prospective clients of Aon and that
        the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
        owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
        Participant’s employment with Aon. In addition, the Participant acknowledges that the Participant has
        acquired and/or will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s
        confidential and proprietary information; the Participant further acknowledges Aon’s legitimate interest in
        safeguarding confidential and proprietary information from disclosure.
         The personal identification of clients of Aon with an employee, including the Participant, creates the
         potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
         behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
         employ and solicited the Business of the clients and prospective clients of Aon, or solicited the employees
         of Aon, it is reasonable to protect Aon against certain competitive activities by the Participant for a limited
         period of time after the Participant leaves employment so that Aon may renew or restore its business
         relationship with its clients, prospective clients and employees. Consequently, the Participant is willing to
         enter into the covenants set forth herein in order to provide Aon with reasonable protection for its client,
         prospective client and employee relationships and its investment therein as above-described, its goodwill,
         and its confidential and proprietary information.
     b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees
        that, except with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on
        behalf of any other person or entity) will not, during the course of employment, and for a period of two (2)


                                                                                                                      9
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 52 of 187 PageID #:58



         years after the Participant’s Termination Date, directly or indirectly, call upon, solicit, accept, engage in,
         service or perform, other than on behalf of Aon, any business of the same type or kind as the Business
         performed by Aon from or with respect to (i) clients of Aon with respect to whom the Participant provided
         services, either alone or with others, or had a business relationship, or on whose account the Participant
         worked or became familiar, or supervised directly or indirectly the servicing activities related to such
         clients, during the twenty-four (24) months prior to the Participant’s Termination Date and, further
         provided, such clients were clients of Aon either on the Participant’s Termination Date or within twelve
         (12) months prior to such Termination Date and (ii) prospective clients of Aon which the Participant alone,
         in combination with others, or in a supervisory capacity, solicited during the six (6) months prior to the
         Participant’s Termination Date and to which a proposal for services was rendered by Aon during the six (6)
         months prior to the Participant’s Termination Date. “Client” means any person or entity listed on the books
         of Aon as such.
    c)   Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the term of
         the covenant set forth in Section 1(b) of this Appendix B-1 not to, directly or indirectly, solicit, induce, or
         cause any person or other entity to solicit, induce, any employee of Aon to work for the Participant or for
         any third party or entity, or to leave the employ of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, this Agreement does not
       preclude the enforceability of any restrictive covenant provision contained in any prior or subsequent
       agreement entered into by the Participant, (any such covenant, an “Other Covenant”), including without
       limitation any covenant contained in any Confidentiality and Non-Solicitation Agreement between the
       Participant and any Aon entity, and further including without limitation any covenant not to compete, to
       solicit or perform services for clients, or to solicit employees, any confidentiality or intellectual property
       covenant, and any covenant with respect to a pre-resignation notice period. Further, no Other Covenant
       precludes the enforceability of any provision contained in this Agreement.
    e)   Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
         Sections 1(b) and 1(c) of this Appendix B-1 are necessary and reasonable for the protection of Aon and are
         reasonably limited with respect to the activities prohibited, duration, geographical scope and their effect on
         the Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply
         are to protect Aon for a limited period of time from unfair competition by the Participant.
         The Participant acknowledges that there is no general geographical restriction contained in the preceding
         paragraphs because the restrictions apply only to the specified clients of Aon and because the Participant’s
         material duties, responsibilities and relationships with Aon clients, prospective clients and employees are
         not limited to any particular geographic area. Nothing in this Agreement shall prohibit the Participant from
         obtaining a livelihood for himself or herself or his or her family by being engaged in the Business. The
         intent of the parties is that the Participant’s restrictive covenant is limited only to those clients as above
         specified.
    f)   Company’s Right to Injunctive Relief; Attorneys’ Fees.             The Participant acknowledges that the
         Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss of
         which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach of
         this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in addition to any
         other remedy which Aon may have at law or in equity, Aon shall be entitled to temporary, preliminary and
         permanent injunctive relief for a breach or threatened breach of this Agreement by the Participant (without
         the need to post any bond or other security). The parties acknowledge and agree that Aon Group, Inc. and
         the Participant’s Employer each is an intended third-party beneficiary of this Agreement, and may be a
         named plaintiff in any subsequent suit brought by the Company to enforce the terms of this Agreement. In
         the event that Aon brings an action to enforce the terms and conditions of the Agreement, the Participant
         shall pay the costs and expenses incurred by Aon in bringing such action, including without limitation
         attorneys’ and other legal fees.

    g) Trade Secrets and Confidential Information. The Participant acknowledges that Aon’s business
       depends to a significant degree upon the possession of information which is not generally known to others,
       and that the profitability of such business requires that this information remain proprietary to Aon. The
       Participant shall not, except as required in the course of employment by Aon or by applicable law


                                                                                                                     10
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 53 of 187 PageID #:58



        (provided that the Participant shall first give Aon plc reasonable advance written notice of any subpoena
        (Attn: General Counsel), with a contemporaneous copy to Aon Group, Inc.), disclose or use during or
        subsequent to the course of employment, any trade secrets or confidential or proprietary information
        relating to the business of Aon of which the Participant becomes aware by reason of being employed or to
        which the Participant gains access during his or her employment by Aon and which has not been publicly
        disclosed (it being understood and agreed that trade secrets and confidential or proprietary information
        shall remain subject to Section 1(g) of this Appendix B-1, and shall not be considered “publicly disclosed”
        for purposes of the preceding clause, if any public disclosure thereof results from a breach by the
        Participant of this provision, or a breach by the Participant or another person of some other contractual or
        legal obligation to Aon). Nothing in this paragraph is intended to limit the Participant’s right or ability to
        communicate with the U.S. Equal Employment Opportunity Commission, the National Labor Relations
        Board, the Securities and Exchange Commission, or other federal, state or local agency, and such
        communication may be initiated by the Participant or in response to the government inquiry

        Such information includes, without limitation, lists of clients and prospective clients; contract terms and
        conditions; client information relating to services, insurance, benefits programs, employees, finances, and
        compensation; copyrighted materials; corporate, management and business plans and strategies;
        compensation and revenues; methods and strategies of marketing; market research and data; technical
        know-how; computer software and manuals; policies and procedures; and the conduct of the affairs of Aon.
        All records and equipment and other materials constituting or relating in any way to any trade secrets,
        confidential or proprietary information, or relating to clients or business of Aon, and all other Aon property,
        shall be and remain the sole property of Aon during and after the end of employment and shall be returned
        to Aon by the Participant immediately upon its request or the Participant’s Termination Date (whichever is
        earlier).




                                                                                                                    11
6642157-v6\GESDMS
     Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 54 of 187 PageID #:58



                                                  APPENDIX B-2

                        LEADERSHIP PERFORMANCE PROGRAM
             PERFORMANCE AWARD CERTIFICATE FOR CALIFORNIA PARTICIPANTS
                           In Connection with the Performance Cycle
                          January 1, 2016 through December 31, 2018

The following provisions shall apply for Participants who reside in California.

1.   Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
     Information.

     a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its
        corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates
        (and divisions thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional
        and alternative risk management products and services covering the businesses of insurance brokerage,
        reinsurance brokerage, benefits consulting, compensation consulting, human resources consulting, human
        resources and benefits outsourcing management, investigatory and security consulting, managing
        underwriting and related services, including accounting, actuarial, claims management and handling, and
        information systems on behalf of commercial and individual clients which are national and international
        and are not confined to any geographic area (the “Business”). The Participant further acknowledges that the
        Participant’s material employment duties and responsibilities, including without limitation with respect to
        Aon clients, prospective clients, and other employees, span geographic areas that extend well beyond the
        state in which the Participant is physically employed and resides. An essential element of the Business is
        the development and maintenance of personal contacts and relationships with clients and prospective
        clients. Aon invests considerable time and money to develop and maintain personal contacts and
        relationships with clients and prospective clients. Aon invests considerable time and money to develop and
        maintain client relationships, including payment of employees’ salaries, benefits, travel, entertainment and
        other business expenses and assistance in servicing clients by making available to its employees specially
        developed and researched industry data, client-specific information, legal support, accounting support,
        marketing, advertising and other corporate services, as well as providing training and professional
        development and valuable confidential business and professional information, toward the development and
        maintenance of its client relationships and related goodwill. While these clients and prospective clients
        may be secured or serviced by Aon employees, including the Participant, the Participant acknowledges that
        such clients and prospective clients remain at all times the clients and prospective clients of Aon and that
        the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
        owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
        Participant’s employment with Aon. In addition, the Participant acknowledges that the Participant has
        acquired and/or will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s
        confidential and proprietary information; the Participant further acknowledges Aon’s legitimate interest in
        safeguarding confidential and proprietary information from disclosure.
         The personal identification of clients of Aon with an employee, including the Participant, creates the
         potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
         behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
         employ and solicited the Business of the clients and prospective clients of Aon, or solicited the employees
         of Aon, it is reasonable to protect Aon against certain competitive activities by the Participant for a limited
         period of time after the Participant leaves employment so that Aon may renew or restore its business
         relationship with its clients, prospective clients, and employees. Consequently, the Participant is willing to
         enter into the covenants set forth herein in order to provide Aon with reasonable protection for its client,
         prospective client and employee relationships and its investment therein as above-described, its goodwill,
         and its confidential and proprietary information.
     b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees
        that, except with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on
        behalf of any other person or entity) will not, during the course of employment, and for a period of two (2)
        years after the Participant’s Termination Date, directly or indirectly, call upon, solicit, accept, engage in,


                                                                                                                     12
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 55 of 187 PageID #:58



         service or perform, other than on behalf of Aon, any business of the same type or kind as the Business
         performed by Aon from or with respect to (i) clients of Aon with respect to whom the Participant provided
         services, either alone or with others, or had a business relationship, or on whose account the Participant
         worked or became familiar, or supervised directly or indirectly the servicing activities related to such
         clients, during the twenty-four (24) months prior to the Participant’s Termination Date and, further
         provided, such clients were clients of Aon either on the Participant’s Termination Date or within twelve
         (12) months prior to such Termination Date and (ii) prospective clients of Aon which the Participant alone,
         in combination with others, or in a supervisory capacity, solicited during the six (6) months prior to the
         Participant’s Termination Date and to which a proposal for services was rendered by Aon during the six (6)
         months prior to the Participant’s Termination Date. “Client” means any person or entity listed on the books
         of Aon as such.
    c)   Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the term of
         the covenant set forth in Section 1(b) of this Appendix B-2 not to, directly or indirectly, solicit induce, or
         cause any person or other entity to solicit, induce, any employee of Aon to work for the Participant or for
         any third party or entity, or to leave the employ of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, this Agreement does not
       preclude the enforceability of any restrictive covenant provision contained in any prior or subsequent
       agreement entered into by the Participant (any such covenant, an “Other Covenant”), including without
       limitation any covenant contained in any Confidentiality and Non-Solicitation Agreement between the
       Participant and any Aon entity, and further including without limitation any covenant not to compete, to
       solicit or perform services for clients, or to solicit employees, any confidentiality or intellectual property
       covenant, and any covenant with respect to a pre-resignation notice period. Further, no Other Covenant
       precludes the enforceability of any provision contained in this Agreement. To the extent that there is a
       conflict or overlap between any Other Covenant and a covenant contained in this Agreement, this
       Agreement shall control.
    e)   Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
         Sections 1(b) and 1(c) of this Appendix B-2 are necessary and reasonable for the protection of Aon and are
         reasonably limited with respect to the activities prohibited, duration, geographical scope and their effect on
         the Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply
         are to protect Aon for a limited period of time from unfair competition by the Participant.
         The Participant acknowledges that there is no general geographical restriction contained in the preceding
         paragraphs because the restrictions apply only to the specified clients of Aon and because the Participant’s
         material duties, responsibilities and relationships with Aon clients, prospective clients and employees are
         not limited to any particular geographic area. Nothing in this Agreement shall prohibit the Participant from
         obtaining a livelihood for himself or herself or his or her family by being engaged in the Business. The
         intent of the parties is that the Participant’s restrictive covenant is limited only to those clients as above
         specified.
    f)   Company’s Right to Injunctive Relief; Attorneys’ Fees.             The Participant acknowledges that the
         Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss of
         which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach of
         this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in addition to any
         other remedy which Aon may have at law or in equity in an arbitration pursuant to Section 2 of this
         Appendix B-2 below, Aon shall be entitled to emergency, injunctive or other interim relief in an arbitration
         pursuant to Section 2 of this Appendix B-2 below for a breach of this Agreement by the Participant. The
         parties acknowledge and agree that Aon Group, Inc. is an intended third-party beneficiary of this
         Agreement, and may be a named plaintiff in any subsequent arbitration brought by the Company to enforce
         the terms of this Agreement. In the event that Aon brings an arbitration to enforce the terms and conditions
         of Section 1 of this Appendix B-2 and prevails in whole or in part in such arbitration, the Participant shall
         pay the costs and expenses incurred by Aon in bringing such action, including legal fees, to the extent so
         awarded by the arbitrator (except for the fees and costs of the arbitrator and of JAMS that are payable by
         the Company as provided in Section 2(f) of this Appendix B-2 below).

    g) Trade Secrets and Confidential Information.             The Participant acknowledges that Aon’s business


                                                                                                                    13
6642157-v6\GESDMS
     Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 56 of 187 PageID #:58



         depends to a significant degree upon the possession of information which is not generally known to others,
         and that the profitability of such business requires that this information remain proprietary to Aon. The
         Participant shall not, except as required in the course of employment by Aon, or by applicable law
         (provided that the Participant shall first give Aon plc reasonable advance written notice of any subpoena
         (Attn: General Counsel), with a contemporaneous copy to Aon Group, Inc.), disclose or use during or
         subsequent to the course of employment, any trade secrets or confidential or proprietary information
         relating to the business of Aon of which the Participant becomes aware by reason of being employed or to
         which the Participant gains access during his or her employment by Aon and which has not been publicly
         disclosed (it being understood and agreed that trade secrets and confidential or proprietary information
         shall remain subject to Section 1(g) of this Appendix B-2, and shall not be considered “publicly disclosed”
         for purposes of the preceding clause, if any public disclosure thereof results from a breach by the
         Participant of this provision, or a breach by the Participant or another person of some other contractual or
         legal obligation to Aon). Nothing in this paragraph is intended to limit the Participant’s right or ability to
         communicate with the U.S. Equal Employment Opportunity Commission, the National Labor Relations
         Board, the Securities and Exchange Commission, or other federal, state or local agency, and such
         communication may be initiated by the Participant or in response to the government inquiry.

         Such information includes, without limitation, lists of clients and prospective clients; contract terms and
         conditions; client information relating to services, insurance, benefits programs, employees, finances, and
         compensation; copyrighted materials; corporate, management and business plans and strategies;
         compensation and revenues; methods and strategies of marketing; market research and data; technical
         know-how; computer software and manuals; policies and procedures; and the conduct of the affairs of Aon.
         All records and equipment and other materials constituting or relating in any way to any trade secrets,
         confidential or proprietary information, or relating to clients or business of Aon, and all other Aon property,
         shall be and remain the sole property of Aon during and after the end of employment, and shall be returned
         to Aon by the Participant immediately upon its request or the Participant’s Termination Date (whichever is
         earlier).

2.   Arbitration
     a) The Participant and the Company (including on behalf of Aon Group, Inc.) agree that, to the maximum
        extent permitted by law, all claims or disputes between or involving the Participant and Aon (including
        without limitation any subsidiary of the Company) (i) arising under or relating to this Agreement (including
        without limitation Section 1 of this Appendix B-2) or any Other Covenant, or (ii) involving the
        interpretation, applicability, enforceability or formation of this Agreement, any Other Covenant, or any
        portion thereof (including without limitation the agreement to arbitrate in Section 2 of this Appendix B-2,
        and further including without limitation any claim or dispute alleging that this Agreement, any Other
        Covenant, or any portion thereof is a contract of adhesion, lacks consideration, is substantively or
        procedurally unconscionable, is void against public policy, or otherwise is void or voidable for any reason),
        shall be determined and resolved exclusively by arbitration in Chicago, Illinois (or such other location to
        which the Participant and the Company may agree) before a single neutral arbitrator (which may include, as
        provided below, a single neutral Emergency Arbitrator (defined below) and then a single neutral regular
        arbitrator), in compliance with and as further provided in Section 2 of this Appendix B-2. Any and all such
        claims and disputes shall be brought solely in a party’s individual capacity and not as a claimant or class
        member (or similar capacity) in any purported multiple-claimant, class, collective, representative or other
        similar proceeding, except as otherwise required by law. Unless otherwise indicated in Section 2 of this
        Appendix B-2 expressly or by context, the term “arbitrator” means an Emergency Arbitrator and/or a
        regular arbitrator.

     b) The arbitrator shall have the authority to make any award or impose any remedy that is available to a court
        of general jurisdiction sitting in Chicago, Illinois and that was requested by a party to the claim or dispute,
        including without limitation the authority to award emergency, injunctive or other interim relief pending
        the conducting of the arbitration on the merits and the rendering of a final award, whether styled as a
        temporary or preliminary injunction or otherwise (collectively, “Interim Arbitral Relief”). The arbitrator
        shall not have the authority to make an award or impose a remedy that is not available to such a court or is
        not requested by such a party, and the jurisdiction of the arbitrator is limited accordingly. For avoidance of


                                                                                                                     14
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 57 of 187 PageID #:58



         doubt, the parties hereby acknowledge and agree that the Company (including Aon Group, Inc.) or the
         Participant may assert a claim or dispute encompassed by Section 2 of this Appendix B-2, and seek a
         remedy or relief for or associated with such claim or dispute (including without limitation emergency,
         injunctive or other interim relief, or final relief) only in arbitration pursuant to Section 2 of this Appendix
         B-2, and may not pursue an action in court for or relating to any such claim, dispute, remedy or relief, other
         than as provided in Section 2(h) of this Appendix B-2 below solely for the purpose of entering judgment
         enforcing an interim or final arbitration award.

    c)   If a party seeks Interim Arbitral Relief, including without limitation to enforce any covenant in Section 1 of
         this Appendix B-2 or Other Covenant, the arbitration of such Interim Arbitral Relief request shall be
         administered by JAMS’ Chicago, Illinois office and conducted in accordance with the Emergency Relief
         Procedures set forth in Section 2(c) of the JAMS Comprehensive Arbitration Rules & Procedures (as in
         effect or amended from time to time, or any successor provision thereto) (hereafter, the “Emergency Relief
         Procedures” and the “Comprehensive Rules,” respectively), except as otherwise provided (whether or not
         by reference to specific Rules) in this Section 2. During the first thirty-six (36) hours after the filing with
         JAMS and service of the party’s Interim Arbitral Relief request (or, if earlier, the first thirty-six (36) hours
         after the party’s notification (whether or not in writing) to the other party of such request), the parties shall
         make good faith efforts to confer and to agree upon an arbitrator to hear and decide such Interim Arbitral
         Relief request (the “Emergency Arbitrator”). If, by the end of such thirty-six (36) hour period (or such
         longer period to which the parties may agree), the parties are unable to so confer or otherwise do not reach
         agreement on an Emergency Arbitrator, or the respondent to the Interim Arbitral Relief request does not
         respond to or cooperate in such Emergency Arbitrator selection efforts, the Emergency Arbitrator shall be
         selected by JAMS’ Chicago, Illinois office in accordance with the Emergency Relief Procedures and
         Section 2 of this Appendix B-2.

    d) If a party demands arbitration and does not seek Interim Arbitral Relief, or if a request for Interim Arbitral
       Relief has been withdrawn, decided or otherwise resolved (whether by agreement, by an interim award by
       the Emergency Arbitrator, or otherwise) and the arbitration of the claim or dispute proceeds thereafter, such
       arbitration shall be administered by JAMS’ Chicago, Illinois office and conducted in accordance with the
       Comprehensive Rules, except as otherwise provided (whether or not by reference to specific Rules) in this
       Section 2. The parties expressly are not agreeing to the following Rules (or amended or successor rules
       thereof) within the Comprehensive Rules, which shall not apply to any arbitration under this Section 2
       (whether or not seeking Interim Arbitral Relief): Rule 16.1 (Application of Expedited Procedures), Rule 32
       (Bracketed (or High-Low) Arbitration Option), Rule 33 (Final Offer (or Baseball) Arbitration Option), and
       Rule 34 (Optional Arbitration Appeal Procedure). Unless the parties otherwise agree to the selection of an
       arbitrator for such arbitration (which may be the Emergency Arbitrator if the parties and JAMS so agree, or
       another arbitrator), the arbitrator shall be selected by JAMS’ Chicago, Illinois office in accordance with the
       Comprehensive Rules and Section 2 of this Appendix B-2.

    e)   In selecting an Emergency Arbitrator and/or regular arbitrator (as applicable), JAMS shall select and assign
         an arbitrator from JAMS’ Chicago, Illinois arbitrator roster who shall have reasonably substantial
         experience in litigating or arbitrating restrictive covenant disputes or, if such arbitrator is not then available,
         shall select and assign an arbitrator from JAMS’ Chicago, Illinois arbitrator roster who shall have
         reasonably substantial experience as a judge presiding over civil litigation matters in a general civil
         litigation division (including a general law division or general chancery division) of a federal or state court.
         Unless the parties otherwise agree, any arbitrator selected pursuant to Section 2 of this Appendix B-2
         (whether selected by the parties or by JAMS) shall be based in and reside in the Chicago, Illinois
         metropolitan area.

    f)   The arbitrator shall have no power to modify the provisions of this Agreement (except pursuant to Section
         4 below), and furthermore, notwithstanding any other provision of this Agreement, in no event may the
         arbitrator consolidate or allow any party to join any claims of any other employee or person in a single
         arbitration proceeding (whether as a multiple-claimant, class, collective, representative or other similar
         proceeding) without the express written consent of the Company and the Participant (except as otherwise
         required by law), and in each case the jurisdiction of the arbitrator is limited accordingly. The arbitrator
         shall apply the substantive internal law of the State of Illinois, including applicable statutes of limitation,

                                                                                                                         15
6642157-v6\GESDMS
     Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 58 of 187 PageID #:58



          except as otherwise required by law or provided in Section 2 of this Appendix B-2, and provided further
          (for avoidance of doubt) that privileges and other immunities from discovery or disclosure (including
          without limitation the attorney-client privilege and the work product doctrine) shall be governed by, and the
          arbitrator shall apply to such issues, federal law (including without limitation Rules 26(b)(3), (4) and (5) of
          the Federal Rules of Civil Procedure (as in effect or amended from time to time) and the attorney-client
          privilege as articulated in Upjohn Co. v. United States, 449 U.S. 383 (1981) and its progeny, but excluding
          any choice of law rules or principles (e.g., Federal Rule of Evidence 501) that might otherwise cause state
          law, or some other law besides federal law, to govern the attorney-client privilege or work product
          doctrine). Each party to the arbitration is entitled to be represented by legal counsel of such party’s
          choosing. The Company shall pay the fees and costs of the arbitrator and of JAMS (including case
          administration, hearing room and hearing transcription fees), but each party shall be responsible for such
          party’s own attorneys’ fees and related arbitration costs and expenses except to the extent otherwise
          allocated by the arbitrator in accordance with the applicable Emergency Relief Procedures or
          Comprehensive Rules and Section 1(f) of this Appendix B-2 above.

     g) Adequate discovery and an opportunity to be heard and to present evidence will be permitted by the
        arbitrator consistent with applicable law and the objectives of arbitration, provided, however, that the
        parties expressly are not agreeing to Rules 17(a), 17(b) or 17(c) (or amended or successor rules thereof)
        within the Comprehensive Rules (Exchange of Information), which shall not apply to any arbitration under
        Section 2 of this Appendix B-2 (whether or not seeking Interim Arbitral Relief). The parties may serve
        interrogatories, document requests and requests for admission, and take depositions, as provided by and in
        accordance with the Federal Rules of Civil Procedure (as in effect or amended from time to time),
        including without limitation any limitations on discovery provided therein, except as otherwise ordered by
        the arbitrator following motion of a party or as agreed to by the parties. Disclosures with respect to any
        expert witnesses shall be made as provided by and in accordance with Rule 26(a)(2) (except subpart (D)
        thereof) of the Federal Rules of Civil Procedure (as in effect or amended from time to time). The timing of
        discovery and any such disclosures (including without limitation any prehearing disclosures) shall be
        determined by the arbitrator in accordance with the Comprehensive Rules or as agreed to by the parties.
        Each party shall have the right to file a Motion (or Motions) for Summary Disposition of any given
        claim(s) or issue(s), which shall be considered and ruled upon by the arbitrator.

     h) The arbitrator's decision or award (whether an interim decision or award based on a request for Interim
        Arbitral Relief or a final decision or award deciding or resolving the claim or dispute), shall be in writing
        summarizing the basis therefor and shall be final and binding, and judgment thereupon may be entered in
        any Illinois federal or state court.

     i)   Any arbitration conducted hereunder, and all communications with respect thereto or in the course thereof,
          including all transcripts, briefs and exhibits, shall be confidential. Unless the parties otherwise agree in
          writing or except as required by law or as is necessary to enforce this Agreement or any award, the parties,
          their representatives, and the arbitrator shall not disclose to any third parties (other than to the parties’
          respective attorneys, accountants, auditors, financial advisors, and spouses, as applicable, each of whom
          shall maintain such information in strict confidence, and, in the case of Aon, except as reasonably
          necessary in the course of its business) any information regarding the arbitration process or proceedings,
          including any testimony, other evidence and briefs presented and the terms of any award. All written
          materials and documents produced by a party, and all copies thereof, shall be returned by the other party to
          the producing party or destroyed (as the producing party shall direct) promptly after the arbitration is
          concluded, except that legal counsel (both internal and outside, as applicable) for a party may retain copies
          thereof in legal counsel’s confidential files.

3.   Venue and Jurisdiction. Venue for any arbitration proceedings instituted under this Agreement shall be
     exclusively in Chicago, Illinois (unless the parties otherwise agree), and the parties hereby submit and agree to
     the exclusive jurisdiction of the State of Illinois for the purposes of any such arbitration. The parties also
     hereby submit and agree to the exclusive venue and exclusive jurisdiction of the federal and state courts in
     Chicago, Illinois for the purpose of any claim or action to enter judgment enforcing an arbitration decision or
     award (whether interim or final) rendered pursuant to Section 2 of this Appendix B-2 above, and for any other
     claim or action (if any) arising under or relating to this Agreement (whether or not such claim or action is

                                                                                                                      16
6642157-v6\GESDMS
     Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 59 of 187 PageID #:58



     validly asserted in light of Section 2 of this Appendix B-2 above), and the parties hereby agree that any such
     claim or action (if any) shall be brought exclusively in such federal and state courts in Chicago, Illinois.
     Nothing in this Section 3 waives or limits in any way a party’s arbitration or other obligations under Section 2
     of this Appendix B-2 above or under any other provision of this Agreement.

4.   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or sentence is
     found to be illegal or unenforceable for any reason, such word, phrase, clause or sentence shall be modified or
     deleted in such manner so as to afford the Company the fullest protection commensurate with making this
     Agreement, as modified, legal and enforceable under applicable laws, and the balance of this Agreement shall
     not be affected thereby, the balance being construed as severable and independent.




                                                                                                                   17
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 60 of 187 PageID #:58



                                                  APPENDIX B-3

                         LEADERSHIP PERFORMANCE PROGRAM
               PERFORMANCE AWARD CERTIFICATE FOR NON-U.S. PARTICIPANTS
                            In Connection with the Performance Cycle
                           January 1, 2016 through December 31, 2018

The following terms and conditions apply for Participants who reside outside the United States or who are otherwise
subject to the laws of a country other than the United States.

Acknowledgement of Nature of the Program and the Performance Share Units

By accepting the grant of the Performance Share Units, the Participant acknowledges, understands and agrees that:

    (1)      the Program is established voluntarily by the Company, it is discretionary in nature, and it may be
             modified, amended, suspended or terminated by the Company at any time without notice and without
             compensation;

    (2)      the grant of the Performance Share Units is voluntary and occasional and does not create any
             contractual or other right to receive future grants of Performance Share Units, or benefits in lieu of
             Performance Share Units, even if Performance Share Units have been granted in the past;

    (3)      all decisions with respect to future grants of Performance Share Units, if any, will be at the sole
             discretion of the Company;

    (4)      the Participant’s participation in the Program shall not interfere with the ability of the Employer to
             terminate the Participant’s employment or service relationship (if any) at any time;

    (5)      the Participant is voluntarily participating in the Program;

    (6)      the Performance Share Units and the underlying Ordinary Shares, and the income and value of same,
             are not intended to replace any pension rights or compensation;

    (7)      the Performance Share Units and the underlying Ordinary Shares, and the income and value of same,
             are extraordinary items that do not constitute compensation of any kind for services of any kind
             rendered to the Company or the Employer, and which are outside the scope of the Participant’s
             employment or service contract, if any;

    (8)      the Performance Share Units and the underlying Ordinary Shares, and the income and value of same,
             are not part of normal or expected compensation for any purposes, including, but not limited to,
             calculating any severance, resignation, termination, redundancy, dismissal, end of service payments,
             bonuses, long-service awards, pension or retirement or welfare benefits or similar payments, and in no
             event should be considered as compensation for, or relating in any way to, past services for the
             Company or the Employer or any Subsidiary or Affiliate;

    (9)      the grant of the Performance Share Units and the Participant’s participation in the Program will not be
             interpreted to form an employment or service contract with the Company or any Subsidiary or
             Affiliate;

    (10)     the future value of the underlying Ordinary Shares is unknown, indeterminable and cannot be predicted
             with certainty;

    (11)     in the event of termination of the Participant’s services (whether or not later found to be invalid or in
             breach of employment laws in the jurisdiction where the Participant is employed or the terms of the
             Participant’s employment agreement, if any), unless otherwise provided in the Program or this


                                                                                                                   18
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 61 of 187 PageID #:58



             Agreement or determined by the Company, the Participant’s right to vest in the Performance Share
             Units under the Program, if any, will terminate effective as of the date that the Participant is no longer
             actively providing services and will not be extended by any notice period (e.g., active services would
             not include any contractual notice period or any period of “garden leave” or similar period mandated
             under employment laws in the jurisdiction where the Participant is employed or the terms of the
             Participant’s employment agreement, if any); the Committee shall have the exclusive discretion to
             determine when the Participant is no longer actively providing services for purposes of the
             Participant’s Award of Performance Share Units (including whether the Participant may still be
             considered to provide continuous services while on an approved leave of absence);

    (12)     no claim or entitlement to compensation or damages shall arise from forfeiture of the Performance
             Share Units resulting from the Participant’s ceasing to provide services to the Employer or the
             Company (or any Subsidiary or Affiliate) (for any reason whatsoever and whether or not later found to
             be invalid or in breach of employment laws in the jurisdiction where the Participant is employed or the
             terms of the Participant’s employment agreement, if any) and in consideration of the grant of the
             Performance Share Units to which the Participant is not otherwise entitled, the Participant irrevocably
             agrees never to institute any claim against the Company, the Employer or any Subsidiary or Affiliate,
             waives his or her ability, if any, to bring any such claim and releases the Company, the Employer and
             any Subsidiary or Affiliate from any such claim; if, notwithstanding the foregoing, any such claim is
             allowed by a court of competent jurisdiction, then, by accepting the Performance Share Units, the
             Participant shall be deemed irrevocably to have agreed not to pursue such claim and agrees to execute
             any and all documents necessary to request dismissal or withdrawal of such claims;

    (13)     unless otherwise agreed with the Company, the Performance Share Units and the underlying Ordinary
             Shares, and the income and value of same, are not granted as consideration for, or in connection with,
             any service the Participant may provide as a director of a Subsidiary or Affiliate;

    (14)     the Performance Share Units and the benefits evidenced by this Agreement do not create any
             entitlement, not otherwise specifically provided for in the Program document or provided by the
             Company in its discretion, to have the Performance Share Units or any such benefits transferred to, or
             assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with
             any corporate transaction affecting the Shares; and

    (15)     neither the Company, the Employer nor any Subsidiary or Affiliate shall be liable for any foreign
             exchange rate fluctuation between the Participant’s local currency and the United States Dollar that
             may affect the value of the Performance Share Units or of any amounts due to the Participant pursuant
             to the vesting of the Performance Share Units or the subsequent sale of any Ordinary Shares acquired
             upon vesting/settlement.

Conditions
The Company and its Subsidiary, Aon Group, Inc., a Maryland corporation with its corporate and business
headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates (and divisions thereof)
(collectively referred to in this Appendix B as the “Company”) are in the business of providing conventional and
alternative risk management products and services covering the businesses of insurance brokerage, reinsurance
brokerage, benefits consulting, compensation consulting, human resources consulting, human resources and benefits
outsourcing management, investigatory and security consulting, managing underwriting and related services,
including accounting, actuarial, claims management and handling, and information systems on behalf of commercial
and individual clients which are national and international and are not confined to any geographic area (the
“Business”). An essential element of the Business is the development and maintenance of personal contacts and
relationships with clients. Because of these contacts and relationships, it is common for the Company’s clients to
develop identification with the employee who services its Business needs, rather than with the Company itself. The
personal identification of clients of the Company with a Company employee creates potential for the employee’s
appropriation of the benefits of the relationships developed with clients on behalf of and at the expense of the
Company. Since the Company would suffer irreparable harm if the employee left its employment and solicited any
business of clients of the Company of the same type or kind as the Business performed by Aon or if the employee


                                                                                                                    19
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 62 of 187 PageID #:58



left its employ and solicited other employees of the Company, it is reasonable to protect the Company against
solicitation activities by the employee for a limited period of time after the employee leaves the Company and for
the Company to make the award of Performance Share Units conditional on the Participant not engaging in such
solicitation activities.
It is therefore a condition of this Agreement that:
1.       the Participant agrees that he will not for 12 months after the Participant’s Termination Date either directly
         or indirectly:
         1.1      in competition with the Company solicit, canvass or approach or endeavour to solicit, canvass or
                  approach, or handle or accept business of the same type or kind as the Business performed by Aon
                  from, either on his own behalf or on behalf of any other person, firm or company, any client or
                  prospective client of the Company with which he had material dealings or for which he was
                  responsible or in relation to which he was in possession of confidential information at any time
                  during the Relevant Period; or
         1.2      solicit or entice away or endeavour to solicit or entice away from the Company, either on his own
                  behalf or on behalf of any other person, firm or company, any person who is employed by or is an
                  agent, officer or consultant to the Company with whom he had dealings as a colleague in the
                  Relevant Period and who by reason of their seniority or position is likely to be in possession of
                  confidential information which is likely to be of assistance to any person, firm or company
                  competing with the Company whether or not such person would commit a breach by reason of
                  their leaving the Company;
2.       any unvested Performance Share Units of any Participant will be immediately forfeited if the Company
         considers that the Participant has at any time in the period of two years after the Participant’s Termination
         Date (without the prior written consent of the Company) either directly or indirectly:
         2.1      in competition with the Company solicited, canvassed or approached or endeavored to solicit,
                  canvass or approach, or handled or accepted business of the same type or kind as the Business
                  performed by Aon from, either on his own behalf or on behalf of any other person, firm or
                  company, any client or prospective client of the Company with which he had material dealings or
                  for which he was responsible or in relation to which he was in possession of confidential
                  information at any time during the Relevant Period; or
         2.2      solicited or enticed away or endeavoured to solicit or entice away from the Company, either on his
                  own behalf or on behalf of any other person, firm or company, any person who is employed by or
                  is an agent, officer or consultant to the Company and with whom he had dealings as a colleague in
                  the Relevant Period and who by reason of their seniority or position is likely to be in possession of
                  confidential information which is likely to be of assistance to any person, firm or company
                  competing with the Company whether or not such person would commit a breach by reason of
                  their leaving the Company.
For the purposes of (1) and (2) above:
(a)      “Relevant Period” means the last 12 months of a Participant’s active employment (not including for this
         purpose any period immediately prior to the termination of the Participant’s employment when he was
         suspended or directed not to carry out his duties for the Company); and
(b)      the period of 12 months in (1) and the period of two years in (2) shall be reduced by the duration of any
         period immediately prior to the Participant’s Termination Date when he was suspended or directed not to
         carry out his duties for the Company; and
(c)      100% of the Performance Share Units awarded to the Participant have been specifically awarded in
         consideration of the provisions contained in (1) and (2) above; and
(d)      the parties agree that the provisions contained in (1) and (2) above will apply globally unless the parties
         have specified a reduced territory in the Participant’s employment agreement, in which case the territory
         specified in the employment agreement will prevail and govern; and




                                                                                                                    20
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 63 of 187 PageID #:58



(e)      to the extent the parties have set forth an alternate restraint on competition and/or solicitation in the
         Participant’s employment agreement, the version set forth in the employment agreement will prevail and
         govern.




                                                                                                               21
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 64 of 187 PageID #:58



                                                   APPENDIX C

                                 LEADERSHIP PERFORMANCE PROGRAM
                                  PERFORMANCE AWARD CERTIFICATE
                                    In Connection with the Performance Cycle
                                   January 1, 2016 through December 31, 2018


Terms and Conditions
This Appendix C includes special terms and conditions applicable to Participants in the countries below. These
terms and conditions are in addition to, or, if so indicated, in place of, the terms and conditions set forth in the
Agreement, including Appendices A, B-1, B-2, and B-3.

Notifications
This Appendix C also includes notifications relating to exchange control and other issues of which the Participant
should be aware with respect to his or her participation in the Program. The information is based on the exchange
control, securities and other laws in effect in the respective countries as of March 2016. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that the Participant not rely on the
information noted herein as the only source of information relating to the consequences of the Participant’s
participation in the Program because the information may be out of date at the time the Participant vests in the
Performance Share Units or sells Ordinary Shares he or she acquires under the Program.

In addition, the information is general in nature and may not apply to the Participant’s particular situation, and the
Company is not in a position to assure the Participant of any particular result. Accordingly, the Participant should
seek appropriate professional advice as to how the relevant laws in the Participant’s country apply to his or
her specific situation.

If the Participant is a citizen or resident of a country other than the one in which the Participant is currently
working, transfers employment and/or residency after the Performance Share Units are granted, or is considered a
resident of another country for local law purposes, the notifications contained in this Appendix C may not be
applicable to him or her. In addition, the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Participant.

ARGENTINA

Terms and Conditions

Appendix B-3. Appendix B-3 is amended to include a new Section as follows:

Nothing in this Agreement shall affect the Company’s right to commence legal proceedings in any appropriate
jurisdiction, or concurrently in more than one jurisdiction, or to serve process, pleadings and other legal papers upon
the Participant in any manner authorized by the laws of any such jurisdiction for any potential violation of Appendix
B-3. In addition, the Participant irrevocably waives, to the fullest extent permitted by applicable law: (i) any
objection which it may now or hereafter have to the venue of any action, suit or proceeding brought in any court
referred to in this Section; and (ii) any claim that any such action, suit or proceeding brought in any such court has
been brought in an inconvenient forum. To the extent that the Participant may, in any suit, legal action or proceeding
brought in a court of the Republic of Argentina or elsewhere arising out of or in connection with this Agreement, be
entitled to the benefit of any provision of law requiring the Company in such suit, legal action or proceeding to post
security for the Participant’s costs or to post a bond or to take similar action, as the case may be, the Participant
hereby irrevocably waives such benefit, in each case to the fullest extent now or hereafter permitted under the laws
of any applicable jurisdiction. The Participant expressly recognizes that either the Company or its subsidiary
employing him or her, Aon Risk Services Argentina S.A.; Aon Assist Argentina S.A.; Hewitt Associates S.A.; Aon
Consulting S.A.; Asevasa Argentina S.A.; Aon Benfield Argentina S.A.; or Aon Affinity Argentina S.A., as
applicable, may bring any such legal proceeding..




                                                                                                                    22
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 65 of 187 PageID #:58




Notifications

Securities Law Notice. The Performance Share Units and the Ordinary Shares to be issued pursuant to the
Performance Share Units are offered as a private transaction. This offering is not subject to supervision by any
Argentine governmental authority.

Exchange Control Information. Provided proceeds from the sale of Ordinary Shares acquired under the Program
are held in a U.S. bank or brokerage account for at least 10 days prior to transfer into Argentina, the Participant
should be able to freely transfer such proceeds into Argentina, although the Participant should confirm this with his
or her local bank. The Argentine bank handling the transaction may request certain documentation in connection
with the request to transfer proceeds into Argentina, including evidence of the sale of Ordinary Shares. If the bank
determines that the 10-day rule or any other rule or regulation promulgated by the Argentine Central Bank has not
been satisfied, it may require that 30% of the proceeds be placed in a non-interest bearing dollar deposit account for
a holding period of 365 days.

Please note that exchange control regulations in Argentina are subject to frequent change. The Participant should
consult with his or her personal legal advisor regarding any exchange control obligations that may arise from
participation in the Program.

AUSTRALIA

Terms and Conditions

Venue and Jurisdiction. The following provision supplements Section 2 of Appendix A:

Nothing in this Section 2 shall (or shall be construed so as to) limit the right of the Company to take proceedings
against the Participant in the courts of any country (including the Courts of Australia) relating to or in any way
connected with a breach or threatened breach of any of the conditions in Appendix B-3 to this Agreement.

Appendix B-3. Appendix B-3 is amended by deleting the final section and replacing it with the following:
For the purposes of (1) and (2) above:
(a)      “Company” means Aon Corporation, a Delaware corporation and each if its affiliates and subsidiaries
         including, without limitation, the following:
         1.       Aon Benfield Australia Limited an Australian corporation;
         2.       Aon Hewitt Financial Advice Limited an Australian corporation;
         3.       Aon Hewitt Limited an Australian corporation;
         4.       Aon Services Pty Limited an Australian corporation;
         5.       Aon Superannuation Pty Limited an Australian corporation;
         6.       Aon Risk Services Australia Limited, an Australian corporation;
         7.       Aon Hewitt (PNG) Limited a Papua New Guinean corporation;
         8.       Aon Risk Services (PNG) Limited a Papua New Guinean corporation;
         9.       Aon Superannuation (PNG) Limited a Papua New Guinean corporation;
         10.      HIA Insurance Services Pty Limited an Australian corporation; and
         11.      Freeman McMurrick Pty Limited an Australian Corporation.
(b)      “Relevant Period” means the last 12 months of a Participant’s active employment (not including for this
         purpose any period immediately prior to the termination of the Participant’s employment when he or she
         was suspended or directed not to carry out his or her duties for the Company); and


                                                                                                                   23
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 66 of 187 PageID #:58



(c)      the period of 12 months in (1) and the period of two years in (2) shall be reduced by the duration of any
         period immediately prior to the Participant’s Termination Date when he or she was suspended or directed
         not to carry out his duties for the Company; and
(d)      100% of the Performance Share Units awarded to the Participant have been specifically awarded in
         consideration of the provisions contained in (1) and (2) above; and
(e)      the parties agree that nothing in the provisions contained in (1) and (2), shall (or be construed so as to) limit
         any restraints on competition and/or solicitation in the Participant’s employment agreement.
Vesting of Performance Share Units. The following applies to Participants who are subject to tax in Australia
with respect to the Performance Share Units or underlying Ordinary Shares, as determined by the Company in its
sole discretion:
Notwithstanding any earlier vesting date included in the Program document, if the Participant’s employment
terminates for any reason other than due to the Participant’s death or disability or involuntary termination without
cause prior to the date that is 12 months after the Grant Date, the unvested portion of any Performance Share Units
held at the date of termination will be forfeited without consideration, and no Ordinary Shares shall be delivered
hereunder.
Notifications

Australia Offer Document. The offer of Performance Share Units is intended to comply with the provisions of the
Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class Order CO 14/1000. Additional details are set
forth in the offer document distributed with this Agreement.

BELGIUM

Terms and Conditions

Appendix B-3. Appendix B-3 is amended to include a new Section as follows:

Nothing in this Agreement shall affect the Company’s right to commence legal proceedings in any appropriate
jurisdiction, or concurrently in more than one jurisdiction, or to serve process, pleadings and other legal papers upon
the Participant in any manner authorized by the laws of any such jurisdiction, including in Belgium, for any
potential violation of Appendix B-3. In addition, the Participant irrevocably waives, to the fullest extent permitted
by applicable law: (i) any objection which it may now or hereafter have to the venue of any action, suit or
proceeding brought in any court referred to in this Section; and (ii) any claim that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. To the extent that the Participant may, in any
suit, legal action or proceeding brought in a court of Belgium or elsewhere arising out of or in connection with this
Agreement, be entitled to the benefit of any provision of law requiring the Company in such suit, legal action or
proceeding to post security for the Participant’s costs or to post a bond or to take similar action, as the case may be,
the Participant hereby irrevocably waives such benefit, in each case to the fullest extent now or hereafter permitted
under the laws of any applicable jurisdiction.

Notifications

Tax Reporting. The Participant is required to report any taxable income attributable to the grant of the
Performance Share Units on his or her annual tax return. In addition, the Participant is required to report any
securities held (e.g., Ordinary Shares acquired under the Program) or bank accounts (including brokerage accounts)
opened and maintained outside Belgium on his or her annual tax return. In a separate report, the Participant must
provide the National Bank of Belgium with certain details regarding such foreign accounts (including the account
number, bank name and country in which such account was opened). This report, as well as additional information
on how to complete it can be found on the website of the national Bank of Belgium, www.nbb.be, under the
Kredietcentrales / Centrales des crédits caption.




                                                                                                                       24
6642157-v6\GESDMS
     Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 67 of 187 PageID #:58



BERMUDA

Terms and Conditions

Third Party Rights. The Company is entering into this Agreement for itself and as agent for and trustee of the
Employer and all other Subsidiaries and Affiliates and is duly authorized to do so. The parties intend that the
Employer and each Subsidiary and Affiliate should be able to enforce in its own right the terms of this Agreement
which expressly or impliedly confer a benefit on that company subject to and in accordance with applicable statute,
law or regulation concerning third party rights.

Appendix B-3. Appendix B-3 of this Agreement is deleted in its entirety and replaced with the following.

Conditions
The Company (in this Appendix B-3 such term to include the Bermuda Company and all Group Companies as
defined below) is in the business of providing insurance brokerage, reinsurance brokerage, benefits consulting,
compensation consulting, human resources consulting, managing underwriting and related services including
accounting, claims management and handling, contract wording, information systems and actuarial services. An
essential element of its business is the development and maintenance of personal contacts and relationships with
clients. Because of these contacts and relationships, it is common for the Company’s clients to develop
identification with the employee who services its insurance needs, rather than with the Company itself. The
personal identification of clients of the Company with a Company employee creates potential for the employee’s
appropriation of the benefits of the relationships developed with clients on behalf of and at the expense of the
Company. Since the Company would suffer irreparable harm if the employee left its employment and solicited the
insurance or other related business of clients of the Company or if the employee left its employ and solicited other
employees of the Company, it is reasonable to protect the Company against solicitation activities by the employee
for a limited period of time after the employee leaves the Company and for the Company to make the award of
Performance Share Units conditional on the Participant not engaging in such solicitation activities.

In consideration of the granting of Performance Share Units to the Participant, the Participant agrees to the
following reasonable conditions and restrictions:

1.      the Participant agrees that he will not for a period of 12 months after the Termination Date (without the
        prior written consent of the Bermuda Company) either directly or indirectly and whether alone or in
        conjunction with or on behalf of any other person, organisation or entity and whether as a principal,
        shareholder, director, employee, agent, consultant, partner or otherwise:

        1.1      be involved in any Capacity with any business concern which is (or intended to be) in competition
                 with any Relevant Product and Services;

        1.2      solicit, canvass or approach or cause to be solicited, canvassed or approached, or deal or contract
                 with or accept business from any Relevant Client in relation to the supply or provision of any
                 Relevant Products or Services, or endeavour to do so; or

        1.3      solicit, induce, encourage, or entice away or endeavour to solicit, induce, encourage or entice
                 away from the Bermuda Company or any Relevant Group Company any person who is employed
                 by or is an agent, officer, independent contractor or consultant appointed or engaged by the
                 Bermuda Company or a Relevant Group Company (i) in a senior, executive, professional,
                 technical or sales capacity and with whom the Participant had material contact in the course of that
                 person’s employment, appointment or engagement during the Relevant Period; or (ii) for whom
                 the Participant had direct or indirect managerial responsibility during the Relevant Period, and in
                 either case whether or not such person would commit any breach of his or her contract of
                 employment or engagement by leaving the service of the Bermuda Company or Relevant Group
                 Company;




                                                                                                                  25
6642157-v6\GESDMS
     Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 68 of 187 PageID #:58



2.      any unvested Performance Share Units of any Participant will be immediately forfeited if the Company
        considers that the Participant has breached the restrictions at 1 above; and

3.      None of the restrictions in clause 1 shall prevent the Participant from:

        (i) holding an investment by way of shares or other securities of not more than 5% of the total issued
            share capital of any company, whether or not it is listed or dealt in on a recognised stock exchange; or

        (ii) being engaged or concerned in any business concern, provided that the Participant’s duties or work
             shall relate solely to services or activities of a kind with which the Participant was not concerned to a
             material extent in the 12 months before the Termination Date.

4.      the Participant shall be prohibited both during his or her employment (otherwise than in the proper
        performance of his or her duties and then only to those who need to know such Confidential Information
        for legitimate business reasons) or thereafter (except with the prior written consent of the Bermuda
        Company or as required by law) from:

        a) divulging or communicating to any person (including, but not limited to, any representative of the
           press or broadcasting or other media);
        b) causing or facilitating any unauthorised disclosure or publication through any failure by the Participant
           to exercise all due care, skill and diligence; or
        c) making use of or encouraging or permitting the use of (other than for the benefit of the Bermuda
           Company and any Relevant Group Company), any Confidential Information which may have come to
           the Participant’s knowledge or possession or control during his or her employment. The Participant
           must also use his or her best endeavours to prevent the publication or disclosure of any such
           Confidential Information.

              This restriction will not apply to:

                       (i) Confidential Information which the Participant can demonstrate is in the public domain
                            otherwise than through unauthorised disclosure; or
                       (ii) any disclosure required by the order of a court of competent jurisdiction or as otherwise
                            required by law.

5.      For the purposes of (1) through (4) above:

        (a)       The following words and expressions shall have the following meanings:

              (i) “Confidential Information” has the meaning given within the Business Confidentiality provisions
                  of the contractual section of the Bermuda employee handbook, as amended from time to time;

              (ii) “Capacity” as agent, consultant, director, employee, owner, partner, shareholder or in any other
                   capacity;

              (iii) “Group Company” means the Company and its Holding Companies, its Subsidiary Companies and
                    its Affiliated Companies from time to time (“Holding Company”, “Subsidiary Company” and
                    “Affiliated Company” having the meanings set out in section 86 Companies Act 1981);

              (iv) “Relevant Client” means any person, firm, company or organisation who or which at any time
                   during the Relevant Period is or was (i) negotiating with or engaged in discussions with the
                   Bermuda Company or Relevant Group Company for the sale or supply of Relevant Products or
                   Services; or (ii) a client or customer of, or in the habit of dealing with, the Bermuda Company or
                   Relevant Group Company for the sale or supply of Relevant Products or Services, and in each case
                   with whom or which the Participant had material contact or dealings or about whom or which the
                   Participant was in possession of Confidential Information during the Relevant Period in the course
                   of his or her employment and/or with whom any Bermuda Company or Relevant Group Company


                                                                                                                   26
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 69 of 187 PageID #:58



                   employees, agents, officers, consultants or independent contractors reporting to the Participant had
                   material contact or dealings during the Relevant Period in the course of their employment or
                   engagement;

               (v) “Relevant Group Company” any Group Company (other than the Bermuda Company) for which
                   the Participant has performed services or for or in respect of which he or she has had operational/
                   management responsibility at any time during the Relevant Period;

               (vi) “Relevant Period” means the period of 12 months immediately prior to the Termination Date (not
                    including for this purpose any period during which he or she was suspended or directed not to
                    carry out his or her duties pursuant to his or her contract of employment;

               (vii) “Relevant Products or Services” means products or services which are of the same kind as, or of a
                    materially similar kind to or competitive with, any products or services supplied or provided by
                    the Bermuda Company or Relevant Group Company within the Relevant Period and with which
                    the Participant was materially involved in the course of his or her employment during the Relevant
                    Period and with which sale or supply the Participant was directly or otherwise materially
                    concerned or connected or of which he or she had personal knowledge in the Relevant Period;

               (viii) “Termination Date” means the date on which the Participant’s employment terminates; and

               (ix) “Bermuda Company” means Aon Group (Bermuda) Ltd. a company registered in Bermuda with
                    company number 1193;

         (b)       the period of 12 months in (1) above shall be reduced by the duration of any period immediately
                   prior to the Participant’s Termination Date when he or she was suspended, placed on garden leave
                   or directed not to carry out his or her duties; and

         (c)       100% of the Performance Share Units awarded to the Participant have been specifically awarded
                   in consideration of the provisions contained in (1) and (2) above; and

         (d)       the parties agree that the provisions contained above will apply in any area or territory in which
                   the Participant worked for the Bermuda Company or Relevant Group Company during the
                   Relevant Period or any area or territory in which the Company or Relevant Group Company
                   supplied or provided Relevant Products or Services during the Relevant Period; and

         (e)       to the extent the parties have set forth an alternate restraint on competition and/or solicitation in
                   the Participant’s employment agreement, the version set forth in this Agreement will prevail and
                   govern.

         (f)        Governing Law. The validity, interpretation, instruction, performance, enforcement and
                   remedies of or relating to Appendix B-3 only, and the rights and obligations of the parties
                   hereunder, shall be governed by and construed in accordance with the substantive laws of
                   Bermuda, without regard to the conflict of law principles, rules or statutes of any jurisdiction;

         (g)       Venue and Jurisdiction. Venue for any legal proceedings instituted related to the rights and
                   obligations contained in this Appendix B-3 shall be the courts of Bermuda and the Participant
                   agrees to submit to the exclusive jurisdiction of the courts of Bermuda for purposes of
                   enforcement of the rights and obligations contained hereunder.

BRAZIL

Terms and Conditions

Appendix B-3. Appendix B-3 is amended to include a new Section as follows:



                                                                                                                     27
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 70 of 187 PageID #:58



Nothing in this Agreement shall affect the Company’s right to commence legal proceedings in any appropriate
jurisdiction, or concurrently in more than one jurisdiction, or to serve process, pleadings and other legal papers upon
the Participant in any manner authorized by the laws of any such jurisdiction for any potential violation of Appendix
B-3. In addition, the Participant irrevocably waives, to the fullest extent permitted by applicable law: (i) any
objection which it may now or hereafter have to the venue of any action, suit or proceeding brought in any court
referred to in this Section; and (ii) any claim that any such action, suit or proceeding brought in any such court has
been brought in an inconvenient forum. To the extent that the Participant may, in any suit, legal action or proceeding
brought in a court of Brazil or elsewhere arising out of or in connection with this Agreement, be entitled to the
benefit of any provision of law requiring the Company in such suit, legal action or proceeding to post security for
the Participant’s costs or to post a bond or to take similar action, as the case may be, the Participant hereby
irrevocably waives such benefit, in each case to the fullest extent now or hereafter permitted under the laws of any
applicable jurisdiction. The Participant expressly recognizes that either the Company or its subsidiary employing
him or her, Aon Holdings Corretores de Seguros Ltda.; Aon Benfield Brasil Corretora de Resseguros Ltda.; Benfield
do Brasil Participações Ltda.; Aon Affinity do Brasil Serviços e Corretora de Seguros Ltda.; Aon Affinity
Administradora de Benefícios Ltda.; Aon Affinity Serviços e Participações Ltda.; Hewitt Associates Serviços de
Recursos Humanos Ltda.; or Hewitt Associates Administradora e Corretora de Seguros Ltda., as applicable, may
bring any such legal proceeding.

Compliance with the Law. In accepting the grant of the Performance Share Units, the Participant acknowledges
his or her agreement to comply with applicable Brazilian laws and to pay any and all applicable tax associated with
the Performance Share Units and the sale of the Shares acquired under the Program and the receipt of any dividends.

Notifications

Exchange Control Information. If the Participant is a resident or domiciled in Brazil, he or she will be required to
prepare and submit an annual declaration of assets and rights held outside of Brazil to the Central Bank of Brazil if
the aggregate value of such assets and rights is equal to or greater than US$100,000. If such amount exceeds
US$100,000,000, the referenced declaration must be submitted quarterly. Assets and rights that must be reported
include Ordinary Shares issued pursuant to the vesting/settlement of the Performance Share Units.

CANADA

Terms and Conditions

Venue and Jurisdiction. The following provision supplements Section 2 of Appendix A:

Nothing in this Section 2 shall (or shall be construed so as to) limit the right of the Company to take proceedings
against the Participant in the courts of any country (including the Courts of Canada) relating to or in any way
connected with a breach or threatened breach of any of the conditions in Appendix B-3 to this Agreement.

Appendix B-3. Appendix B-3 is amended by deleting the final Section and replacing it with the following:
For the purposes of (1) and (2) above:
(a)      “Company” means Aon plc, a public limited company incorporated under English law and each if its
         affiliates and subsidiaries including, without limitation, Aon Canada Inc. and each of its related and/or
         affiliated companies throughout Canada.
(b)      “Relevant Period” means the last 12 months of a Participant’s active employment (not including for this
         purpose any period immediately prior to the termination of the Participant’s employment when he was
         suspended or directed not to carry out his duties for the Company); and
(c)      the period of 12 months in (1) and the period of two years in (2) shall be reduced by the duration of any
         period immediately prior to the Participant’s Termination Date when he was suspended or directed not to
         carry out his duties for the Company; and




                                                                                                                    28
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 71 of 187 PageID #:58



(d)      100% of the Performance Share Units awarded to the Participant have been specifically awarded in
         consideration of the provisions contained in (1) and (2) above; and
(e)      the parties agree that the provisions contained in (1) and (2) above will apply globally unless the parties
         have specified a reduced territory in the Participant’s employment agreement, in which case the territory
         specified in the employment agreement will prevail and govern; and
(f)      to the extent the parties have set forth an alternate restraint on competition and/or solicitation in the
         Participant’s employment agreement, the version set forth in the employment agreement will prevail and
         govern.

Form of Payment. Notwithstanding any discretion contained in the Program document, the Performance Share
Units are payable in Ordinary Shares only.

Termination of Employment. The following provision replaces Section 11 of the Acknowledgments section of
Appendix B-3:

         in the event of termination of the Participant’s services (whether or not later found to be invalid or in
         breach of employment laws in the jurisdiction where the Participant is employed or the terms of the
         Participant’s employment agreement, if any), unless otherwise provided in the Program document or this
         Agreement or determined by the Company, the Participant’s right to vest in the Performance Share Units
         under the Program, if any, will terminate effective as of the later of: (1) the date the Participant receives
         notice of termination from the Employer, or (2) the date the Participant is no longer actively providing
         services and will not be extended by any notice period (e.g., active services would not include any
         contractual notice period or any period of “garden leave” or similar period mandated under employment
         laws in the jurisdiction where the Participant is employed or the terms of the Participant’s employment
         agreement, if any); the Committee shall have the exclusive discretion to determine when the Participant is
         no longer actively providing services for purposes of the Participant’s Performance Share Units grant
         (including whether the Participant may still be considered to provide continuous services while on an
         approved leave of absence);

The following provisions will apply to the Participants who are residents of Quebec:

Language Consent. The parties acknowledge that it is their express wish that the Agreement, as well as all
documents, notices and legal proceedings entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à, la
présente convention.

Data Privacy. This provision supplements Section 11 of Appendix A of the Agreement:

The Participant hereby authorizes the Company and the Company’s representatives to discuss with and obtain all
relevant information from all personnel, professional or not, involved in the administration and operation of the
Program. The Participant further authorizes the Company, any Subsidiary or Affiliate and the administrator of the
Program to disclose and discuss the Program with their advisors. The Participant further authorizes the Company
and any Subsidiary or Affiliate to record such information and to keep such information in his or her file.




                                                                                                                   29
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 72 of 187 PageID #:58




Notifications

Securities Law Notice. The Participant is permitted to sell Ordinary Shares acquired through the Program through
the designated broker appointed under the Program, if any, provided the resale of Ordinary Shares acquired under
the Program takes place outside of Canada through the facilities of a stock exchange on which the Ordinary Shares
are listed. The Ordinary Shares are currently listed on the New York Stock Exchange.

Foreign Asset/Account Reporting Information. Foreign property, including Ordinary Shares and other rights to
receive shares (e.g., Performance Share Units) of a non-Canadian company held by Canadian residents must
generally be reported annually on a Form T1135 (Foreign Income Verification Statement) if the total cost of the
individual’s foreign property exceeds C$100,000 at any time during the year. Thus, such Performance Share Units
must be reported - generally at a nil cost - if the C$100,000 cost threshold is exceeded because other foreign
property is held by the individual. When Ordinary Shares are acquired, their cost generally is the adjusted cost base
(“ACB”) of the Ordinary Shares. The ACB would ordinarily equal the fair market value of the Ordinary Shares at
the time of acquisition, but if the Participant owns other shares of the same company, this ACB may have to be
averaged with the ACB of the other shares.

COLOMBIA

Notifications

Securities Law Notice. The Ordinary Shares are not and will not be registered in the Colombian registry of
publicly traded securities (Registro Nacional de Valores y Emisores) and therefore the Ordinary Shares may not be
offered to the public in Colombia. Nothing in this document should be construed as the making of a public offer of
securities in Colombia.

Exchange Control Information. Investment in assets located abroad (such as Ordinary Shares acquired under the
Program) does not require prior approval. However, if the value of the Participant’s aggregate investments held
abroad, including Ordinary Shares (as of December 31 of the applicable calendar year) equals or exceeds
US$500,000, these investments must be registered with the Central Bank (Banco de la República). Upon the sale or
other disposition of investments (including Ordinary Shares and dividends) which have been registered with the
Central Bank, the registration with the Central Bank must be cancelled no later than March 31 of the year following
the sale or disposition (or a fine of up to 200% of the value of the infringing payment will apply). When
investments held abroad are sold or otherwise disposed of, regardless of whether they have been registered with the
Central Bank, Colombian residents must repatriate the proceeds to Colombia by selling currency to a Colombian
bank and filing a Form No. 4.

FRANCE

Terms and Conditions

Language Consent. By clicking on the “I accept” button or signing and returning this document providing for the
terms and conditions of this grant, the Participant confirms having read and understood the documents relating to
this grant (the Program and this Agreement) which were provided to the Participant in the English language. The
Participant accepts the terms of these documents accordingly.
En cliquant sur le bouton “J’accepte” ou en signant et renvoyant le présent document décrivant les termes et
conditions de cette attribution, le Participant confirme avoir lu et compris les documents relatifs à cette attribution
(le Programme et ce Contrat) qui ont été communiqués au Participant en langue anglaise. Le Participant en accepte
les termes en connaissance de cause.
Notifications

Exchange Control Information. The Participant must declare to the customs and excise authorities any cash or
securities he or she imports or exports without the use of a financial institution when the value of the cash or
securities is equal to or exceeds €10,000. In addition, the Participant must declare any bank or stock account

                                                                                                                    30
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 73 of 187 PageID #:58



opened, held or closed abroad to the French tax authorities on an annual basis.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If the Participant uses a German bank to transfer a cross-border payment in excess of
€12,500 in connection with the sale of Ordinary Shares acquired under the Program, the Participant must complete
the appropriate report.

GUAM

No country-specific terms apply.

HONG KONG

Terms and Conditions

Venue and Jurisdiction. The following provision supplements Section 2 of Appendix A:

Nothing in this Section 2 shall (or shall be construed so as to) limit the right of the Company to take proceedings
against the Participant in the courts of any country (including the Courts of Hong Kong) relating to or in any way
connected with a breach or threatened breach of any of the conditions in Appendix B-3 to this Agreement.

Form of Payment. Notwithstanding any discretion contained in the Program document, the Performance Share
Units are payable in Ordinary Shares only.

Sale of Ordinary Shares. Ordinary Shares received at vesting are accepted as a personal investment. In the event
the Performance Share Units vest within six months of the Grant Date, the Participant agrees that he or she will not
dispose of the Ordinary Shares acquired prior to the six month anniversary of the Grant Date.

Notifications

Securities Law Notice. Warning: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. The Participant should exercise caution in relation to the offer. If the Participant is in any
doubt about any of the contents of the Agreement, including the Appendices, or the Program, the Participant should
obtain independent professional advice. The Performance Share Units and underlying Ordinary Shares issued at
vesting do not constitute a public offering of securities under Hong Kong law and are available only to employees of
the Company or a Subsidiary or Affiliate. The Agreement, including the Appendices, the Program document and
other incidental communication materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the applicable securities legislation in Hong
Kong. The Performance Share Units are intended only for the personal use of each eligible Participant of the
Company and its Subsidiaries or Affiliates and may not be distributed to any other person.

Occupational Retirement Schemes Ordinance Alert. The Company specifically intends that neither the
Performance Share Units nor the Program will be an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”).

INDIA

Terms and Conditions

Venue and Jurisdiction. The following provision supplements Section 2 of Appendix A:




                                                                                                                   31
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 74 of 187 PageID #:58



Nothing in this Section 2 shall (or shall be construed so as to) limit the right of the Company to seek restraining
orders or injunctions against the Participant in the courts of any country (including the Courts of India) relating to or
in any way connected with a breach or threatened breach of any of the conditions in Appendix B-3 to this
Agreement.

Notifications

Exchange Control Information. The Participant understands that any proceeds from the sale of Ordinary Shares
acquired under the Program and any cash dividends received in relation to the Ordinary Shares must be repatriated
to India within 90 days or 180 days of receipt, respectively. The Participant must obtain a foreign inward remittance
certificate (“FIRC”) from the bank where he or she deposits the foreign currency and maintain the FIRC as evidence
of the repatriation of funds in the event the Reserve Bank of India or the Employer requests proof of repatriation.

Foreign Asset/Account Reporting Information. The Participant understands that he or she is required to declare
any foreign bank accounts and any foreign financial assets (including Ordinary Shares held outside India) in his or
her annual tax return. The Participant is responsible for complying with this reporting obligation and should confer
with his or her personal tax advisor in this regard.

IRELAND

Terms and Conditions

Venue and Jurisdiction. The following provision supplements Section 2 of Appendix A:

(i)      Nothing in this Section 2 shall (or shall be construed so as to) limit the right of the Company to take
         proceedings against the Participant in the courts of any country (including the Courts of Ireland) relating to
         or in any way connected with a breach or threatened breach of any of the conditions in Appendix B-3 to
         this Agreement.

Appendix B-3. Appendix B-2 is amended by deleting the final section and replacing it with the following:
For the purposes of (1) through (2) above:
(a)      “Company” means Aon plc, a public limited company incorporated under English law and each of its
         affiliates and subsidiaries including, without limitation, each of its related and/or affiliated companies
         throughout Ireland;
(b)      “Relevant Period” means the last 12 months of a Participant’s active employment (not including for this
         purpose any period immediately prior to the termination of the Participant’s employment when he or she
         was suspended or directed not to carry out his or her duties for the Company); and
(c)      the period of 12 months in (1) and the period of two years in (2) shall be reduced by the duration of any
         period immediately prior to the Participant’s Termination Date when he or she was suspended or directed
         not to carry out his duties for the Company; and
(d)      100% of the Performance Share Units awarded to the Participant have been specifically awarded in
         consideration of the provisions contained in (1) and (2) above; and
(e)      the parties agree that nothing in the provisions contained in (1) and (2), shall (or be construed so as to) limit
         any restraints on competition and/or solicitation in the Participant’s employment agreement.




                                                                                                                       32
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 75 of 187 PageID #:58



ITALY

Terms and Conditions

Data Privacy. Notwithstanding any provision of Section 11 of Appendix A of the Agreement, this section of
Appendix C applies in regards to data privacy in Italy.

The Participant understands that the Company, the Employer and any Subsidiary or Affiliate may hold certain
personal information about the Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance or other identification number, salary, nationality, job title,
any Ordinary Shares or directorships held in the Company, details of Performance Share Units or any other
entitlement to Ordinary Shares awarded, canceled, exercised, vested, unvested or outstanding in the Participant’s
favor, for the exclusive purpose of implementing, managing and administering the Program (“Data”).

The Participant also understands that providing the Company with Data is necessary for the performance of the
Program and that the Participant’s refusal to provide such Data would make it impossible for the Company to
perform its contractual obligations and may affect the Participant’s ability to participate in the Program. The
Controller of personal data processing is Aon plc, with registered offices at 8 Devonshire Square, London
England EC2M 4PL, and, pursuant to Legislative Decree no. 196/2003, its representative in Italy is Enrico
Boglione who can be reached care of Aon SpA, 8/10 Via Andrea Ponti, Milan, Italy.

The Participant understands that Data will not be publicized, but it may be transferred to banks, other financial
institutions or brokers involved in the management and administration of the Program. The Participant further
understands that the Company, the Employer and/or any Subsidiary or Affiliate will transfer Data among
themselves as necessary for the purpose of implementing, administering and managing the Participant’s
participation in the Program, and that the Company and/or any Subsidiary or Affiliate may each further transfer
Data to third parties assisting the Company in the implementation, administration and management of the
Program, including any requisite transfer of Data to a broker or other third party with whom the Participant may
elect to deposit any Ordinary Shares acquired under the Program. Such recipients may receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Program. The Participant understands that these recipients may
be located in or outside the European Economic Area, such as in the United States or elsewhere. Should the
Company exercise its discretion in suspending all necessary legal obligations connected with the management
and administration of the Program, it will delete Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Program.

The Participant understands that Data processing related to the purposes specified above shall take place under
automated or non-automated conditions, anonymously when possible, that comply with the purposes for which
Data is collected and with confidentiality and security provisions as set forth by applicable Italian data privacy
laws and regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad, including outside of the
European Economic Area, as herein specified and pursuant to applicable Italian data privacy laws and
regulations, does not require the Participant’s consent thereto as the processing is necessary to performance of
contractual obligations related to implementation, administration and management of the Program. The
Participant understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003, the Participant has
the right to, including but not limited to, access, delete, update, correct or stop, for legitimate reason, the Data
processing. Furthermore, the Participant is aware that Data will not be used for direct marketing purposes. In
addition, Data provided can be reviewed and questions or complaints can be addressed by contacting the
Participant’s local human resources representative.

Program Document Acknowledgement. In accepting the grant of the Performance Share Units, the Participant
acknowledges that he or she has received a copy of the Program document and the Agreement and has reviewed the
Program document and the Agreement, including the Appendices, in their entirety and fully understands and accepts
all provisions of the Program and the Agreement, including the Appendices.



                                                                                                                  33
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 76 of 187 PageID #:58



The Participant further acknowledges that he or she has read and specifically and expressly approves the following
sections of the Agreement (including the Appendices): Governing Law; Venue and Jurisdiction; Imposition of Other
Requirements; Acknowledgement of Nature of the Program and the Performance Share Units; Tax Withholding
Obligations; Language; and the Data Privacy section included in this Appendix C.

Notifications

Foreign Asset/Account Reporting Information. If the Participant is an Italian resident and holds investments or
financial assets outside of Italy (e.g., cash, Performance Share Units, Ordinary Shares) during any fiscal year which
may generate income taxable in Italy (or if the Participant is the beneficial owner of such an investment or asset
even if the Participant does not directly hold the investment or asset), the Participant is required to report such
investments or assets on his or her annual tax return for such fiscal year (on UNICO Form, RW Schedule, or on a
special form if the Participant is not required to file a tax return).

JAPAN

Terms and Conditions

Venue and Jurisdiction. The following provision supplements Section 2 of Appendix A:

Nothing in this Section 2 shall (or shall be construed so as to) limit the right of the Company to take proceedings
against the Participant in the courts of any country (including the Courts of Japan) relating to or in any way
connected with a breach or threatened breach of any of the conditions in Appendix B-3 to this Agreement.

Notifications

Foreign Asset/Account Reporting Information. The Participant is required to report details of any assets held
outside of Japan as of December 31, including Ordinary Shares, to the extent such assets have a total net fair market
value exceeding ¥50,000,000. Such report will be due from the Participant by March 15 each year. The Participant
is responsible for complying with this reporting obligation and should confer with his or her personal tax advisor in
this regard.

MEXICO

Terms and Conditions

No Entitlement or Claims for Compensation. These provisions supplement the Acknowledgment section of
Appendix B-3:

Modification. By accepting the Performance Share Units, the Participant understands and agrees that any
modification of the Program or the Agreement or its termination shall not constitute a change or impairment of the
terms and conditions of employment.

Policy Statement. The award of Performance Share Units is unilateral and discretionary and, therefore, the
Company reserves the absolute right to amend it and discontinue it at any time without any liability.

The Company, with registered offices at 8 Devonshire Square, London England EC2M 4PL is solely responsible for
the administration of the Program and the Participant’s participation in the Program and the acquisition of Ordinary
Shares does not, in any way, establish an employment relationship between the Participant and the Company since
the Participant is participating in the Program on a wholly commercial basis and the sole employer is Aon Benfield
México Intermediario de Reaseguro S.A. de C.V., formerly known as Aon RE México Intermediario de Reaseguro,
S. A. de C. V., or Aon México Business Support, S.A. de C.V., as applicable, nor does it establish any rights
between the Participant and the Employer.




                                                                                                                  34
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 77 of 187 PageID #:58



Program Document Acknowledgment. By accepting the Performance Share Units, the Participant acknowledges that
the Participant has received copies of the Program document, has reviewed the Program document and the
Agreement in their entirety and fully understands and accepts all provisions of the Program and the Agreement.

In addition, by accepting the Agreement, the Participant further acknowledges that the Participant has read and
specifically and expressly approved the terms and conditions in the Acknowledgment section of Appendix B-3 in
which the following is clearly described and established: (i) participation in the Program does not constitute an
acquired right; (ii) the Program and participation in the Program is offered by the Company on a wholly
discretionary basis; (iii) participation in the Program is voluntary; and (iv) the Company and any Subsidiary are not
responsible for any decrease in the value of the Ordinary Shares underlying the Performance Share Units.

Finally, the Participant hereby declares that the Participant does not reserve any action or right to bring any claim
against the Company for any compensation or damages as a result of the Participant’s participation in the Program
and therefore grants a full and broad release to the Employer, the Company and any Subsidiary with respect to any
claim that may arise under the Program.

Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones complementan la Sección de
Reconocimiento del Anexo B-3:

Modificación. Al aceptar las Unidades de Acciones Restringidas, el Participante entiende y acuerda que cualquier
modificación al Programa o al Contrato o su terminación no constituirá un cambio o perjuicio a los términos y
condiciones de empleo.

Declaración de Política. El otorgamiento de las Unidades de Acciones Restringidas que la Compañía está
haciendo de conformidad con el Programa es unilateral y discrecional y, por lo tanto, la Compañía se reserva el
derecho absoluto de modificar y discontinuar el mismo en cualquier momento, sin responsabilidad alguna.

La Compañía, con oficinas registradas ubicadas en 8 Devonshire Square, London England EC2M 4PL es
únicamente responsable de la administración del Programa y la participación en el Programa y la adquisición de
Acciones Ordinarias no establece, de forma alguna, una relación de trabajo entre el Partícipe y la Compañía, ya
que el Partícipe participa en el Programa de una forma totalmente comercial y el único patrón Aon Benfield
México Intermediario de Reaseguro S.A. de C.V., antes denominada Aon RE México Intermediario de Reaseguro, S.
A. de C. V., o Aon México Business Support, S.A. de C.V., en caso de ser aplicable, y tampoco establece ningún
derecho entre el Partícipe y el Patrón.

Reconocimiento del Documento del Programa. Al aceptar el Otorgamiento de las Unidades de Acciones
Restringidas, el Participante reconoce que el Partícipe ha recibido copias del Programa, ha revisado el Programa
y el Contrato en su totalidad y entiende y acepta completamente todas las disposiciones contenidas en el Programa
y en el Contrato.

Adicionalmente, al aceptar el Contrato, el Participante reconoce que ha leído y específica y expresamente ha
aprobado los términos y condiciones de la Sección de Reconocimiento del Anexo B-3, en el que claramente se ha
descrito y establecido que: (i) la participación en el Programa no constituye un derecho adquirido; (ii) el Programa
y la participación en el Programa es ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Programa es voluntaria; y (iv) la Compañía y cualquier empresa afiliada no son responsables
por cualquier disminución en el valor de las Acciones Ordinarias subyacentes a las Unidades de Acciones
Restringidas.

Finalmente, el Partícipe en este acto declara que el Partícipe no se reserva ninguna acción o derecho para
interponer una demanda o reclamación en contra de la Compañía por compensación, daño o perjuicio alguno como
resultado de su participación en el Programa y, por lo tanto, otorga el más amplio finiquito al Patrón, la Compañía
y cualquier empresa afiliada con respecto a cualquier demanda o reclamación que pudiera surgir en virtud del
Programa.




                                                                                                                  35
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 78 of 187 PageID #:58



NETHERLANDS

Terms and Conditions

Venue and Jurisdiction. The following provision supplements Section 2 of Appendix A:

(a)      Nothing in this Section 2 shall (or shall be construed so as to) limit the right of the Company to take
         proceedings against the Participant in the courts of any country (including the Courts of The Netherlands)
         relating to or in any way connected with the place of residency of the Participant, the place where the work
         is performed, or related to the breach or threatened breach of any of the conditions in Appendix B-3 to this
         Agreement.

Appendix B-3. Appendix B-3 is amended by deleting the final Section in its entirety and replacing it with the
following:
         For the purposes of (1) and (2) above:
         (a) “Company” means Aon plc, a public limited company incorporated under English law and each if its
             affiliates and subsidiaries including, without limitation, Aon Groep Nederland bv and each of its
             related and/or affiliated companies throughout the Netherlands.
         (b) “Relevant Period” means the last 12 months of a Participant’s active employment (not including for
             this purpose any period immediately prior to the termination of the Participant’s employment when he
             was suspended or directed not to carry out his duties for the Company); and
         (c) the period of 12 months in (1) and the period of two years in (2) shall be reduced by the duration of
             any period immediately prior to the Participant’s Termination Date when he was suspended or directed
             not to carry out his duties for the Company; and
         (d) 100% of the Performance Share Units awarded to the Participant have been specifically awarded in
             consideration of the provisions contained in (1) and (2) above; and
         (e) the parties agree that the provisions contained in (1) and (2) above will apply globally unless the
             parties have specified a reduced territory in the Participant’s employment agreement, in which case the
             territory specified in the employment agreement will prevail and govern; and
         (f) to the extent the parties have set forth an alternate restraint on competition and/or solicitation in the
             Participant’s employment agreement, the version set forth in the employment agreement will prevail
             and govern.
NEW ZEALAND

Terms and Conditions
Venue and Jurisdiction. The following provision supplements Section 2 of Appendix A:

Nothing in this Section 2 shall (or shall be construed so as to) limit the right of the Company to take proceedings
against the Participant in the courts of any country (including the Courts of New Zealand) relating to or in any way
connected with a breach or threatened breach of any of the conditions in Appendix B-3 to this Agreement.

Appendix B-3. Appendix B-3 is amended by deleting the final Section in its entirety and replacing it with the
following:
         For the purposes of (1) and (2) above:
         (a) “Company” means Aon Corporation, a Delaware corporation and each if its affiliates and subsidiaries
             including, without limitation, the following:
                  a.   Aon New Zealand a New Zealand corporation;
                  b.   Aon (Fiji) Limited a Fiji corporation; and


                                                                                                                   36
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 79 of 187 PageID #:58



                  c.   Aon (Vanuatu) Limited a Vanuatu corporation.
         (b) “Relevant Period” means the last 12 months of a Participant’s active employment (not including for
             this purpose any period immediately prior to the termination of the Participant’s employment when he
             or she was suspended or directed not to carry out his or her duties for the Company); and
         (c) the period of 12 months in (1) and the period of two years in (2) shall be reduced by the duration of
             any period immediately prior to the Participant’s Termination Date when he or she was suspended or
             directed not to carry out his duties for the Company; and
         (d) 100% of the Performance Share Units awarded to the Participant have been specifically awarded in
             consideration of the provisions contained in (1) and (2) above; and
         (e) the parties agree that nothing in the provisions contained in (1) and (2), shall (or be construed so as to)
             limit any restraints on competition and/or solicitation in the Participant’s employment agreement.

PUERTO RICO

No country-specific terms apply.

SINGAPORE

Terms and Conditions

Venue and Jurisdiction. The following provision supplements Section 2 of Appendix A:

Nothing in this Section 2 shall (or shall be construed so as to) limit the right of the Company to take proceedings
against the Participant in the courts of any country (including the Courts of Singapore) relating to or in any way
connected with a breach or threatened breach of any of the conditions in Appendix B-3 to this Agreement to seek the
appropriate relief (including, but not limited to, injunctive relief).

Notifications

Securities Law Notice. The grant of the Performance Share Units is being made pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is
not made with a view to the underlying Ordinary Shares being subsequently offered for sale to any other party. The
Program document has not been lodged or registered as a prospectus with the Monetary Authority of Singapore.
The Participant should note that the Performance Share Units are subject to section 257 of the SFA and the
Participant should not make any subsequent sale of the Ordinary Shares in Singapore or any offer of such
subsequent sale of the Ordinary Shares subject to the Performance Share Units in Singapore, unless such sale or
offer is made (i) after six months from the Grant Date or (ii) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.

Chief Executive Officer and Director Notification Requirement. Directors and the Chief Executive Officer
(“CEO”) of a Singapore Subsidiary or Affiliate are subject to certain notification requirements under the Singapore
Companies Act. Directors and the CEO must notify the Singapore Subsidiary or Affiliate in writing of an interest
(e.g., Performance Share Units, Ordinary Shares, etc.) in the Company or any related companies within two business
days of (i) its acquisition or disposal, (ii) any change in a previously disclosed interest (e.g., when the Ordinary
Shares are sold), or (iii) becoming a director / CEO.




                                                                                                                     37
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 80 of 187 PageID #:58



SOUTH AFRICA

Terms and Conditions

Tax Notification. This provision supplements Section 12 of Appendix A:

By accepting the Performance Share Units, the Participant agrees to notify the Employer of the amount of any gain
realized upon vesting. If the Participant fails to advise the Employer of the gain realized upon vesting, the
Participant may be liable for a fine. The Participant will be responsible for paying any difference between the actual
tax liability and the amount of tax withheld.

Notifications

Exchange Control Information. The Participant is solely responsible for ensuring compliance with applicable
exchange control laws and regulations in South Africa. Because no transfer of funds from South Africa is required
in connection with the Performance Share Units, no filing or reporting requirements should apply to the Participant
when the Performance Share Units are granted or when Ordinary Shares are issued upon vesting/settlement of the
Performance Share Units. However, because the exchange control regulations change frequently and without notice,
the Participant should consult the Participant’s legal advisor prior to the acquisition or sale of Ordinary Shares
issued pursuant to the Performance Share Units to ensure compliance with current regulations. As noted above, it is
the Participant’s responsibility to comply with the South African exchange control laws, and neither the Company
nor the Employer will be liable for any fines or penalties resulting from failure to comply with applicable exchange
control laws and regulations.

SPAIN

Terms and Conditions

Termination of Employment. For purposes of the Performance Share Units, a termination of employment includes
a termination that is deemed an “unfair dismissal” or a “constructive dismissal.”

Labor Law Acknowledgment. This provision supplements the Acknowledgment section of Appendix B-3:

In accepting the Performance Share Units, the Participant acknowledges that he or she consents to participation in
the Program and has received a copy of the Program.

The Participant understands and agrees that, as a condition of the grant of the Performance Share Units, except as
provided for in the Program document or this Agreement, the Participant’s termination of employment for any
reason (including for the reasons listed below) will automatically result in the cancellation and loss of any
Performance Share Units that may have been granted to the Participant and that were not fully vested on the date of
termination. In particular, the Participant understands and agrees that the Performance Share Units will be cancelled
without entitlement to the Ordinary Shares or to any amount as indemnification if the Participant terminates
employment by reason of, including, but not limited to: resignation, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without cause, individual or collective layoff on objective
grounds, whether adjudged to be with cause or adjudged or recognized to be without cause, material modification of
the terms of employment under Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the Employer, and under Article 10.3 of Royal
Decree 1382/1985.

Furthermore, the Participant understands that the Company has unilaterally, gratuitously and in its sole discretion
decided to grant Performance Share Units under the Program to individuals who may be employees of the Company
or a Subsidiary or Affiliate throughout the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or otherwise bind the Company or a
Subsidiary or Affiliate on an ongoing basis, over and above the specific terms of the Program. Consequently, the
Participant understands that the Performance Share Units are granted on the assumption and condition that the
Performance Share Units and the Ordinary Shares issued upon vesting/settlement of the Performance Share Units


                                                                                                                   38
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 81 of 187 PageID #:58



shall not become a part of any employment contract (either with the Company or a Subsidiary or Affiliate) and shall
not be considered a mandatory benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, the Participant understands that the grant of the Performance Share Units would not
be made to the Participant but for the assumptions and conditions referred to above; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be mistaken or should any of the
conditions not be met for any reason, then any grant of Performance Share Units shall be null and void.

Notifications

Securities Law Notice. The Performance Share Units do not qualify as securities under Spanish regulations. No
“offer of securities to the public,” as defined under Spanish law, has taken place or will take place in the Spanish
territory. The present document has not been nor will it be registered with the Comisión Nacional del Mercado de
Valores (Spanish Securities Exchange Commission) and does not constitute a public offering prospectus.

Exchange Control Information. To participate in the Program, the Participant agrees to comply with exchange
control regulations in Spain. The acquisition of Ordinary Shares under the Program must be declared for statistical
purposes to the Dirección General de Comercio e Inversiones (the “DGCI”). Because the Participant will not
acquire the Ordinary Shares through the use of a Spanish financial institution, the Participant agrees to make the
declaration by filing a D-6 form with the DGCI. Generally, the D-6 form must be filed each January while the
Ordinary Shares are owned or to report the sale of Ordinary Shares. In addition, the sale of Ordinary Shares must
also be declared on the D-6 form filed with the DGCI in January, unless the sale proceeds exceed the applicable
threshold (currently €1,502,530), in which case, the filing is due within one month after the sale.

Further, the Participant is required to electronically declare to the Bank of Spain any foreign accounts (including
brokerage accounts held abroad), any foreign instruments (including Ordinary Shares acquired under the Program),
and any transactions with non-Spanish residents (including any payments of Ordinary Shares made to the Participant
pursuant to the Program) if the balances in such accounts together with the value of such instruments as of
December 31, or the volume of transactions with non-Spanish residents during the prior or current year, exceed
€1,000,000. Once the €1,000,000 threshold has been surpassed in either respect, the Participant will generally be
required to report all foreign accounts, foreign instruments and transactions with non-Spanish residents, even if the
relevant threshold has not been crossed for an individual item. Generally, the Participant will only be required to
report on an annual basis (by January 20 of each year); however, if the balances in the Participant's foreign accounts
together with the value of his or her foreign instruments or the volume of transactions with non-Spanish residents
exceed €100,000,000, more frequent reporting will be required.

Foreign Asset/Account Reporting Information. To the extent that the Participant holds rights or assets (e.g., cash
or Ordinary Shares held in a bank or brokerage account) outside of Spain with a value in excess of €50,000 per type
of right or asset as of December 31 each year, the Participant is required to report information on such rights and
assets on his or her tax return for such year (or at any time during the year in which the Participant sells or disposes
of such right or asset). After such rights or assets are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported rights or assets increases by more than €20,000 or if the
Participant transfers or disposes of any previously-reported rights or assets. The Participant should consult with his
or her personal tax and legal advisors to ensure compliance with applicable reporting obligations.

SWITZERLAND

Terms and Conditions

Appendix B-3. Appendix B-3 is amended by deleting the definition of “Relevant Period” in its entirety and
replacing it with the following:

“Relevant Period” means the last 12 months of a Participant’s active employment (not including for this purpose any
period immediately prior to the termination of the Participant’s employment when he was suspended or directed not
to carry out his duties for the Company); and the Participant undertakes not to engage in any of the activities
mentioned under the provisions contained in (1) and (2) of Appendix B-3 within Switzerland; and



                                                                                                                      39
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 82 of 187 PageID #:58



Appendix B-3 is further amended to include a new Section (3) to the end thereof as follows:

In addition to the consequences provided in this Appendix B-3, in case of breach of the provisions contained in (1)
and (2), the Participant must compensate the Company, any other group entity, including the employing entity, for
any damages that the Company, any other group entity, including the employing entity, may have incurred as a
result of the breach. Furthermore, the Company and/or any other group entity, including the employing entity, shall
have the right to request that the Participant cease and desist from any prohibited activities and to apply to any court
of competent jurisdiction, including Swiss courts, for injunctive relief.

Notifications

Securities Law Notice. The Program and the Performance Share Units are not intended to be publicly offered in or
from Switzerland. Because the offer is considered a private offering, it is not subject to registration in Switzerland.
Neither this document nor any other materials relating to the offer of Performance Share Units constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Performance Share Units may be publicly distributed or otherwise
made publicly available in Switzerland.

TURKEY

Notifications
Securities Law Notice. The Performance Share Units are made available only to employees of the Company, its
Subsidiaries and its Affiliates, and the offer of participation in the Program is a private offering. The grant of
Performance Share Units and the issuance of Ordinary Shares at vesting take place outside of Turkey.
Financial Intermediary Obligation. Any activity related to investments in foreign securities (e.g., the sale of
Ordinary Shares) should be conducted through a bank or financial intermediary institution licensed by the Turkish
Capital Markets Board and should be reported to the Turkish Capital Markets Board. The Participant is solely
responsible for complying with this requirement and should consult with a personal legal advisor for further
information regarding any obligations in this respect.

UNITED KINGDOM

Terms and Conditions

Tax Withholding Obligations. The following supplements Section 12 of Appendix A:

If payment or withholding of any income tax due is not made within 90 days of the end of the U.K. tax year in
which event giving rise to the income tax liability occurs or such other period specified in Section 222(1)(c) of the
U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income tax
shall (assuming the Participant is not a director or executive officer of the Company (within the meaning of Section
13(k) of the U.S. Securities Exchange Act of 1934, as amended)), constitute a loan owed by the Participant to the
Employer, effective on the Due Date. The Participant agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs (“HMRC”) Official Rate, it will be immediately due and repayable, and the
Company and/or the Employer may recover it at any time thereafter by any of the means referred to in Section 12 of
Appendix A. If the Participant is a director or executive officer and income tax is not collected from or paid by him
or her by the Due Date, the amount of any uncollected income tax may constitute a benefit to the Participant on
which additional income tax and national insurance contributions (“NICs”) may be payable. The Participant will be
responsible for paying and reporting any income tax due on this additional benefit directly to HMRC under the self-
assessment regime and for reimbursing the Company or the Employer, as applicable, for the value of any NICs due
on this additional benefit, which the Company and/or the Employer may recover at any time thereafter by any of the
means referred to in Section 12 of Appendix A.

Third Party Rights. The Company is entering into this Agreement for itself and as agent for and trustee of the
Employer and all other Subsidiaries and Affiliates and is duly authorized to do so. The parties intend that the
Employer and each Subsidiary and Affiliate should be able to enforce in its own right the terms of this Agreement


                                                                                                                     40
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 83 of 187 PageID #:58



which expressly or impliedly confer a benefit on that company subject to and in accordance with the provisions of
the Contracts (Rights of Third Parties) Act 1999 or other applicable statute, law or regulation concerning third party
rights.

Appendix B-3. The Conditions section of Appendix B-3 of this Agreement is deleted in its entirety and replaced
with the following.

Conditions
The Company (in this Appendix B-3 such term to include the UK Company and all Group Companies as defined
below) is in the business of providing insurance brokerage, reinsurance brokerage, benefits consulting,
compensation consulting, human resources consulting, managing underwriting and related services including
accounting, claims management and handling, contract wording, information systems and actuarial services. An
essential element of its business is the development and maintenance of personal contacts and relationships with
clients. Because of these contacts and relationships, it is common for the Company’s clients to develop
identification with the employee who services its insurance needs, rather than with the Company itself. The
personal identification of clients of the Company with a Company employee creates potential for the employee’s
appropriation of the benefits of the relationships developed with clients on behalf of and at the expense of the
Company. Since the Company would suffer irreparable harm if the employee left its employment and solicited the
insurance or other related business of clients of the Company or if the employee left its employ and solicited other
employees of the Company, it is reasonable to protect the Company against solicitation activities by the employee
for a limited period of time after the employee leaves the Company and for the Company to make the award of
Performance Share Units conditional on the Participant not engaging in such solicitation activities.

In consideration of the granting of Performance Share Units to the Participant, the Participant agrees to the
following conditions:

1.       the Participant agrees that he will not for a period of 12 months after the Termination Date (without the
prior written consent of the UK Company) either directly or indirectly and whether alone or in conjunction with or
on behalf of any other person, organisation or entity and whether as a principal, shareholder, director, employee,
agent, consultant, partner or otherwise:

1.1       so as to compete with the UK Company or any Relevant Group Company solicit, canvass or approach or
cause to be solicited, canvassed or approached, or deal or contract with or accept business from any Relevant Client
in relation to the supply or provision of any Relevant Products or Services, or endeavour to do so; or

1.2       solicit, induce, encourage, or entice away or endeavour to solicit, induce, encourage, or entice away from
the UK Company or any Relevant Group Company any person who is employed by or is an agent, officer,
independent contractor or consultant appointed or engaged by the UK Company or a Relevant Group Company (i) in
a senior, executive, professional, technical or sales or managerial capacity and with whom the Participant had
material contact in the course of that person’s employment, appointment or engagement during the Relevant Period;
or (ii) for whom the Participant had direct or indirect managerial responsibility during the Relevant Period, and in
either case whether or not such person would commit any breach of his or her contract of employment or
engagement by leaving the service of the UK Company or Relevant Group Company;

2.       any unvested Performance Share Units of any Participant will be immediately forfeited if the Company
considers that the Participant has breached the restrictions at 1 above;

3.       the Participant shall be prohibited both during his or her employment (otherwise than in the proper
performance of his or her duties and then only to those who need to know such Confidential Information for
legitimate business reasons) or thereafter (except with the prior written consent of the UK Company or as required
by law) from:

         a)   divulging or communicating to any person (including, but not limited to, any representative of the
              press or broadcasting or other media);



                                                                                                                   41
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 84 of 187 PageID #:58



         b) causing or facilitating any unauthorised disclosure or publication through any failure by the Participant
             to exercise all due care, skill and diligence; or
         making use of or encouraging or permitting the use of (other than for the benefit of the UK Company and
         any Relevant Group Company),

         c)   any Confidential Information which may have come to the Participant’s knowledge or possession or
              control during his or her employment. The Participant must also use his or her best endeavours to
              prevent the publication or disclosure of any such Confidential Information.

This restriction will not apply to:
         (i) Confidential Information which the Participant can demonstrate is in the public domain otherwise than
               through unauthorised disclosure; or
         (ii) any disclosure required by the order of a court of competent jurisdiction or as otherwise required by
               law;
         (iii) or any protected disclosure made by the Participant within the meaning of Part IV A of the
               Employment Rights Act 1996 made pursuant to and in accordance with the Public Interest Disclosure
               Act 1998.

4.       For the purposes of (1) through (3) above:

(a)      The following words and expressions shall have the following meanings:

         (i) “Confidential Information” has the meaning given within the Business Confidentiality provisions of
             the contractual section of the Company’s policies and procedures, as amended from time to time;

         (ii) “Group Company” means the Company and its Parent Undertakings, its Subsidiary Undertakings and
              the Subsidiary Undertakings of any of its Parent Undertakings from time to time (“Parent
              Undertaking” and “Subsidiary Undertaking” having the meanings set out in section 1162 Companies
              Act 2006);

         (iii) “Relevant Client” means any person, firm, company or organisation who or which at any time during
               the Relevant Period is or was (i) negotiating with or engaged in discussions with the UK Company or
               Relevant Group Company for the sale or supply of Relevant Products or Services; or (ii) a client or
               customer of, or in the habit of dealing with, the UK Company or Relevant Group Company for the sale
               or supply of Relevant Products or Services, and in each case with whom or which the Participant had
               material contact or dealings or about whom or which the Participant was in possession of Confidential
               Information during the Relevant Period in the course of his or her employment and/or with whom any
               UK Company or Relevant Group Company employees, agents, officers, consultants or independent
               contractors reporting to the Participant had material contact or dealings during the Relevant Period in
               the course of their employment or engagement;

         (iv) “Relevant Group Company” any Group Company (other than the UK Company) for which the
              Participant has performed services or for or in respect of which he or she has had operational/
              management responsibility at any time during the Relevant Period;

         (v) “Relevant Period” means the period of 12 months immediately prior to the Termination Date (not
             including for this purpose any period during which he or she was suspended or directed not to carry out
             his or her duties pursuant to his or her contract of employment;

         (vi) “Relevant Products or Services” means products or services which are of the same kind as, or of a
              materially similar kind to or competitive with, any products or services supplied or provided by the UK
              Company or Relevant Group Company within the Relevant Period and with which the Participant was
              materially involved in the course of his or her employment during the Relevant Period and with which
              sale or supply the Participant was directly or otherwise materially concerned or connected or of which
              he or she had personal knowledge in the Relevant Period;



                                                                                                                   42
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 85 of 187 PageID #:58



        (vii) “Termination Date” means the date on which the Participant’s employment terminates; and

        (viii)   “UK Company” means Aon UK Limited a company registered in the UK with company number
             00210725;

(b)      the period of 12 months in (1) above shall be reduced by the duration of any period immediately prior to
the Participant’s Termination Date when he or she was suspended or directed not to carry out his or her duties
pursuant to his or her contract of employment; and

(c)     100% of the Performance Share Units awarded to the Participant have been specifically awarded in
consideration of the provisions contained in (1) and (2) above; and

(d)      the parties agree that the provisions contained in (1) and (2) above will apply in any area or territory in
which the Participant worked for the UK Company or Relevant Group Company during the Relevant Period or any
area or territory in which the Company or Relevant Group Company supplied or provided Relevant Products or
Services during the Relevant Period; and

(e)      to the extent the parties have set forth an alternate restraint on competition and/or solicitation in the
Participant’s employment agreement, the version set forth in this Agreement will prevail and govern.

(f)    Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of or
relating to Appendix B-3 only, and the rights and obligations of the parties hereunder, shall be governed by and
construed in accordance with the substantive laws of England & Wales, without regard to the conflict of law
principles, rules or statutes of any jurisdiction;

(g)    Venue and Jurisdiction. Venue for any legal proceedings instituted related to the rights and obligations
contained in this Appendix B-3 shall be the courts of England and Wales and the Participant agrees to submit to the
exclusive jurisdiction of the courts of England and Wales for purposes of enforcement of the rights and obligations
contained hereunder.




                                                                                                                 43
6642157-v6\GESDMS
     Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 86 of 187 PageID #:58




                                         AON PLC
                            LEADERSHIP PERFORMANCE PROGRAM


1.       Overview
The Leadership Performance Program (the “Program”) of Aon plc (the “Company”) has been adopted by the
Organization and Compensation Committee of the Company’s Board of Directors (the “Committee) as a sub-plan of
the Aon plc Amended and Restated 2011 Incentive Plan (the “Stock Plan”), effective as of January 1, 2016.
Capitalized terms not defined herein shall have the meaning assigned under the Stock Plan. The Program and all
Awards issued hereunder are subject to the terms and conditions of the Stock Plan; in the event of any inconsistency
between the Program and the Stock Plan, the Stock Plan will control to the extent consistent with applicable law.
2.       Performance Cycle
The “Performance Cycle” means a three-year period commencing on the first day of the first calendar year of the
three-year period, over which performance (as determined by the Committee) will be measured for purposes of the
Program. A Performance Cycle may overlap with any other Performance Cycle under the Program.
3.       Eligibility
As recommended by the Company’s Chief Executive Officer (the “CEO”) and approved by the Committee, key
members of the Company’s senior leadership team are eligible to participate in the Program. The CEO is also
eligible to participate in the Program as approved by the Committee.
4.       Participation
The Committee will approve in writing, within the first 90 days of the Performance Cycle (with respect to Covered
Employees, as defined below) or otherwise no later than June 30 of the first year of the Performance Cycle, the
specific individuals eligible to participate in the Program (the “Participants”), each Participant’s Award
(denominated as described below), the Target Earnings Per Share (as defined below), the Threshold Earnings Per
Share (as defined below), and the Payout Scale (as defined below). Participants approved by the Committee shall be
eligible to participate in the full Performance Cycle, retroactive to the first day of the Performance Cycle. A change
in the Participant’s position or role during the Performance Cycle shall not affect the terms of any outstanding
Award, subject to the Participant’s continued employment with the Company.
5.       Performance-Based Compensation
Notwithstanding anything to the contrary herein, Awards under the Program to officers of the Company who are
subject to Section 16 of the U.S. Securities Exchange Act of 1934, as amended (“Covered Employees”), are
intended to qualify as “Performance-Based Compensation” under the Stock Plan for purposes of Code Section
162(m) and will be administered by the Committee accordingly.




                                                                                                                   44
6642157-v6\GESDMS
     Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 87 of 187 PageID #:58



6.       Performance Share Units
Each Participant’s Award shall be denominated in either US dollars or as a target number of performance share units
(“Performance Share Units”), each representing a Class A Ordinary Share of the Company (an “Ordinary Share”).
If the Award is denominated in US dollars, the target number of Performance Share Units under such Award will be
derived by dividing the Award by the Fair Market Value of an Ordinary Share on the date the Award is approved in
writing by the Committee (the “Grant Date”).
7.       Rules Applicable to Performance Share Units
        (a)       To the extent earned, the Performance Share Units will vest as of the date the Committee
determines and certifies in writing whether and to what extent the applicable performance criteria have been
achieved and the resulting payout (the “Settlement Date”), which shall occur as soon as administratively practicable
following the end of the Performance Cycle.

        (b)       The number of Ordinary Shares into which the Performance Share Units settle upon vesting of
such Performance Share Units (i) will be determined based on the Company’s actual cumulative Adjusted Earnings
Per Share during the Performance Cycle, as compared to the Target Earnings Per Share, and (ii) will range from 0%
to 200% of the target number of Performance Share Units awarded, as set forth in the Payout Scale.

       (c)       The Performance Share Units will settle into Ordinary Shares during the calendar year
immediately following the end of the Performance Cycle.

         (d)      The Company shall have the right to satisfy all federal, state and local withholding tax
requirements with respect to a settled Award by withholding Ordinary Shares equivalent in value to the amount of
the required withholding (based on the Fair Market Value of an Ordinary Share on the Settlement Date).

        (e)      The Performance Share Units are not transferable and may not be sold, assigned, pledged,
hypothecated or otherwise encumbered.

         (f)       Until the Settlement Date, the Participant will not be treated as a shareholder as to those Ordinary
Shares relating to the Performance Share Units. No cash payments will be provided for dividend equivalents or
other distributions.

          (g)       Each Award will be evidenced by a Performance Award Certificate (the “Certificate”) issued to
the Participant. The Certificate, inclusive of its appendices, will set forth the target number of Performance Share
Units granted to the Participant, among other terms and conditions. The Participant must sign and return to the
Company the Certificate to indicate that he or she agrees to be bound by the provisions of the Program, including
any restrictive covenants set forth in the Certificate. Failure to return a signed Certificate to the Company will result
in forfeiture of the Performance Share Units.

         (h)      Notwithstanding anything herein to the contrary, if a Participant’s employment with the Company
terminates before the last day of the Performance Cycle, the following rules will apply to the vesting and settlement
of the Performance Share Units:

     Termination                                    Impact on Performance Share Units
        Event
 Retirement (solely    The Participant will vest in a fraction (determined based on actual cumulative Adjusted EPS
 for Participants      achieved as of the last full calendar quarter preceding or on the Participant’s termination date,
 whose principal       as compared to actual cumulative Adjusted EPS achieved for the Performance Cycle) of the
 place of work is      Performance Share Units that would have vested and settled following the end of the
 outside the EU)       Performance Cycle based on actual cumulative Adjusted EPS achieved during the
                       Performance Cycle determined in accordance with the Payout Scale, as follows:
 Termination by
 Company without           ‫݉ݎ݁ݐ݃݊݅݀݁ܿ݁ݎ݌ݎ݁ݐݎܽݑݍ݂݋ݏܽܵܲܧ݀݁ݐݏݑ݆݀ܣ݁ݒ݅ݐ݈ܽݑ݉ݑܥ‬Ǥ݀ܽ‫݁ݐ‬
                       ൬                                                               ൰ ‫ݐ݊݁ܿݎ݁ܲ ݈ܾ݈݁ܽܿ݅݌݌ܣݔ‬
 Cause                         ሺ‫݈݁ܿݕܥ ݁ܿ݊ܽ݉ݎ݋݂ݎ݁ܲ ݎ݋݂ ܵܲܧ ݀݁ݐݏݑ݆݀ܣ ݁ݒ݅ݐ݈ܽݑ݉ݑܥ‬ሻ
 Termination by

                                                                                                                      45
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 88 of 187 PageID #:58




   Termination                                    Impact on Performance Share Units
      Event
 Participant for      To the extent earned, Performance Share Units will be settled in Ordinary Shares in
 Good Reason          accordance with Section 7(c) above.

 Death or Total       If the Participant’s death or Total and Permanent Disability occurs in the first or second
 and Permanent        calendar years of the Performance Cycle, the Participant (or his or her estate) will vest in the
 Disability           target number of Performance Share Units, which will be settled in Ordinary Shares as soon
                      as administratively feasible following such death or Total and Permanent Disability.
                      If the Participant’s death or Total Permanent Disability occurs in the third calendar year of
                      the Performance Cycle, the Participant (or his or her estate) will vest in the target number of
                      Performance Share Units or, if greater, the number of Performance Share Units earned based
                      on actual cumulative Adjusted EPS during the Performance Cycle, determined in accordance
                      with the Payout Scale.

                      Performance Share Units will be settled in Ordinary Shares in accordance with Section 7(c)
                      above.
 Voluntary            Performance Share Units will be forfeited in their entirety.
 Resignation (other
 than for Good
 Reason)
 Termination by       Performance Share Units will be forfeited in their entirety.
 Company for
 Cause
 Certain              Following a Change in Control, the Performance Share Units will be subject to the following
 Terminations         rules:
 Following a
                      (i)     If the Participant’s employment is terminated by the Company without Cause or by
 Change in Control
                              the Participant for Good Reason after the Change in Control but prior to the end of the
                              Performance Cycle, the Participant’s Performance Share Units will immediately vest
                              at the greater of the target Performance Share Units or the number of units that would
                              have been earned based on the proportion of achievement of the Target Earnings Per
                              Share as of the last full calendar quarter preceding or on the Participant’s termination
                              date. Performance Share Units will be settled in Ordinary Shares upon, or as soon as
                              administratively feasible following, the Participant’s termination of employment.
                      (ii)    If the Participant’s employment is terminated by the Company for Cause, by the
                              Participant other than for Good Reason, or by reason of the Participant’s death or
                              Total and Permanent Disability, the terms of the Program shall continue to apply to
                              the Performance Share Units as if the Change in Control had not occurred.
                      (iii)   If the Company is not the ultimate parent entity following the Change in Control, then
                              all Performance Share Units will be converted into rights to acquire shares of the
                              ultimate parent entity in accordance with Section 5.2 of the Stock Plan, and
                              performance measures will be based on performance of the ultimate parent company
                              (subject to adjustment in accordance with Section 5.2 of the Stock Plan), and not the
                              Company.


        (i)      Notwithstanding the foregoing, in the event an employment agreement or other binding written
arrangement between a Participant and the Company provides for more favorable vesting of Performance Share
Units upon termination of employment or includes restrictive covenants specifically intended to apply to Awards
under the Program, the provisions of such employment agreement or binding written arrangement will control if
such provisions are approved by the Committee on or before the Grant Date (but, with respect to Covered
Employees, only to the extent consistent with the requirements applicable to Performance-Based Compensation).


                                                                                                                   46
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 89 of 187 PageID #:58



         (j)      Notwithstanding the foregoing, if the successor to the Company does not assume and continue this
Program substantially in its current form, the Performance Share Units shall become immediately vested at the
greater of the target Performance Share Units or the number of units that would have been earned based on the
proportion of achievement of the Target Earnings Per Share as of the last full calendar quarter as of or preceding the
effective date of the Change in Control. Such Units will be settled in Ordinary Shares upon, or as soon as
practicable following, the Change in Control.
8.       Performance Measure for Performance Share Units
The performance measure for the Performance Share Units will be expressed as a target cumulative Adjusted
Earnings Per Share for the Performance Cycle, as approved by the Committee by resolution (the “Target Earnings
Per Share”).
Following the end of the Performance Cycle, the Committee will determine in its sole discretion the payout, which
determination shall be final and binding. Performance Share Units will be subject to complete forfeiture if the
Company’s performance for the Performance Cycle does not meet or exceed the minimum cumulative Adjusted
Earnings Per Share approved by the Committee (the “Threshold Earnings Per Share”) by resolution, and the payout
for performance at or above that level will be calculated using the “Applicable Percentage” as set forth on the payout
scale approved by the Committee by resolution (the “Payout Scale”).
9.       Adjustments to Performance Measures or Results
The Committee will make appropriate adjustments to actual Adjusted Earnings Per Share to take into account
material and/or significant items or events as publicly reported in the Company’s annual Form 10-K or quarterly
Form 10-Q, including the following and to the extent consistent with the Stock Plan, as amended: gain/loss on
disposition of assets or business; extraordinary legal/regulatory judgments, settlements, fines, penalties, and other
related expenses; extraordinary market conditions; effects of natural or man-made disasters (e.g., World Trade
Center); hyperinflation (e.g., greater than 15%); foreign exchange impact; changes in applicable laws, regulations or
accounting principles; and items that are unusual in nature and/or infrequently occurring. With respect to Covered
Employees, any adjustment described above will be made in a manner consistent with Code Section 162(m). The
Committee may not otherwise amend the Payout Scale in a manner that would be adverse to a Participant without
the Participant’s consent.
10.      Nominal Value
As required under the U.K. Companies Act 2006, at the time of settlement of Ordinary Shares under this Program,
the settlement of Ordinary Shares shall be subject to the Participant’s payment of a nominal value (as determined in
the sole discretion of the Company and in accordance with such law, as amended from time to time), and such
obligation may be satisfied by the Participant in any manner to be established by the Company in its sole discretion.
11.      Restrictive Covenants
Awards under the Program shall be subject to and contingent upon the Participant’s acceptance of and compliance
with any restrictive covenants set forth in the applicable Performance Award Certificate.
12.      Administration
It is expressly understood by the Participant that the Committee has the discretionary authority to administer,
construe, and make all determinations necessary or appropriate to the administration of the Program, all of which
will be binding upon the Participant. The Committee may delegate its authority to one or more of its members, or to
one or more members of the Company’s senior management team, to offer participation in this Program to eligible
individuals; provided, however, that the Committee shall not delegate its authority with respect to the participation
of any Covered Employee. The Company shall, as necessary, adopt conforming amendments to this Program as are
necessary to comply with applicable law.
13.      General Provisions
All obligations of the Company under this Program with respect to payout of Awards, and the corresponding rights
granted thereunder, shall be binding on any successor to the Company, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation or other acquisition of all or substantially all of the
business and/or assets of the Company.



                                                                                                                       47
6642157-v6\GESDMS
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 90 of 187 PageID #:58



This Program, together with the Stock Plan and any applicable Performance Award Certificate, constitutes a legal
document which governs all matters involved with its interpretation and administration and supersedes any writing
or representation inconsistent with its terms.
14.      Reservation and Retention of Company Rights
The selection of any individual for participation in this Program will not give that Participant any right to be retained
in the employ of the Company. No Participant will at any time have a right to be selected for participation in a
future performance-based incentive program despite having been selected for participation in this Program or a
previous program.
15.      Code Section 409A
The Company intends that this Program and the Awards granted hereunder to U.S. participants be interpreted and
construed to be exempt from, or otherwise comply with, Code Section 409A to the extent applicable thereto.
Notwithstanding any provision of the Program to the contrary, the Program shall be interpreted and construed
consistent with this intent, provided that the Company shall not be required to assume any increased economic
burden in connection therewith. With respect to any payment subject to Code Section 409A that is triggered by a
“specified employee’s” “separation from service” under Code Section 409A (as such terms are defined under Code
Section 409A), such payment shall be delayed until the earlier to occur of the Participant’s death or the date that is
six months and one day following the Participant’s termination of employment (the “Delay Period”). Upon the
expiration of the Delay Period, all payments delayed pursuant to this section shall be paid to the Participant. For
purposes of the Program, the terms “retirement,” “termination of employment,” “terminated,” “termination,” and
variations thereof, as used in this Program, shall mean a “separation from service” under Code Section 409A. The
time or schedule of any payout of Ordinary Shares pursuant to Performance Share Units may not be accelerated for
U.S. participants except as otherwise permitted under Code Section 409A. Although the Committee intends to
administer the Program so that it will comply with the applicable requirements of Code Section 409A, neither the
Company nor the Committee represents or warrants that the Program will comply with Code Section 409A or any
other provision of federal, state, local, or non-United States law. Neither the Company, its Subsidiaries, nor their
respective directors, officers, employees or advisers shall be liable to any Participant (or any other individual
claiming a benefit through any Participant) for any tax, interest, or penalties any participant may owe as a result of
compensation paid under the Program, and the Company and its subsidiaries shall have no obligation to indemnify
or otherwise protect the Participant from the obligation to pay any taxes pursuant to Code Section 409A.

16.      Definitions

         (a)      “Adjusted Earnings Per Share” or “Adjusted EPS” means the Company’s adjusted earnings per
share from continuing operations as publicly reported each quarter, and on an annual basis, in the Company’s
earnings release and Form 10-K.

          (b)       “Cause” means such term as defined in any written binding employment agreement entered into
between the Participant and the Company and approved by the Committee prior to the Grant Date, or, in the absence
of any such agreement or defined term, means the Participant’s: (1) performance of a deliberate act of dishonesty,
fraud, theft, embezzlement or misappropriation involving the Participant’s employment with the Company, or
breach of the duty of loyalty to the Company; (2) performance of an act of race, sex, national origin, religion,
disability, or age-based discrimination which, after investigation, counsel to the Company reasonably concludes will
result in liability being imposed on the Company and/or the Participant; (3) material violation of Company policies
and procedures including, but not limited to, the Aon Code of Business Conduct; or (4) performance of a criminal
act resulting in a criminal felony charge (or equivalent offense in a non-US jurisdiction) brought against the
Participant or a criminal conviction of the Participant (other than a conviction of a minor traffic violation). The
existence of “Cause” shall be determined by the Committee in its sole discretion.

          (c)      “Code Section 162(m)” means Section 162(m) of the Internal Revenue Code of 1986, as amended,
and all regulatory or other interpretive guidance issued thereunder.

          (d)      “Code Section 409A” means Section 409A of the Internal Revenue Code of 1986, as amended,
and all regulatory or other interpretive guidance issued thereunder.


                                                                                                                      48
6642157-v6\GESDMS
   Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 91 of 187 PageID #:58



         (e)      “Fair Market Value” means the per share value of the Ordinary Shares as determined by using the
closing price of such shares as reported by the New York Stock Exchange on such date (or, if the New York Stock
Exchange was not open for trading or the shares were not traded on that day, the next preceding day that the New
York Stock Exchange was open for trading and Ordinary Shares were traded).

         (f)      “Good Reason” means such term as defined in any written binding employment agreement
entered into between the Participant and the Company and approved by the Committee prior to the Grant Date. If
there is no such agreement, or such agreement does not define “Good Reason,” the Participant’s voluntary
termination of employment shall be treated as a voluntary resignation.

         (g)       “Retirement” means, solely with respect to a Participant whose principal place of work is outside
the European Union, a voluntary termination of employment upon or after the Participant’s attainment of age 55.
For purposes of this definition, the principal place of work for a Participant on secondment shall be considered to be
the Participant’s home country. With respect to a Participant whose principal place of work is within the European
Union, the Participant’s voluntary termination of employment at any age shall be treated as a voluntary resignation.

         (h)     “Total and Permanent Disability” means (1) for US employees, entitlement to long-term disability
benefits under the Company’s long-term disability program, as amended from time to time, and (2) for non-US
employees, such term as established by applicable Company policy or as required by applicable local law or
regulations.




                                                                                                                   49
6642157-v6\GESDMS
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 92 of 187 PageID #:58




                EXHIBIT B
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 93 of 187 PageID #:58


                                  RESTRICTED STOCK UNIT AGREEMENT
                                    UNDER AMENDED AND RESTATED
                                     AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited
company incorporated under English law, and its subsidiary Aon Group, Inc., a Maryland corporation with its
principal place of business at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and
               DANIELLE ROSS                     (the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to
receive a Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant
to remain in the service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive
to contribute to the financial progress of the Company, and to encourage ownership of Shares by the Participant.
Capitalized terms used but not otherwise defined in the Agreement shall have the meaning ascribed to such terms in
the Amended and Restated Aon plc 2011 Incentive Plan, as approved by the shareholders of Aon plc on June 24,
2014 (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as
follows:
1. Grant of Restricted Stock Units. The Company grants under the Plan an award of              518        RSUs on
   08/21/2015 (the “Grant Date”). The Participant understands and agrees that the Participant has no
   obligation to accept this award (as a condition of employment or otherwise), and that the Participant’s decision
   to do so by signing this Agreement, and thereby to accept all of the terms and conditions of this Agreement, is
   the Participant’s knowing and voluntary choice after having had a full and fair opportunity to consult with legal
   counsel (at the Participant’s cost).

2. Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the
   Participant’s account. The Participant must access the www.netbenefits.fidelity.com website and follow the
   instructions in order to view the vesting schedule. Notwithstanding anything to the contrary in the foregoing,
   the Committee may cause the RSUs to vest prior to the vesting schedule set forth in the Participant’s account in
   order to satisfy any Tax-Related Items (as defined below) that arise prior to the date of settlement of the RSUs,
   subject to the limitations set forth in Section 3(d) of this Agreement.

3. Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
   Company and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social
   insurance, payroll tax, payment on account or other tax-related items related to the Participant’s participation in
   the Plan and legally applicable to the Participant (“Tax-Related Items”), is and remains the Participant’s
   responsibility and may exceed the amount actually withheld by the Company or the Employer. The Participant
   further acknowledges that the Company and/or the Employer: (a) make no representations or undertakings
   regarding the treatment of any Tax-Related Items in connection with any aspect of the grant of RSUs,
   including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares upon
   settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
   receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to
   structure the terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
   Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related
   Items in more than one jurisdiction, the Participant acknowledges that the Company and/or the Employer (or
   former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than
   one jurisdiction.

    a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
       adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In
       this regard, the Participant authorizes the Company and/or the Employer, or their respective agents, at the



Aon RSU AA 2015 SSP-US – Non-California
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 94 of 187 PageID #:58


        Company’s discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a
        combination of the following:

        (i)     withholding from any wages or other cash compensation paid to the Participant by the Company
                and/or the Employer; or
        (ii)    withholding in Shares to be issued upon vesting/settlement of the RSUs; or
        (iii)   withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the
                Participant’s behalf pursuant to this authorization without further consent); provided, however, that
                if the Participant is a Section 16 officer under the U.S. Securities Exchange Act of 1934, the
                Committee shall establish the method of withholding from alternatives (i) – (iii) herein and if the
                Committee does not exercise its discretion prior to the Tax-Related Items withholding event, then
                the Participant shall be entitled to elect the method of withholding from the alternatives above.
    b) Depending on the withholding method, the Company may withhold or account for Tax-Related Items by
       considering applicable minimum statutory withholding amounts or other applicable withholding rates,
       including maximum applicable rates, in which case, the Participant will receive a refund of any over-
       withheld amount in cash and will have no entitlement to the equivalent Shares. If the obligation for Tax-
       Related Items is satisfied by withholding in Shares, for tax purposes, the Participant shall be deemed to
       have been issued the full number of Shares subject to the vested RSUs, notwithstanding that a number of
       Shares are held back solely for the purpose of paying the Tax-Related Items.

    c) Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items
       that the Company and/or the Employer may be required to withhold as a result of the Participant’s
       participation in the Plan that cannot be satisfied by the means previously described. The Company may
       refuse to deliver the Shares or the proceeds of the sale of Shares if the Participant fails to comply with the
       Participant’s obligations in connection with the Tax-Related Items.

    d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code
       Section 409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to
       satisfy any Tax-Related Items arising prior to the date of settlement of the RSUs for any portion of the
       RSUs that is considered “nonqualified deferred compensation” subject to Code Section 409A (“Deferred
       Compensation”), then the number of Shares withheld (or sold on the Participant’s behalf) shall not exceed
       the number of Shares that equals the liability for the Tax-Related Items.

4. Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate
   undertaking to pay to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon
   plc, subject to the provisions of Aon plc’s articles of association and the U.K. Companies Act 2006, as
   amended from time to time), and such obligation may be satisfied by the Participant in cash in any manner to
   be established by Aon plc in its sole discretion, including but not limited to withholding from any wages or
   other cash compensation paid to the Participant by the Company and/or the Employer.

5. Effect of Termination of Employment.
   a) Voluntary termination prior to Retirement. In the event that the Participant’s Termination Date occurs
       because of the Participant’s voluntary termination prior to Retirement (as defined in Section 5(d) below),
       the unvested portion of the RSU will be forfeited.
   b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the
       Participant’s death, all unvested RSUs will be fully vested immediately and the date of such termination
       will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
   c) Termination due to disability. In the event that the Participant’s Termination Date occurs due to the
       Participant’s disability, all unvested RSUs will be fully vested immediately and the date of such
       termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
       “Disability” for purposes of this Agreement, shall mean disability pursuant to the standards set forth in, or


Aon RSU AA 2015 SSP-US – Non-California                 -2-
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 95 of 187 PageID #:58


       in circumstances where the Participant qualifies for receipt of benefits under, the long-term disability plan
       of the Employer. In the absence of such a plan, the Committee shall have exclusive discretion to determine
       whether a Participant’s employment is terminated due to disability.
    d) Involuntary termination (other than for cause) or voluntary termination on or after Retirement. In
       the event that the Participant’s Termination Date occurs as a result of the Participant’s involuntary
       termination (other than for cause) or the Participant’s voluntary termination on or after Retirement, the
       RSUs shall be immediately vested pro rata and the date of such termination will be considered a vesting
       date for purposes of the settlement provisions of Section 7 hereof. The pro rata portion of the vested RSUs
       shall be calculated by multiplying (i) the number of RSUs subject to the award, by (ii) a fraction, the
       numerator of which shall be the number of days that have elapsed between the Grant Date and the date of
       the Participant’s termination, and the denominator of which shall be the total number of days in the vesting
       schedule set forth in the Participant’s account, and subtracting from the resulting product the number of
       RSUs previously vested. The remaining unvested portion of the RSU shall be forfeited. For purposes of
       this Agreement, “Retire” or “Retirement” means a voluntary termination of employment on or after the
       Participant’s 55th birthday for employees whose principal place of work is outside of the European Union
       (“EU”). A Participant on secondment will be subject to the vesting rule applicable to his or her home
       country. For a Participant whose principal place of work is inside the EU, the unvested portion of the RSU
       will be forfeited. The Committee shall have exclusive discretion to determine a Participant’s principal
       place of work for purposes of this Section 5(d).
    e) Termination for cause. In the event that the Participant’s Termination Date occurs because the Participant
       is terminated for cause, all unvested shares shall be forfeited. Termination for cause shall mean performing
       a deliberate act of dishonesty, fraud, theft, embezzlement, or misappropriation involving the Participant’s
       employment with the Company or its Subsidiaries or Affiliates, or breach of the duty of loyalty to the
       Company, its Subsidiaries or Affiliates; performing an act of race, sex, national origin, religion, disability,
       or age-based discrimination which after investigation, counsel to the Company reasonably concludes will
       result in liability being imposed on the Company, its Subsidiaries or Affiliates and / or the Participant;
       material violation of Company policies and procedures including, but not limited to, the Aon Code of
       Business Conduct; material non-compliance with any terms of this Agreement or an employment
       agreement; or, performing any criminal act resulting in a criminal felony charge brought against the
       Participant or a criminal conviction of the Participant (other than conviction of a minor traffic violation).

6. Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus
   that contains the entire Plan, and is incorporated herein by reference. The Participant represents and warrants
   that the Participant has read the Plan and agrees that all RSUs awarded under it shall be subject to all of the
   terms and conditions of the Plan.

7. Issuance of Shares. RSUs shall be converted to Shares as of the vesting date. Shares will be issued to the
   Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of this
   Agreement. Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the RSUs
   are considered Deferred Compensation and the Shares are to be settled in connection with a termination
   contemplated under Section 5(c) or 5(d), the Company and the Participant shall take all steps necessary
   (including with regard to any post-termination services by the Participant) to ensure that a termination
   contemplated under Section 5 constitutes a “separation from service” within the meaning of Code Section
   409A. In addition, if the RSUs are Deferred Compensation, the RSUs are settled upon the Participant’s
   separation from service and the Participant is a “specified employee,” within the meaning of Code Section
   409A, on the date the Participant experiences a separation from service, then the RSUs shall be settled on the
   first business day of the seventh month following the Participant’s separation from service, or, if earlier, on the
   date of the Participant’s death, to the extent such delayed payment is required in order to avoid a prohibited
   distribution under Code Section 409A.

8. Rights as Shareholder. The Participant shall not have voting or any other right as a shareholder of Aon plc
   with respect to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the
   Participant will obtain full voting and other rights as a shareholder of Aon plc.



Aon RSU AA 2015 SSP-US – Non-California                  -3-
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 96 of 187 PageID #:58



9. Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
   Information; Incentive Repayment Policy.

   a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its
      corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates
      (and divisions thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional
      and alternative risk management products and services covering the businesses of insurance brokerage,
      reinsurance brokerage, benefits consulting, compensation consulting, human resources consulting, human
      resources and benefits outsourcing management, investigatory and security consulting, managing
      underwriting and related services, including accounting, actuarial, claims management and handling, and
      information systems on behalf of commercial and individual clients which are national and international
      and are not confined to any geographic area (the “Business”). The Participant further acknowledges that
      the Participant’s material employment duties and responsibilities, including without limitation with respect
      to Aon clients, prospective clients, and other employees, span geographic areas that extend well beyond the
      state in which the Participant is physically employed and resides. An essential element of the Business is
      the development and maintenance of personal contacts and relationships with clients and prospective
      clients. Aon invests considerable time and money to develop and maintain personal contacts and
      relationships with clients and prospective clients. Aon invests considerable time and money to develop and
      maintain client relationships, including payment of employees’ salaries, benefits, travel, entertainment and
      other business expenses and assistance in servicing clients by making available to its employees specially
      developed and researched industry data, client-specific information, legal support, accounting support,
      marketing, advertising and other corporate services, as well as providing training and professional
      development and valuable confidential business and professional information, toward the development and
      maintenance of its client relationships and related goodwill. While these clients and prospective clients
      may be secured or serviced by Aon employees, including the Participant, the Participant acknowledges that
      such clients and prospective clients remain at all times the clients and prospective clients of Aon and that
      the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
      owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
      Participant’s employment with Aon. In addition, the Participant acknowledges that the Participant has
      acquired and/or will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s
      confidential and proprietary information; the Participant further acknowledges Aon’s legitimate interest in
      safeguarding confidential and proprietary information from disclosure.
       The personal identification of clients of Aon with an employee, including the Participant, creates the
       potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
       behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
       employ and solicited the Business of the clients and prospective clients of Aon, or solicited the employees
       of Aon, it is reasonable to protect Aon against certain competitive activities by the Participant for a limited
       period of time after the Participant leaves employment so that Aon may renew or restore its business
       relationship with its clients, prospective clients and employees. Consequently, the Participant is willing to
       enter into the covenants set forth herein in order to provide Aon with reasonable protection for its client,
       prospective client and employee relationships and its investment therein as above-described, its goodwill,
       and its confidential and proprietary information.
   b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees
      that, except with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on
      behalf of any other person or entity) will not, during the course of employment, and for a period of two (2)
      years after the Participant’s Termination Date, directly or indirectly, call upon, solicit, accept, engage in,
      service or perform, other than on behalf of Aon, any business of the same type or kind as the Business
      performed by Aon from or with respect to (i) clients of Aon with respect to whom the Participant provided
      services, either alone or with others, or had a business relationship, or on whose account the Participant
      worked or became familiar, or supervised directly or indirectly the servicing activities related to such
      clients, during the twenty-four (24) months prior to the Participant’s Termination Date and, further



Aon RSU AA 2015 SSP-US – Non-California                 -4-
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 97 of 187 PageID #:58


       provided, such clients were clients of Aon either on the Participant’s Termination Date or within twelve
       (12) months prior to such Termination Date and (ii) prospective clients of Aon which the Participant alone,
       in combination with others, or in a supervisory capacity, solicited during the six (6) months prior to the
       Participant’s Termination Date and to which a proposal for services was rendered by Aon during the six (6)
       months prior to the Participant’s Termination Date. “Client” means any person or entity listed on the books
       of Aon as such.
   c) Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the term of
      the covenant set forth in Section 9(b) herein not to, directly or indirectly, solicit, induce, or cause any
      person or other entity to solicit, induce, any employee of Aon to work for the Participant or for any third
      party or entity, or to leave the employ of Aon.
   d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to
      that found in Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant
      provision contained in any prior or subsequent agreement entered into by the Participant, (any such
      covenant, an “Other Covenant”), including without limitation any covenant contained in any
      Confidentiality and Non-Solicitation Agreement between the Participant and any Aon entity, and further
      including without limitation any covenant not to compete, to solicit or perform services for clients, or to
      solicit employees, any confidentiality or intellectual property covenant, and any covenant with respect to a
      pre-resignation notice period. Further, no Other Covenant precludes the enforceability of any provision
      contained in this Agreement.
   e) Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
      Sections 9(b) and 9(c) herein are necessary and reasonable for the protection of Aon and are reasonably
      limited with respect to the activities prohibited, duration, geographical scope and their effect on the
      Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply are
      to protect Aon for a limited period of time from unfair competition by the Participant.
       The Participant acknowledges that there is no general geographical restriction contained in the preceding
       paragraphs because the restrictions apply only to the specified clients of Aon and because the Participant’s
       material duties, responsibilities and relationships with Aon clients, prospective clients and employees are
       not limited to any particular geographic area. Nothing in this Agreement shall prohibit the Participant from
       obtaining a livelihood for himself or herself or his or her family by being engaged in the Business. The
       intent of the parties is that the Participant’s restrictive covenant is limited only to those clients as above
       specified.
   f) Company’s Right to Injunctive Relief; Attorneys’ Fees.             The Participant acknowledges that the
      Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss of
      which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach of
      this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in addition to any
      other remedy which Aon may have at law or in equity, Aon shall be entitled to temporary, preliminary and
      permanent injunctive relief for a breach or threatened breach of this Agreement by the Participant (without
      the need to post any bond or other security). The parties acknowledge and agree that Aon Group, Inc. and
      the Participant’s Employer each is an intended third-party beneficiary of this Agreement, and may be a
      named plaintiff in any subsequent suit brought by the Company to enforce the terms of this Agreement. In
      the event that Aon brings an action to enforce the terms and conditions of the Agreement, the Participant
      shall pay the costs and expenses incurred by Aon in bringing such action, including without limitation
      attorneys’ and other legal fees.

   g) Trade Secrets and Confidential Information. The Participant acknowledges that Aon’s business
      depends to a significant degree upon the possession of information which is not generally known to others,
      and that the profitability of such business requires that this information remain proprietary to Aon. The
      Participant shall not, except as required in the course of employment by Aon or by applicable law
      (provided that the Participant shall first give Aon plc reasonable advance written notice of any subpoena or
      other legal disclosure requirement (Attn: General Counsel), with a contemporaneous copy to Aon Group,
      Inc.), disclose or use during or subsequent to the course of employment, any trade secrets or confidential or


Aon RSU AA 2015 SSP-US – Non-California                -5-
         Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 98 of 187 PageID #:58


          proprietary information relating to the business of Aon of which the Participant becomes aware by reason
          of being employed or to which the Participant gains access during his or her employment by Aon and
          which has not been publicly disclosed (it being understood and agreed that trade secrets and confidential or
          proprietary information shall remain subject to this Section 9(g), and shall not be considered “publicly
          disclosed” for purposes of the preceding clause, if any public disclosure thereof results from a breach by
          the Participant of this provision, or a breach by the Participant or another person of some other contractual
          or legal obligation to Aon).

          Such information includes, without limitation, lists of clients and prospective clients; contract terms and
          conditions; client information relating to services, insurance, benefits programs, employees, finances, and
          compensation; copyrighted materials; corporate, management and business plans and strategies;
          compensation and revenues; methods and strategies of marketing; market research and data; technical
          know-how; computer software and manuals; policies and procedures; and the conduct of the affairs of Aon.
          All records and equipment and other materials constituting or relating in any way to any trade secrets,
          confidential or proprietary information, or relating to clients or business of Aon, and all other Aon property,
          shall be and remain the sole property of Aon during and after the end of employment and shall be returned
          to Aon by the Participant immediately upon its request or the Participant’s Termination Date (whichever is
          earlier).

      h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
         of Aon plc that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange
         Act of 1934, the Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy
         provides that Aon plc will have the discretion to cancel or require reimbursement to the Company of the
         long-term equity based incentive award set forth in this Agreement if the grant or vesting was based on the
         achievement of financial results that were subsequently restated. The Participant can obtain a copy of the
         Policy from the Global Compensation team. If the Participant is subject to the Policy, by accepting this
         Agreement, the Participant hereby agrees and acknowledges that he or she will be bound by it.

10.       Other Provisions.
          a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the
             terms and conditions of which are incorporated into this Agreement by reference. If there are any
             inconsistencies between the terms of this Agreement and the Plan, the terms of the Plan will govern.
          b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
             provisions of any prior agreement that could be construed as governing the terms of this grant.
          c) Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or
             compliant with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to
             subject the Participant to the payment of additional taxes and interest under Code Section 409A or
             other adverse tax consequences. In furtherance of this intent, the provisions of this Agreement will be
             interpreted, operated, and administered in a manner consistent with these intentions. The Committee
             may modify the terms of this Agreement, the Plan or both, without the consent of the Participant, in the
             manner that the Committee may determine to be necessary or advisable in order to comply with Code
             Section 409A or to mitigate any additional tax, interest and/or penalties or other adverse tax
             consequences that may apply under Code Section 409A if compliance is not practical. This Section
             10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement
             or the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of
             the RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
             under Code Section 409A. Nothing in this Agreement shall provide a basis for any person to take any
             action against the Company or any of its Subsidiaries or Affiliates based on matters covered by Code
             Section 409A, including the tax treatment of any amounts paid under this Agreement, and neither the
             Company nor any of its Subsidiaries or Affiliates will have any liability under any circumstances to the
             Participant or any other party if the RSUs, the delivery of Shares upon vesting/settlement of the RSUs
             or other payment or tax event hereunder that is intended to be exempt from, or compliant with, Code


Aon RSU AA 2015 SSP-US – Non-California                    -6-
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 99 of 187 PageID #:58


            Section 409A, is not so exempt or compliant or for any action taken by the Committee with respect
            thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
            accelerated or postponed except to the extent permitted by Code Section 409A.
       d) Restriction on Transfer.        RSUs may not be sold, transferred, pledged, assigned, or otherwise
          alienated at any time.
       e) Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the
          Participant any right to continue in the employ or service of the Employer. This Agreement shall
          survive any termination of the Participant’s employment for any or no reason.
       f) Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any
          documents related to current or future participation in the Plan by electronic means. The Participant
          hereby consents to receive such documents by electronic delivery and agrees to participate in the Plan
          through an on-line or electronic system established and maintained by the Company or a third party
          designated by the Company.
       g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety
          (90) days of the Grant Date in order to be eligible to receive any benefits from this grant. If this grant
          is not accepted within the ninety (90)-day period specified in the foregoing sentence, all benefits under
          this grant may be forfeited, as determined in the sole discretion of the Committee. To accept this grant,
          the Participant must access the www.netbenefits.fidelity.com website and follow the instructions for
          acceptance. If this grant was distributed to the Participant via mail, the Participant must sign the
          Agreement and return it to Aon’s Executive Compensation Department within ninety (90) days.
       h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not
          be construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of
          any other term or condition of this Agreement. Any waiver must be in writing. The Section headings
          in this Agreement are for convenience only and are not to be used in interpreting this Agreement.
       i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or
            sentence is found to be illegal or unenforceable by a court of competent jurisdiction for any reason,
            such term, word, phrase, clause or sentence shall be modified in such manner so as to afford the
            Company the fullest protection commensurate with making this Agreement, as modified, legal and
            enforceable under applicable laws. If, however, a court of competent jurisdiction finds that any such
            term, word, phrase, clause or sentence cannot be so modified and thus made enforceable, or otherwise
            declines for any reason to do so, such term, word, phrase, clause or sentence shall be deemed severed
            from this Agreement and of no force and effect, and the balance of this Agreement shall not be affected
            thereby, the balance being construed as severable and independent.
       j) Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of
          or relating to this Agreement, and the rights and obligations of the parties hereunder, shall be governed
          by and construed in accordance with the substantive internal laws of the State of Illinois, without
          regard to the conflict of law principles, rules or statutes of any jurisdiction. The foregoing provisions
          of this Section 10(j) shall apply irrespective of whether the Participant is a party to or bound by another
          restrictive covenant of any kind that may be governed by the laws of another jurisdiction (if any).
       k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
          exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant
          hereby knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive
          jurisdiction and venue of such courts within the State of Illinois. The Participant further hereby
          knowingly, voluntarily and irrevocably waives, and agrees not to assert, any objection, challenge or
          defense to such exclusive venue or jurisdiction (including without limitation any defense of forum non
          conveniens), and further agrees not to file any claim or action related to this Agreement in any other
          jurisdiction or venue. The foregoing provisions of this Section 10(k) shall apply irrespective of
          whether the Participant is a party to or bound by another restrictive covenant of any kind that may




Aon RSU AA 2015 SSP-US – Non-California                -7-
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 100 of 187 PageID #:58


            provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any other
            court or forum (if any).
       l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed
            to it or delivered to it at its principal office in London, England to the attention of the General Counsel
            or its principal office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If
            intended for the Participant, notices shall be delivered personally or shall be addressed (if sent by mail)
            to the Participant’s then current residence address as shown on the Company’s records, or to such other
            address as the Participant directs in a notice to the Company. All notices shall be deemed to be given
            on the date received at the address of the addressee or, if delivered personally, on the date delivered.
       m) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is
          the Company making any recommendations regarding the Participant’s participation in the Plan, or the
          acquisition or sale of the underlying Shares. The Participant is hereby advised to consult with his or
          her own personal tax, legal and financial advisors regarding his or her participation in the Plan and
          execution of this Agreement, before executing this Agreement or otherwise taking any action at any
          time related to the Plan.
       n) Imposition of Other Requirements. The Company reserves the right to impose other requirements on
          the Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to
          the extent the Company determines it is necessary or advisable for legal or administrative reasons, and
          to require the Participant to sign any additional agreements or undertakings that may be necessary to
          accomplish the foregoing.


IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                                      09/09/2015
RSU Recipient (Participant)                                                Date

FP94Z055

09/09/2015 08:35 am U.S. Eastern Standard Time

ACCEPTED




Aon RSU AA 2015 SSP-US – Non-California                  -8-
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 101 of 187 PageID #:58


                                        RESTRICTED STOCK UNIT AGREEMENT
                                          UNDER AMENDED AND RESTATED
                                           AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited company
incorporated under English law, and its Subsidiary Aon Group, Inc., a Maryland corporation with its principal place of business
at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and DANIELLE ROSS
(the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to receive a
Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant to remain in the
service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive to contribute to the
financial progress of the Company, and to encourage ownership of Shares by the Participant. Capitalized terms used but not
otherwise defined in the Agreement shall have the meaning ascribed to such terms in the Amended and Restated Aon plc 2011
Incentive Plan, as amended from time to time (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows:
1.   Grant of Restricted Stock Units.          The Company grants under the Plan an award of                    712       RSUs on
     05/20/2016 (the “Grant Date”). The Participant understands and agrees that the Participant has no obligation to accept
     this award (as a condition of employment or otherwise), and that the Participant’s decision to do so by signing this
     Agreement, and thereby to accept all of the terms and conditions of this Agreement, is the Participant’s knowing and
     voluntary choice after having had a full and fair opportunity to consult with legal counsel (at the Participant’s cost).

2.   Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the Participant’s
     account. The Participant must access the www.netbenefits.fidelity.com website and follow the instructions in order to
     view the vesting schedule. Notwithstanding anything herein to the contrary, the Committee may cause the RSUs to vest
     prior to the date(s) set forth in the vesting schedule in order to satisfy any Tax-Related Items (as defined below) that arise
     prior to the date of settlement of the RSUs, subject to the limitations set forth in Section 3(d) of this Agreement.

3.   Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the Company
     and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social insurance, payroll tax,
     payment on account or other tax-related items related to the Participant’s participation in the Plan and legally applicable to
     the Participant (“Tax-Related Items”), is and remains the Participant’s responsibility and may exceed the amount actually
     withheld by the Company or the Employer. The Participant further acknowledges that the Company and/or the Employer:
     (a) make no representations or undertakings regarding the treatment of any Tax-Related Items in connection with any
     aspect of the grant of RSUs, including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of
     Shares upon settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
     receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to structure the
     terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for Tax-Related Items or
     achieve any particular tax result. Further, if the Participant is subject to Tax-Related Items in more than one jurisdiction,
     the Participant acknowledges that the Company and/or the Employer (or former employer, as applicable) may be required
     to withhold or account for Tax-Related Items in more than one jurisdiction.

     a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make adequate
        arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In this regard, the
        Participant authorizes the Company and/or the Employer, or their respective agents, at the Company’s discretion, to
        satisfy the obligations with regard to all Tax-Related Items by one or a combination of the following:

         (i)      withholding from any wages or other cash compensation paid to the Participant by the Company and/or the
                  Employer; or
         (ii)     withholding in Shares to be issued upon vesting/settlement of the RSUs; or
         (iii)    withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs either
                  through a voluntary sale or through a mandatory sale arranged by the Company (on the Participant’s behalf
                  pursuant to this authorization without further consent); provided, however, that if the Participant is a Section
                  16 officer under the U.S. Securities Exchange Act of 1934, the Committee shall establish the method of
                  withholding from alternatives (i) – (iii) herein and if the Committee does not exercise its discretion prior to
                  the Tax-Related Items withholding event, then the Participant shall be entitled to elect the method of

                                                               -1-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
          Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 102 of 187 PageID #:58


                   withholding from the alternatives above.
     b) Depending on the withholding method, the Company may withhold or account for Tax-Related Items by considering
        applicable minimum statutory withholding amounts or other applicable withholding rates, including maximum
        applicable rates, in which case, any over-withheld amount will be refunded to the Participant in cash by the Company
        or the Employer (with no entitlement to the equivalent Shares) or if not refunded, the Participant may seek a refund
        from the local tax authorities. If the obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
        purposes, the Participant shall be deemed to have been issued the full number of Shares subject to the vested RSUs,
        notwithstanding that a number of Shares are held back solely for the purpose of paying the Tax-Related Items.

     c)   Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items that the
          Company and/or the Employer may be required to withhold as a result of the Participant’s participation in the Plan
          that cannot be satisfied by the means previously described. The Company may refuse to deliver the Shares or the
          proceeds of the sale of Shares if the Participant fails to comply with the Participant’s obligations in connection with
          the Tax-Related Items.

     d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code Section
        409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to satisfy any Tax-Related
        Items arising prior to the date of settlement of the RSUs for any portion of the RSUs that is considered “nonqualified
        deferred compensation” subject to Code Section 409A (“Deferred Compensation”), then the number of Shares
        withheld (or sold on the Participant’s behalf) shall not exceed the number of Shares that equals the liability for the
        Tax-Related Items.

4.   Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate undertaking to pay
     to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon plc, subject to the provisions of
     Aon plc’s articles of association and the U.K. Companies Act 2006, as amended from time to time), and such obligation
     may be satisfied by the Participant in cash in any manner to be established by Aon plc in its sole discretion, including but
     not limited to withholding from any wages or other cash compensation paid to the Participant by the Company and/or the
     Employer.

5.   Effect of Termination of Employment.

     a) Voluntary termination (other than Retirement). In the event that the Participant’s Termination Date occurs
        because of the Participant’s voluntary termination that does not qualify as Retirement (as defined in Section 5(d)
        below), the unvested portion of the RSU will be forfeited.

     b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the Participant’s death,
        all unvested RSUs will be fully vested immediately and the date of such termination will be considered a vesting date
        for purposes of the settlement provisions of Section 7 hereof.

     c)   Termination due to disability. In the event that the Participant’s Termination Date occurs due to the Participant’s
          disability, all unvested RSUs will be fully vested immediately and the date of such termination will be considered a
          vesting date for purposes of the settlement provisions of Section 7 hereof. “Disability” for purposes of this Agreement,
          shall mean disability pursuant to the standards set forth in, or in circumstances where the Participant qualifies for
          receipt of benefits under, the long-term disability plan of the Employer. In the absence of such a plan, the Committee
          shall have exclusive discretion to determine whether a Participant’s employment is terminated due to disability.

     d) Involuntary termination (other than for Cause) or Retirement. In the event that the Participant’s Termination
        Date occurs as a result of the Participant’s involuntary termination by the Company or Employer (other than for
        Cause) or the Participant’s Retirement, the RSUs shall be immediately vested pro rata and the date of such termination
        will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof. The pro rata portion
        of the RSUs that shall vest shall be calculated by multiplying (i) the number of RSUs subject to the award, by (ii) a
        fraction, the numerator of which shall be the number of days that have elapsed between the Grant Date and the date of
        the Participant’s termination, and the denominator of which shall be the total number of days covered by the vesting
        schedule set forth in the Participant’s account, and subtracting from the resulting product the number of RSUs
        previously vested. The remaining unvested portion of the RSUs shall be forfeited. For purposes of this Agreement,
        “Retire” or “Retirement” means a voluntary termination of employment on or after the Participant’s 55th birthday for
        employees whose principal place of work is outside of the European Union (“EU”). A Participant on secondment will
        be subject to the vesting rule applicable to his or her home country. Participants whose principal place of work is

                                                               -2-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
          Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 103 of 187 PageID #:58


          inside the EU shall not be eligible for Retirement, and their voluntary termination at any age shall be treated in
          accordance with Section 5(a). The Committee shall have exclusive discretion to determine a Participant’s principal
          place of work for purposes of this Section 5(d).

     e)   Termination for Cause. In the event that the Participant’s Termination Date occurs because the Participant is
          terminated by the Company or Employer for Cause, all unvested RSUs shall be forfeited. “Cause” shall mean the
          Participant’s (i) performing a deliberate act of dishonesty, fraud, theft, embezzlement, or misappropriation involving
          the Participant’s employment with the Company, its Subsidiaries or Affiliates, or breach of the duty of loyalty to the
          Company, its Subsidiaries or Affiliates; (ii) performing an act of race, sex, national origin, religion, disability, or age-
          based discrimination which after investigation, counsel to the Company reasonably concludes will result in liability
          being imposed on the Company, its Subsidiaries or Affiliates and / or the Participant; (iii) material violation of
          Company policies and procedures including, but not limited to, the Aon Code of Business Conduct; (iv) material non-
          compliance with any terms of this Agreement or an employment agreement; or (v) performing any criminal act
          resulting in a criminal felony charge brought against the Participant or a criminal conviction of the Participant (other
          than conviction of a minor traffic violation).

6.   Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus that contains
     the entire Plan, and is incorporated herein by reference. The Participant represents and warrants that the Participant has
     read the Plan and agrees that all RSUs awarded under it shall be subject to all of the terms and conditions of the Plan.

7.   Issuance of Shares. RSUs shall be converted to Shares as of the applicable vesting date. Shares will be issued to the
     Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of this Agreement.
     Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the RSUs are considered Deferred
     Compensation and the Shares are to be settled in connection with a termination contemplated under Section 5(c) or 5(d),
     the Company and the Participant shall take all steps necessary (including with regard to any post-termination services by
     the Participant) to ensure that a termination contemplated under Section 5 constitutes a “separation from service” within
     the meaning of Code Section 409A. In addition, if the RSUs are Deferred Compensation, the RSUs are settled upon the
     Participant’s separation from service and the Participant is a “specified employee,” within the meaning of Code Section
     409A, on the date the Participant experiences a separation from service, then the RSUs shall be settled on the first business
     day of the seventh month following the Participant’s separation from service, or, if earlier, on the date of the Participant’s
     death, to the extent such delayed payment is required in order to avoid a prohibited distribution under Code Section 409A.

8.   Rights as Shareholder. The Participant shall not have voting or any other rights as a shareholder of Aon plc with respect
     to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the Participant will obtain full
     voting and other rights as a shareholder of Aon plc.

9.   Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential Information;
     Incentive Repayment Policy.

     a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its corporate
        and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates (and divisions
        thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional and alternative risk
        management products and services covering the businesses of insurance brokerage, reinsurance brokerage, benefits
        consulting, compensation consulting, human resources consulting, human resources and benefits outsourcing
        management, investigatory and security consulting, managing underwriting and related services, including accounting,
        actuarial, claims management and handling, and information systems on behalf of commercial and individual clients
        which are national and international and are not confined to any geographic area (the “Business”). The Participant
        further acknowledges that the Participant’s material employment duties and responsibilities, including without
        limitation with respect to Aon clients, prospective clients, and other employees, span geographic areas that extend
        well beyond the state in which the Participant is physically employed and resides. An essential element of the
        Business is the development and maintenance of personal contacts and relationships with clients and prospective
        clients. Aon invests considerable time and money to develop and maintain personal contacts and relationships with
        clients and prospective clients. Aon invests considerable time and money to develop and maintain client relationships,
        including payment of employees’ salaries, benefits, travel, entertainment and other business expenses and assistance
        in servicing clients by making available to its employees specially developed and researched industry data, client-
        specific information, legal support, accounting support, marketing, advertising and other corporate services, as well as
        providing training and professional development and valuable confidential business and professional information,
        toward the development and maintenance of its client relationships and related goodwill. While these clients and

                                                                 -3-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
         Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 104 of 187 PageID #:58


         prospective clients may be secured or serviced by Aon employees, including the Participant, the Participant
         acknowledges that such clients and prospective clients remain at all times the clients and prospective clients of Aon
         and that the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
         owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
         Participant’s employment with Aon. In addition, the Participant acknowledges that the Participant has acquired
         and/or will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s confidential and proprietary
         information; the Participant further acknowledges Aon’s legitimate interest in safeguarding confidential and
         proprietary information from disclosure.
         The personal identification of clients of Aon with an employee, including the Participant, creates the potential for the
         Participant’s appropriation of the benefits of the relationships developed with clients on behalf of and at the expense
         of Aon. Since Aon would suffer irreparable harm if the Participant left its employ and solicited the Business of the
         clients and prospective clients of Aon, or solicited the employees of Aon, it is reasonable to protect Aon against
         certain competitive activities by the Participant for a limited period of time after the Participant leaves employment so
         that Aon may renew or restore its business relationship with its clients, prospective clients and employees.
         Consequently, the Participant is willing to enter into the covenants set forth herein in order to provide Aon with
         reasonable protection for its client, prospective client and employee relationships and its investment therein as above-
         described, its goodwill, and its confidential and proprietary information.
    b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees that, except
       with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on behalf of any other person
       or entity) will not, during the course of employment, and for a period of two (2) years after the Participant’s
       Termination Date, directly or indirectly, call upon, solicit, accept, engage in, service or perform, other than on behalf
       of Aon, any business of the same type or kind as the Business performed by Aon from or with respect to (i) clients of
       Aon with respect to whom the Participant provided services, either alone or with others, or had a business relationship,
       or on whose account the Participant worked or became familiar, or supervised directly or indirectly the servicing
       activities related to such clients, during the twenty-four (24) months prior to the Participant’s Termination Date and,
       further provided, such clients were clients of Aon either on the Participant’s Termination Date or within twelve (12)
       months prior to such Termination Date and (ii) prospective clients of Aon which the Participant alone, in combination
       with others, or in a supervisory capacity, solicited during the six (6) months prior to the Participant’s Termination
       Date and to which a proposal for services was rendered by Aon during the six (6) months prior to the Participant’s
       Termination Date. “Client” means any person or entity listed on the books of Aon as such.
    c)   Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the term of the covenant
         set forth in Section 9(b) herein not to, directly or indirectly, solicit, induce, or cause any person or other entity to
         solicit, induce, any employee of Aon to work for the Participant or for any third party or entity, or to leave the employ
         of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to that found in
       Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant provision contained in
       any prior or subsequent agreement entered into by the Participant, (any such covenant, an “Other Covenant”),
       including without limitation any covenant contained in any Confidentiality and Non-Solicitation Agreement between
       the Participant and any Aon entity, and further including without limitation any covenant not to compete, to solicit or
       perform services for clients, or to solicit employees, any confidentiality or intellectual property covenant, and any
       covenant with respect to a pre-resignation notice period. Further, no Other Covenant precludes the enforceability of
       any provision contained in this Agreement.
    e)   Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in Sections 9(b)
         and 9(c) herein are necessary and reasonable for the protection of Aon and are reasonably limited with respect to the
         activities prohibited, duration, geographical scope and their effect on the Participant and the public. The parties
         acknowledge that the purpose and effect of the covenants simply are to protect Aon for a limited period of time from
         unfair competition by the Participant.
         The Participant acknowledges that there is no general geographical restriction contained in the preceding paragraphs
         because the restrictions apply only to the specified clients of Aon and because the Participant’s material duties,
         responsibilities and relationships with Aon clients, prospective clients and employees are not limited to any particular
         geographic area. Nothing in this Agreement shall prohibit the Participant from obtaining a livelihood for himself or
         herself or his or her family by being engaged in the Business. The intent of the parties is that the Participant’s
         restrictive covenant is limited only to those clients as above specified.
    f)   Company’s Right to Injunctive Relief; Attorneys’ Fees. The Participant acknowledges that the Participant’s
         services to Aon are of a unique character which gives them a special value to Aon, the loss of which cannot

                                                              -4-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 105 of 187 PageID #:58


        reasonably or adequately be compensated in damages in an action at law, and that a breach of this Agreement will
        result in irreparable and continuing harm to Aon, and that therefore, in addition to any other remedy which Aon may
        have at law or in equity, Aon shall be entitled to temporary, preliminary and permanent injunctive relief for a breach
        or threatened breach of this Agreement by the Participant (without the need to post any bond or other security). The
        parties acknowledge and agree that Aon Group, Inc. and the Participant’s Employer each is an intended third-party
        beneficiary of this Agreement, and may be a named plaintiff in any subsequent suit brought by the Company to
        enforce the terms of this Agreement. In the event that Aon brings an action to enforce the terms and conditions of the
        Agreement, the Participant shall pay the costs and expenses incurred by Aon in bringing such action, including
        without limitation attorneys’ and other legal fees.

    g) Trade Secrets and Confidential Information. The Participant acknowledges that Aon’s business depends to a
       significant degree upon the possession of information which is not generally known to others, and that the profitability
       of such business requires that this information remain proprietary to Aon. The Participant shall not, except as required
       in the course of employment by Aon or by applicable law (provided that the Participant shall first give Aon plc
       reasonable advance written notice of any subpoena (Attn: General Counsel), with a contemporaneous copy to Aon
       Group, Inc.), disclose or use during or subsequent to the course of employment, any trade secrets or confidential or
       proprietary information relating to the business of Aon of which the Participant becomes aware by reason of being
       employed or to which the Participant gains access during his or her employment by Aon and which has not been
       publicly disclosed (it being understood and agreed that trade secrets and confidential or proprietary information shall
       remain subject to this Section 9(g), and shall not be considered “publicly disclosed” for purposes of the preceding
       clause, if any public disclosure thereof results from a breach by the Participant of this provision, or a breach by the
       Participant or another person of some other contractual or legal obligation to Aon). Nothing in this paragraph is
       intended to limit the Participant’s right or ability to communicate with the U.S. Equal Employment Opportunity
       Commission, the National Labor Relations Board, the Securities and Exchange Commission, or other federal, state or
       local agency, and such communication may be initiated by the Participant or in response to the government inquiry.

        Such information includes, without limitation, lists of clients and prospective clients; contract terms and conditions;
        client information relating to services, insurance, benefits programs, employees, finances, and compensation;
        copyrighted materials; corporate, management and business plans and strategies; compensation and revenues; methods
        and strategies of marketing; market research and data; technical know-how; computer software and manuals; policies
        and procedures; and the conduct of the affairs of Aon. All records and equipment and other materials constituting or
        relating in any way to any trade secrets, confidential or proprietary information, or relating to clients or business of
        Aon, and all other Aon property, shall be and remain the sole property of Aon during and after the end of employment
        and shall be returned to Aon by the Participant immediately upon its request or the Participant’s Termination Date
        (whichever is earlier).

    h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors of Aon plc
       that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange Act of 1934, the
       Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy provides that Aon plc will have
       the discretion to cancel or require reimbursement to the Company of the long-term equity based incentive award set
       forth in this Agreement if the grant or vesting was based on the achievement of financial results that were
       subsequently restated. The Participant can obtain a copy of the Policy from the Global Compensation team. If the
       Participant is subject to the Policy, by accepting this Agreement, the Participant hereby agrees and acknowledges that
       he or she will be bound by it.

10. Other Provisions.

        a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the terms and
           conditions of which are incorporated into this Agreement by reference. If there are any inconsistencies between
           the terms of this Agreement and the Plan, the terms of the Plan will govern.
        b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
           provisions of any prior agreement that could be construed as governing the terms of this grant.
        c)   Code Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or compliant
             with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to subject the Participant to
             the payment of additional taxes and interest under Code Section 409A or other adverse tax consequences. In
             furtherance of this intent, the provisions of this Agreement will be interpreted, operated, and administered in a
             manner consistent with these intentions. The Committee may modify the terms of this Agreement and/or the

                                                             -5-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 106 of 187 PageID #:58


             Plan, without the consent of the Participant, in the manner that the Committee may determine to be necessary or
             advisable in order to comply with Code Section 409A or to mitigate any additional tax, interest and/or penalties
             or other adverse tax consequences that may apply under Code Section 409A if compliance is not practical. This
             Section 10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement or
             the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of the RSUs will
             not be subject to taxes, interest and penalties or any other adverse tax consequences under Code Section 409A.
             Nothing in this Agreement shall provide a basis for any person to take any action against the Company or any of
             its Subsidiaries or Affiliates based on matters covered by Code Section 409A, including the tax treatment of any
             amounts paid under this Agreement, and neither the Company nor any of its Subsidiaries or Affiliates will have
             any liability under any circumstances to the Participant or any other party if the RSUs, the delivery of Shares
             upon vesting/settlement of the RSUs or other payment or tax event hereunder that is intended to be exempt from,
             or compliant with, Code Section 409A, is not so exempt or compliant or for any action taken by the Committee
             with respect thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
             accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer. RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated at any
           time.
        e)   Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the Participant
             any right to continue in the employ or service of the Employer. This Agreement shall survive any termination of
             the Participant’s employment for any or no reason.
        f)   Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
             related to current or future participation in the Plan by electronic means. The Participant hereby consents to
             receive such documents by electronic delivery and agrees to participate in the Plan through an on-line or
             electronic system established and maintained by the Company or a third party designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety (90) days of
           the Grant Date in order to be eligible to receive any benefits from this grant. If this grant is not accepted within
           the ninety (90)-day period specified in the foregoing sentence, all benefits under this grant may be forfeited, as
           determined in the sole discretion of the Committee. To accept this grant, the Participant must access the
           www.netbenefits.fidelity.com website and follow the instructions for acceptance. If this grant was distributed to
           the Participant via mail, the Participant must sign the Agreement and return it to Aon’s Executive Compensation
           Department within ninety (90) days.
        h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not be
           construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of any other
           term or condition of this Agreement. Any waiver must be in writing. The Section headings in this Agreement are
           for convenience only and are not to be used in interpreting this Agreement.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or sentence is
             found to be illegal or unenforceable by a court of competent jurisdiction for any reason, such term, word, phrase,
             clause or sentence shall be modified in such manner so as to afford the Company the fullest protection
             commensurate with making this Agreement, as modified, legal and enforceable under applicable laws. If,
             however, a court of competent jurisdiction finds that any such term, word, phrase, clause or sentence cannot be so
             modified and thus made enforceable, or otherwise declines for any reason to do so, such term, word, phrase,
             clause or sentence shall be deemed severed from this Agreement and of no force and effect, and the balance of
             this Agreement shall not be affected thereby, the balance being construed as severable and independent.
        j)   Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of or relating
             to this Agreement, and the rights and obligations of the parties hereunder, shall be governed by and construed in
             accordance with the substantive internal laws of the State of Illinois, without regard to the conflict of law
             principles, rules or statutes of any jurisdiction. The foregoing provisions of this Section 10(j) shall apply
             irrespective of whether the Participant is a party to or bound by another restrictive covenant of any kind that may
             be governed by the laws of another jurisdiction (if any).
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant hereby
           knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive jurisdiction and venue of
           such courts within the State of Illinois. The Participant further hereby knowingly, voluntarily and irrevocably
           waives, and agrees not to assert, any objection, challenge or defense to such exclusive venue or jurisdiction
           (including without limitation any defense of forum non conveniens), and further agrees not to file any claim or

                                                             -6-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 107 of 187 PageID #:58


             action related to this Agreement in any other jurisdiction or venue. The foregoing provisions of this Section 10(k)
             shall apply irrespective of whether the Participant is a party to or bound by another restrictive covenant of any
             kind that may provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any
             other court or forum (if any).
        l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed to it or
             delivered to it at its principal office in London, England to the attention of the General Counsel or its principal
             office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If intended for the Participant,
             notices shall be delivered personally or shall be addressed (if sent by mail) to the Participant’s then current
             residence address as shown on the Company’s records, or to such other address as the Participant directs in a
             notice to the Company. All notices shall be deemed to be given on the date received at the address of the
             addressee or, if delivered personally, on the date delivered.

        m) Compliance with Law. Notwithstanding any other provision of the Plan or this Agreement, unless there is an
           available exemption from any registration, qualification or other legal requirement applicable to the Shares, the
           Company shall not be required to deliver any Shares issuable upon vesting/settlement of the RSUs prior to the
           completion of any registration or qualification of the Shares under any local, state, federal or foreign securities or
           exchange control law or under rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
           of any other governmental regulatory body, or prior to obtaining any approval or other clearance from any local,
           state, federal or foreign governmental agency, which registration, qualification or approval the Company shall, in
           its absolute discretion, deem necessary or advisable. The Participant understands that the Company is under no
           obligation to register or qualify the Shares with the SEC or any state or foreign securities commission or to seek
           approval or clearance from any governmental authority for the issuance or sale of the Shares. Further, the
           Participant agrees that the Company shall have unilateral authority to amend the Plan and the Agreement without
           the Participant’s consent to the extent necessary to comply with securities or other laws applicable to issuance of
           Shares.

        n) Intellectual Property. The Participant hereby assigns to the Company the Participant’s entire right, title and
           interest in and to all discoveries and improvements, patentable or otherwise, trade secrets and ideas and writings
           and copyrightable material, which are conceived, developed, reduced to practice, or acquired by the Participant
           (collectively “IP”) during the Participant’s employment and which relate to the business of the Company or any
           of its Affiliates, parent companies or Subsidiaries. The Participant further acknowledges that all original works of
           authorship which are made by the Participant (solely or jointly with others) within the scope of and during the
           period of his/her employment with the Company and which are protectable by copyright are “works made for
           hire,” as that term is defined in the United States Copyright Act. The Participant agrees to disclose promptly,
           fully and in writing all such IP to the Company. The Participant will upon the Company’s request, execute,
           acknowledge and deliver to the Company all instruments and do all other acts which are necessary or desirable to
           enable the Company or any of its Affiliates, parent companies, or Subsidiaries to file and prosecute applications
           for, and to acquire, maintain and enforce, all patents, trademarks, and copyrights in all countries. To the extent
           the Participant is bound by an employee handbook or contract provision that protects the Company’s intellectual
           property at least to the extent provided in this Section 10(n), the provision set forth in such employment handbook
           or contractual arrangement between the Participant and the Company will prevail and govern.

        o) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the
           Company making any recommendations regarding the Participant’s participation in the Plan, or the acquisition or
           sale of the underlying Shares. The Participant should consult with his or her own personal tax, legal and financial
           advisors regarding his or her participation in the Plan and execution of this Agreement, before executing this
           Agreement or otherwise taking any action at any time related to the Plan.
        p) Imposition of Other Requirements. The Company reserves the right to impose other requirements on the
           Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to the extent the
           Company determines it is necessary or advisable for legal or administrative reasons, and to require the Participant
           to sign any additional agreements or undertakings that may be necessary to accomplish the foregoing.

IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC


                                                             -7-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 108 of 187 PageID #:58




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                     06/12/2016
RSU Recipient (Participant)                               Date




GH076HY0

06/12/2016 12:06 pm U.S. Eastern Standard Time

ACCEPTED




                                             -8-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 109 of 187 PageID #:58


                                  RESTRICTED STOCK UNIT AGREEMENT
                                    UNDER AMENDED AND RESTATED
                                     AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited
company incorporated under English law, and its Subsidiary Aon Group, Inc., a Maryland corporation with its
principal place of business at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and
         DANIELLE ROSS                (the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to
receive a Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant
to remain in the service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive
to contribute to the financial progress of the Company, and to encourage ownership of Shares by the Participant.
Capitalized terms used but not otherwise defined in the Agreement shall have the meaning ascribed to such terms in
the Amended and Restated Aon plc 2011 Incentive Plan, as amended from time to time (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as
follows:

1. Grant of Restricted Stock Units. The Company grants under the Plan an award of              704        RSUs on
   05/21/2018 (the “Grant Date”). The Participant understands and agrees that the Participant has no
   obligation to accept this award (as a condition of employment or otherwise), and that the Participant’s decision
   to do so by signing this Agreement, and thereby to accept all of the terms and conditions of this Agreement, is
   the Participant’s knowing and voluntary choice after having had a full and fair opportunity to consult with legal
   counsel (at the Participant’s cost).

2. Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the
   Participant’s account. The Participant must access the www.netbenefits.fidelity.com website and follow the
   instructions in order to view the vesting schedule. Notwithstanding anything herein to the contrary, the
   Committee may cause the RSUs to vest prior to the date(s) set forth in the vesting schedule in order to satisfy
   any Tax-Related Items (as defined below) that arise prior to the date of settlement of the RSUs, subject to the
   limitations set forth in Section 3(d) of this Agreement.

3. Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
   Company and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social
   insurance, payroll tax, payment on account or other tax-related items related to the Participant’s participation in
   the Plan and legally applicable to the Participant (“Tax-Related Items”), is and remains the Participant’s
   responsibility and may exceed the amount, if any, actually withheld by the Company or the Employer. The
   Participant further acknowledges that the Company and/or the Employer: (a) make no representations or
   undertakings regarding the treatment of any Tax-Related Items in connection with any aspect of the grant of
   RSUs, including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares upon
   settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
   receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to
   structure the terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
   Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related
   Items in more than one jurisdiction, the Participant acknowledges that the Company and/or the Employer (or
   former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than
   one jurisdiction.

    a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
       adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In
       this regard, the Participant authorizes the Company and/or the Employer, or their respective agents, at the
       Company’s discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a

                                                         -1-
Aon RSU AA 2017 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 110 of 187 PageID #:58


        combination of the following:

        (i)     withholding from any wages or other cash compensation paid to the Participant by the Company
                and/or the Employer; or
        (ii)    withholding in Shares to be issued upon vesting/settlement of the RSUs; or
        (iii)   withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the
                Participant’s behalf pursuant to this authorization without further consent); provided, however, that
                if the Participant is a Section 16 officer under the U.S. Securities Exchange Act of 1934, the
                Committee shall establish the method of withholding from alternatives (i) – (iii) herein.
    b) Depending on the withholding method, the Company and/or the Employer may withhold or account for
       Tax-Related Items by considering applicable minimum statutory withholding amounts or other applicable
       withholding rates in the Participant’s jurisdiction(s), including maximum applicable rates, in which case,
       any over-withheld amount may be refunded to the Participant in cash by the Company or the Employer
       (with no entitlement to the equivalent Shares) or if not refunded, the Participant may seek a refund from the
       local tax authorities. If the obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
       purposes, the Participant shall be deemed to have been issued the full number of Shares subject to the
       vested RSUs, notwithstanding that a number of Shares are held back solely for the purpose of paying the
       Tax-Related Items.

    c) Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items
       that the Company and/or the Employer may be required to withhold as a result of the Participant’s
       participation in the Plan that cannot be satisfied by the means previously described. The Company may
       refuse to deliver the Shares or the proceeds of the sale of Shares if the Participant fails to comply with the
       Participant’s obligations in connection with the Tax-Related Items.

    d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code
       Section 409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to
       satisfy any Tax-Related Items arising prior to the date of settlement of the RSUs for any portion of the
       RSUs that is considered “nonqualified deferred compensation” subject to Code Section 409A (“Deferred
       Compensation”), then the number of Shares withheld (or sold on the Participant’s behalf) shall not exceed
       the number of Shares that equals the liability for the Tax-Related Items.

4. Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate
   undertaking to pay to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon
   plc, subject to the provisions of Aon plc’s articles of association and the U.K. Companies Act 2006, as
   amended from time to time), and such obligation may be satisfied by the Participant in cash in any manner to
   be established by Aon plc in its sole discretion, including but not limited to withholding from any wages or
   other cash compensation paid to the Participant by the Company and/or the Employer.

5. Effect of Termination of Employment.

    a) Voluntary termination (other than Retirement). In the event that the Participant’s Termination Date
       occurs because of the Participant’s voluntary termination that does not qualify as Retirement (as defined in
       Section 5(d) below), the unvested portion of the RSU will be forfeited.

    b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the
       Participant’s death, all unvested RSUs will be fully vested immediately and the date of such termination
       will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.

    c) Termination due to disability. In the event that the Participant’s Termination Date occurs due to the
       Participant’s disability, all unvested RSUs will be fully vested immediately and the date of such

                                                        -2-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 111 of 187 PageID #:58


        termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
        “Disability” for purposes of this Agreement, shall mean disability pursuant to the standards set forth in, or
        in circumstances where the Participant qualifies for receipt of benefits under, the long-term disability plan
        of the Employer. In the absence of such a plan, the Committee shall have exclusive discretion to determine
        whether a Participant’s employment is terminated due to disability.

    d) Involuntary termination (other than for Cause) or Retirement. In the event that the Participant’s
       Termination Date occurs as a result of the Participant’s involuntary termination by the Company or
       Employer (other than for Cause) or the Participant’s Retirement, the RSUs shall be immediately vested pro
       rata and the date of such termination will be considered a vesting date for purposes of the settlement
       provisions of Section 7 hereof. The pro rata portion of the RSUs that shall vest shall be calculated by
       multiplying (i) the number of RSUs subject to the award, by (ii) a fraction, the numerator of which shall be
       the number of days that have elapsed between the Grant Date and the date of the Participant’s termination,
       and the denominator of which shall be the total number of days covered by the vesting schedule set forth in
       the Participant’s account, and subtracting from the resulting product the number of RSUs previously
       vested. The remaining unvested portion of the RSUs shall be forfeited. For purposes of this Agreement,
       “Retire” or “Retirement” means a voluntary termination of employment on or after the Participant’s 55th
       birthday for employees whose principal place of work is outside of the European Union (“EU”). A
       Participant on secondment will be subject to the vesting rule applicable to his or her home country.
       Participants whose principal place of work is inside the EU shall not be eligible for Retirement, and their
       voluntary termination at any age shall be treated in accordance with Section 5(a). The Committee shall
       have exclusive discretion to determine a Participant’s principal place of work for purposes of this Section
       5(d).

    e) Termination for Cause. In the event that the Participant’s Termination Date occurs because the
       Participant is terminated by the Company or Employer for Cause, all unvested RSUs shall be forfeited.
       “Cause” shall mean the Participant’s (i) performing a deliberate act of dishonesty, fraud, theft,
       embezzlement, or misappropriation involving the Participant’s employment with the Company, its
       Subsidiaries or Affiliates, or breach of the duty of loyalty to the Company, its Subsidiaries or Affiliates; (ii)
       performing an act of race, sex, national origin, religion, disability, or age-based discrimination which after
       investigation, counsel to the Company reasonably concludes will result in liability being imposed on the
       Company, its Subsidiaries or Affiliates and / or the Participant; (iii) material violation of Company policies
       and procedures including, but not limited to, the Aon Code of Business Conduct; (iv) material
       noncompliance with any terms of this Agreement or an employment agreement; or (v) performing any
       criminal act resulting in a criminal felony charge brought against the Participant or a criminal conviction of
       the Participant (other than conviction of a minor traffic violation).

6. Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus
   that contains the entire Plan, and is incorporated herein by reference. The Participant represents and warrants
   that the Participant has read the Plan and agrees that all RSUs awarded under it shall be subject to all of the
   terms and conditions of the Plan.

7. Issuance of Shares. RSUs shall be converted to Shares as of the applicable vesting date. Shares will be issued
   to the Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of
   this Agreement. Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the
   RSUs are considered Deferred Compensation and the Shares are to be settled in connection with a termination
   of service, the Company and the Participant shall take all steps necessary (including with regard to any post-
   termination services by the Participant) to ensure that a termination contemplated under Section 5 constitutes a
   “separation from service” within the meaning of Code Section 409A. In addition, if the RSUs are Deferred
   Compensation and payable in connection with the Participant’s separation from service, and if the Participant is
   a “specified employee” within the meaning of Code Section 409A on the date the Participant experiences a
   separation from service, then the RSUs shall be settled on the first business day of the seventh month following
   the Participant’s separation from service, or, if earlier, on the date of the Participant’s death, solely to the extent

                                                           -3-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 112 of 187 PageID #:58


    such delayed payment is required in order to avoid a prohibited distribution under Code Section 409A.

8. Rights as Shareholder. The Participant shall not have voting or any other rights as a shareholder of Aon plc
   with respect to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the
   Participant will obtain full voting and other rights as a shareholder of Aon plc.

9. Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
   Information; Incentive Repayment Policy.

    a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its
       corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates
       (and divisions thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional
       and alternative risk management products and services covering the businesses of insurance brokerage,
       reinsurance brokerage, benefits consulting, compensation consulting, human resources consulting, human
       resources and benefits outsourcing management, investigatory and security consulting, managing
       underwriting and related services, including accounting, actuarial, claims management and handling, and
       information systems on behalf of commercial and individual clients which are national and international
       and are not confined to any geographic area (the “Business”). The Participant further acknowledges that
       the Participant’s material employment duties and responsibilities, including without limitation with respect
       to Aon clients, prospective clients, and other employees, span geographic areas that extend well beyond the
       state in which the Participant is physically employed and resides. An essential element of the Business is
       the development and maintenance of personal contacts and relationships with clients and prospective
       clients. Aon invests considerable time and money to develop and maintain client relationships, including
       payment of employees’ salaries, benefits, travel, entertainment and other business expenses and assistance
       in servicing clients by making available to its employees specially developed and researched industry data,
       client-specific information, legal support, accounting support, marketing, advertising and other corporate
       services, as well as providing training and professional development and valuable confidential business and
       professional information, toward the development and maintenance of its client relationships and related
       goodwill. While these clients and prospective clients may be secured or serviced by Aon employees,
       including the Participant, the Participant acknowledges that such clients and prospective clients remain at
       all times the clients and prospective clients of Aon and that the goodwill engendered by the relationships is
       intended to inure only to the benefit of Aon; the goodwill is owned by Aon; and Aon shall be the sole
       beneficiary of such goodwill during and after termination of the Participant’s employment with Aon. In
       addition, the Participant acknowledges that the Participant has acquired and/or will acquire, for the purpose
       of furthering the Business, knowledge of Aon’s confidential and proprietary information; the Participant
       further acknowledges Aon’s legitimate interest in safeguarding confidential and proprietary information
       from disclosure.
        The personal identification of clients of Aon with an Aon employee, including the Participant, creates the
        potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
        behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
        employ and solicited the Business of the clients and prospective clients of Aon, or solicited the employees
        of Aon, it is reasonable to protect Aon against certain competitive activities by the Participant for a limited
        period of time after the Participant leaves employment so that Aon may renew or restore its business
        relationship with its clients, prospective clients and employees. Consequently, the Participant is willing to
        enter into the covenants set forth herein in order to provide Aon with reasonable protection for its client,
        prospective client and employee relationships and its investment therein as above-described, its goodwill,
        and its confidential and proprietary information.
    b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees
       that, except with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on
       behalf of any other person or entity) will not, during the course of employment, and for a period of two (2)
       years after the Participant’s Termination Date (the “Restricted Period”), directly or indirectly, call upon,
       solicit, accept, engage in, service or perform, other than on behalf of Aon, any business of the same type or

                                                         -4-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 113 of 187 PageID #:58


        kind as the Business performed by Aon from or with respect to (i) clients of Aon with respect to whom the
        Participant provided services, either alone or with others, or had a business relationship, or on whose
        account the Participant worked or became familiar, or supervised directly or indirectly the servicing
        activities related to such clients, during the twenty-four (24) months prior to the Participant’s Termination
        Date and, further provided, such clients were clients of Aon either on the Participant’s Termination Date or
        within twelve (12) months prior to such Termination Date and (ii) prospective clients of Aon which the
        Participant alone, in combination with others, or in a supervisory capacity, solicited during the six (6)
        months prior to the Participant’s Termination Date and to which a proposal for services was rendered by
        Aon during the six (6) months prior to the Participant’s Termination Date. “Client” means any person or
        entity listed on the books of Aon as such.
    c) Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the Restricted
       Period, not to, directly or indirectly, solicit or induce, or cause any person or other entity to solicit or
       induce, any employee of Aon to work for the Participant or for any third party or entity, or to leave the
       employ of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to
       that found in Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant
       provision contained in any prior or subsequent agreement entered into by the Participant, (any such
       covenant, an “Other Covenant”), including without limitation any covenant contained in any
       Confidentiality and Non-Solicitation Agreement between the Participant and any Aon entity, and further
       including without limitation any covenant not to compete, to solicit or perform services for clients, or to
       solicit employees, any confidentiality or intellectual property covenant, and any covenant with respect to a
       pre-resignation notice period. Further, no Other Covenant precludes the enforceability of any provision
       contained in this Agreement. No subsequent agreement entered into by the Participant may amend,
       supersede, or override the covenants contained herein unless such subsequent agreement specifically
       references subsections (b) and (c) of this Section.
    e) Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
       subsections (b) and (c) of this Section are necessary and reasonable for the protection of Aon and are
       reasonably limited with respect to the activities prohibited, duration, geographical scope and their effect on
       the Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply
       are to protect Aon for a limited period of time from unfair competition by the Participant.
        The Participant acknowledges that there is no general geographical restriction contained in the preceding
        paragraphs because the restrictions apply only to the specified clients of Aon and because the Participant’s
        material duties, responsibilities, and relationships with Aon clients, prospective clients, and employees are
        not limited to any particular geographic area. Nothing in this Agreement shall prohibit the Participant from
        obtaining a livelihood for the Participant or the Participant’s family by being engaged in the Business.
    f) Company’s Right to Injunctive Relief; Attorneys’ Fees and Costs. The Participant acknowledges that
       the Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss
       of which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach
       of Section 9 of this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in
       addition to any other remedy which Aon may have at law or in equity, Aon shall be entitled to temporary,
       preliminary and permanent injunctive relief for a breach or threatened breach of this Agreement by the
       Participant (without the need to post any bond or other security). The parties acknowledge and agree that
       each Aon entity is an intended third-party beneficiary of this Agreement, and may be a named plaintiff in
       any subsequent suit brought by Aon to enforce the terms of this Agreement. In the event that any action is
       filed to enforce the terms and conditions of this Agreement, the prevailing party in the action will recover
       from the non-prevailing party, in addition to any other sum that either party may be called upon to pay, a
       reasonable sum for the prevailing party’s attorney’s fees and costs.

    g) Trade Secrets and Confidential Information.

        (i) The Participant acknowledges that Aon’s Business depends to a significant degree upon the possession
                                                        -5-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 114 of 187 PageID #:58


            of confidential, proprietary, and trade secret information which is not generally known to others, and
            that the profitability of such Business requires that this information remain proprietary to Aon. The
            Participant recognizes that, by virtue of the Participant’s employment with Aon, and to assist the
            Participant in the solicitation, production and servicing of client Business, the Participant will be
            granted otherwise prohibited access to such information. This information (hereinafter referred to as
            “Confidential Information”) includes, without limitation, lists of clients and prospective clients;
            contract terms and conditions; client information relating to services, insurance, benefits programs,
            employees, finances, and compensation; copyrighted materials; corporate, management and business
            plans and strategies; compensation and revenues; methods and strategies of marketing; market research
            and data; technical know-how; computer software and manuals; policies and procedures; and the
            conduct of the affairs of Aon. Confidential Information does not include any information that lawfully is
            or has become generally or publicly known other than through the Participant’s breach of this Agreement
            or a breach by another person of some other obligation to Aon. The Participant shall not, except as
            required in the course of employment by Aon or as otherwise provided by applicable law or in this
            subsection (g), disclose or use during or subsequent to the course of employment, any Confidential
            Information.

        (ii) The Participant understands that nothing contained in this Agreement limits the Participant’s ability to
             report possible violations of law or regulation to, or file a charge or complaint with, the Securities and
             Exchange Commission, the Equal Employment Opportunity Commission, the National Labor Relations
             Board, the Occupational Safety and Health Administration, the Department of Justice, the Congress,
             any Inspector General, or any other federal, state or local governmental agency or commission
             (“Government Agencies”). The Participant further understands that this Agreement does not limit the
             Participant’s ability to participate in any investigation or proceeding that may be conducted by any
             Government Agency, without notice to the Company.

            Nothing in this Agreement shall limit the Participant’s ability under applicable United States federal
            law to (i) disclose in confidence trade secrets to federal, state, and local government officials, or to an
            attorney, for the sole purpose of reporting or investigating a suspected violation of law or (ii) disclose
            trade secrets in a document filed in a lawsuit or other proceeding, but only if the filing is made under
            seal and protected from public disclosure.

        (iii) Upon termination of employment or upon Aon’s request (whichever is earlier), the Participant will
              promptly return to Aon all Confidential Information and all materials and all copies or tangible
              embodiments of materials involving Confidential Information, and all other Aon property, in the
              Participant’s possession or control, except as otherwise provided by law or in this subsection (g). The
              Participant agrees to represent in writing to Aon upon termination of employment that he or she has
              complied with the provisions of this subsection (g).

    h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
       of Aon plc that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange
       Act of 1934, the Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy
       provides that Aon plc will have the discretion to cancel or require reimbursement to the Company of the
       long-term equity based incentive award set forth in this Agreement if the grant or vesting was based on the
       achievement of financial results that were subsequently restated. The Participant can obtain a copy of the
       Policy from the Global Compensation team. If the Participant is subject to the Policy, by accepting this
       Agreement, the Participant hereby agrees and acknowledges that he or she will be bound by it.

10. Other Provisions.

        a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the
           terms and conditions of which are incorporated into this Agreement by reference. If there are any
           inconsistencies between the terms of this Agreement and the Plan, the terms of the Plan will govern.
                                                         -6-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 115 of 187 PageID #:58


             For the avoidance of doubt, the parties expressly acknowledge and agree that Sections 9, 10(j), and
             10(k) of this Agreement are not inconsistent with any term or provision of the Plan, including (without
             limitation) Section 9.16 of the Plan (and nothing herein shall be construed to state or suggest that any
             other provision of this Agreement is inconsistent with the Plan).
        b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
           provisions of any prior agreement that could be construed as governing the terms of this grant.
        c) Code Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or
           compliant with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to
           subject the Participant to the payment of additional taxes and interest under Code Section 409A or
           other adverse tax consequences. In furtherance of this intent, the provisions of this Agreement will be
           interpreted, operated, and administered in a manner consistent with these intentions. The Committee
           may modify the terms of this Agreement and/or the Plan, without the consent of the Participant, in the
           manner that the Committee may determine to be necessary or advisable in order to comply with Code
           Section 409A or to mitigate any additional tax, interest and/or penalties or other adverse tax
           consequences that may apply under Code Section 409A if compliance is not practical. This Section
           10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement
           or the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of
           the RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
           under Code Section 409A. Nothing in this Agreement shall provide a basis for any person to take any
           action against the Company or any of its Subsidiaries or Affiliates based on matters covered by Code
           Section 409A, including the tax treatment of any amounts paid under this Agreement, and neither the
           Company nor any of its Subsidiaries or Affiliates will have any liability under any circumstances to the
           Participant or any other party if the RSUs, the delivery of Shares upon vesting/settlement of the RSUs
           or other payment or tax event hereunder that is intended to be exempt from, or compliant with, Code
           Section 409A, is not so exempt or compliant or for any action taken by the Committee with respect
           thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
           accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer. RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated
           at any time.
        e) Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the
           Participant any right to continue in the employ or service of the Employer. This Agreement shall
           survive any termination of the Participant’s employment for any or no reason.
        f) Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any
           documents related to current or future participation in the Plan by electronic means. The Participant
           hereby consents to receive such documents by electronic delivery and agrees to participate in the Plan
           through an on-line or electronic system established and maintained by the Company or a third party
           designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety
           (90) days of the Grant Date in order to be eligible to receive any benefits from this grant. If this grant
           is not accepted within the ninety (90)-day period specified in the foregoing sentence, all benefits under
           this grant may be forfeited, as determined in the sole discretion of the Committee. To accept this grant,
           the Participant must access the www.netbenefits.fidelity.com website and follow the instructions for
           acceptance. If this grant was distributed to the Participant via mail, the Participant must sign the
           Agreement and return it to the Company within ninety (90) days.
        h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not
           be construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of
           any other term or condition of this Agreement. Any waiver must be in writing. The Section headings
           in this Agreement are for convenience only and are not to be used in interpreting this Agreement.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or

                                                         -7-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 116 of 187 PageID #:58


             sentence is found to be illegal or unenforceable by a court of competent jurisdiction for any reason,
             such term, word, phrase, clause or sentence shall be modified in such manner so as to afford the
             Company the fullest protection commensurate with making this Agreement, as modified, legal and
             enforceable under applicable laws. If, however, a court of competent jurisdiction finds that any such
             term, word, phrase, clause or sentence cannot be so modified and thus made enforceable, or otherwise
             declines for any reason to do so, such term, word, phrase, clause or sentence shall be deemed severed
             from this Agreement and of no force and effect, and the balance of this Agreement shall not be affected
             thereby, the balance being construed as severable and independent.
        j) Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of
           or relating to Section 9 of this Agreement, and the rights and obligations of the parties thereunder, shall
           be governed by and construed in accordance with the substantive internal laws of the State of Illinois,
           without regard to the conflict of law principles, rules or statutes of any jurisdiction. With respect to all
           other Sections of this Agreement, the validity, interpretation, instruction, performance, enforcement
           and remedies of or relating to those Sections, and the rights and obligations of the parties thereunder,
           shall be governed and construed in accordance with the substantive internal laws of the State of
           Delaware, without regard to the conflict of law principles, rules or statutes of any jurisdiction. The
           foregoing provisions of this subsection shall apply irrespective of whether the Participant is a party to
           or bound by another restrictive covenant of any kind that may be governed by the laws of another
           jurisdiction (if any).
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant
           hereby knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive
           jurisdiction and venue of such courts within the State of Illinois. The Participant further hereby
           knowingly, voluntarily and irrevocably waives, and agrees not to assert, any objection, challenge or
           defense to such exclusive venue or jurisdiction (including without limitation any defense of forum non
           conveniens), and further agrees not to file any claim or action related to this Agreement in any other
           jurisdiction or venue. The foregoing provisions of this Section 10(k) shall apply irrespective of
           whether the Participant is a party to or bound by another restrictive covenant of any kind that may
           provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any other
           court or forum (if any).
        l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed
             to it or delivered to it at its principal office in London, England to the attention of the General Counsel
             or its principal office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If
             intended for the Participant, notices shall be delivered personally or shall be addressed (if sent by mail)
             to the Participant’s then current residence address as shown on the Company’s records, or to such other
             address as the Participant directs in a notice to the Company. All notices shall be deemed to be given
             on the date received at the address of the addressee or, if delivered personally, on the date delivered.
        m) Compliance with Law. Notwithstanding any other provision of the Plan or this Agreement, unless
           there is an available exemption from any registration, qualification or other legal requirement
           applicable to the Shares, the Company shall not be required to deliver any Shares issuable upon
           vesting/settlement of the RSUs prior to the completion of any registration or qualification of the
           Shares under any local, state, federal or foreign securities or exchange control law or under rulings or
           regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
           regulatory body, or prior to obtaining any approval or other clearance from any local, state, federal or
           foreign governmental agency, which registration, qualification or approval the Company shall, in its
           absolute discretion, deem necessary or advisable. The Participant understands that the Company is
           under no obligation to register or qualify the Shares with the SEC or any state or foreign securities
           commission or to seek approval or clearance from any governmental authority for the issuance or sale
           of the Shares. Further, the Participant agrees that the Company shall have unilateral authority to amend
           the Plan and the Agreement without the Participant’s consent to the extent necessary to comply with
           securities or other laws applicable to issuance of Shares.

                                                          -8-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 117 of 187 PageID #:58


        n) Intellectual Property. The Participant hereby assigns to the Company the Participant’s entire right,
           title and interest in and to all discoveries and improvements, patentable or otherwise, trade secrets and
           ideas and writings and copyrightable material, which are conceived, developed, reduced to practice, or
           acquired by the Participant (collectively “IP”) during the Participant’s employment and which relate to
           the business of the Company or any of its Affiliates, parent companies or Subsidiaries. The Participant
           further acknowledges that all original works of authorship which are made by the Participant (solely or
           jointly with others) within the scope of and during the period of his/her employment with the Company
           and which are protectable by copyright are “works made for hire,” as that term is defined in the United
           States Copyright Act. The Participant agrees to disclose promptly, fully and in writing all such IP to
           the Company. The Participant will upon the Company’s request, execute, acknowledge and deliver to
           the Company all instruments and do all other acts which are necessary or desirable to enable the
           Company or any of its Affiliates, parent companies, or Subsidiaries to file and prosecute applications
           for, and to acquire, maintain and enforce, all patents, trademarks, and copyrights in all countries. To
           the extent the Participant is bound by an employee handbook or contract provision that protects the
           Company’s intellectual property at least to the extent provided in this Section 10(n), the provision set
           forth in such employment handbook or contractual arrangement between the Participant and the
           Company will prevail and govern.
        o) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is
           the Company making any recommendations regarding the Participant’s participation in the Plan, or the
           acquisition or sale of the underlying Shares. The Participant should consult with his or her own
           personal tax, legal and financial advisors regarding his or her participation in the Plan and execution of
           this Agreement, before executing this Agreement or otherwise taking any action at any time related to
           the Plan.
        p) Imposition of Other Requirements. The Company reserves the right to impose other requirements on
            the Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to
            the extent the Company determines it is necessary or advisable for legal or administrative reasons, and
            to require the Participant to sign any additional agreements or undertakings that may be necessary to
            accomplish the foregoing.




                                                        -9-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 118 of 187 PageID #:58



IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                              06/06/2018
RSU Recipient (Participant)                                        Date




IGU5H7JK

06/06/2018 09:20 AM U.S. Eastern Standard Time

ACCEPTED




                                                   - 10 -
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 119 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 120 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 121 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 122 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 123 of 187 PageID #:58




                 EXHIBIT C
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 124 of 187 PageID #:58


                                        RESTRICTED STOCK UNIT AGREEMENT
                                          UNDER AMENDED AND RESTATED
                                           AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited company
incorporated under English law, and its Subsidiary Aon Group, Inc., a Maryland corporation with its principal place of business
at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and JAMIE L TAYLOR
(the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to receive a
Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant to remain in the
service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive to contribute to the
financial progress of the Company, and to encourage ownership of Shares by the Participant. Capitalized terms used but not
otherwise defined in the Agreement shall have the meaning ascribed to such terms in the Amended and Restated Aon plc 2011
Incentive Plan, as amended from time to time (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows:
1.   Grant of Restricted Stock Units.          The Company grants under the Plan an award of                    712       RSUs on
     05/20/2016 (the “Grant Date”). The Participant understands and agrees that the Participant has no obligation to accept
     this award (as a condition of employment or otherwise), and that the Participant’s decision to do so by signing this
     Agreement, and thereby to accept all of the terms and conditions of this Agreement, is the Participant’s knowing and
     voluntary choice after having had a full and fair opportunity to consult with legal counsel (at the Participant’s cost).

2.   Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the Participant’s
     account. The Participant must access the www.netbenefits.fidelity.com website and follow the instructions in order to
     view the vesting schedule. Notwithstanding anything herein to the contrary, the Committee may cause the RSUs to vest
     prior to the date(s) set forth in the vesting schedule in order to satisfy any Tax-Related Items (as defined below) that arise
     prior to the date of settlement of the RSUs, subject to the limitations set forth in Section 3(d) of this Agreement.

3.   Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the Company
     and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social insurance, payroll tax,
     payment on account or other tax-related items related to the Participant’s participation in the Plan and legally applicable to
     the Participant (“Tax-Related Items”), is and remains the Participant’s responsibility and may exceed the amount actually
     withheld by the Company or the Employer. The Participant further acknowledges that the Company and/or the Employer:
     (a) make no representations or undertakings regarding the treatment of any Tax-Related Items in connection with any
     aspect of the grant of RSUs, including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of
     Shares upon settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
     receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to structure the
     terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for Tax-Related Items or
     achieve any particular tax result. Further, if the Participant is subject to Tax-Related Items in more than one jurisdiction,
     the Participant acknowledges that the Company and/or the Employer (or former employer, as applicable) may be required
     to withhold or account for Tax-Related Items in more than one jurisdiction.

     a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make adequate
        arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In this regard, the
        Participant authorizes the Company and/or the Employer, or their respective agents, at the Company’s discretion, to
        satisfy the obligations with regard to all Tax-Related Items by one or a combination of the following:

         (i)      withholding from any wages or other cash compensation paid to the Participant by the Company and/or the
                  Employer; or
         (ii)     withholding in Shares to be issued upon vesting/settlement of the RSUs; or
         (iii)    withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs either
                  through a voluntary sale or through a mandatory sale arranged by the Company (on the Participant’s behalf
                  pursuant to this authorization without further consent); provided, however, that if the Participant is a Section
                  16 officer under the U.S. Securities Exchange Act of 1934, the Committee shall establish the method of
                  withholding from alternatives (i) – (iii) herein and if the Committee does not exercise its discretion prior to
                  the Tax-Related Items withholding event, then the Participant shall be entitled to elect the method of

                                                               -1-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
          Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 125 of 187 PageID #:58


                   withholding from the alternatives above.
     b) Depending on the withholding method, the Company may withhold or account for Tax-Related Items by considering
        applicable minimum statutory withholding amounts or other applicable withholding rates, including maximum
        applicable rates, in which case, any over-withheld amount will be refunded to the Participant in cash by the Company
        or the Employer (with no entitlement to the equivalent Shares) or if not refunded, the Participant may seek a refund
        from the local tax authorities. If the obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
        purposes, the Participant shall be deemed to have been issued the full number of Shares subject to the vested RSUs,
        notwithstanding that a number of Shares are held back solely for the purpose of paying the Tax-Related Items.

     c)   Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items that the
          Company and/or the Employer may be required to withhold as a result of the Participant’s participation in the Plan
          that cannot be satisfied by the means previously described. The Company may refuse to deliver the Shares or the
          proceeds of the sale of Shares if the Participant fails to comply with the Participant’s obligations in connection with
          the Tax-Related Items.

     d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code Section
        409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to satisfy any Tax-Related
        Items arising prior to the date of settlement of the RSUs for any portion of the RSUs that is considered “nonqualified
        deferred compensation” subject to Code Section 409A (“Deferred Compensation”), then the number of Shares
        withheld (or sold on the Participant’s behalf) shall not exceed the number of Shares that equals the liability for the
        Tax-Related Items.

4.   Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate undertaking to pay
     to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon plc, subject to the provisions of
     Aon plc’s articles of association and the U.K. Companies Act 2006, as amended from time to time), and such obligation
     may be satisfied by the Participant in cash in any manner to be established by Aon plc in its sole discretion, including but
     not limited to withholding from any wages or other cash compensation paid to the Participant by the Company and/or the
     Employer.

5.   Effect of Termination of Employment.

     a) Voluntary termination (other than Retirement). In the event that the Participant’s Termination Date occurs
        because of the Participant’s voluntary termination that does not qualify as Retirement (as defined in Section 5(d)
        below), the unvested portion of the RSU will be forfeited.

     b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the Participant’s death,
        all unvested RSUs will be fully vested immediately and the date of such termination will be considered a vesting date
        for purposes of the settlement provisions of Section 7 hereof.

     c)   Termination due to disability. In the event that the Participant’s Termination Date occurs due to the Participant’s
          disability, all unvested RSUs will be fully vested immediately and the date of such termination will be considered a
          vesting date for purposes of the settlement provisions of Section 7 hereof. “Disability” for purposes of this Agreement,
          shall mean disability pursuant to the standards set forth in, or in circumstances where the Participant qualifies for
          receipt of benefits under, the long-term disability plan of the Employer. In the absence of such a plan, the Committee
          shall have exclusive discretion to determine whether a Participant’s employment is terminated due to disability.

     d) Involuntary termination (other than for Cause) or Retirement. In the event that the Participant’s Termination
        Date occurs as a result of the Participant’s involuntary termination by the Company or Employer (other than for
        Cause) or the Participant’s Retirement, the RSUs shall be immediately vested pro rata and the date of such termination
        will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof. The pro rata portion
        of the RSUs that shall vest shall be calculated by multiplying (i) the number of RSUs subject to the award, by (ii) a
        fraction, the numerator of which shall be the number of days that have elapsed between the Grant Date and the date of
        the Participant’s termination, and the denominator of which shall be the total number of days covered by the vesting
        schedule set forth in the Participant’s account, and subtracting from the resulting product the number of RSUs
        previously vested. The remaining unvested portion of the RSUs shall be forfeited. For purposes of this Agreement,
        “Retire” or “Retirement” means a voluntary termination of employment on or after the Participant’s 55th birthday for
        employees whose principal place of work is outside of the European Union (“EU”). A Participant on secondment will
        be subject to the vesting rule applicable to his or her home country. Participants whose principal place of work is

                                                               -2-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
          Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 126 of 187 PageID #:58


          inside the EU shall not be eligible for Retirement, and their voluntary termination at any age shall be treated in
          accordance with Section 5(a). The Committee shall have exclusive discretion to determine a Participant’s principal
          place of work for purposes of this Section 5(d).

     e)   Termination for Cause. In the event that the Participant’s Termination Date occurs because the Participant is
          terminated by the Company or Employer for Cause, all unvested RSUs shall be forfeited. “Cause” shall mean the
          Participant’s (i) performing a deliberate act of dishonesty, fraud, theft, embezzlement, or misappropriation involving
          the Participant’s employment with the Company, its Subsidiaries or Affiliates, or breach of the duty of loyalty to the
          Company, its Subsidiaries or Affiliates; (ii) performing an act of race, sex, national origin, religion, disability, or age-
          based discrimination which after investigation, counsel to the Company reasonably concludes will result in liability
          being imposed on the Company, its Subsidiaries or Affiliates and / or the Participant; (iii) material violation of
          Company policies and procedures including, but not limited to, the Aon Code of Business Conduct; (iv) material non-
          compliance with any terms of this Agreement or an employment agreement; or (v) performing any criminal act
          resulting in a criminal felony charge brought against the Participant or a criminal conviction of the Participant (other
          than conviction of a minor traffic violation).

6.   Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus that contains
     the entire Plan, and is incorporated herein by reference. The Participant represents and warrants that the Participant has
     read the Plan and agrees that all RSUs awarded under it shall be subject to all of the terms and conditions of the Plan.

7.   Issuance of Shares. RSUs shall be converted to Shares as of the applicable vesting date. Shares will be issued to the
     Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of this Agreement.
     Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the RSUs are considered Deferred
     Compensation and the Shares are to be settled in connection with a termination contemplated under Section 5(c) or 5(d),
     the Company and the Participant shall take all steps necessary (including with regard to any post-termination services by
     the Participant) to ensure that a termination contemplated under Section 5 constitutes a “separation from service” within
     the meaning of Code Section 409A. In addition, if the RSUs are Deferred Compensation, the RSUs are settled upon the
     Participant’s separation from service and the Participant is a “specified employee,” within the meaning of Code Section
     409A, on the date the Participant experiences a separation from service, then the RSUs shall be settled on the first business
     day of the seventh month following the Participant’s separation from service, or, if earlier, on the date of the Participant’s
     death, to the extent such delayed payment is required in order to avoid a prohibited distribution under Code Section 409A.

8.   Rights as Shareholder. The Participant shall not have voting or any other rights as a shareholder of Aon plc with respect
     to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the Participant will obtain full
     voting and other rights as a shareholder of Aon plc.

9.   Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential Information;
     Incentive Repayment Policy.

     a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its corporate
        and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates (and divisions
        thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional and alternative risk
        management products and services covering the businesses of insurance brokerage, reinsurance brokerage, benefits
        consulting, compensation consulting, human resources consulting, human resources and benefits outsourcing
        management, investigatory and security consulting, managing underwriting and related services, including accounting,
        actuarial, claims management and handling, and information systems on behalf of commercial and individual clients
        which are national and international and are not confined to any geographic area (the “Business”). The Participant
        further acknowledges that the Participant’s material employment duties and responsibilities, including without
        limitation with respect to Aon clients, prospective clients, and other employees, span geographic areas that extend
        well beyond the state in which the Participant is physically employed and resides. An essential element of the
        Business is the development and maintenance of personal contacts and relationships with clients and prospective
        clients. Aon invests considerable time and money to develop and maintain personal contacts and relationships with
        clients and prospective clients. Aon invests considerable time and money to develop and maintain client relationships,
        including payment of employees’ salaries, benefits, travel, entertainment and other business expenses and assistance
        in servicing clients by making available to its employees specially developed and researched industry data, client-
        specific information, legal support, accounting support, marketing, advertising and other corporate services, as well as
        providing training and professional development and valuable confidential business and professional information,
        toward the development and maintenance of its client relationships and related goodwill. While these clients and

                                                                 -3-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
         Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 127 of 187 PageID #:58


         prospective clients may be secured or serviced by Aon employees, including the Participant, the Participant
         acknowledges that such clients and prospective clients remain at all times the clients and prospective clients of Aon
         and that the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
         owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
         Participant’s employment with Aon. In addition, the Participant acknowledges that the Participant has acquired
         and/or will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s confidential and proprietary
         information; the Participant further acknowledges Aon’s legitimate interest in safeguarding confidential and
         proprietary information from disclosure.
         The personal identification of clients of Aon with an employee, including the Participant, creates the potential for the
         Participant’s appropriation of the benefits of the relationships developed with clients on behalf of and at the expense
         of Aon. Since Aon would suffer irreparable harm if the Participant left its employ and solicited the Business of the
         clients and prospective clients of Aon, or solicited the employees of Aon, it is reasonable to protect Aon against
         certain competitive activities by the Participant for a limited period of time after the Participant leaves employment so
         that Aon may renew or restore its business relationship with its clients, prospective clients and employees.
         Consequently, the Participant is willing to enter into the covenants set forth herein in order to provide Aon with
         reasonable protection for its client, prospective client and employee relationships and its investment therein as above-
         described, its goodwill, and its confidential and proprietary information.
    b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees that, except
       with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on behalf of any other person
       or entity) will not, during the course of employment, and for a period of two (2) years after the Participant’s
       Termination Date, directly or indirectly, call upon, solicit, accept, engage in, service or perform, other than on behalf
       of Aon, any business of the same type or kind as the Business performed by Aon from or with respect to (i) clients of
       Aon with respect to whom the Participant provided services, either alone or with others, or had a business relationship,
       or on whose account the Participant worked or became familiar, or supervised directly or indirectly the servicing
       activities related to such clients, during the twenty-four (24) months prior to the Participant’s Termination Date and,
       further provided, such clients were clients of Aon either on the Participant’s Termination Date or within twelve (12)
       months prior to such Termination Date and (ii) prospective clients of Aon which the Participant alone, in combination
       with others, or in a supervisory capacity, solicited during the six (6) months prior to the Participant’s Termination
       Date and to which a proposal for services was rendered by Aon during the six (6) months prior to the Participant’s
       Termination Date. “Client” means any person or entity listed on the books of Aon as such.
    c)   Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the term of the covenant
         set forth in Section 9(b) herein not to, directly or indirectly, solicit, induce, or cause any person or other entity to
         solicit, induce, any employee of Aon to work for the Participant or for any third party or entity, or to leave the employ
         of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to that found in
       Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant provision contained in
       any prior or subsequent agreement entered into by the Participant, (any such covenant, an “Other Covenant”),
       including without limitation any covenant contained in any Confidentiality and Non-Solicitation Agreement between
       the Participant and any Aon entity, and further including without limitation any covenant not to compete, to solicit or
       perform services for clients, or to solicit employees, any confidentiality or intellectual property covenant, and any
       covenant with respect to a pre-resignation notice period. Further, no Other Covenant precludes the enforceability of
       any provision contained in this Agreement.
    e)   Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in Sections 9(b)
         and 9(c) herein are necessary and reasonable for the protection of Aon and are reasonably limited with respect to the
         activities prohibited, duration, geographical scope and their effect on the Participant and the public. The parties
         acknowledge that the purpose and effect of the covenants simply are to protect Aon for a limited period of time from
         unfair competition by the Participant.
         The Participant acknowledges that there is no general geographical restriction contained in the preceding paragraphs
         because the restrictions apply only to the specified clients of Aon and because the Participant’s material duties,
         responsibilities and relationships with Aon clients, prospective clients and employees are not limited to any particular
         geographic area. Nothing in this Agreement shall prohibit the Participant from obtaining a livelihood for himself or
         herself or his or her family by being engaged in the Business. The intent of the parties is that the Participant’s
         restrictive covenant is limited only to those clients as above specified.
    f)   Company’s Right to Injunctive Relief; Attorneys’ Fees. The Participant acknowledges that the Participant’s
         services to Aon are of a unique character which gives them a special value to Aon, the loss of which cannot

                                                              -4-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 128 of 187 PageID #:58


        reasonably or adequately be compensated in damages in an action at law, and that a breach of this Agreement will
        result in irreparable and continuing harm to Aon, and that therefore, in addition to any other remedy which Aon may
        have at law or in equity, Aon shall be entitled to temporary, preliminary and permanent injunctive relief for a breach
        or threatened breach of this Agreement by the Participant (without the need to post any bond or other security). The
        parties acknowledge and agree that Aon Group, Inc. and the Participant’s Employer each is an intended third-party
        beneficiary of this Agreement, and may be a named plaintiff in any subsequent suit brought by the Company to
        enforce the terms of this Agreement. In the event that Aon brings an action to enforce the terms and conditions of the
        Agreement, the Participant shall pay the costs and expenses incurred by Aon in bringing such action, including
        without limitation attorneys’ and other legal fees.

    g) Trade Secrets and Confidential Information. The Participant acknowledges that Aon’s business depends to a
       significant degree upon the possession of information which is not generally known to others, and that the profitability
       of such business requires that this information remain proprietary to Aon. The Participant shall not, except as required
       in the course of employment by Aon or by applicable law (provided that the Participant shall first give Aon plc
       reasonable advance written notice of any subpoena (Attn: General Counsel), with a contemporaneous copy to Aon
       Group, Inc.), disclose or use during or subsequent to the course of employment, any trade secrets or confidential or
       proprietary information relating to the business of Aon of which the Participant becomes aware by reason of being
       employed or to which the Participant gains access during his or her employment by Aon and which has not been
       publicly disclosed (it being understood and agreed that trade secrets and confidential or proprietary information shall
       remain subject to this Section 9(g), and shall not be considered “publicly disclosed” for purposes of the preceding
       clause, if any public disclosure thereof results from a breach by the Participant of this provision, or a breach by the
       Participant or another person of some other contractual or legal obligation to Aon). Nothing in this paragraph is
       intended to limit the Participant’s right or ability to communicate with the U.S. Equal Employment Opportunity
       Commission, the National Labor Relations Board, the Securities and Exchange Commission, or other federal, state or
       local agency, and such communication may be initiated by the Participant or in response to the government inquiry.

        Such information includes, without limitation, lists of clients and prospective clients; contract terms and conditions;
        client information relating to services, insurance, benefits programs, employees, finances, and compensation;
        copyrighted materials; corporate, management and business plans and strategies; compensation and revenues; methods
        and strategies of marketing; market research and data; technical know-how; computer software and manuals; policies
        and procedures; and the conduct of the affairs of Aon. All records and equipment and other materials constituting or
        relating in any way to any trade secrets, confidential or proprietary information, or relating to clients or business of
        Aon, and all other Aon property, shall be and remain the sole property of Aon during and after the end of employment
        and shall be returned to Aon by the Participant immediately upon its request or the Participant’s Termination Date
        (whichever is earlier).

    h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors of Aon plc
       that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange Act of 1934, the
       Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy provides that Aon plc will have
       the discretion to cancel or require reimbursement to the Company of the long-term equity based incentive award set
       forth in this Agreement if the grant or vesting was based on the achievement of financial results that were
       subsequently restated. The Participant can obtain a copy of the Policy from the Global Compensation team. If the
       Participant is subject to the Policy, by accepting this Agreement, the Participant hereby agrees and acknowledges that
       he or she will be bound by it.

10. Other Provisions.

        a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the terms and
           conditions of which are incorporated into this Agreement by reference. If there are any inconsistencies between
           the terms of this Agreement and the Plan, the terms of the Plan will govern.
        b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
           provisions of any prior agreement that could be construed as governing the terms of this grant.
        c)   Code Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or compliant
             with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to subject the Participant to
             the payment of additional taxes and interest under Code Section 409A or other adverse tax consequences. In
             furtherance of this intent, the provisions of this Agreement will be interpreted, operated, and administered in a
             manner consistent with these intentions. The Committee may modify the terms of this Agreement and/or the

                                                             -5-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 129 of 187 PageID #:58


             Plan, without the consent of the Participant, in the manner that the Committee may determine to be necessary or
             advisable in order to comply with Code Section 409A or to mitigate any additional tax, interest and/or penalties
             or other adverse tax consequences that may apply under Code Section 409A if compliance is not practical. This
             Section 10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement or
             the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of the RSUs will
             not be subject to taxes, interest and penalties or any other adverse tax consequences under Code Section 409A.
             Nothing in this Agreement shall provide a basis for any person to take any action against the Company or any of
             its Subsidiaries or Affiliates based on matters covered by Code Section 409A, including the tax treatment of any
             amounts paid under this Agreement, and neither the Company nor any of its Subsidiaries or Affiliates will have
             any liability under any circumstances to the Participant or any other party if the RSUs, the delivery of Shares
             upon vesting/settlement of the RSUs or other payment or tax event hereunder that is intended to be exempt from,
             or compliant with, Code Section 409A, is not so exempt or compliant or for any action taken by the Committee
             with respect thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
             accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer. RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated at any
           time.
        e)   Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the Participant
             any right to continue in the employ or service of the Employer. This Agreement shall survive any termination of
             the Participant’s employment for any or no reason.
        f)   Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
             related to current or future participation in the Plan by electronic means. The Participant hereby consents to
             receive such documents by electronic delivery and agrees to participate in the Plan through an on-line or
             electronic system established and maintained by the Company or a third party designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety (90) days of
           the Grant Date in order to be eligible to receive any benefits from this grant. If this grant is not accepted within
           the ninety (90)-day period specified in the foregoing sentence, all benefits under this grant may be forfeited, as
           determined in the sole discretion of the Committee. To accept this grant, the Participant must access the
           www.netbenefits.fidelity.com website and follow the instructions for acceptance. If this grant was distributed to
           the Participant via mail, the Participant must sign the Agreement and return it to Aon’s Executive Compensation
           Department within ninety (90) days.
        h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not be
           construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of any other
           term or condition of this Agreement. Any waiver must be in writing. The Section headings in this Agreement are
           for convenience only and are not to be used in interpreting this Agreement.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or sentence is
             found to be illegal or unenforceable by a court of competent jurisdiction for any reason, such term, word, phrase,
             clause or sentence shall be modified in such manner so as to afford the Company the fullest protection
             commensurate with making this Agreement, as modified, legal and enforceable under applicable laws. If,
             however, a court of competent jurisdiction finds that any such term, word, phrase, clause or sentence cannot be so
             modified and thus made enforceable, or otherwise declines for any reason to do so, such term, word, phrase,
             clause or sentence shall be deemed severed from this Agreement and of no force and effect, and the balance of
             this Agreement shall not be affected thereby, the balance being construed as severable and independent.
        j)   Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of or relating
             to this Agreement, and the rights and obligations of the parties hereunder, shall be governed by and construed in
             accordance with the substantive internal laws of the State of Illinois, without regard to the conflict of law
             principles, rules or statutes of any jurisdiction. The foregoing provisions of this Section 10(j) shall apply
             irrespective of whether the Participant is a party to or bound by another restrictive covenant of any kind that may
             be governed by the laws of another jurisdiction (if any).
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant hereby
           knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive jurisdiction and venue of
           such courts within the State of Illinois. The Participant further hereby knowingly, voluntarily and irrevocably
           waives, and agrees not to assert, any objection, challenge or defense to such exclusive venue or jurisdiction
           (including without limitation any defense of forum non conveniens), and further agrees not to file any claim or

                                                             -6-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 130 of 187 PageID #:58


             action related to this Agreement in any other jurisdiction or venue. The foregoing provisions of this Section 10(k)
             shall apply irrespective of whether the Participant is a party to or bound by another restrictive covenant of any
             kind that may provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any
             other court or forum (if any).
        l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed to it or
             delivered to it at its principal office in London, England to the attention of the General Counsel or its principal
             office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If intended for the Participant,
             notices shall be delivered personally or shall be addressed (if sent by mail) to the Participant’s then current
             residence address as shown on the Company’s records, or to such other address as the Participant directs in a
             notice to the Company. All notices shall be deemed to be given on the date received at the address of the
             addressee or, if delivered personally, on the date delivered.

        m) Compliance with Law. Notwithstanding any other provision of the Plan or this Agreement, unless there is an
           available exemption from any registration, qualification or other legal requirement applicable to the Shares, the
           Company shall not be required to deliver any Shares issuable upon vesting/settlement of the RSUs prior to the
           completion of any registration or qualification of the Shares under any local, state, federal or foreign securities or
           exchange control law or under rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
           of any other governmental regulatory body, or prior to obtaining any approval or other clearance from any local,
           state, federal or foreign governmental agency, which registration, qualification or approval the Company shall, in
           its absolute discretion, deem necessary or advisable. The Participant understands that the Company is under no
           obligation to register or qualify the Shares with the SEC or any state or foreign securities commission or to seek
           approval or clearance from any governmental authority for the issuance or sale of the Shares. Further, the
           Participant agrees that the Company shall have unilateral authority to amend the Plan and the Agreement without
           the Participant’s consent to the extent necessary to comply with securities or other laws applicable to issuance of
           Shares.

        n) Intellectual Property. The Participant hereby assigns to the Company the Participant’s entire right, title and
           interest in and to all discoveries and improvements, patentable or otherwise, trade secrets and ideas and writings
           and copyrightable material, which are conceived, developed, reduced to practice, or acquired by the Participant
           (collectively “IP”) during the Participant’s employment and which relate to the business of the Company or any
           of its Affiliates, parent companies or Subsidiaries. The Participant further acknowledges that all original works of
           authorship which are made by the Participant (solely or jointly with others) within the scope of and during the
           period of his/her employment with the Company and which are protectable by copyright are “works made for
           hire,” as that term is defined in the United States Copyright Act. The Participant agrees to disclose promptly,
           fully and in writing all such IP to the Company. The Participant will upon the Company’s request, execute,
           acknowledge and deliver to the Company all instruments and do all other acts which are necessary or desirable to
           enable the Company or any of its Affiliates, parent companies, or Subsidiaries to file and prosecute applications
           for, and to acquire, maintain and enforce, all patents, trademarks, and copyrights in all countries. To the extent
           the Participant is bound by an employee handbook or contract provision that protects the Company’s intellectual
           property at least to the extent provided in this Section 10(n), the provision set forth in such employment handbook
           or contractual arrangement between the Participant and the Company will prevail and govern.

        o) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the
           Company making any recommendations regarding the Participant’s participation in the Plan, or the acquisition or
           sale of the underlying Shares. The Participant should consult with his or her own personal tax, legal and financial
           advisors regarding his or her participation in the Plan and execution of this Agreement, before executing this
           Agreement or otherwise taking any action at any time related to the Plan.
        p) Imposition of Other Requirements. The Company reserves the right to impose other requirements on the
           Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to the extent the
           Company determines it is necessary or advisable for legal or administrative reasons, and to require the Participant
           to sign any additional agreements or undertakings that may be necessary to accomplish the foregoing.

IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC


                                                             -7-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 131 of 187 PageID #:58




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                     06/08/2016
RSU Recipient (Participant)                               Date




GGW80ZA3

06/08/2016 01:49 pm U.S. Eastern Standard Time

ACCEPTED




                                             -8-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 132 of 187 PageID #:58


                                  RESTRICTED STOCK UNIT AGREEMENT
                                    UNDER AMENDED AND RESTATED
                                     AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited
company incorporated under English law, and its Subsidiary Aon Group, Inc., a Maryland corporation with its
principal place of business at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and
         JAMIE L TAYLOR               (the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to
receive a Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant
to remain in the service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive
to contribute to the financial progress of the Company, and to encourage ownership of Shares by the Participant.
Capitalized terms used but not otherwise defined in the Agreement shall have the meaning ascribed to such terms in
the Amended and Restated Aon plc 2011 Incentive Plan, as amended from time to time (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as
follows:

1. Grant of Restricted Stock Units. The Company grants under the Plan an award of              880        RSUs on
   05/21/2018 (the “Grant Date”). The Participant understands and agrees that the Participant has no
   obligation to accept this award (as a condition of employment or otherwise), and that the Participant’s decision
   to do so by signing this Agreement, and thereby to accept all of the terms and conditions of this Agreement, is
   the Participant’s knowing and voluntary choice after having had a full and fair opportunity to consult with legal
   counsel (at the Participant’s cost).

2. Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the
   Participant’s account. The Participant must access the www.netbenefits.fidelity.com website and follow the
   instructions in order to view the vesting schedule. Notwithstanding anything herein to the contrary, the
   Committee may cause the RSUs to vest prior to the date(s) set forth in the vesting schedule in order to satisfy
   any Tax-Related Items (as defined below) that arise prior to the date of settlement of the RSUs, subject to the
   limitations set forth in Section 3(d) of this Agreement.

3. Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
   Company and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social
   insurance, payroll tax, payment on account or other tax-related items related to the Participant’s participation in
   the Plan and legally applicable to the Participant (“Tax-Related Items”), is and remains the Participant’s
   responsibility and may exceed the amount, if any, actually withheld by the Company or the Employer. The
   Participant further acknowledges that the Company and/or the Employer: (a) make no representations or
   undertakings regarding the treatment of any Tax-Related Items in connection with any aspect of the grant of
   RSUs, including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares upon
   settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
   receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to
   structure the terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
   Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related
   Items in more than one jurisdiction, the Participant acknowledges that the Company and/or the Employer (or
   former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than
   one jurisdiction.

    a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
       adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In
       this regard, the Participant authorizes the Company and/or the Employer, or their respective agents, at the
       Company’s discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a

                                                         -1-
Aon RSU AA 2017 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 133 of 187 PageID #:58


        combination of the following:

        (i)     withholding from any wages or other cash compensation paid to the Participant by the Company
                and/or the Employer; or
        (ii)    withholding in Shares to be issued upon vesting/settlement of the RSUs; or
        (iii)   withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the
                Participant’s behalf pursuant to this authorization without further consent); provided, however, that
                if the Participant is a Section 16 officer under the U.S. Securities Exchange Act of 1934, the
                Committee shall establish the method of withholding from alternatives (i) – (iii) herein.
    b) Depending on the withholding method, the Company and/or the Employer may withhold or account for
       Tax-Related Items by considering applicable minimum statutory withholding amounts or other applicable
       withholding rates in the Participant’s jurisdiction(s), including maximum applicable rates, in which case,
       any over-withheld amount may be refunded to the Participant in cash by the Company or the Employer
       (with no entitlement to the equivalent Shares) or if not refunded, the Participant may seek a refund from the
       local tax authorities. If the obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
       purposes, the Participant shall be deemed to have been issued the full number of Shares subject to the
       vested RSUs, notwithstanding that a number of Shares are held back solely for the purpose of paying the
       Tax-Related Items.

    c) Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items
       that the Company and/or the Employer may be required to withhold as a result of the Participant’s
       participation in the Plan that cannot be satisfied by the means previously described. The Company may
       refuse to deliver the Shares or the proceeds of the sale of Shares if the Participant fails to comply with the
       Participant’s obligations in connection with the Tax-Related Items.

    d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code
       Section 409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to
       satisfy any Tax-Related Items arising prior to the date of settlement of the RSUs for any portion of the
       RSUs that is considered “nonqualified deferred compensation” subject to Code Section 409A (“Deferred
       Compensation”), then the number of Shares withheld (or sold on the Participant’s behalf) shall not exceed
       the number of Shares that equals the liability for the Tax-Related Items.

4. Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate
   undertaking to pay to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon
   plc, subject to the provisions of Aon plc’s articles of association and the U.K. Companies Act 2006, as
   amended from time to time), and such obligation may be satisfied by the Participant in cash in any manner to
   be established by Aon plc in its sole discretion, including but not limited to withholding from any wages or
   other cash compensation paid to the Participant by the Company and/or the Employer.

5. Effect of Termination of Employment.

    a) Voluntary termination (other than Retirement). In the event that the Participant’s Termination Date
       occurs because of the Participant’s voluntary termination that does not qualify as Retirement (as defined in
       Section 5(d) below), the unvested portion of the RSU will be forfeited.

    b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the
       Participant’s death, all unvested RSUs will be fully vested immediately and the date of such termination
       will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.

    c) Termination due to disability. In the event that the Participant’s Termination Date occurs due to the
       Participant’s disability, all unvested RSUs will be fully vested immediately and the date of such

                                                        -2-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 134 of 187 PageID #:58


        termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
        “Disability” for purposes of this Agreement, shall mean disability pursuant to the standards set forth in, or
        in circumstances where the Participant qualifies for receipt of benefits under, the long-term disability plan
        of the Employer. In the absence of such a plan, the Committee shall have exclusive discretion to determine
        whether a Participant’s employment is terminated due to disability.

    d) Involuntary termination (other than for Cause) or Retirement. In the event that the Participant’s
       Termination Date occurs as a result of the Participant’s involuntary termination by the Company or
       Employer (other than for Cause) or the Participant’s Retirement, the RSUs shall be immediately vested pro
       rata and the date of such termination will be considered a vesting date for purposes of the settlement
       provisions of Section 7 hereof. The pro rata portion of the RSUs that shall vest shall be calculated by
       multiplying (i) the number of RSUs subject to the award, by (ii) a fraction, the numerator of which shall be
       the number of days that have elapsed between the Grant Date and the date of the Participant’s termination,
       and the denominator of which shall be the total number of days covered by the vesting schedule set forth in
       the Participant’s account, and subtracting from the resulting product the number of RSUs previously
       vested. The remaining unvested portion of the RSUs shall be forfeited. For purposes of this Agreement,
       “Retire” or “Retirement” means a voluntary termination of employment on or after the Participant’s 55th
       birthday for employees whose principal place of work is outside of the European Union (“EU”). A
       Participant on secondment will be subject to the vesting rule applicable to his or her home country.
       Participants whose principal place of work is inside the EU shall not be eligible for Retirement, and their
       voluntary termination at any age shall be treated in accordance with Section 5(a). The Committee shall
       have exclusive discretion to determine a Participant’s principal place of work for purposes of this Section
       5(d).

    e) Termination for Cause. In the event that the Participant’s Termination Date occurs because the
       Participant is terminated by the Company or Employer for Cause, all unvested RSUs shall be forfeited.
       “Cause” shall mean the Participant’s (i) performing a deliberate act of dishonesty, fraud, theft,
       embezzlement, or misappropriation involving the Participant’s employment with the Company, its
       Subsidiaries or Affiliates, or breach of the duty of loyalty to the Company, its Subsidiaries or Affiliates; (ii)
       performing an act of race, sex, national origin, religion, disability, or age-based discrimination which after
       investigation, counsel to the Company reasonably concludes will result in liability being imposed on the
       Company, its Subsidiaries or Affiliates and / or the Participant; (iii) material violation of Company policies
       and procedures including, but not limited to, the Aon Code of Business Conduct; (iv) material
       noncompliance with any terms of this Agreement or an employment agreement; or (v) performing any
       criminal act resulting in a criminal felony charge brought against the Participant or a criminal conviction of
       the Participant (other than conviction of a minor traffic violation).

6. Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus
   that contains the entire Plan, and is incorporated herein by reference. The Participant represents and warrants
   that the Participant has read the Plan and agrees that all RSUs awarded under it shall be subject to all of the
   terms and conditions of the Plan.

7. Issuance of Shares. RSUs shall be converted to Shares as of the applicable vesting date. Shares will be issued
   to the Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of
   this Agreement. Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the
   RSUs are considered Deferred Compensation and the Shares are to be settled in connection with a termination
   of service, the Company and the Participant shall take all steps necessary (including with regard to any post-
   termination services by the Participant) to ensure that a termination contemplated under Section 5 constitutes a
   “separation from service” within the meaning of Code Section 409A. In addition, if the RSUs are Deferred
   Compensation and payable in connection with the Participant’s separation from service, and if the Participant is
   a “specified employee” within the meaning of Code Section 409A on the date the Participant experiences a
   separation from service, then the RSUs shall be settled on the first business day of the seventh month following
   the Participant’s separation from service, or, if earlier, on the date of the Participant’s death, solely to the extent

                                                           -3-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 135 of 187 PageID #:58


    such delayed payment is required in order to avoid a prohibited distribution under Code Section 409A.

8. Rights as Shareholder. The Participant shall not have voting or any other rights as a shareholder of Aon plc
   with respect to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the
   Participant will obtain full voting and other rights as a shareholder of Aon plc.

9. Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
   Information; Incentive Repayment Policy.

    a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its
       corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates
       (and divisions thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional
       and alternative risk management products and services covering the businesses of insurance brokerage,
       reinsurance brokerage, benefits consulting, compensation consulting, human resources consulting, human
       resources and benefits outsourcing management, investigatory and security consulting, managing
       underwriting and related services, including accounting, actuarial, claims management and handling, and
       information systems on behalf of commercial and individual clients which are national and international
       and are not confined to any geographic area (the “Business”). The Participant further acknowledges that
       the Participant’s material employment duties and responsibilities, including without limitation with respect
       to Aon clients, prospective clients, and other employees, span geographic areas that extend well beyond the
       state in which the Participant is physically employed and resides. An essential element of the Business is
       the development and maintenance of personal contacts and relationships with clients and prospective
       clients. Aon invests considerable time and money to develop and maintain client relationships, including
       payment of employees’ salaries, benefits, travel, entertainment and other business expenses and assistance
       in servicing clients by making available to its employees specially developed and researched industry data,
       client-specific information, legal support, accounting support, marketing, advertising and other corporate
       services, as well as providing training and professional development and valuable confidential business and
       professional information, toward the development and maintenance of its client relationships and related
       goodwill. While these clients and prospective clients may be secured or serviced by Aon employees,
       including the Participant, the Participant acknowledges that such clients and prospective clients remain at
       all times the clients and prospective clients of Aon and that the goodwill engendered by the relationships is
       intended to inure only to the benefit of Aon; the goodwill is owned by Aon; and Aon shall be the sole
       beneficiary of such goodwill during and after termination of the Participant’s employment with Aon. In
       addition, the Participant acknowledges that the Participant has acquired and/or will acquire, for the purpose
       of furthering the Business, knowledge of Aon’s confidential and proprietary information; the Participant
       further acknowledges Aon’s legitimate interest in safeguarding confidential and proprietary information
       from disclosure.
        The personal identification of clients of Aon with an Aon employee, including the Participant, creates the
        potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
        behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
        employ and solicited the Business of the clients and prospective clients of Aon, or solicited the employees
        of Aon, it is reasonable to protect Aon against certain competitive activities by the Participant for a limited
        period of time after the Participant leaves employment so that Aon may renew or restore its business
        relationship with its clients, prospective clients and employees. Consequently, the Participant is willing to
        enter into the covenants set forth herein in order to provide Aon with reasonable protection for its client,
        prospective client and employee relationships and its investment therein as above-described, its goodwill,
        and its confidential and proprietary information.
    b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees
       that, except with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on
       behalf of any other person or entity) will not, during the course of employment, and for a period of two (2)
       years after the Participant’s Termination Date (the “Restricted Period”), directly or indirectly, call upon,
       solicit, accept, engage in, service or perform, other than on behalf of Aon, any business of the same type or

                                                         -4-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 136 of 187 PageID #:58


        kind as the Business performed by Aon from or with respect to (i) clients of Aon with respect to whom the
        Participant provided services, either alone or with others, or had a business relationship, or on whose
        account the Participant worked or became familiar, or supervised directly or indirectly the servicing
        activities related to such clients, during the twenty-four (24) months prior to the Participant’s Termination
        Date and, further provided, such clients were clients of Aon either on the Participant’s Termination Date or
        within twelve (12) months prior to such Termination Date and (ii) prospective clients of Aon which the
        Participant alone, in combination with others, or in a supervisory capacity, solicited during the six (6)
        months prior to the Participant’s Termination Date and to which a proposal for services was rendered by
        Aon during the six (6) months prior to the Participant’s Termination Date. “Client” means any person or
        entity listed on the books of Aon as such.
    c) Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the Restricted
       Period, not to, directly or indirectly, solicit or induce, or cause any person or other entity to solicit or
       induce, any employee of Aon to work for the Participant or for any third party or entity, or to leave the
       employ of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to
       that found in Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant
       provision contained in any prior or subsequent agreement entered into by the Participant, (any such
       covenant, an “Other Covenant”), including without limitation any covenant contained in any
       Confidentiality and Non-Solicitation Agreement between the Participant and any Aon entity, and further
       including without limitation any covenant not to compete, to solicit or perform services for clients, or to
       solicit employees, any confidentiality or intellectual property covenant, and any covenant with respect to a
       pre-resignation notice period. Further, no Other Covenant precludes the enforceability of any provision
       contained in this Agreement. No subsequent agreement entered into by the Participant may amend,
       supersede, or override the covenants contained herein unless such subsequent agreement specifically
       references subsections (b) and (c) of this Section.
    e) Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
       subsections (b) and (c) of this Section are necessary and reasonable for the protection of Aon and are
       reasonably limited with respect to the activities prohibited, duration, geographical scope and their effect on
       the Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply
       are to protect Aon for a limited period of time from unfair competition by the Participant.
        The Participant acknowledges that there is no general geographical restriction contained in the preceding
        paragraphs because the restrictions apply only to the specified clients of Aon and because the Participant’s
        material duties, responsibilities, and relationships with Aon clients, prospective clients, and employees are
        not limited to any particular geographic area. Nothing in this Agreement shall prohibit the Participant from
        obtaining a livelihood for the Participant or the Participant’s family by being engaged in the Business.
    f) Company’s Right to Injunctive Relief; Attorneys’ Fees and Costs. The Participant acknowledges that
       the Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss
       of which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach
       of Section 9 of this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in
       addition to any other remedy which Aon may have at law or in equity, Aon shall be entitled to temporary,
       preliminary and permanent injunctive relief for a breach or threatened breach of this Agreement by the
       Participant (without the need to post any bond or other security). The parties acknowledge and agree that
       each Aon entity is an intended third-party beneficiary of this Agreement, and may be a named plaintiff in
       any subsequent suit brought by Aon to enforce the terms of this Agreement. In the event that any action is
       filed to enforce the terms and conditions of this Agreement, the prevailing party in the action will recover
       from the non-prevailing party, in addition to any other sum that either party may be called upon to pay, a
       reasonable sum for the prevailing party’s attorney’s fees and costs.

    g) Trade Secrets and Confidential Information.

        (i) The Participant acknowledges that Aon’s Business depends to a significant degree upon the possession
                                                        -5-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 137 of 187 PageID #:58


            of confidential, proprietary, and trade secret information which is not generally known to others, and
            that the profitability of such Business requires that this information remain proprietary to Aon. The
            Participant recognizes that, by virtue of the Participant’s employment with Aon, and to assist the
            Participant in the solicitation, production and servicing of client Business, the Participant will be
            granted otherwise prohibited access to such information. This information (hereinafter referred to as
            “Confidential Information”) includes, without limitation, lists of clients and prospective clients;
            contract terms and conditions; client information relating to services, insurance, benefits programs,
            employees, finances, and compensation; copyrighted materials; corporate, management and business
            plans and strategies; compensation and revenues; methods and strategies of marketing; market research
            and data; technical know-how; computer software and manuals; policies and procedures; and the
            conduct of the affairs of Aon. Confidential Information does not include any information that lawfully is
            or has become generally or publicly known other than through the Participant’s breach of this Agreement
            or a breach by another person of some other obligation to Aon. The Participant shall not, except as
            required in the course of employment by Aon or as otherwise provided by applicable law or in this
            subsection (g), disclose or use during or subsequent to the course of employment, any Confidential
            Information.

        (ii) The Participant understands that nothing contained in this Agreement limits the Participant’s ability to
             report possible violations of law or regulation to, or file a charge or complaint with, the Securities and
             Exchange Commission, the Equal Employment Opportunity Commission, the National Labor Relations
             Board, the Occupational Safety and Health Administration, the Department of Justice, the Congress,
             any Inspector General, or any other federal, state or local governmental agency or commission
             (“Government Agencies”). The Participant further understands that this Agreement does not limit the
             Participant’s ability to participate in any investigation or proceeding that may be conducted by any
             Government Agency, without notice to the Company.

            Nothing in this Agreement shall limit the Participant’s ability under applicable United States federal
            law to (i) disclose in confidence trade secrets to federal, state, and local government officials, or to an
            attorney, for the sole purpose of reporting or investigating a suspected violation of law or (ii) disclose
            trade secrets in a document filed in a lawsuit or other proceeding, but only if the filing is made under
            seal and protected from public disclosure.

        (iii) Upon termination of employment or upon Aon’s request (whichever is earlier), the Participant will
              promptly return to Aon all Confidential Information and all materials and all copies or tangible
              embodiments of materials involving Confidential Information, and all other Aon property, in the
              Participant’s possession or control, except as otherwise provided by law or in this subsection (g). The
              Participant agrees to represent in writing to Aon upon termination of employment that he or she has
              complied with the provisions of this subsection (g).

    h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
       of Aon plc that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange
       Act of 1934, the Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy
       provides that Aon plc will have the discretion to cancel or require reimbursement to the Company of the
       long-term equity based incentive award set forth in this Agreement if the grant or vesting was based on the
       achievement of financial results that were subsequently restated. The Participant can obtain a copy of the
       Policy from the Global Compensation team. If the Participant is subject to the Policy, by accepting this
       Agreement, the Participant hereby agrees and acknowledges that he or she will be bound by it.

10. Other Provisions.

        a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the
           terms and conditions of which are incorporated into this Agreement by reference. If there are any
           inconsistencies between the terms of this Agreement and the Plan, the terms of the Plan will govern.
                                                         -6-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 138 of 187 PageID #:58


             For the avoidance of doubt, the parties expressly acknowledge and agree that Sections 9, 10(j), and
             10(k) of this Agreement are not inconsistent with any term or provision of the Plan, including (without
             limitation) Section 9.16 of the Plan (and nothing herein shall be construed to state or suggest that any
             other provision of this Agreement is inconsistent with the Plan).
        b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
           provisions of any prior agreement that could be construed as governing the terms of this grant.
        c) Code Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or
           compliant with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to
           subject the Participant to the payment of additional taxes and interest under Code Section 409A or
           other adverse tax consequences. In furtherance of this intent, the provisions of this Agreement will be
           interpreted, operated, and administered in a manner consistent with these intentions. The Committee
           may modify the terms of this Agreement and/or the Plan, without the consent of the Participant, in the
           manner that the Committee may determine to be necessary or advisable in order to comply with Code
           Section 409A or to mitigate any additional tax, interest and/or penalties or other adverse tax
           consequences that may apply under Code Section 409A if compliance is not practical. This Section
           10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement
           or the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of
           the RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
           under Code Section 409A. Nothing in this Agreement shall provide a basis for any person to take any
           action against the Company or any of its Subsidiaries or Affiliates based on matters covered by Code
           Section 409A, including the tax treatment of any amounts paid under this Agreement, and neither the
           Company nor any of its Subsidiaries or Affiliates will have any liability under any circumstances to the
           Participant or any other party if the RSUs, the delivery of Shares upon vesting/settlement of the RSUs
           or other payment or tax event hereunder that is intended to be exempt from, or compliant with, Code
           Section 409A, is not so exempt or compliant or for any action taken by the Committee with respect
           thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
           accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer. RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated
           at any time.
        e) Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the
           Participant any right to continue in the employ or service of the Employer. This Agreement shall
           survive any termination of the Participant’s employment for any or no reason.
        f) Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any
           documents related to current or future participation in the Plan by electronic means. The Participant
           hereby consents to receive such documents by electronic delivery and agrees to participate in the Plan
           through an on-line or electronic system established and maintained by the Company or a third party
           designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety
           (90) days of the Grant Date in order to be eligible to receive any benefits from this grant. If this grant
           is not accepted within the ninety (90)-day period specified in the foregoing sentence, all benefits under
           this grant may be forfeited, as determined in the sole discretion of the Committee. To accept this grant,
           the Participant must access the www.netbenefits.fidelity.com website and follow the instructions for
           acceptance. If this grant was distributed to the Participant via mail, the Participant must sign the
           Agreement and return it to the Company within ninety (90) days.
        h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not
           be construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of
           any other term or condition of this Agreement. Any waiver must be in writing. The Section headings
           in this Agreement are for convenience only and are not to be used in interpreting this Agreement.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or

                                                         -7-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 139 of 187 PageID #:58


             sentence is found to be illegal or unenforceable by a court of competent jurisdiction for any reason,
             such term, word, phrase, clause or sentence shall be modified in such manner so as to afford the
             Company the fullest protection commensurate with making this Agreement, as modified, legal and
             enforceable under applicable laws. If, however, a court of competent jurisdiction finds that any such
             term, word, phrase, clause or sentence cannot be so modified and thus made enforceable, or otherwise
             declines for any reason to do so, such term, word, phrase, clause or sentence shall be deemed severed
             from this Agreement and of no force and effect, and the balance of this Agreement shall not be affected
             thereby, the balance being construed as severable and independent.
        j) Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of
           or relating to Section 9 of this Agreement, and the rights and obligations of the parties thereunder, shall
           be governed by and construed in accordance with the substantive internal laws of the State of Illinois,
           without regard to the conflict of law principles, rules or statutes of any jurisdiction. With respect to all
           other Sections of this Agreement, the validity, interpretation, instruction, performance, enforcement
           and remedies of or relating to those Sections, and the rights and obligations of the parties thereunder,
           shall be governed and construed in accordance with the substantive internal laws of the State of
           Delaware, without regard to the conflict of law principles, rules or statutes of any jurisdiction. The
           foregoing provisions of this subsection shall apply irrespective of whether the Participant is a party to
           or bound by another restrictive covenant of any kind that may be governed by the laws of another
           jurisdiction (if any).
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant
           hereby knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive
           jurisdiction and venue of such courts within the State of Illinois. The Participant further hereby
           knowingly, voluntarily and irrevocably waives, and agrees not to assert, any objection, challenge or
           defense to such exclusive venue or jurisdiction (including without limitation any defense of forum non
           conveniens), and further agrees not to file any claim or action related to this Agreement in any other
           jurisdiction or venue. The foregoing provisions of this Section 10(k) shall apply irrespective of
           whether the Participant is a party to or bound by another restrictive covenant of any kind that may
           provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any other
           court or forum (if any).
        l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed
             to it or delivered to it at its principal office in London, England to the attention of the General Counsel
             or its principal office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If
             intended for the Participant, notices shall be delivered personally or shall be addressed (if sent by mail)
             to the Participant’s then current residence address as shown on the Company’s records, or to such other
             address as the Participant directs in a notice to the Company. All notices shall be deemed to be given
             on the date received at the address of the addressee or, if delivered personally, on the date delivered.
        m) Compliance with Law. Notwithstanding any other provision of the Plan or this Agreement, unless
           there is an available exemption from any registration, qualification or other legal requirement
           applicable to the Shares, the Company shall not be required to deliver any Shares issuable upon
           vesting/settlement of the RSUs prior to the completion of any registration or qualification of the
           Shares under any local, state, federal or foreign securities or exchange control law or under rulings or
           regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
           regulatory body, or prior to obtaining any approval or other clearance from any local, state, federal or
           foreign governmental agency, which registration, qualification or approval the Company shall, in its
           absolute discretion, deem necessary or advisable. The Participant understands that the Company is
           under no obligation to register or qualify the Shares with the SEC or any state or foreign securities
           commission or to seek approval or clearance from any governmental authority for the issuance or sale
           of the Shares. Further, the Participant agrees that the Company shall have unilateral authority to amend
           the Plan and the Agreement without the Participant’s consent to the extent necessary to comply with
           securities or other laws applicable to issuance of Shares.

                                                          -8-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 140 of 187 PageID #:58


        n) Intellectual Property. The Participant hereby assigns to the Company the Participant’s entire right,
           title and interest in and to all discoveries and improvements, patentable or otherwise, trade secrets and
           ideas and writings and copyrightable material, which are conceived, developed, reduced to practice, or
           acquired by the Participant (collectively “IP”) during the Participant’s employment and which relate to
           the business of the Company or any of its Affiliates, parent companies or Subsidiaries. The Participant
           further acknowledges that all original works of authorship which are made by the Participant (solely or
           jointly with others) within the scope of and during the period of his/her employment with the Company
           and which are protectable by copyright are “works made for hire,” as that term is defined in the United
           States Copyright Act. The Participant agrees to disclose promptly, fully and in writing all such IP to
           the Company. The Participant will upon the Company’s request, execute, acknowledge and deliver to
           the Company all instruments and do all other acts which are necessary or desirable to enable the
           Company or any of its Affiliates, parent companies, or Subsidiaries to file and prosecute applications
           for, and to acquire, maintain and enforce, all patents, trademarks, and copyrights in all countries. To
           the extent the Participant is bound by an employee handbook or contract provision that protects the
           Company’s intellectual property at least to the extent provided in this Section 10(n), the provision set
           forth in such employment handbook or contractual arrangement between the Participant and the
           Company will prevail and govern.
        o) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is
           the Company making any recommendations regarding the Participant’s participation in the Plan, or the
           acquisition or sale of the underlying Shares. The Participant should consult with his or her own
           personal tax, legal and financial advisors regarding his or her participation in the Plan and execution of
           this Agreement, before executing this Agreement or otherwise taking any action at any time related to
           the Plan.
        p) Imposition of Other Requirements. The Company reserves the right to impose other requirements on
            the Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to
            the extent the Company determines it is necessary or advisable for legal or administrative reasons, and
            to require the Participant to sign any additional agreements or undertakings that may be necessary to
            accomplish the foregoing.




                                                        -9-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 141 of 187 PageID #:58



IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                              08/24/2018
RSU Recipient (Participant)                                        Date




IMW5N2OG

08/24/2018 09:47 AM U.S. Eastern Standard Time

ACCEPTED




                                                   - 10 -
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 142 of 187 PageID #:58




                 EXHIBIT D
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 143 of 187 PageID #:58


                                  RESTRICTED STOCK UNIT AGREEMENT
                                    UNDER AMENDED AND RESTATED
                                     AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited
company incorporated under English law, and its Subsidiary Aon Group, Inc., a Maryland corporation with its
principal place of business at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and
         TARA A BRUSEK                (the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to
receive a Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant
to remain in the service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive
to contribute to the financial progress of the Company, and to encourage ownership of Shares by the Participant.
Capitalized terms used but not otherwise defined in the Agreement shall have the meaning ascribed to such terms in
the Amended and Restated Aon plc 2011 Incentive Plan, as amended from time to time (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as
follows:

1. Grant of Restricted Stock Units. The Company grants under the Plan an award of              93         RSUs on
   11/21/2018 (the “Grant Date”). The Participant understands and agrees that the Participant has no
   obligation to accept this award (as a condition of employment or otherwise), and that the Participant’s decision
   to do so by signing this Agreement, and thereby to accept all of the terms and conditions of this Agreement, is
   the Participant’s knowing and voluntary choice after having had a full and fair opportunity to consult with legal
   counsel (at the Participant’s cost).

2. Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the
   Participant’s account. The Participant must access the www.netbenefits.fidelity.com website and follow the
   instructions in order to view the vesting schedule. Notwithstanding anything herein to the contrary, the
   Committee may cause the RSUs to vest prior to the date(s) set forth in the vesting schedule in order to satisfy
   any Tax-Related Items (as defined below) that arise prior to the date of settlement of the RSUs, subject to the
   limitations set forth in Section 3(d) of this Agreement.

3. Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
   Company and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social
   insurance, payroll tax, payment on account or other tax-related items related to the Participant’s participation in
   the Plan and legally applicable to the Participant (“Tax-Related Items”), is and remains the Participant’s
   responsibility and may exceed the amount, if any, actually withheld by the Company or the Employer. The
   Participant further acknowledges that the Company and/or the Employer: (a) make no representations or
   undertakings regarding the treatment of any Tax-Related Items in connection with any aspect of the grant of
   RSUs, including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares upon
   settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
   receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to
   structure the terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
   Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related
   Items in more than one jurisdiction, the Participant acknowledges that the Company and/or the Employer (or
   former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than
   one jurisdiction.

    a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
       adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In
       this regard, the Participant authorizes the Company and/or the Employer, or their respective agents, at the
       Company’s discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a

                                                         -1-
Aon RSU AA 2017 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 144 of 187 PageID #:58


        combination of the following:

        (i)     withholding from any wages or other cash compensation paid to the Participant by the Company
                and/or the Employer; or
        (ii)    withholding in Shares to be issued upon vesting/settlement of the RSUs; or
        (iii)   withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the
                Participant’s behalf pursuant to this authorization without further consent); provided, however, that
                if the Participant is a Section 16 officer under the U.S. Securities Exchange Act of 1934, the
                Committee shall establish the method of withholding from alternatives (i) – (iii) herein.
    b) Depending on the withholding method, the Company and/or the Employer may withhold or account for
       Tax-Related Items by considering applicable minimum statutory withholding amounts or other applicable
       withholding rates in the Participant’s jurisdiction(s), including maximum applicable rates, in which case,
       any over-withheld amount may be refunded to the Participant in cash by the Company or the Employer
       (with no entitlement to the equivalent Shares) or if not refunded, the Participant may seek a refund from the
       local tax authorities. If the obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
       purposes, the Participant shall be deemed to have been issued the full number of Shares subject to the
       vested RSUs, notwithstanding that a number of Shares are held back solely for the purpose of paying the
       Tax-Related Items.

    c) Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items
       that the Company and/or the Employer may be required to withhold as a result of the Participant’s
       participation in the Plan that cannot be satisfied by the means previously described. The Company may
       refuse to deliver the Shares or the proceeds of the sale of Shares if the Participant fails to comply with the
       Participant’s obligations in connection with the Tax-Related Items.

    d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code
       Section 409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to
       satisfy any Tax-Related Items arising prior to the date of settlement of the RSUs for any portion of the
       RSUs that is considered “nonqualified deferred compensation” subject to Code Section 409A (“Deferred
       Compensation”), then the number of Shares withheld (or sold on the Participant’s behalf) shall not exceed
       the number of Shares that equals the liability for the Tax-Related Items.

4. Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate
   undertaking to pay to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon
   plc, subject to the provisions of Aon plc’s articles of association and the U.K. Companies Act 2006, as
   amended from time to time), and such obligation may be satisfied by the Participant in cash in any manner to
   be established by Aon plc in its sole discretion, including but not limited to withholding from any wages or
   other cash compensation paid to the Participant by the Company and/or the Employer.

5. Effect of Termination of Employment.

    a) Voluntary termination (other than Retirement). In the event that the Participant’s Termination Date
       occurs because of the Participant’s voluntary termination that does not qualify as Retirement (as defined in
       Section 5(d) below), the unvested portion of the RSU will be forfeited.

    b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the
       Participant’s death, all unvested RSUs will be fully vested immediately and the date of such termination
       will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.

    c) Termination due to disability. In the event that the Participant’s Termination Date occurs due to the
       Participant’s disability, all unvested RSUs will be fully vested immediately and the date of such

                                                        -2-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 145 of 187 PageID #:58


        termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
        “Disability” for purposes of this Agreement, shall mean disability pursuant to the standards set forth in, or
        in circumstances where the Participant qualifies for receipt of benefits under, the long-term disability plan
        of the Employer. In the absence of such a plan, the Committee shall have exclusive discretion to determine
        whether a Participant’s employment is terminated due to disability.

    d) Involuntary termination (other than for Cause) or Retirement. In the event that the Participant’s
       Termination Date occurs as a result of the Participant’s involuntary termination by the Company or
       Employer (other than for Cause) or the Participant’s Retirement, the RSUs shall be immediately vested pro
       rata and the date of such termination will be considered a vesting date for purposes of the settlement
       provisions of Section 7 hereof. The pro rata portion of the RSUs that shall vest shall be calculated by
       multiplying (i) the number of RSUs subject to the award, by (ii) a fraction, the numerator of which shall be
       the number of days that have elapsed between the Grant Date and the date of the Participant’s termination,
       and the denominator of which shall be the total number of days covered by the vesting schedule set forth in
       the Participant’s account, and subtracting from the resulting product the number of RSUs previously
       vested. The remaining unvested portion of the RSUs shall be forfeited. For purposes of this Agreement,
       “Retire” or “Retirement” means a voluntary termination of employment on or after the Participant’s 55th
       birthday for employees whose principal place of work is outside of the European Union (“EU”). A
       Participant on secondment will be subject to the vesting rule applicable to his or her home country.
       Participants whose principal place of work is inside the EU shall not be eligible for Retirement, and their
       voluntary termination at any age shall be treated in accordance with Section 5(a). The Committee shall
       have exclusive discretion to determine a Participant’s principal place of work for purposes of this Section
       5(d).

    e) Termination for Cause. In the event that the Participant’s Termination Date occurs because the
       Participant is terminated by the Company or Employer for Cause, all unvested RSUs shall be forfeited.
       “Cause” shall mean the Participant’s (i) performing a deliberate act of dishonesty, fraud, theft,
       embezzlement, or misappropriation involving the Participant’s employment with the Company, its
       Subsidiaries or Affiliates, or breach of the duty of loyalty to the Company, its Subsidiaries or Affiliates; (ii)
       performing an act of race, sex, national origin, religion, disability, or age-based discrimination which after
       investigation, counsel to the Company reasonably concludes will result in liability being imposed on the
       Company, its Subsidiaries or Affiliates and / or the Participant; (iii) material violation of Company policies
       and procedures including, but not limited to, the Aon Code of Business Conduct; (iv) material
       noncompliance with any terms of this Agreement or an employment agreement; or (v) performing any
       criminal act resulting in a criminal felony charge brought against the Participant or a criminal conviction of
       the Participant (other than conviction of a minor traffic violation).

6. Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus
   that contains the entire Plan, and is incorporated herein by reference. The Participant represents and warrants
   that the Participant has read the Plan and agrees that all RSUs awarded under it shall be subject to all of the
   terms and conditions of the Plan.

7. Issuance of Shares. RSUs shall be converted to Shares as of the applicable vesting date. Shares will be issued
   to the Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of
   this Agreement. Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the
   RSUs are considered Deferred Compensation and the Shares are to be settled in connection with a termination
   of service, the Company and the Participant shall take all steps necessary (including with regard to any post-
   termination services by the Participant) to ensure that a termination contemplated under Section 5 constitutes a
   “separation from service” within the meaning of Code Section 409A. In addition, if the RSUs are Deferred
   Compensation and payable in connection with the Participant’s separation from service, and if the Participant is
   a “specified employee” within the meaning of Code Section 409A on the date the Participant experiences a
   separation from service, then the RSUs shall be settled on the first business day of the seventh month following
   the Participant’s separation from service, or, if earlier, on the date of the Participant’s death, solely to the extent

                                                           -3-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 146 of 187 PageID #:58


    such delayed payment is required in order to avoid a prohibited distribution under Code Section 409A.

8. Rights as Shareholder. The Participant shall not have voting or any other rights as a shareholder of Aon plc
   with respect to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the
   Participant will obtain full voting and other rights as a shareholder of Aon plc.

9. Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
   Information; Incentive Repayment Policy.

    a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its
       corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates
       (and divisions thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional
       and alternative risk management products and services covering the businesses of insurance brokerage,
       reinsurance brokerage, benefits consulting, compensation consulting, human resources consulting, human
       resources and benefits outsourcing management, investigatory and security consulting, managing
       underwriting and related services, including accounting, actuarial, claims management and handling, and
       information systems on behalf of commercial and individual clients which are national and international
       and are not confined to any geographic area (the “Business”). The Participant further acknowledges that
       the Participant’s material employment duties and responsibilities, including without limitation with respect
       to Aon clients, prospective clients, and other employees, span geographic areas that extend well beyond the
       state in which the Participant is physically employed and resides. An essential element of the Business is
       the development and maintenance of personal contacts and relationships with clients and prospective
       clients. Aon invests considerable time and money to develop and maintain client relationships, including
       payment of employees’ salaries, benefits, travel, entertainment and other business expenses and assistance
       in servicing clients by making available to its employees specially developed and researched industry data,
       client-specific information, legal support, accounting support, marketing, advertising and other corporate
       services, as well as providing training and professional development and valuable confidential business and
       professional information, toward the development and maintenance of its client relationships and related
       goodwill. While these clients and prospective clients may be secured or serviced by Aon employees,
       including the Participant, the Participant acknowledges that such clients and prospective clients remain at
       all times the clients and prospective clients of Aon and that the goodwill engendered by the relationships is
       intended to inure only to the benefit of Aon; the goodwill is owned by Aon; and Aon shall be the sole
       beneficiary of such goodwill during and after termination of the Participant’s employment with Aon. In
       addition, the Participant acknowledges that the Participant has acquired and/or will acquire, for the purpose
       of furthering the Business, knowledge of Aon’s confidential and proprietary information; the Participant
       further acknowledges Aon’s legitimate interest in safeguarding confidential and proprietary information
       from disclosure.
        The personal identification of clients of Aon with an Aon employee, including the Participant, creates the
        potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
        behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
        employ and solicited the Business of the clients and prospective clients of Aon, or solicited the employees
        of Aon, it is reasonable to protect Aon against certain competitive activities by the Participant for a limited
        period of time after the Participant leaves employment so that Aon may renew or restore its business
        relationship with its clients, prospective clients and employees. Consequently, the Participant is willing to
        enter into the covenants set forth herein in order to provide Aon with reasonable protection for its client,
        prospective client and employee relationships and its investment therein as above-described, its goodwill,
        and its confidential and proprietary information.
    b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees
       that, except with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on
       behalf of any other person or entity) will not, during the course of employment, and for a period of two (2)
       years after the Participant’s Termination Date (the “Restricted Period”), directly or indirectly, call upon,
       solicit, accept, engage in, service or perform, other than on behalf of Aon, any business of the same type or

                                                         -4-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 147 of 187 PageID #:58


        kind as the Business performed by Aon from or with respect to (i) clients of Aon with respect to whom the
        Participant provided services, either alone or with others, or had a business relationship, or on whose
        account the Participant worked or became familiar, or supervised directly or indirectly the servicing
        activities related to such clients, during the twenty-four (24) months prior to the Participant’s Termination
        Date and, further provided, such clients were clients of Aon either on the Participant’s Termination Date or
        within twelve (12) months prior to such Termination Date and (ii) prospective clients of Aon which the
        Participant alone, in combination with others, or in a supervisory capacity, solicited during the six (6)
        months prior to the Participant’s Termination Date and to which a proposal for services was rendered by
        Aon during the six (6) months prior to the Participant’s Termination Date. “Client” means any person or
        entity listed on the books of Aon as such.
    c) Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the Restricted
       Period, not to, directly or indirectly, solicit or induce, or cause any person or other entity to solicit or
       induce, any employee of Aon to work for the Participant or for any third party or entity, or to leave the
       employ of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to
       that found in Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant
       provision contained in any prior or subsequent agreement entered into by the Participant, (any such
       covenant, an “Other Covenant”), including without limitation any covenant contained in any
       Confidentiality and Non-Solicitation Agreement between the Participant and any Aon entity, and further
       including without limitation any covenant not to compete, to solicit or perform services for clients, or to
       solicit employees, any confidentiality or intellectual property covenant, and any covenant with respect to a
       pre-resignation notice period. Further, no Other Covenant precludes the enforceability of any provision
       contained in this Agreement. No subsequent agreement entered into by the Participant may amend,
       supersede, or override the covenants contained herein unless such subsequent agreement specifically
       references subsections (b) and (c) of this Section.
    e) Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
       subsections (b) and (c) of this Section are necessary and reasonable for the protection of Aon and are
       reasonably limited with respect to the activities prohibited, duration, geographical scope and their effect on
       the Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply
       are to protect Aon for a limited period of time from unfair competition by the Participant.
        The Participant acknowledges that there is no general geographical restriction contained in the preceding
        paragraphs because the restrictions apply only to the specified clients of Aon and because the Participant’s
        material duties, responsibilities, and relationships with Aon clients, prospective clients, and employees are
        not limited to any particular geographic area. Nothing in this Agreement shall prohibit the Participant from
        obtaining a livelihood for the Participant or the Participant’s family by being engaged in the Business.
    f) Company’s Right to Injunctive Relief; Attorneys’ Fees and Costs. The Participant acknowledges that
       the Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss
       of which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach
       of Section 9 of this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in
       addition to any other remedy which Aon may have at law or in equity, Aon shall be entitled to temporary,
       preliminary and permanent injunctive relief for a breach or threatened breach of this Agreement by the
       Participant (without the need to post any bond or other security). The parties acknowledge and agree that
       each Aon entity is an intended third-party beneficiary of this Agreement, and may be a named plaintiff in
       any subsequent suit brought by Aon to enforce the terms of this Agreement. In the event that any action is
       filed to enforce the terms and conditions of this Agreement, the prevailing party in the action will recover
       from the non-prevailing party, in addition to any other sum that either party may be called upon to pay, a
       reasonable sum for the prevailing party’s attorney’s fees and costs.

    g) Trade Secrets and Confidential Information.

        (i) The Participant acknowledges that Aon’s Business depends to a significant degree upon the possession
                                                        -5-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 148 of 187 PageID #:58


            of confidential, proprietary, and trade secret information which is not generally known to others, and
            that the profitability of such Business requires that this information remain proprietary to Aon. The
            Participant recognizes that, by virtue of the Participant’s employment with Aon, and to assist the
            Participant in the solicitation, production and servicing of client Business, the Participant will be
            granted otherwise prohibited access to such information. This information (hereinafter referred to as
            “Confidential Information”) includes, without limitation, lists of clients and prospective clients;
            contract terms and conditions; client information relating to services, insurance, benefits programs,
            employees, finances, and compensation; copyrighted materials; corporate, management and business
            plans and strategies; compensation and revenues; methods and strategies of marketing; market research
            and data; technical know-how; computer software and manuals; policies and procedures; and the
            conduct of the affairs of Aon. Confidential Information does not include any information that lawfully is
            or has become generally or publicly known other than through the Participant’s breach of this Agreement
            or a breach by another person of some other obligation to Aon. The Participant shall not, except as
            required in the course of employment by Aon or as otherwise provided by applicable law or in this
            subsection (g), disclose or use during or subsequent to the course of employment, any Confidential
            Information.

        (ii) The Participant understands that nothing contained in this Agreement limits the Participant’s ability to
             report possible violations of law or regulation to, or file a charge or complaint with, the Securities and
             Exchange Commission, the Equal Employment Opportunity Commission, the National Labor Relations
             Board, the Occupational Safety and Health Administration, the Department of Justice, the Congress,
             any Inspector General, or any other federal, state or local governmental agency or commission
             (“Government Agencies”). The Participant further understands that this Agreement does not limit the
             Participant’s ability to participate in any investigation or proceeding that may be conducted by any
             Government Agency, without notice to the Company.

            Nothing in this Agreement shall limit the Participant’s ability under applicable United States federal
            law to (i) disclose in confidence trade secrets to federal, state, and local government officials, or to an
            attorney, for the sole purpose of reporting or investigating a suspected violation of law or (ii) disclose
            trade secrets in a document filed in a lawsuit or other proceeding, but only if the filing is made under
            seal and protected from public disclosure.

        (iii) Upon termination of employment or upon Aon’s request (whichever is earlier), the Participant will
              promptly return to Aon all Confidential Information and all materials and all copies or tangible
              embodiments of materials involving Confidential Information, and all other Aon property, in the
              Participant’s possession or control, except as otherwise provided by law or in this subsection (g). The
              Participant agrees to represent in writing to Aon upon termination of employment that he or she has
              complied with the provisions of this subsection (g).

    h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
       of Aon plc that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange
       Act of 1934, the Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy
       provides that Aon plc will have the discretion to cancel or require reimbursement to the Company of the
       long-term equity based incentive award set forth in this Agreement if the grant or vesting was based on the
       achievement of financial results that were subsequently restated. The Participant can obtain a copy of the
       Policy from the Global Compensation team. If the Participant is subject to the Policy, by accepting this
       Agreement, the Participant hereby agrees and acknowledges that he or she will be bound by it.

10. Other Provisions.

        a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the
           terms and conditions of which are incorporated into this Agreement by reference. If there are any
           inconsistencies between the terms of this Agreement and the Plan, the terms of the Plan will govern.
                                                         -6-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 149 of 187 PageID #:58


             For the avoidance of doubt, the parties expressly acknowledge and agree that Sections 9, 10(j), and
             10(k) of this Agreement are not inconsistent with any term or provision of the Plan, including (without
             limitation) Section 9.16 of the Plan (and nothing herein shall be construed to state or suggest that any
             other provision of this Agreement is inconsistent with the Plan).
        b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
           provisions of any prior agreement that could be construed as governing the terms of this grant.
        c) Code Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or
           compliant with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to
           subject the Participant to the payment of additional taxes and interest under Code Section 409A or
           other adverse tax consequences. In furtherance of this intent, the provisions of this Agreement will be
           interpreted, operated, and administered in a manner consistent with these intentions. The Committee
           may modify the terms of this Agreement and/or the Plan, without the consent of the Participant, in the
           manner that the Committee may determine to be necessary or advisable in order to comply with Code
           Section 409A or to mitigate any additional tax, interest and/or penalties or other adverse tax
           consequences that may apply under Code Section 409A if compliance is not practical. This Section
           10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement
           or the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of
           the RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
           under Code Section 409A. Nothing in this Agreement shall provide a basis for any person to take any
           action against the Company or any of its Subsidiaries or Affiliates based on matters covered by Code
           Section 409A, including the tax treatment of any amounts paid under this Agreement, and neither the
           Company nor any of its Subsidiaries or Affiliates will have any liability under any circumstances to the
           Participant or any other party if the RSUs, the delivery of Shares upon vesting/settlement of the RSUs
           or other payment or tax event hereunder that is intended to be exempt from, or compliant with, Code
           Section 409A, is not so exempt or compliant or for any action taken by the Committee with respect
           thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
           accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer. RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated
           at any time.
        e) Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the
           Participant any right to continue in the employ or service of the Employer. This Agreement shall
           survive any termination of the Participant’s employment for any or no reason.
        f) Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any
           documents related to current or future participation in the Plan by electronic means. The Participant
           hereby consents to receive such documents by electronic delivery and agrees to participate in the Plan
           through an on-line or electronic system established and maintained by the Company or a third party
           designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety
           (90) days of the Grant Date in order to be eligible to receive any benefits from this grant. If this grant
           is not accepted within the ninety (90)-day period specified in the foregoing sentence, all benefits under
           this grant may be forfeited, as determined in the sole discretion of the Committee. To accept this grant,
           the Participant must access the www.netbenefits.fidelity.com website and follow the instructions for
           acceptance. If this grant was distributed to the Participant via mail, the Participant must sign the
           Agreement and return it to the Company within ninety (90) days.
        h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not
           be construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of
           any other term or condition of this Agreement. Any waiver must be in writing. The Section headings
           in this Agreement are for convenience only and are not to be used in interpreting this Agreement.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or

                                                         -7-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 150 of 187 PageID #:58


             sentence is found to be illegal or unenforceable by a court of competent jurisdiction for any reason,
             such term, word, phrase, clause or sentence shall be modified in such manner so as to afford the
             Company the fullest protection commensurate with making this Agreement, as modified, legal and
             enforceable under applicable laws. If, however, a court of competent jurisdiction finds that any such
             term, word, phrase, clause or sentence cannot be so modified and thus made enforceable, or otherwise
             declines for any reason to do so, such term, word, phrase, clause or sentence shall be deemed severed
             from this Agreement and of no force and effect, and the balance of this Agreement shall not be affected
             thereby, the balance being construed as severable and independent.
        j) Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of
           or relating to Section 9 of this Agreement, and the rights and obligations of the parties thereunder, shall
           be governed by and construed in accordance with the substantive internal laws of the State of Illinois,
           without regard to the conflict of law principles, rules or statutes of any jurisdiction. With respect to all
           other Sections of this Agreement, the validity, interpretation, instruction, performance, enforcement
           and remedies of or relating to those Sections, and the rights and obligations of the parties thereunder,
           shall be governed and construed in accordance with the substantive internal laws of the State of
           Delaware, without regard to the conflict of law principles, rules or statutes of any jurisdiction. The
           foregoing provisions of this subsection shall apply irrespective of whether the Participant is a party to
           or bound by another restrictive covenant of any kind that may be governed by the laws of another
           jurisdiction (if any).
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant
           hereby knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive
           jurisdiction and venue of such courts within the State of Illinois. The Participant further hereby
           knowingly, voluntarily and irrevocably waives, and agrees not to assert, any objection, challenge or
           defense to such exclusive venue or jurisdiction (including without limitation any defense of forum non
           conveniens), and further agrees not to file any claim or action related to this Agreement in any other
           jurisdiction or venue. The foregoing provisions of this Section 10(k) shall apply irrespective of
           whether the Participant is a party to or bound by another restrictive covenant of any kind that may
           provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any other
           court or forum (if any).
        l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed
             to it or delivered to it at its principal office in London, England to the attention of the General Counsel
             or its principal office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If
             intended for the Participant, notices shall be delivered personally or shall be addressed (if sent by mail)
             to the Participant’s then current residence address as shown on the Company’s records, or to such other
             address as the Participant directs in a notice to the Company. All notices shall be deemed to be given
             on the date received at the address of the addressee or, if delivered personally, on the date delivered.
        m) Compliance with Law. Notwithstanding any other provision of the Plan or this Agreement, unless
           there is an available exemption from any registration, qualification or other legal requirement
           applicable to the Shares, the Company shall not be required to deliver any Shares issuable upon
           vesting/settlement of the RSUs prior to the completion of any registration or qualification of the
           Shares under any local, state, federal or foreign securities or exchange control law or under rulings or
           regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
           regulatory body, or prior to obtaining any approval or other clearance from any local, state, federal or
           foreign governmental agency, which registration, qualification or approval the Company shall, in its
           absolute discretion, deem necessary or advisable. The Participant understands that the Company is
           under no obligation to register or qualify the Shares with the SEC or any state or foreign securities
           commission or to seek approval or clearance from any governmental authority for the issuance or sale
           of the Shares. Further, the Participant agrees that the Company shall have unilateral authority to amend
           the Plan and the Agreement without the Participant’s consent to the extent necessary to comply with
           securities or other laws applicable to issuance of Shares.

                                                          -8-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 151 of 187 PageID #:58


        n) Intellectual Property. The Participant hereby assigns to the Company the Participant’s entire right,
           title and interest in and to all discoveries and improvements, patentable or otherwise, trade secrets and
           ideas and writings and copyrightable material, which are conceived, developed, reduced to practice, or
           acquired by the Participant (collectively “IP”) during the Participant’s employment and which relate to
           the business of the Company or any of its Affiliates, parent companies or Subsidiaries. The Participant
           further acknowledges that all original works of authorship which are made by the Participant (solely or
           jointly with others) within the scope of and during the period of his/her employment with the Company
           and which are protectable by copyright are “works made for hire,” as that term is defined in the United
           States Copyright Act. The Participant agrees to disclose promptly, fully and in writing all such IP to
           the Company. The Participant will upon the Company’s request, execute, acknowledge and deliver to
           the Company all instruments and do all other acts which are necessary or desirable to enable the
           Company or any of its Affiliates, parent companies, or Subsidiaries to file and prosecute applications
           for, and to acquire, maintain and enforce, all patents, trademarks, and copyrights in all countries. To
           the extent the Participant is bound by an employee handbook or contract provision that protects the
           Company’s intellectual property at least to the extent provided in this Section 10(n), the provision set
           forth in such employment handbook or contractual arrangement between the Participant and the
           Company will prevail and govern.
        o) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is
           the Company making any recommendations regarding the Participant’s participation in the Plan, or the
           acquisition or sale of the underlying Shares. The Participant should consult with his or her own
           personal tax, legal and financial advisors regarding his or her participation in the Plan and execution of
           this Agreement, before executing this Agreement or otherwise taking any action at any time related to
           the Plan.
        p) Imposition of Other Requirements. The Company reserves the right to impose other requirements on
            the Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to
            the extent the Company determines it is necessary or advisable for legal or administrative reasons, and
            to require the Participant to sign any additional agreements or undertakings that may be necessary to
            accomplish the foregoing.




                                                        -9-
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 152 of 187 PageID #:58



IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                              12/07/2018
RSU Recipient (Participant)                                        Date




IXJ8LMKX

12/07/2018 02:44 PM U.S. Eastern Standard Time

ACCEPTED




                                                   - 10 -
Aon RSU AA 2018 SSP-US – Non-California
6676729-v5\GESDMS
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 153 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 154 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 155 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 156 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 157 of 187 PageID #:58




                 EXHIBIT E
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 158 of 187 PageID #:58


                                  RESTRICTED STOCK UNIT AGREEMENT
                                    UNDER AMENDED AND RESTATED
                                     AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited
company incorporated under English law, and its subsidiary Aon Group, Inc., a Maryland corporation with its
principal place of business at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and
               THOMAS LUBAS                      (the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to
receive a Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant
to remain in the service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive
to contribute to the financial progress of the Company, and to encourage ownership of Shares by the Participant.
Capitalized terms used but not otherwise defined in the Agreement shall have the meaning ascribed to such terms in
the Amended and Restated Aon plc 2011 Incentive Plan, as approved by the shareholders of Aon plc on June 24,
2014 (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as
follows:
1. Grant of Restricted Stock Units. The Company grants under the Plan an award of              488        RSUs on
   05/21/2015 (the “Grant Date”). The Participant understands and agrees that the Participant has no
   obligation to accept this award (as a condition of employment or otherwise), and that the Participant’s decision
   to do so by signing this Agreement, and thereby to accept all of the terms and conditions of this Agreement, is
   the Participant’s knowing and voluntary choice after having had a full and fair opportunity to consult with legal
   counsel (at the Participant’s cost).

2. Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the
   Participant’s account. The Participant must access the www.netbenefits.fidelity.com website and follow the
   instructions in order to view the vesting schedule. Notwithstanding anything to the contrary in the foregoing,
   the Committee may cause the RSUs to vest prior to the vesting schedule set forth in the Participant’s account in
   order to satisfy any Tax-Related Items (as defined below) that arise prior to the date of settlement of the RSUs,
   subject to the limitations set forth in Section 3(d) of this Agreement.

3. Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
   Company and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social
   insurance, payroll tax, payment on account or other tax-related items related to the Participant’s participation in
   the Plan and legally applicable to the Participant (“Tax-Related Items”), is and remains the Participant’s
   responsibility and may exceed the amount actually withheld by the Company or the Employer. The Participant
   further acknowledges that the Company and/or the Employer: (a) make no representations or undertakings
   regarding the treatment of any Tax-Related Items in connection with any aspect of the grant of RSUs,
   including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares upon
   settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
   receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to
   structure the terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
   Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related
   Items in more than one jurisdiction, the Participant acknowledges that the Company and/or the Employer (or
   former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than
   one jurisdiction.

    a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
       adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In
       this regard, the Participant authorizes the Company and/or the Employer, or their respective agents, at the



Aon RSU AA 2015 SSP-US – Non-California
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 159 of 187 PageID #:58


        Company’s discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a
        combination of the following:

        (i)     withholding from any wages or other cash compensation paid to the Participant by the Company
                and/or the Employer; or
        (ii)    withholding in Shares to be issued upon vesting/settlement of the RSUs; or
        (iii)   withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the
                Participant’s behalf pursuant to this authorization without further consent); provided, however, that
                if the Participant is a Section 16 officer under the U.S. Securities Exchange Act of 1934, the
                Committee shall establish the method of withholding from alternatives (i) – (iii) herein and if the
                Committee does not exercise its discretion prior to the Tax-Related Items withholding event, then
                the Participant shall be entitled to elect the method of withholding from the alternatives above.
    b) Depending on the withholding method, the Company may withhold or account for Tax-Related Items by
       considering applicable minimum statutory withholding amounts or other applicable withholding rates,
       including maximum applicable rates, in which case, the Participant will receive a refund of any over-
       withheld amount in cash and will have no entitlement to the equivalent Shares. If the obligation for Tax-
       Related Items is satisfied by withholding in Shares, for tax purposes, the Participant shall be deemed to
       have been issued the full number of Shares subject to the vested RSUs, notwithstanding that a number of
       Shares are held back solely for the purpose of paying the Tax-Related Items.

    c) Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items
       that the Company and/or the Employer may be required to withhold as a result of the Participant’s
       participation in the Plan that cannot be satisfied by the means previously described. The Company may
       refuse to deliver the Shares or the proceeds of the sale of Shares if the Participant fails to comply with the
       Participant’s obligations in connection with the Tax-Related Items.

    d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code
       Section 409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to
       satisfy any Tax-Related Items arising prior to the date of settlement of the RSUs for any portion of the
       RSUs that is considered “nonqualified deferred compensation” subject to Code Section 409A (“Deferred
       Compensation”), then the number of Shares withheld (or sold on the Participant’s behalf) shall not exceed
       the number of Shares that equals the liability for the Tax-Related Items.

4. Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate
   undertaking to pay to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon
   plc, subject to the provisions of Aon plc’s articles of association and the U.K. Companies Act 2006, as
   amended from time to time), and such obligation may be satisfied by the Participant in cash in any manner to
   be established by Aon plc in its sole discretion, including but not limited to withholding from any wages or
   other cash compensation paid to the Participant by the Company and/or the Employer.

5. Effect of Termination of Employment.
   a) Voluntary termination prior to Retirement. In the event that the Participant’s Termination Date occurs
       because of the Participant’s voluntary termination prior to Retirement (as defined in Section 5(d) below),
       the unvested portion of the RSU will be forfeited.
   b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the
       Participant’s death, all unvested RSUs will be fully vested immediately and the date of such termination
       will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
   c) Termination due to disability. In the event that the Participant’s Termination Date occurs due to the
       Participant’s disability, all unvested RSUs will be fully vested immediately and the date of such
       termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
       “Disability” for purposes of this Agreement, shall mean disability pursuant to the standards set forth in, or


Aon RSU AA 2015 SSP-US – Non-California                 -2-
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 160 of 187 PageID #:58


       in circumstances where the Participant qualifies for receipt of benefits under, the long-term disability plan
       of the Employer. In the absence of such a plan, the Committee shall have exclusive discretion to determine
       whether a Participant’s employment is terminated due to disability.
    d) Involuntary termination (other than for cause) or voluntary termination on or after Retirement. In
       the event that the Participant’s Termination Date occurs as a result of the Participant’s involuntary
       termination (other than for cause) or the Participant’s voluntary termination on or after Retirement, the
       RSUs shall be immediately vested pro rata and the date of such termination will be considered a vesting
       date for purposes of the settlement provisions of Section 7 hereof. The pro rata portion of the vested RSUs
       shall be calculated by multiplying (i) the number of RSUs subject to the award, by (ii) a fraction, the
       numerator of which shall be the number of days that have elapsed between the Grant Date and the date of
       the Participant’s termination, and the denominator of which shall be the total number of days in the vesting
       schedule set forth in the Participant’s account, and subtracting from the resulting product the number of
       RSUs previously vested. The remaining unvested portion of the RSU shall be forfeited. For purposes of
       this Agreement, “Retire” or “Retirement” means a voluntary termination of employment on or after the
       Participant’s 55th birthday for employees whose principal place of work is outside of the European Union
       (“EU”). A Participant on secondment will be subject to the vesting rule applicable to his or her home
       country. For a Participant whose principal place of work is inside the EU, the unvested portion of the RSU
       will be forfeited. The Committee shall have exclusive discretion to determine a Participant’s principal
       place of work for purposes of this Section 5(d).
    e) Termination for cause. In the event that the Participant’s Termination Date occurs because the Participant
       is terminated for cause, all unvested shares shall be forfeited. Termination for cause shall mean performing
       a deliberate act of dishonesty, fraud, theft, embezzlement, or misappropriation involving the Participant’s
       employment with the Company or its Subsidiaries or Affiliates, or breach of the duty of loyalty to the
       Company, its Subsidiaries or Affiliates; performing an act of race, sex, national origin, religion, disability,
       or age-based discrimination which after investigation, counsel to the Company reasonably concludes will
       result in liability being imposed on the Company, its Subsidiaries or Affiliates and / or the Participant;
       material violation of Company policies and procedures including, but not limited to, the Aon Code of
       Business Conduct; material non-compliance with any terms of this Agreement or an employment
       agreement; or, performing any criminal act resulting in a criminal felony charge brought against the
       Participant or a criminal conviction of the Participant (other than conviction of a minor traffic violation).

6. Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus
   that contains the entire Plan, and is incorporated herein by reference. The Participant represents and warrants
   that the Participant has read the Plan and agrees that all RSUs awarded under it shall be subject to all of the
   terms and conditions of the Plan.

7. Issuance of Shares. RSUs shall be converted to Shares as of the vesting date. Shares will be issued to the
   Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of this
   Agreement. Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the RSUs
   are considered Deferred Compensation and the Shares are to be settled in connection with a termination
   contemplated under Section 5(c) or 5(d), the Company and the Participant shall take all steps necessary
   (including with regard to any post-termination services by the Participant) to ensure that a termination
   contemplated under Section 5 constitutes a “separation from service” within the meaning of Code Section
   409A. In addition, if the RSUs are Deferred Compensation, the RSUs are settled upon the Participant’s
   separation from service and the Participant is a “specified employee,” within the meaning of Code Section
   409A, on the date the Participant experiences a separation from service, then the RSUs shall be settled on the
   first business day of the seventh month following the Participant’s separation from service, or, if earlier, on the
   date of the Participant’s death, to the extent such delayed payment is required in order to avoid a prohibited
   distribution under Code Section 409A.

8. Rights as Shareholder. The Participant shall not have voting or any other right as a shareholder of Aon plc
   with respect to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the
   Participant will obtain full voting and other rights as a shareholder of Aon plc.



Aon RSU AA 2015 SSP-US – Non-California                  -3-
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 161 of 187 PageID #:58



9. Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
   Information; Incentive Repayment Policy.

   a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its
      corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates
      (and divisions thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional
      and alternative risk management products and services covering the businesses of insurance brokerage,
      reinsurance brokerage, benefits consulting, compensation consulting, human resources consulting, human
      resources and benefits outsourcing management, investigatory and security consulting, managing
      underwriting and related services, including accounting, actuarial, claims management and handling, and
      information systems on behalf of commercial and individual clients which are national and international
      and are not confined to any geographic area (the “Business”). The Participant further acknowledges that
      the Participant’s material employment duties and responsibilities, including without limitation with respect
      to Aon clients, prospective clients, and other employees, span geographic areas that extend well beyond the
      state in which the Participant is physically employed and resides. An essential element of the Business is
      the development and maintenance of personal contacts and relationships with clients and prospective
      clients. Aon invests considerable time and money to develop and maintain personal contacts and
      relationships with clients and prospective clients. Aon invests considerable time and money to develop and
      maintain client relationships, including payment of employees’ salaries, benefits, travel, entertainment and
      other business expenses and assistance in servicing clients by making available to its employees specially
      developed and researched industry data, client-specific information, legal support, accounting support,
      marketing, advertising and other corporate services, as well as providing training and professional
      development and valuable confidential business and professional information, toward the development and
      maintenance of its client relationships and related goodwill. While these clients and prospective clients
      may be secured or serviced by Aon employees, including the Participant, the Participant acknowledges that
      such clients and prospective clients remain at all times the clients and prospective clients of Aon and that
      the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
      owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
      Participant’s employment with Aon. In addition, the Participant acknowledges that the Participant has
      acquired and/or will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s
      confidential and proprietary information; the Participant further acknowledges Aon’s legitimate interest in
      safeguarding confidential and proprietary information from disclosure.
       The personal identification of clients of Aon with an employee, including the Participant, creates the
       potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
       behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
       employ and solicited the Business of the clients and prospective clients of Aon, or solicited the employees
       of Aon, it is reasonable to protect Aon against certain competitive activities by the Participant for a limited
       period of time after the Participant leaves employment so that Aon may renew or restore its business
       relationship with its clients, prospective clients and employees. Consequently, the Participant is willing to
       enter into the covenants set forth herein in order to provide Aon with reasonable protection for its client,
       prospective client and employee relationships and its investment therein as above-described, its goodwill,
       and its confidential and proprietary information.
   b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees
      that, except with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on
      behalf of any other person or entity) will not, during the course of employment, and for a period of two (2)
      years after the Participant’s Termination Date, directly or indirectly, call upon, solicit, accept, engage in,
      service or perform, other than on behalf of Aon, any business of the same type or kind as the Business
      performed by Aon from or with respect to (i) clients of Aon with respect to whom the Participant provided
      services, either alone or with others, or had a business relationship, or on whose account the Participant
      worked or became familiar, or supervised directly or indirectly the servicing activities related to such
      clients, during the twenty-four (24) months prior to the Participant’s Termination Date and, further



Aon RSU AA 2015 SSP-US – Non-California                 -4-
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 162 of 187 PageID #:58


       provided, such clients were clients of Aon either on the Participant’s Termination Date or within twelve
       (12) months prior to such Termination Date and (ii) prospective clients of Aon which the Participant alone,
       in combination with others, or in a supervisory capacity, solicited during the six (6) months prior to the
       Participant’s Termination Date and to which a proposal for services was rendered by Aon during the six (6)
       months prior to the Participant’s Termination Date. “Client” means any person or entity listed on the books
       of Aon as such.
   c) Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the term of
      the covenant set forth in Section 9(b) herein not to, directly or indirectly, solicit, induce, or cause any
      person or other entity to solicit, induce, any employee of Aon to work for the Participant or for any third
      party or entity, or to leave the employ of Aon.
   d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to
      that found in Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant
      provision contained in any prior or subsequent agreement entered into by the Participant, (any such
      covenant, an “Other Covenant”), including without limitation any covenant contained in any
      Confidentiality and Non-Solicitation Agreement between the Participant and any Aon entity, and further
      including without limitation any covenant not to compete, to solicit or perform services for clients, or to
      solicit employees, any confidentiality or intellectual property covenant, and any covenant with respect to a
      pre-resignation notice period. Further, no Other Covenant precludes the enforceability of any provision
      contained in this Agreement.
   e) Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
      Sections 9(b) and 9(c) herein are necessary and reasonable for the protection of Aon and are reasonably
      limited with respect to the activities prohibited, duration, geographical scope and their effect on the
      Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply are
      to protect Aon for a limited period of time from unfair competition by the Participant.
       The Participant acknowledges that there is no general geographical restriction contained in the preceding
       paragraphs because the restrictions apply only to the specified clients of Aon and because the Participant’s
       material duties, responsibilities and relationships with Aon clients, prospective clients and employees are
       not limited to any particular geographic area. Nothing in this Agreement shall prohibit the Participant from
       obtaining a livelihood for himself or herself or his or her family by being engaged in the Business. The
       intent of the parties is that the Participant’s restrictive covenant is limited only to those clients as above
       specified.
   f) Company’s Right to Injunctive Relief; Attorneys’ Fees.             The Participant acknowledges that the
      Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss of
      which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach of
      this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in addition to any
      other remedy which Aon may have at law or in equity, Aon shall be entitled to temporary, preliminary and
      permanent injunctive relief for a breach or threatened breach of this Agreement by the Participant (without
      the need to post any bond or other security). The parties acknowledge and agree that Aon Group, Inc. and
      the Participant’s Employer each is an intended third-party beneficiary of this Agreement, and may be a
      named plaintiff in any subsequent suit brought by the Company to enforce the terms of this Agreement. In
      the event that Aon brings an action to enforce the terms and conditions of the Agreement, the Participant
      shall pay the costs and expenses incurred by Aon in bringing such action, including without limitation
      attorneys’ and other legal fees.

   g) Trade Secrets and Confidential Information. The Participant acknowledges that Aon’s business
      depends to a significant degree upon the possession of information which is not generally known to others,
      and that the profitability of such business requires that this information remain proprietary to Aon. The
      Participant shall not, except as required in the course of employment by Aon or by applicable law
      (provided that the Participant shall first give Aon plc reasonable advance written notice of any subpoena or
      other legal disclosure requirement (Attn: General Counsel), with a contemporaneous copy to Aon Group,
      Inc.), disclose or use during or subsequent to the course of employment, any trade secrets or confidential or


Aon RSU AA 2015 SSP-US – Non-California                -5-
         Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 163 of 187 PageID #:58


          proprietary information relating to the business of Aon of which the Participant becomes aware by reason
          of being employed or to which the Participant gains access during his or her employment by Aon and
          which has not been publicly disclosed (it being understood and agreed that trade secrets and confidential or
          proprietary information shall remain subject to this Section 9(g), and shall not be considered “publicly
          disclosed” for purposes of the preceding clause, if any public disclosure thereof results from a breach by
          the Participant of this provision, or a breach by the Participant or another person of some other contractual
          or legal obligation to Aon).

          Such information includes, without limitation, lists of clients and prospective clients; contract terms and
          conditions; client information relating to services, insurance, benefits programs, employees, finances, and
          compensation; copyrighted materials; corporate, management and business plans and strategies;
          compensation and revenues; methods and strategies of marketing; market research and data; technical
          know-how; computer software and manuals; policies and procedures; and the conduct of the affairs of Aon.
          All records and equipment and other materials constituting or relating in any way to any trade secrets,
          confidential or proprietary information, or relating to clients or business of Aon, and all other Aon property,
          shall be and remain the sole property of Aon during and after the end of employment and shall be returned
          to Aon by the Participant immediately upon its request or the Participant’s Termination Date (whichever is
          earlier).

      h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
         of Aon plc that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange
         Act of 1934, the Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy
         provides that Aon plc will have the discretion to cancel or require reimbursement to the Company of the
         long-term equity based incentive award set forth in this Agreement if the grant or vesting was based on the
         achievement of financial results that were subsequently restated. The Participant can obtain a copy of the
         Policy from the Global Compensation team. If the Participant is subject to the Policy, by accepting this
         Agreement, the Participant hereby agrees and acknowledges that he or she will be bound by it.

10.       Other Provisions.
          a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the
             terms and conditions of which are incorporated into this Agreement by reference. If there are any
             inconsistencies between the terms of this Agreement and the Plan, the terms of the Plan will govern.
          b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
             provisions of any prior agreement that could be construed as governing the terms of this grant.
          c) Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or
             compliant with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to
             subject the Participant to the payment of additional taxes and interest under Code Section 409A or
             other adverse tax consequences. In furtherance of this intent, the provisions of this Agreement will be
             interpreted, operated, and administered in a manner consistent with these intentions. The Committee
             may modify the terms of this Agreement, the Plan or both, without the consent of the Participant, in the
             manner that the Committee may determine to be necessary or advisable in order to comply with Code
             Section 409A or to mitigate any additional tax, interest and/or penalties or other adverse tax
             consequences that may apply under Code Section 409A if compliance is not practical. This Section
             10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement
             or the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of
             the RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
             under Code Section 409A. Nothing in this Agreement shall provide a basis for any person to take any
             action against the Company or any of its Subsidiaries or Affiliates based on matters covered by Code
             Section 409A, including the tax treatment of any amounts paid under this Agreement, and neither the
             Company nor any of its Subsidiaries or Affiliates will have any liability under any circumstances to the
             Participant or any other party if the RSUs, the delivery of Shares upon vesting/settlement of the RSUs
             or other payment or tax event hereunder that is intended to be exempt from, or compliant with, Code


Aon RSU AA 2015 SSP-US – Non-California                    -6-
      Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 164 of 187 PageID #:58


            Section 409A, is not so exempt or compliant or for any action taken by the Committee with respect
            thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
            accelerated or postponed except to the extent permitted by Code Section 409A.
       d) Restriction on Transfer.        RSUs may not be sold, transferred, pledged, assigned, or otherwise
          alienated at any time.
       e) Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the
          Participant any right to continue in the employ or service of the Employer. This Agreement shall
          survive any termination of the Participant’s employment for any or no reason.
       f) Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any
          documents related to current or future participation in the Plan by electronic means. The Participant
          hereby consents to receive such documents by electronic delivery and agrees to participate in the Plan
          through an on-line or electronic system established and maintained by the Company or a third party
          designated by the Company.
       g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety
          (90) days of the Grant Date in order to be eligible to receive any benefits from this grant. If this grant
          is not accepted within the ninety (90)-day period specified in the foregoing sentence, all benefits under
          this grant may be forfeited, as determined in the sole discretion of the Committee. To accept this grant,
          the Participant must access the www.netbenefits.fidelity.com website and follow the instructions for
          acceptance. If this grant was distributed to the Participant via mail, the Participant must sign the
          Agreement and return it to Aon’s Executive Compensation Department within ninety (90) days.
       h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not
          be construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of
          any other term or condition of this Agreement. Any waiver must be in writing. The Section headings
          in this Agreement are for convenience only and are not to be used in interpreting this Agreement.
       i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or
            sentence is found to be illegal or unenforceable by a court of competent jurisdiction for any reason,
            such term, word, phrase, clause or sentence shall be modified in such manner so as to afford the
            Company the fullest protection commensurate with making this Agreement, as modified, legal and
            enforceable under applicable laws. If, however, a court of competent jurisdiction finds that any such
            term, word, phrase, clause or sentence cannot be so modified and thus made enforceable, or otherwise
            declines for any reason to do so, such term, word, phrase, clause or sentence shall be deemed severed
            from this Agreement and of no force and effect, and the balance of this Agreement shall not be affected
            thereby, the balance being construed as severable and independent.
       j) Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of
          or relating to this Agreement, and the rights and obligations of the parties hereunder, shall be governed
          by and construed in accordance with the substantive internal laws of the State of Illinois, without
          regard to the conflict of law principles, rules or statutes of any jurisdiction. The foregoing provisions
          of this Section 10(j) shall apply irrespective of whether the Participant is a party to or bound by another
          restrictive covenant of any kind that may be governed by the laws of another jurisdiction (if any).
       k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
          exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant
          hereby knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive
          jurisdiction and venue of such courts within the State of Illinois. The Participant further hereby
          knowingly, voluntarily and irrevocably waives, and agrees not to assert, any objection, challenge or
          defense to such exclusive venue or jurisdiction (including without limitation any defense of forum non
          conveniens), and further agrees not to file any claim or action related to this Agreement in any other
          jurisdiction or venue. The foregoing provisions of this Section 10(k) shall apply irrespective of
          whether the Participant is a party to or bound by another restrictive covenant of any kind that may




Aon RSU AA 2015 SSP-US – Non-California                -7-
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 165 of 187 PageID #:58


            provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any other
            court or forum (if any).
       l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed
            to it or delivered to it at its principal office in London, England to the attention of the General Counsel
            or its principal office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If
            intended for the Participant, notices shall be delivered personally or shall be addressed (if sent by mail)
            to the Participant’s then current residence address as shown on the Company’s records, or to such other
            address as the Participant directs in a notice to the Company. All notices shall be deemed to be given
            on the date received at the address of the addressee or, if delivered personally, on the date delivered.
       m) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is
          the Company making any recommendations regarding the Participant’s participation in the Plan, or the
          acquisition or sale of the underlying Shares. The Participant is hereby advised to consult with his or
          her own personal tax, legal and financial advisors regarding his or her participation in the Plan and
          execution of this Agreement, before executing this Agreement or otherwise taking any action at any
          time related to the Plan.
       n) Imposition of Other Requirements. The Company reserves the right to impose other requirements on
          the Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to
          the extent the Company determines it is necessary or advisable for legal or administrative reasons, and
          to require the Participant to sign any additional agreements or undertakings that may be necessary to
          accomplish the foregoing.


IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                                      06/12/2015
RSU Recipient (Participant)                                                Date

FH04YG2X

06/12/2015 08:33 am U.S. Eastern Standard Time

ACCEPTED




Aon RSU AA 2015 SSP-US – Non-California                  -8-
        Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 166 of 187 PageID #:58


                                        RESTRICTED STOCK UNIT AGREEMENT
                                          UNDER AMENDED AND RESTATED
                                           AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited company
incorporated under English law, and its Subsidiary Aon Group, Inc., a Maryland corporation with its principal place of business
at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and THOMAS LUBAS
(the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to receive a
Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant to remain in the
service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive to contribute to the
financial progress of the Company, and to encourage ownership of Shares by the Participant. Capitalized terms used but not
otherwise defined in the Agreement shall have the meaning ascribed to such terms in the Amended and Restated Aon plc 2011
Incentive Plan, as amended from time to time (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows:
1.   Grant of Restricted Stock Units.          The Company grants under the Plan an award of                    474       RSUs on
     05/20/2016 (the “Grant Date”). The Participant understands and agrees that the Participant has no obligation to accept
     this award (as a condition of employment or otherwise), and that the Participant’s decision to do so by signing this
     Agreement, and thereby to accept all of the terms and conditions of this Agreement, is the Participant’s knowing and
     voluntary choice after having had a full and fair opportunity to consult with legal counsel (at the Participant’s cost).

2.   Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the Participant’s
     account. The Participant must access the www.netbenefits.fidelity.com website and follow the instructions in order to
     view the vesting schedule. Notwithstanding anything herein to the contrary, the Committee may cause the RSUs to vest
     prior to the date(s) set forth in the vesting schedule in order to satisfy any Tax-Related Items (as defined below) that arise
     prior to the date of settlement of the RSUs, subject to the limitations set forth in Section 3(d) of this Agreement.

3.   Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the Company
     and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social insurance, payroll tax,
     payment on account or other tax-related items related to the Participant’s participation in the Plan and legally applicable to
     the Participant (“Tax-Related Items”), is and remains the Participant’s responsibility and may exceed the amount actually
     withheld by the Company or the Employer. The Participant further acknowledges that the Company and/or the Employer:
     (a) make no representations or undertakings regarding the treatment of any Tax-Related Items in connection with any
     aspect of the grant of RSUs, including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of
     Shares upon settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and the
     receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation to structure the
     terms of the grant or any aspect of the RSUs to reduce or eliminate the Participant’s liability for Tax-Related Items or
     achieve any particular tax result. Further, if the Participant is subject to Tax-Related Items in more than one jurisdiction,
     the Participant acknowledges that the Company and/or the Employer (or former employer, as applicable) may be required
     to withhold or account for Tax-Related Items in more than one jurisdiction.

     a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make adequate
        arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In this regard, the
        Participant authorizes the Company and/or the Employer, or their respective agents, at the Company’s discretion, to
        satisfy the obligations with regard to all Tax-Related Items by one or a combination of the following:

         (i)      withholding from any wages or other cash compensation paid to the Participant by the Company and/or the
                  Employer; or
         (ii)     withholding in Shares to be issued upon vesting/settlement of the RSUs; or
         (iii)    withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs either
                  through a voluntary sale or through a mandatory sale arranged by the Company (on the Participant’s behalf
                  pursuant to this authorization without further consent); provided, however, that if the Participant is a Section
                  16 officer under the U.S. Securities Exchange Act of 1934, the Committee shall establish the method of
                  withholding from alternatives (i) – (iii) herein and if the Committee does not exercise its discretion prior to
                  the Tax-Related Items withholding event, then the Participant shall be entitled to elect the method of

                                                               -1-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
          Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 167 of 187 PageID #:58


                   withholding from the alternatives above.
     b) Depending on the withholding method, the Company may withhold or account for Tax-Related Items by considering
        applicable minimum statutory withholding amounts or other applicable withholding rates, including maximum
        applicable rates, in which case, any over-withheld amount will be refunded to the Participant in cash by the Company
        or the Employer (with no entitlement to the equivalent Shares) or if not refunded, the Participant may seek a refund
        from the local tax authorities. If the obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
        purposes, the Participant shall be deemed to have been issued the full number of Shares subject to the vested RSUs,
        notwithstanding that a number of Shares are held back solely for the purpose of paying the Tax-Related Items.

     c)   Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items that the
          Company and/or the Employer may be required to withhold as a result of the Participant’s participation in the Plan
          that cannot be satisfied by the means previously described. The Company may refuse to deliver the Shares or the
          proceeds of the sale of Shares if the Participant fails to comply with the Participant’s obligations in connection with
          the Tax-Related Items.

     d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code Section
        409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to satisfy any Tax-Related
        Items arising prior to the date of settlement of the RSUs for any portion of the RSUs that is considered “nonqualified
        deferred compensation” subject to Code Section 409A (“Deferred Compensation”), then the number of Shares
        withheld (or sold on the Participant’s behalf) shall not exceed the number of Shares that equals the liability for the
        Tax-Related Items.

4.   Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate undertaking to pay
     to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon plc, subject to the provisions of
     Aon plc’s articles of association and the U.K. Companies Act 2006, as amended from time to time), and such obligation
     may be satisfied by the Participant in cash in any manner to be established by Aon plc in its sole discretion, including but
     not limited to withholding from any wages or other cash compensation paid to the Participant by the Company and/or the
     Employer.

5.   Effect of Termination of Employment.

     a) Voluntary termination (other than Retirement). In the event that the Participant’s Termination Date occurs
        because of the Participant’s voluntary termination that does not qualify as Retirement (as defined in Section 5(d)
        below), the unvested portion of the RSU will be forfeited.

     b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the Participant’s death,
        all unvested RSUs will be fully vested immediately and the date of such termination will be considered a vesting date
        for purposes of the settlement provisions of Section 7 hereof.

     c)   Termination due to disability. In the event that the Participant’s Termination Date occurs due to the Participant’s
          disability, all unvested RSUs will be fully vested immediately and the date of such termination will be considered a
          vesting date for purposes of the settlement provisions of Section 7 hereof. “Disability” for purposes of this Agreement,
          shall mean disability pursuant to the standards set forth in, or in circumstances where the Participant qualifies for
          receipt of benefits under, the long-term disability plan of the Employer. In the absence of such a plan, the Committee
          shall have exclusive discretion to determine whether a Participant’s employment is terminated due to disability.

     d) Involuntary termination (other than for Cause) or Retirement. In the event that the Participant’s Termination
        Date occurs as a result of the Participant’s involuntary termination by the Company or Employer (other than for
        Cause) or the Participant’s Retirement, the RSUs shall be immediately vested pro rata and the date of such termination
        will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof. The pro rata portion
        of the RSUs that shall vest shall be calculated by multiplying (i) the number of RSUs subject to the award, by (ii) a
        fraction, the numerator of which shall be the number of days that have elapsed between the Grant Date and the date of
        the Participant’s termination, and the denominator of which shall be the total number of days covered by the vesting
        schedule set forth in the Participant’s account, and subtracting from the resulting product the number of RSUs
        previously vested. The remaining unvested portion of the RSUs shall be forfeited. For purposes of this Agreement,
        “Retire” or “Retirement” means a voluntary termination of employment on or after the Participant’s 55th birthday for
        employees whose principal place of work is outside of the European Union (“EU”). A Participant on secondment will
        be subject to the vesting rule applicable to his or her home country. Participants whose principal place of work is

                                                               -2-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
          Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 168 of 187 PageID #:58


          inside the EU shall not be eligible for Retirement, and their voluntary termination at any age shall be treated in
          accordance with Section 5(a). The Committee shall have exclusive discretion to determine a Participant’s principal
          place of work for purposes of this Section 5(d).

     e)   Termination for Cause. In the event that the Participant’s Termination Date occurs because the Participant is
          terminated by the Company or Employer for Cause, all unvested RSUs shall be forfeited. “Cause” shall mean the
          Participant’s (i) performing a deliberate act of dishonesty, fraud, theft, embezzlement, or misappropriation involving
          the Participant’s employment with the Company, its Subsidiaries or Affiliates, or breach of the duty of loyalty to the
          Company, its Subsidiaries or Affiliates; (ii) performing an act of race, sex, national origin, religion, disability, or age-
          based discrimination which after investigation, counsel to the Company reasonably concludes will result in liability
          being imposed on the Company, its Subsidiaries or Affiliates and / or the Participant; (iii) material violation of
          Company policies and procedures including, but not limited to, the Aon Code of Business Conduct; (iv) material non-
          compliance with any terms of this Agreement or an employment agreement; or (v) performing any criminal act
          resulting in a criminal felony charge brought against the Participant or a criminal conviction of the Participant (other
          than conviction of a minor traffic violation).

6.   Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus that contains
     the entire Plan, and is incorporated herein by reference. The Participant represents and warrants that the Participant has
     read the Plan and agrees that all RSUs awarded under it shall be subject to all of the terms and conditions of the Plan.

7.   Issuance of Shares. RSUs shall be converted to Shares as of the applicable vesting date. Shares will be issued to the
     Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of this Agreement.
     Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the RSUs are considered Deferred
     Compensation and the Shares are to be settled in connection with a termination contemplated under Section 5(c) or 5(d),
     the Company and the Participant shall take all steps necessary (including with regard to any post-termination services by
     the Participant) to ensure that a termination contemplated under Section 5 constitutes a “separation from service” within
     the meaning of Code Section 409A. In addition, if the RSUs are Deferred Compensation, the RSUs are settled upon the
     Participant’s separation from service and the Participant is a “specified employee,” within the meaning of Code Section
     409A, on the date the Participant experiences a separation from service, then the RSUs shall be settled on the first business
     day of the seventh month following the Participant’s separation from service, or, if earlier, on the date of the Participant’s
     death, to the extent such delayed payment is required in order to avoid a prohibited distribution under Code Section 409A.

8.   Rights as Shareholder. The Participant shall not have voting or any other rights as a shareholder of Aon plc with respect
     to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the Participant will obtain full
     voting and other rights as a shareholder of Aon plc.

9.   Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential Information;
     Incentive Repayment Policy.

     a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its corporate
        and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates (and divisions
        thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional and alternative risk
        management products and services covering the businesses of insurance brokerage, reinsurance brokerage, benefits
        consulting, compensation consulting, human resources consulting, human resources and benefits outsourcing
        management, investigatory and security consulting, managing underwriting and related services, including accounting,
        actuarial, claims management and handling, and information systems on behalf of commercial and individual clients
        which are national and international and are not confined to any geographic area (the “Business”). The Participant
        further acknowledges that the Participant’s material employment duties and responsibilities, including without
        limitation with respect to Aon clients, prospective clients, and other employees, span geographic areas that extend
        well beyond the state in which the Participant is physically employed and resides. An essential element of the
        Business is the development and maintenance of personal contacts and relationships with clients and prospective
        clients. Aon invests considerable time and money to develop and maintain personal contacts and relationships with
        clients and prospective clients. Aon invests considerable time and money to develop and maintain client relationships,
        including payment of employees’ salaries, benefits, travel, entertainment and other business expenses and assistance
        in servicing clients by making available to its employees specially developed and researched industry data, client-
        specific information, legal support, accounting support, marketing, advertising and other corporate services, as well as
        providing training and professional development and valuable confidential business and professional information,
        toward the development and maintenance of its client relationships and related goodwill. While these clients and

                                                                 -3-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
         Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 169 of 187 PageID #:58


         prospective clients may be secured or serviced by Aon employees, including the Participant, the Participant
         acknowledges that such clients and prospective clients remain at all times the clients and prospective clients of Aon
         and that the goodwill engendered by the relationships is intended to inure only to the benefit of Aon; the goodwill is
         owned by Aon; and Aon shall be the sole beneficiary of such goodwill during and after termination of the
         Participant’s employment with Aon. In addition, the Participant acknowledges that the Participant has acquired
         and/or will acquire, solely for the purpose of furthering the Business, knowledge of Aon’s confidential and proprietary
         information; the Participant further acknowledges Aon’s legitimate interest in safeguarding confidential and
         proprietary information from disclosure.
         The personal identification of clients of Aon with an employee, including the Participant, creates the potential for the
         Participant’s appropriation of the benefits of the relationships developed with clients on behalf of and at the expense
         of Aon. Since Aon would suffer irreparable harm if the Participant left its employ and solicited the Business of the
         clients and prospective clients of Aon, or solicited the employees of Aon, it is reasonable to protect Aon against
         certain competitive activities by the Participant for a limited period of time after the Participant leaves employment so
         that Aon may renew or restore its business relationship with its clients, prospective clients and employees.
         Consequently, the Participant is willing to enter into the covenants set forth herein in order to provide Aon with
         reasonable protection for its client, prospective client and employee relationships and its investment therein as above-
         described, its goodwill, and its confidential and proprietary information.
    b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees that, except
       with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on behalf of any other person
       or entity) will not, during the course of employment, and for a period of two (2) years after the Participant’s
       Termination Date, directly or indirectly, call upon, solicit, accept, engage in, service or perform, other than on behalf
       of Aon, any business of the same type or kind as the Business performed by Aon from or with respect to (i) clients of
       Aon with respect to whom the Participant provided services, either alone or with others, or had a business relationship,
       or on whose account the Participant worked or became familiar, or supervised directly or indirectly the servicing
       activities related to such clients, during the twenty-four (24) months prior to the Participant’s Termination Date and,
       further provided, such clients were clients of Aon either on the Participant’s Termination Date or within twelve (12)
       months prior to such Termination Date and (ii) prospective clients of Aon which the Participant alone, in combination
       with others, or in a supervisory capacity, solicited during the six (6) months prior to the Participant’s Termination
       Date and to which a proposal for services was rendered by Aon during the six (6) months prior to the Participant’s
       Termination Date. “Client” means any person or entity listed on the books of Aon as such.
    c)   Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the term of the covenant
         set forth in Section 9(b) herein not to, directly or indirectly, solicit, induce, or cause any person or other entity to
         solicit, induce, any employee of Aon to work for the Participant or for any third party or entity, or to leave the employ
         of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to that found in
       Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant provision contained in
       any prior or subsequent agreement entered into by the Participant, (any such covenant, an “Other Covenant”),
       including without limitation any covenant contained in any Confidentiality and Non-Solicitation Agreement between
       the Participant and any Aon entity, and further including without limitation any covenant not to compete, to solicit or
       perform services for clients, or to solicit employees, any confidentiality or intellectual property covenant, and any
       covenant with respect to a pre-resignation notice period. Further, no Other Covenant precludes the enforceability of
       any provision contained in this Agreement.
    e)   Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in Sections 9(b)
         and 9(c) herein are necessary and reasonable for the protection of Aon and are reasonably limited with respect to the
         activities prohibited, duration, geographical scope and their effect on the Participant and the public. The parties
         acknowledge that the purpose and effect of the covenants simply are to protect Aon for a limited period of time from
         unfair competition by the Participant.
         The Participant acknowledges that there is no general geographical restriction contained in the preceding paragraphs
         because the restrictions apply only to the specified clients of Aon and because the Participant’s material duties,
         responsibilities and relationships with Aon clients, prospective clients and employees are not limited to any particular
         geographic area. Nothing in this Agreement shall prohibit the Participant from obtaining a livelihood for himself or
         herself or his or her family by being engaged in the Business. The intent of the parties is that the Participant’s
         restrictive covenant is limited only to those clients as above specified.
    f)   Company’s Right to Injunctive Relief; Attorneys’ Fees. The Participant acknowledges that the Participant’s
         services to Aon are of a unique character which gives them a special value to Aon, the loss of which cannot

                                                              -4-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 170 of 187 PageID #:58


        reasonably or adequately be compensated in damages in an action at law, and that a breach of this Agreement will
        result in irreparable and continuing harm to Aon, and that therefore, in addition to any other remedy which Aon may
        have at law or in equity, Aon shall be entitled to temporary, preliminary and permanent injunctive relief for a breach
        or threatened breach of this Agreement by the Participant (without the need to post any bond or other security). The
        parties acknowledge and agree that Aon Group, Inc. and the Participant’s Employer each is an intended third-party
        beneficiary of this Agreement, and may be a named plaintiff in any subsequent suit brought by the Company to
        enforce the terms of this Agreement. In the event that Aon brings an action to enforce the terms and conditions of the
        Agreement, the Participant shall pay the costs and expenses incurred by Aon in bringing such action, including
        without limitation attorneys’ and other legal fees.

    g) Trade Secrets and Confidential Information. The Participant acknowledges that Aon’s business depends to a
       significant degree upon the possession of information which is not generally known to others, and that the profitability
       of such business requires that this information remain proprietary to Aon. The Participant shall not, except as required
       in the course of employment by Aon or by applicable law (provided that the Participant shall first give Aon plc
       reasonable advance written notice of any subpoena (Attn: General Counsel), with a contemporaneous copy to Aon
       Group, Inc.), disclose or use during or subsequent to the course of employment, any trade secrets or confidential or
       proprietary information relating to the business of Aon of which the Participant becomes aware by reason of being
       employed or to which the Participant gains access during his or her employment by Aon and which has not been
       publicly disclosed (it being understood and agreed that trade secrets and confidential or proprietary information shall
       remain subject to this Section 9(g), and shall not be considered “publicly disclosed” for purposes of the preceding
       clause, if any public disclosure thereof results from a breach by the Participant of this provision, or a breach by the
       Participant or another person of some other contractual or legal obligation to Aon). Nothing in this paragraph is
       intended to limit the Participant’s right or ability to communicate with the U.S. Equal Employment Opportunity
       Commission, the National Labor Relations Board, the Securities and Exchange Commission, or other federal, state or
       local agency, and such communication may be initiated by the Participant or in response to the government inquiry.

        Such information includes, without limitation, lists of clients and prospective clients; contract terms and conditions;
        client information relating to services, insurance, benefits programs, employees, finances, and compensation;
        copyrighted materials; corporate, management and business plans and strategies; compensation and revenues; methods
        and strategies of marketing; market research and data; technical know-how; computer software and manuals; policies
        and procedures; and the conduct of the affairs of Aon. All records and equipment and other materials constituting or
        relating in any way to any trade secrets, confidential or proprietary information, or relating to clients or business of
        Aon, and all other Aon property, shall be and remain the sole property of Aon during and after the end of employment
        and shall be returned to Aon by the Participant immediately upon its request or the Participant’s Termination Date
        (whichever is earlier).

    h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors of Aon plc
       that he or she is a reporting officer for purposes of Section 16 of the U.S. Securities Exchange Act of 1934, the
       Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy provides that Aon plc will have
       the discretion to cancel or require reimbursement to the Company of the long-term equity based incentive award set
       forth in this Agreement if the grant or vesting was based on the achievement of financial results that were
       subsequently restated. The Participant can obtain a copy of the Policy from the Global Compensation team. If the
       Participant is subject to the Policy, by accepting this Agreement, the Participant hereby agrees and acknowledges that
       he or she will be bound by it.

10. Other Provisions.

        a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the terms and
           conditions of which are incorporated into this Agreement by reference. If there are any inconsistencies between
           the terms of this Agreement and the Plan, the terms of the Plan will govern.
        b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
           provisions of any prior agreement that could be construed as governing the terms of this grant.
        c)   Code Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or compliant
             with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to subject the Participant to
             the payment of additional taxes and interest under Code Section 409A or other adverse tax consequences. In
             furtherance of this intent, the provisions of this Agreement will be interpreted, operated, and administered in a
             manner consistent with these intentions. The Committee may modify the terms of this Agreement and/or the

                                                             -5-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 171 of 187 PageID #:58


             Plan, without the consent of the Participant, in the manner that the Committee may determine to be necessary or
             advisable in order to comply with Code Section 409A or to mitigate any additional tax, interest and/or penalties
             or other adverse tax consequences that may apply under Code Section 409A if compliance is not practical. This
             Section 10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement or
             the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of the RSUs will
             not be subject to taxes, interest and penalties or any other adverse tax consequences under Code Section 409A.
             Nothing in this Agreement shall provide a basis for any person to take any action against the Company or any of
             its Subsidiaries or Affiliates based on matters covered by Code Section 409A, including the tax treatment of any
             amounts paid under this Agreement, and neither the Company nor any of its Subsidiaries or Affiliates will have
             any liability under any circumstances to the Participant or any other party if the RSUs, the delivery of Shares
             upon vesting/settlement of the RSUs or other payment or tax event hereunder that is intended to be exempt from,
             or compliant with, Code Section 409A, is not so exempt or compliant or for any action taken by the Committee
             with respect thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
             accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer. RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated at any
           time.
        e)   Right of Employment. Grants of RSUs under the Plan and of this Agreement do not confer upon the Participant
             any right to continue in the employ or service of the Employer. This Agreement shall survive any termination of
             the Participant’s employment for any or no reason.
        f)   Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
             related to current or future participation in the Plan by electronic means. The Participant hereby consents to
             receive such documents by electronic delivery and agrees to participate in the Plan through an on-line or
             electronic system established and maintained by the Company or a third party designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within ninety (90) days of
           the Grant Date in order to be eligible to receive any benefits from this grant. If this grant is not accepted within
           the ninety (90)-day period specified in the foregoing sentence, all benefits under this grant may be forfeited, as
           determined in the sole discretion of the Committee. To accept this grant, the Participant must access the
           www.netbenefits.fidelity.com website and follow the instructions for acceptance. If this grant was distributed to
           the Participant via mail, the Participant must sign the Agreement and return it to Aon’s Executive Compensation
           Department within ninety (90) days.
        h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not be
           construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of any other
           term or condition of this Agreement. Any waiver must be in writing. The Section headings in this Agreement are
           for convenience only and are not to be used in interpreting this Agreement.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or sentence is
             found to be illegal or unenforceable by a court of competent jurisdiction for any reason, such term, word, phrase,
             clause or sentence shall be modified in such manner so as to afford the Company the fullest protection
             commensurate with making this Agreement, as modified, legal and enforceable under applicable laws. If,
             however, a court of competent jurisdiction finds that any such term, word, phrase, clause or sentence cannot be so
             modified and thus made enforceable, or otherwise declines for any reason to do so, such term, word, phrase,
             clause or sentence shall be deemed severed from this Agreement and of no force and effect, and the balance of
             this Agreement shall not be affected thereby, the balance being construed as severable and independent.
        j)   Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of or relating
             to this Agreement, and the rights and obligations of the parties hereunder, shall be governed by and construed in
             accordance with the substantive internal laws of the State of Illinois, without regard to the conflict of law
             principles, rules or statutes of any jurisdiction. The foregoing provisions of this Section 10(j) shall apply
             irrespective of whether the Participant is a party to or bound by another restrictive covenant of any kind that may
             be governed by the laws of another jurisdiction (if any).
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant hereby
           knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive jurisdiction and venue of
           such courts within the State of Illinois. The Participant further hereby knowingly, voluntarily and irrevocably
           waives, and agrees not to assert, any objection, challenge or defense to such exclusive venue or jurisdiction
           (including without limitation any defense of forum non conveniens), and further agrees not to file any claim or

                                                             -6-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 172 of 187 PageID #:58


             action related to this Agreement in any other jurisdiction or venue. The foregoing provisions of this Section 10(k)
             shall apply irrespective of whether the Participant is a party to or bound by another restrictive covenant of any
             kind that may provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any
             other court or forum (if any).
        l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed to it or
             delivered to it at its principal office in London, England to the attention of the General Counsel or its principal
             office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If intended for the Participant,
             notices shall be delivered personally or shall be addressed (if sent by mail) to the Participant’s then current
             residence address as shown on the Company’s records, or to such other address as the Participant directs in a
             notice to the Company. All notices shall be deemed to be given on the date received at the address of the
             addressee or, if delivered personally, on the date delivered.

        m) Compliance with Law. Notwithstanding any other provision of the Plan or this Agreement, unless there is an
           available exemption from any registration, qualification or other legal requirement applicable to the Shares, the
           Company shall not be required to deliver any Shares issuable upon vesting/settlement of the RSUs prior to the
           completion of any registration or qualification of the Shares under any local, state, federal or foreign securities or
           exchange control law or under rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
           of any other governmental regulatory body, or prior to obtaining any approval or other clearance from any local,
           state, federal or foreign governmental agency, which registration, qualification or approval the Company shall, in
           its absolute discretion, deem necessary or advisable. The Participant understands that the Company is under no
           obligation to register or qualify the Shares with the SEC or any state or foreign securities commission or to seek
           approval or clearance from any governmental authority for the issuance or sale of the Shares. Further, the
           Participant agrees that the Company shall have unilateral authority to amend the Plan and the Agreement without
           the Participant’s consent to the extent necessary to comply with securities or other laws applicable to issuance of
           Shares.

        n) Intellectual Property. The Participant hereby assigns to the Company the Participant’s entire right, title and
           interest in and to all discoveries and improvements, patentable or otherwise, trade secrets and ideas and writings
           and copyrightable material, which are conceived, developed, reduced to practice, or acquired by the Participant
           (collectively “IP”) during the Participant’s employment and which relate to the business of the Company or any
           of its Affiliates, parent companies or Subsidiaries. The Participant further acknowledges that all original works of
           authorship which are made by the Participant (solely or jointly with others) within the scope of and during the
           period of his/her employment with the Company and which are protectable by copyright are “works made for
           hire,” as that term is defined in the United States Copyright Act. The Participant agrees to disclose promptly,
           fully and in writing all such IP to the Company. The Participant will upon the Company’s request, execute,
           acknowledge and deliver to the Company all instruments and do all other acts which are necessary or desirable to
           enable the Company or any of its Affiliates, parent companies, or Subsidiaries to file and prosecute applications
           for, and to acquire, maintain and enforce, all patents, trademarks, and copyrights in all countries. To the extent
           the Participant is bound by an employee handbook or contract provision that protects the Company’s intellectual
           property at least to the extent provided in this Section 10(n), the provision set forth in such employment handbook
           or contractual arrangement between the Participant and the Company will prevail and govern.

        o) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the
           Company making any recommendations regarding the Participant’s participation in the Plan, or the acquisition or
           sale of the underlying Shares. The Participant should consult with his or her own personal tax, legal and financial
           advisors regarding his or her participation in the Plan and execution of this Agreement, before executing this
           Agreement or otherwise taking any action at any time related to the Plan.
        p) Imposition of Other Requirements. The Company reserves the right to impose other requirements on the
           Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to the extent the
           Company determines it is necessary or advisable for legal or administrative reasons, and to require the Participant
           to sign any additional agreements or undertakings that may be necessary to accomplish the foregoing.

IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC


                                                             -7-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 173 of 187 PageID #:58




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                     06/09/2016
RSU Recipient (Participant)                               Date




GGX5LCWW

06/09/2016 09:39 am U.S. Eastern Standard Time

ACCEPTED




                                             -8-
Aon RSU AA 2016 SSP-US – Non-California
6636492-v4\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 174 of 187 PageID #:58


                                  RESTRICTED STOCK UNIT AGREEMENT
                                    UNDER AMENDED AND RESTATED
                                     AON PLC 2011 INCENTIVE PLAN

This Restricted Stock Unit Agreement (the “Agreement”) is entered into between Aon plc, a public limited
company incorporated under English law, and its Subsidiary Aon Group, Inc., a Maryland corporation with its
principal place of business at 200 East Randolph Street, Chicago, Illinois (collectively, the “Company”) and
         THOMAS LUBAS                 (the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”), each RSU representing the right to
receive a Class A Ordinary Share of the Company (“Share”), $.01 par value per Share, to encourage the Participant
to remain in the service of the Company or its Subsidiaries or Affiliates, to provide the Participant with an incentive
to contribute to the financial progress of the Company, and to encourage ownership of Shares by the Participant.
Capitalized terms used but not otherwise defined in the Agreement shall have the meaning ascribed to such terms in
the Amended and Restated Aon plc 2011 Incentive Plan, as amended from time to time (the “Plan”).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, the parties hereto agree as
follows:

1. Grant of Restricted Stock Units. The Company grants under the Plan an award of                         139
   RSUs on 05/21/2019 (the “Grant Date”). The Participant understands and agrees that the Participant has no
   obligation to accept this Award (as a condition of employment or otherwise), and that the Participant’s decision
   to do so by signing or accepting this Agreement, and thereby to accept all of the terms and conditions of this
   Agreement, is the Participant’s knowing and voluntary choice after having had a full and fair opportunity to
   consult with legal counsel (at the Participant’s cost).

2. Vesting of Restricted Stock Units. The RSUs will vest in accordance with the schedule set forth in the
   Participant’s account.       The Participant must access the www.netbenefits.com website and follow the
   instructions in order to view the vesting schedule. Notwithstanding anything herein to the contrary, the
   Committee may cause the RSUs to vest prior to the date(s) set forth in the vesting schedule in order to satisfy
   any Tax-Related Items (as defined below) that arise prior to the date of settlement of the RSUs, subject to the
   limitations set forth in Section 3(d) of this Agreement.

3. Tax Withholding Obligations. The Participant acknowledges that, regardless of any action taken by the
   Company and/or the Participant’s employer (the “Employer”), the ultimate liability for all income tax, social
   insurance contributions, payroll tax, payments on account or other tax-related items related to the Participant’s
   participation in the Plan and legally applicable to the Participant (“Tax-Related Items”), is and remains the
   Participant’s responsibility and may exceed the amount, if any, actually withheld by the Company or the
   Employer. The Participant further acknowledges that the Company and/or the Employer: (a) make no
   representations or undertakings regarding the treatment of any Tax-Related Items in connection with any aspect
   of the Award, including, but not limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares
   upon settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such vesting/settlement and
   the receipt of any dividends and/or dividend equivalents; and (b) do not commit to and are under no obligation
   to structure the terms of the Award or any aspect of the RSUs to reduce or eliminate the Participant’s liability
   for Tax-Related Items or achieve any particular tax result. Further, if the Participant is subject to Tax-Related
   Items in more than one jurisdiction, the Participant acknowledges that the Company and/or the Employer (or
   former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than
   one jurisdiction.

    a) Prior to any relevant taxable or tax withholding event, as applicable, the Participant agrees to make
       adequate arrangements satisfactory to the Company or the Employer, to satisfy all Tax-Related Items. In
       this regard, the Participant authorises the Company and/or the Employer, or their respective agents, at the
       Company’s discretion, to satisfy the obligations with regard to all Tax-Related Items by one or a

                                                         -1-
Aon RSU AA 2019 SSP-US – Non-California
6697981-v3\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 175 of 187 PageID #:58


        combination of the following:

        (i)     withholding from any wages or other cash compensation paid to the Participant by the Company
                and/or the Employer; or
        (ii)    withholding in Shares to be issued upon vesting/settlement of the RSUs; or
        (iii)   withholding from the proceeds of the sale of Shares acquired upon vesting/settlement of the RSUs
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the
                Participant’s behalf pursuant to this authorisation without further consent); provided, however, that
                if the Participant is a Section 16 officer under the Exchange Act, the Committee shall establish the
                method of withholding from alternatives (i) – (iii) herein.
    b) The Company and/or the Employer may withhold or account for Tax-Related Items by considering
       applicable statutory withholding rates or other applicable withholding rates in the Participant’s
       jurisdiction(s), including maximum applicable rates. If Tax-Related Items are withheld in excess of the
       Participant’s actual tax liability, any over-withheld amount may be refunded to the Participant in cash by
       the Company or the Employer (with no entitlement to the equivalent in Shares) or, if not refunded, the
       Participant may seek a refund from the local tax, social security or other applicable authorities. If the
       obligation for Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the Participant
       shall be deemed to have been issued the full number of Shares subject to the vested RSUs, notwithstanding
       that a number of Shares are held back solely for the purpose of paying the Tax-Related Items.

    c) Finally, the Participant shall pay to the Company and/or the Employer any amount of Tax-Related Items
       that the Company and/or the Employer may be required to withhold as a result of the Participant’s
       participation in the Plan that cannot be satisfied by the means previously described. The Company may
       refuse to deliver the Shares or the proceeds of the sale of Shares if the Participant fails to comply with the
       Participant’s obligations in connection with the Tax-Related Items.

    d) Notwithstanding anything in this Section 3 to the contrary, to avoid a prohibited distribution under Code
       Section 409A, if Shares underlying the RSUs will be withheld (or sold on the Participant’s behalf) to
       satisfy any Tax-Related Items arising prior to the date of settlement of the RSUs for any portion of the
       RSUs that is considered “nonqualified deferred compensation” subject to Code Section 409A (“Deferred
       Compensation”), then the number of Shares withheld (or sold on the Participant’s behalf) shall not exceed
       the number of Shares that equals the liability for the Tax-Related Items.

4. Nominal Value. At the time of settlement, this Award will be subject to the Participant’s appropriate
   undertaking to pay to Aon plc a nominal value of $.01 per share (as determined in the sole discretion of Aon
   plc, subject to the provisions of Aon plc’s articles of association and the U.K. Companies Act 2006, as
   amended from time to time), and such obligation may be satisfied by the Participant in cash in any manner to
   be established by Aon plc in its sole discretion, including but not limited to withholding from any wages or
   other cash compensation paid to the Participant by the Company and/or the Employer.

5. Effect of Termination of Employment; Breach of Restrictive Covenants; Misconduct.

    a) Voluntary termination (other than Retirement). In the event that the Participant’s Termination Date
       occurs because of the Participant’s voluntary termination that does not qualify as Retirement (as defined in
       Section 5(d) below), the unvested portion of the RSU will be forfeited.

    b) Termination due to death. In the event that the Participant’s Termination Date occurs due to the
       Participant’s death, all unvested RSUs will be fully vested immediately and the date of such termination
       will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.

    c) Termination due to disability. In the event that the Participant’s Termination Date occurs due to the
       Participant’s disability, all unvested RSUs will be fully vested immediately and the date of such

                                                        -2-
Aon RSU AA 2019 SSP-US – Non-California
6697981-v3\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 176 of 187 PageID #:58


        termination will be considered a vesting date for purposes of the settlement provisions of Section 7 hereof.
        “Disability” for purposes of this Agreement, shall mean disability pursuant to the standards set forth in, or
        in circumstances where the Participant qualifies for receipt of benefits under, the long-term disability plan
        of the Employer. In the absence of such a plan, the Committee shall have exclusive discretion to determine
        whether a Participant’s employment is terminated due to disability.

    d) Involuntary termination (other than for Cause) or Retirement. In the event that the Participant’s
       Termination Date occurs as a result of the Participant’s involuntary termination by the Company or
       Employer (other than for Cause) or the Participant’s Retirement, the RSUs shall be immediately vested pro
       rata and the date of such termination will be considered a vesting date for purposes of the settlement
       provisions of Section 7 hereof. The pro rata portion of the RSUs that shall vest shall be calculated by
       multiplying (i) the number of RSUs subject to the Award, by (ii) a fraction, the numerator of which shall be
       the number of days that have elapsed between the Grant Date and the date of the Participant’s termination,
       and the denominator of which shall be the total number of days covered by the vesting schedule set forth in
       the Participant’s account, and subtracting from the resulting product the number of RSUs previously
       vested. The remaining unvested portion of the RSUs shall be forfeited. For purposes of this Agreement,
       “Retire” or “Retirement” means a voluntary termination of employment on or after the Participant’s 55th
       birthday for employees whose principal place of work is outside of the European Union (“EU”) or the
       United Kingdom. A Participant on secondment will be subject to the vesting rule applicable to his or her
       home country. Participants whose principal place of work is inside the EU or the United Kingdom shall not
       be eligible for Retirement, and their voluntary termination at any age shall be treated in accordance with
       Section 5(a). The Committee shall have exclusive discretion to determine a Participant’s principal place of
       work for purposes of this Section 5(d).

    e) Termination for Cause. In the event that the Participant’s Termination Date occurs because the
       Participant is terminated by the Company or Employer for Cause, all unvested RSUs shall be forfeited.
       “Cause” shall mean the Participant’s (i) performing a deliberate act of dishonesty, fraud, theft,
       embezzlement, or misappropriation involving the Participant’s employment with the Company, its
       Subsidiaries or Affiliates, or breach of the duty of loyalty to the Company, its Subsidiaries or Affiliates; (ii)
       performing an act of race, sex, national origin, religion, disability, or age-based discrimination which after
       investigation, counsel to the Company reasonably concludes will result in liability being imposed on the
       Company, its Subsidiaries or Affiliates and / or the Participant; (iii) material violation of Company policies
       and procedures including, but not limited to, the Aon Code of Business Conduct; (iv) material
       noncompliance with any terms of this Agreement or an employment agreement; or (v) performing any
       criminal act resulting in a criminal felony charge brought against the Participant or a criminal conviction of
       the Participant (other than conviction of a minor traffic violation).

    f) Misconduct; Breach of Restrictive Covenants. In the event that the Company’s Chief Executive Officer
       determines (or, in the case of the Chief Executive Officer as Participant, the Board of Directors of the
       Company determines), in his or its sole discretion, as applicable, that forfeiture is appropriate based on the
       finding that (i) the Participant has materially violated Company policies and procedures, including (but not
       limited to) performing an act of race, sex, national origin, religion, disability, or age-based discrimination,
       or sexual harassment or any other material violation of the Aon Code of Business Conduct, or (ii) the
       Participant is in breach of any non-competition, non-solicitation, and/or confidentiality provisions or other
       restrictive covenants that apply to the Participant, all unvested RSUs shall be forfeited.

6. Receipt by the Participant of the Prospectus. The Participant acknowledges receipt of the Plan prospectus
   that contains the entire Plan, and is incorporated herein by reference. The Participant represents and warrants
   that the Participant has read the Plan and agrees that all RSUs awarded under it shall be subject to all of the
   terms and conditions of the Plan.

7. Issuance of Shares. RSUs shall be converted to Shares as of the applicable vesting date. Shares will be issued
   to the Participant as soon as practicable (within 60 days) after the vesting date, subject to Sections 3 and 4 of

                                                          -3-
Aon RSU AA 2019 SSP-US – Non-California
6697981-v3\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 177 of 187 PageID #:58


    this Agreement. Notwithstanding the foregoing, for purposes of complying with Code Section 409A, if the
    RSUs are considered Deferred Compensation and the Shares are to be settled in connection with a termination
    of service, the Company and the Participant shall take all steps necessary (including with regard to any post-
    termination services by the Participant) to ensure that a termination contemplated under Section 5 constitutes a
    “separation from service” within the meaning of Code Section 409A. In addition, if the RSUs are Deferred
    Compensation and payable in connection with the Participant’s separation from service, and if the Participant is
    a “specified employee” within the meaning of Code Section 409A on the date the Participant experiences a
    separation from service, then the RSUs shall be settled on the first business day of the seventh month following
    the Participant’s separation from service, or, if earlier, on the date of the Participant’s death, solely to the extent
    such delayed payment is required in order to avoid a prohibited distribution under Code Section 409A.

8. Rights as Shareholder. The Participant shall not have voting or any other rights as a shareholder of Aon plc
   with respect to the RSUs. Upon issuance of the Shares pursuant to and in accordance with Section 7, the
   Participant will obtain full voting and other rights as a shareholder of Aon plc.

9. Business Considerations; Restrictive Covenants; Acknowledgments; Injunctive Relief; Confidential
   Information; Incentive Repayment Policy.

    a) Business Considerations. Aon plc and its Subsidiary, Aon Group, Inc., a Maryland corporation with its
       corporate and business headquarters in Chicago, Illinois, and Aon Group, Inc.’s Subsidiaries and Affiliates
       (and divisions thereof) (collectively, with Aon plc, “Aon”) are in the business of providing conventional
       and alternative risk management products and services covering the businesses of insurance brokerage,
       reinsurance brokerage, benefits consulting, compensation consulting, human resources consulting, human
       resources and benefits outsourcing management, investigatory and security consulting, managing
       underwriting and related services, including accounting, actuarial, claims management and handling, and
       information systems on behalf of commercial and individual clients which are national and international
       and are not confined to any geographic area (the “Business”). The Participant further acknowledges that
       the Participant’s material employment duties and responsibilities, including without limitation with respect
       to Aon clients, prospective clients, and other employees, span geographic areas that extend well beyond the
       state in which the Participant is physically employed and resides. An essential element of the Business is
       the development and maintenance of personal contacts and relationships with clients and prospective
       clients. Aon invests considerable time and money to develop and maintain client relationships, including
       payment of employees’ salaries, benefits, travel, entertainment and other business expenses and assistance
       in servicing clients by making available to its employees specially developed and researched industry data,
       client-specific information, legal support, accounting support, marketing, advertising and other corporate
       services, as well as providing training and professional development and valuable confidential business and
       professional information, toward the development and maintenance of its client relationships and related
       goodwill. While these clients and prospective clients may be secured or serviced by Aon employees,
       including the Participant, the Participant acknowledges that such clients and prospective clients remain at
       all times the clients and prospective clients of Aon and that the goodwill engendered by the relationships is
       intended to inure only to the benefit of Aon; the goodwill is owned by Aon; and Aon shall be the sole
       beneficiary of such goodwill during and after termination of the Participant’s employment with Aon. In
       addition, the Participant acknowledges that the Participant has acquired and/or will acquire, for the purpose
       of furthering the Business, knowledge of Aon’s confidential and proprietary information; the Participant
       further acknowledges Aon’s legitimate interest in safeguarding confidential and proprietary information
       from disclosure.
        The personal identification of clients of Aon with an Aon employee, including the Participant, creates the
        potential for the Participant’s appropriation of the benefits of the relationships developed with clients on
        behalf of and at the expense of Aon. Since Aon would suffer irreparable harm if the Participant left its
        employ and solicited the Business of the clients and prospective clients of Aon, or solicited the employees
        of Aon, it is reasonable to protect Aon against certain competitive activities by the Participant for a limited
        period of time after the Participant leaves employment so that Aon may renew or restore its business
        relationship with its clients, prospective clients and employees. Consequently, the Participant is willing to
                                                           -4-
Aon RSU AA 2019 SSP-US – Non-California
6697981-v3\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 178 of 187 PageID #:58


        enter into the covenants set forth herein in order to provide Aon with reasonable protection for its client,
        prospective client and employee relationships and its investment therein as above-described, its goodwill,
        and its confidential and proprietary information.
    b) Covenant Not to Solicit Clients and Prospective Clients. The Participant hereby covenants and agrees
       that, except with the prior written consent of Aon, the Participant (on the Participant’s own behalf or on
       behalf of any other person or entity) will not, during the course of employment, and for a period of two
       years after the Participant’s Termination Date (the “Restricted Period”), directly or indirectly, call upon,
       solicit, accept, engage in, service or perform, other than on behalf of Aon, any business of the same type or
       kind as the Business performed by Aon from or with respect to (i) clients of Aon with respect to whom the
       Participant provided services, either alone or with others, or had a business relationship, or on whose
       account the Participant worked or became familiar, or supervised directly or indirectly the servicing
       activities related to such clients, during the 24 months prior to the Participant’s Termination Date and,
       further provided, such clients were clients of Aon either on the Participant’s Termination Date or within 12
       months prior to such Termination Date and (ii) prospective clients of Aon which the Participant alone, in
       combination with others, or in a supervisory capacity, solicited during the six months prior to the
       Participant’s Termination Date and to which a proposal for services was rendered by Aon during the six
       months prior to the Participant’s Termination Date. “Client” means any person or entity listed on the books
       of Aon as such, or any majority owned subsidiary of a person or entity listed on the books of Aon as a
       client.
    c) Covenant Not to Solicit Employees. The Participant hereby also agrees, for the duration of the Restricted
       Period, not to, directly or indirectly, solicit or induce, or cause any person or other entity to solicit or
       induce, any employee of Aon to work for the Participant or for any third party or entity, or to leave the
       employ of Aon.
    d) Other Covenants. Notwithstanding any other language in the Agreement, including, but not limited to
       that found in Section 10(b), this Agreement does not preclude the enforceability of any restrictive covenant
       provision contained in any prior or subsequent agreement entered into by the Participant, (any such
       covenant, an “Other Covenant”), including without limitation any covenant contained in any
       Confidentiality and Non-Solicitation Agreement between the Participant and any Aon entity, and further
       including without limitation any covenant not to compete, to solicit or perform services for clients, or to
       solicit employees, any confidentiality or intellectual property covenant, and any covenant with respect to a
       pre-resignation notice period. Further, no Other Covenant precludes the enforceability of any provision
       contained in this Agreement. No subsequent agreement entered into by the Participant may amend,
       supersede, or override the covenants contained herein unless such subsequent agreement specifically
       references subsections (b) and (c) of this Section.
    e) Acknowledgments. Aon and the Participant acknowledge and agree that the covenants contained in
       subsections (b) and (c) of this Section are necessary and reasonable for the protection of Aon and are
       reasonably limited with respect to the activities prohibited, duration, geographical scope and their effect on
       the Participant and the public. The parties acknowledge that the purpose and effect of the covenants simply
       are to protect Aon for a limited period of time from unfair competition by the Participant.
        The Participant acknowledges that there is no general geographical restriction contained in the preceding
        paragraphs because the restrictions apply only to the specified clients of Aon and because the Participant’s
        material duties, responsibilities, and relationships with Aon clients, prospective clients, and employees are
        not limited to any particular geographic area. Nothing in this Agreement shall prohibit the Participant from
        obtaining a livelihood for the Participant or the Participant’s family by being engaged in the Business.
    f) Company’s Right to Injunctive Relief; Attorneys’ Fees and Costs. The Participant acknowledges that
       the Participant’s services to Aon are of a unique character which gives them a special value to Aon, the loss
       of which cannot reasonably or adequately be compensated in damages in an action at law, and that a breach
       of Section 9 of this Agreement will result in irreparable and continuing harm to Aon, and that therefore, in
       addition to any other remedy which Aon may have at law or in equity, Aon shall be entitled to temporary,
       preliminary and permanent injunctive relief for a breach or threatened breach of this Agreement by the

                                                        -5-
Aon RSU AA 2019 SSP-US – Non-California
6697981-v3\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 179 of 187 PageID #:58


        Participant (without the need to post any bond or other security). The parties acknowledge and agree that
        each Aon entity, including the participant’s employer, is an intended third-party beneficiary of this
        Agreement, and may be a named plaintiff in any subsequent suit brought by Aon to enforce the terms of
        this Agreement. In the event that any action is filed to enforce the terms and conditions of this Agreement,
        the prevailing party in the action will recover from the non-prevailing party, in addition to any other sum
        that either party may be called upon to pay, a reasonable sum for the prevailing party’s attorney’s fees and
        costs.

    g) Trade Secrets and Confidential Information.

        (i) The Participant acknowledges that Aon’s Business depends to a significant degree upon the possession
            of confidential, proprietary, and trade secret information which is not generally known to others, and
            that the profitability of such Business requires that this information remain proprietary to Aon. The
            Participant recognises that, by virtue of the Participant’s employment with Aon, and to assist the
            Participant in the solicitation, production and servicing of client Business, the Participant will be
            granted otherwise prohibited access to such information. This information (hereinafter referred to as
            “Confidential Information”) includes, without limitation, lists of clients and prospective clients;
            contract terms and conditions; client information relating to services, insurance, benefits programs,
            employees, finances, and compensation; copyrighted materials; corporate, management and business
            plans and strategies; compensation and revenues; methods and strategies of marketing; market research
            and data; technical know-how; computer software and manuals; policies and procedures; and the
            conduct of the affairs of Aon. Confidential Information does not include any information that lawfully is
            or has become generally or publicly known other than through the Participant’s breach of this Agreement
            or a breach by another person of some other obligation to Aon. The Participant shall not, except as
            required in the course of employment by Aon or as otherwise provided by applicable law or in this
            subsection (g), disclose or use during or subsequent to the course of employment, any Confidential
            Information.

        (ii) The Participant understands that nothing contained in this Agreement limits the Participant’s ability to
             report possible violations of law or regulation to, or file a charge or complaint with, the Securities and
             Exchange Commission, the Equal Employment Opportunity Commission, the National Labor Relations
             Board, the Occupational Safety and Health Administration, the Department of Justice, the Congress,
             any Inspector General, or any other federal, state or local governmental agency or commission
             (“Government Agencies”). The Participant further understands that this Agreement does not limit the
             Participant’s ability to participate in any investigation or proceeding that may be conducted by any
             Government Agency, without notice to the Company.

            Nothing in this Agreement shall limit the Participant’s ability under applicable United States federal
            law to (i) disclose in confidence trade secrets to federal, state, and local government officials, or to an
            attorney, for the sole purpose of reporting or investigating a suspected violation of law or (ii) disclose
            trade secrets in a document filed in a lawsuit or other proceeding, but only if the filing is made under
            seal and protected from public disclosure.

        (iii) Upon termination of employment or upon Aon’s request (whichever is earlier), the Participant will
              promptly return to Aon all Confidential Information and all materials and all copies or tangible
              embodiments of materials involving Confidential Information, and all other Aon property, in the
              Participant’s possession or control, except as otherwise provided by law or in this subsection (g). The
              Participant agrees to represent in writing to Aon upon termination of employment that he or she has
              complied with the provisions of this subsection (g).

    h) Incentive Repayment Policy. If the Participant has been designated and notified by the board of directors
       of Aon plc that he or she is a reporting officer for purposes of Section 16 of the Exchange Act, the
       Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The Policy provides that Aon

                                                         -6-
Aon RSU AA 2019 SSP-US – Non-California
6697981-v3\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 180 of 187 PageID #:58


        plc will have the discretion to cancel or require reimbursement to the Company of the Award set forth in
        this Agreement if the grant or vesting was based on the achievement of financial results that were
        subsequently restated. The Participant can obtain a copy of the Policy from the Global Compensation
        team. If the Participant is subject to the Policy, by accepting this Agreement, the Participant hereby agrees
        and acknowledges that he or she will be bound by it.

10. Other Provisions.

        a) Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to the Plan, the
           terms and conditions of which are incorporated into this Agreement by reference. If there are any
           inconsistencies between the terms of this Agreement and the Plan, the terms of the Plan will govern.
           For the avoidance of doubt, the parties expressly acknowledge and agree that Sections 9, 10(j), and
           10(k) of this Agreement are not inconsistent with any term or provision of the Plan, including (without
           limitation) Section 9.16 of the Plan (and nothing herein shall be construed to state or suggest that any
           other provision of this Agreement is inconsistent with the Plan).
        b) Prior Agreement(s) Will Not Control. The Participant’s acceptance of this Agreement will supersede
           provisions of any prior agreement that could be construed as governing the terms of this Award.
        c) Code Section 409A. The RSUs and amounts payable thereunder are intended to be exempt from or
           compliant with Code Section 409A and the U.S. Treasury Regulations relating thereto so as not to
           subject the Participant to the payment of additional taxes and interest under Code Section 409A or
           other adverse tax consequences. In furtherance of this intent, the provisions of this Agreement will be
           interpreted, operated, and administered in a manner consistent with these intentions. The Committee
           may modify the terms of this Agreement and/or the Plan, without the consent of the Participant, in the
           manner that the Committee may determine to be necessary or advisable in order to comply with Code
           Section 409A or to mitigate any additional tax, interest and/or penalties or other adverse tax
           consequences that may apply under Code Section 409A if compliance is not practical. This Section
           10(c) does not create an obligation on the part of the Company to modify the terms of this Agreement
           or the Plan and does not guarantee that the RSUs or the delivery of Shares upon vesting/settlement of
           the RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
           under Code Section 409A. Nothing in this Agreement shall provide a basis for any person to take any
           action against the Company or any of its Subsidiaries or Affiliates based on matters covered by Code
           Section 409A, including the tax treatment of any amounts paid under this Agreement, and neither the
           Company nor any of its Subsidiaries or Affiliates will have any liability under any circumstances to the
           Participant or any other party if the RSUs, the delivery of Shares upon vesting/settlement of the RSUs
           or other payment or tax event hereunder that is intended to be exempt from, or compliant with, Code
           Section 409A, is not so exempt or compliant or for any action taken by the Committee with respect
           thereto. Further, settlement of any portion of the RSUs that is Deferred Compensation may not be
           accelerated or postponed except to the extent permitted by Code Section 409A.
        d) Restriction on Transfer. RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated
           at any time.
        e) Right of Employment. Grants of RSUs under the Plan and this Agreement do not confer upon the
           Participant any right to continue in the employ or service of the Employer. This Agreement shall
           survive any termination of the Participant’s employment for any or no reason.
        f) Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any
           documents related to current or future participation in the Plan by electronic means. The Participant
           hereby consents to receive such documents by electronic delivery and agrees to participate in the Plan
           through an on-line or electronic system established and maintained by the Company or a third party
           designated by the Company.
        g) Need to Accept Grant. The Participant acknowledges that this grant must be accepted within 90 days
           of the Grant Date in order to be eligible to receive any benefits from this grant. If this grant is not
                                                        -7-
Aon RSU AA 2019 SSP-US – Non-California
6697981-v3\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 181 of 187 PageID #:58


             accepted within the 90-day period specified in the foregoing sentence, all benefits under this grant may
             be forfeited, as determined in the sole discretion of the Committee. To accept this grant, the Participant
             must access the www.netbenefits.com website and follow the instructions for acceptance. If this grant
             was distributed to the Participant via mail, the Participant must sign the Agreement and return it to the
             Company within 90 days.
        h) Waiver; Section Headings. Waiver of any term or condition of this Agreement by any party shall not
           be construed as a waiver of a subsequent breach or failure of the same term or condition, or a waiver of
           any other term or condition of this Agreement. Any waiver must be in writing. The Section headings
           in this Agreement are for convenience only and are not to be used in interpreting this Agreement.
        i)   Severability. To the extent that the terms set forth in this Agreement or any word, phrase, clause or
             sentence is found to be illegal or unenforceable by a court of competent jurisdiction for any reason,
             such term, word, phrase, clause or sentence shall be modified in such manner so as to afford the
             Company the fullest protection commensurate with making this Agreement, as modified, legal and
             enforceable under applicable laws. If, however, a court of competent jurisdiction finds that any such
             term, word, phrase, clause or sentence cannot be so modified and thus made enforceable, or otherwise
             declines for any reason to do so, such term, word, phrase, clause or sentence shall be deemed severed
             from this Agreement and of no force and effect, and the balance of this Agreement shall not be affected
             thereby, the balance being construed as severable and independent.
        j) Governing Law. The validity, interpretation, instruction, performance, enforcement and remedies of
           or relating to Section 9 of this Agreement, and the rights and obligations of the parties thereunder, shall
           be governed by and construed in accordance with the substantive internal laws of the State of Illinois,
           without regard to the conflict of law principles, rules or statutes of any jurisdiction. With respect to all
           other Sections of this Agreement, the validity, interpretation, instruction, performance, enforcement
           and remedies of or relating to those Sections, and the rights and obligations of the parties thereunder,
           shall be governed and construed in accordance with the substantive internal laws of the State of
           Delaware, without regard to the conflict of law principles, rules or statutes of any jurisdiction. The
           foregoing provisions of this subsection shall apply irrespective of whether the Participant is a party to
           or bound by another restrictive covenant of any kind that may be governed by the laws of another
           jurisdiction (if any).
        k) Venue and Jurisdiction. Venue for any legal proceedings instituted related to this Agreement shall be
           exclusively in the state and/or federal courts located in Cook County, Illinois, and the Participant
           hereby knowingly, voluntarily and irrevocably agrees, consents and submits to the exclusive
           jurisdiction and venue of such courts within the State of Illinois. The Participant further hereby
           knowingly, voluntarily and irrevocably waives, and agrees not to assert, any objection, challenge or
           defense to such exclusive venue or jurisdiction (including without limitation any defense of forum non
           conveniens), and further agrees not to file any claim or action related to this Agreement in any other
           jurisdiction or venue. The foregoing provisions of this Section 10(k) shall apply irrespective of
           whether the Participant is a party to or bound by another restrictive covenant of any kind that may
           provide for or permit venue or jurisdiction with respect to such other restrictive covenant in any other
           court or forum (if any).
        l)   Notice. All notices given hereunder shall be in writing and, if intended for Aon plc, shall be addressed
             to it or delivered to it at its principal office in London, England to the attention of the General Counsel
             or its principal office in Chicago, Illinois to the attention of the Chief Human Resources Officer. If
             intended for the Participant, notices shall be delivered personally or shall be addressed (if sent by mail)
             to the Participant’s then current residence address as shown on the Company’s records, or to such other
             address as the Participant directs in a notice to the Company. All notices shall be deemed to be given
             on the date received at the address of the addressee or, if delivered personally, on the date delivered.
        m) Compliance with Law. Notwithstanding any other provision of the Plan or this Agreement, unless
           there is an available exemption from any registration, qualification or other legal requirement
           applicable to the Shares, the Company shall not be required to deliver any Shares issuable upon

                                                          -8-
Aon RSU AA 2019 SSP-US – Non-California
6697981-v3\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 182 of 187 PageID #:58


            vesting/settlement of the RSUs prior to the completion of any registration or qualification of the
            Shares under any local, state, federal or foreign securities or exchange control law or under rulings or
            regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
            regulatory body, or prior to obtaining any approval or other clearance from any local, state, federal or
            foreign governmental agency, which registration, qualification or approval the Company shall, in its
            absolute discretion, deem necessary or advisable. The Participant understands that the Company is
            under no obligation to register or qualify the Shares with the SEC or any state or foreign securities
            commission or to seek approval or clearance from any governmental authority for the issuance or sale
            of the Shares. Further, the Participant agrees that the Company shall have unilateral authority to amend
            the Plan and the Agreement without the Participant’s consent to the extent necessary to comply with
            securities or other laws applicable to issuance of Shares.
        n) Intellectual Property. The Participant hereby assigns to the Company the Participant’s entire right,
           title and interest in and to all discoveries and improvements, patentable or otherwise, trade secrets and
           ideas and writings and copyrightable material, which are conceived, developed, reduced to practice, or
           acquired by the Participant (collectively “IP”) during the Participant’s employment and which relate to
           the business of the Company or any of its Affiliates, parent companies or Subsidiaries. The Participant
           further acknowledges that all original works of authorship which are made by the Participant (solely or
           jointly with others) within the scope of and during the period of his/her employment with the Company
           and which are protectable by copyright are “works made for hire,” as that term is defined in the United
           States Copyright Act. The Participant agrees to disclose promptly, fully and in writing all such IP to
           the Company. The Participant will upon the Company’s request, execute, acknowledge and deliver to
           the Company all instruments and do all other acts which are necessary or desirable to enable the
           Company or any of its Affiliates, parent companies, or Subsidiaries to file and prosecute applications
           for, and to acquire, maintain and enforce, all patents, trademarks, and copyrights in all countries. To
           the extent the Participant is bound by an employee handbook or contract provision that protects the
           Company’s intellectual property at least to the extent provided in this Section 10(n), the provision set
           forth in such employment handbook or contractual arrangement between the Participant and the
           Company will prevail and govern.
        o) No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is
           the Company making any recommendations regarding the Participant’s participation in the Plan, or the
           acquisition or sale of the underlying Shares. The Participant should consult with his or her own
           personal tax, legal and financial advisors regarding his or her participation in the Plan and execution of
           this Agreement, before executing this Agreement or otherwise taking any action at any time related to
           the Plan.
        p) Imposition of Other Requirements. The Company reserves the right to impose other requirements on
            the Participant’s participation in the Plan, on the RSUs and on any Shares acquired under the Plan, to
            the extent the Company determines it is necessary or advisable for legal or administrative reasons, and
            to require the Participant to sign or accept any additional agreements or undertakings that may be
            necessary to accomplish the foregoing.




                                                        -9-
Aon RSU AA 2019 SSP-US – Non-California
6697981-v3\GESDMS
       Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 183 of 187 PageID #:58



IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date hereof.

AON PLC




Gregory C. Case
President and Chief Executive Officer

AON GROUP, INC.




Gregory C. Case
President and Chief Executive Officer
Signed Electronically                                             06/09/2019
RSU Recipient (Participant)                                        Date




JGXDWYOI

06/09/2019 11:37 PM U.S. Eastern Standard Time

ACCEPTED




                                                   - 10 -
Aon RSU AA 2019 SSP-US – Non-California
6697981-v3\GESDMS
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 184 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 185 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 186 of 187 PageID #:58
Case: 1:19-cv-07312 Document #: 1-1 Filed: 11/05/19 Page 187 of 187 PageID #:58
